Exhibit 10.8

 

Execution Copy

 

AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

THIS AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
(this “Amendment”), effective as of November 8, 2019 (the “Effective Date”), is
made by and among CIT FINANCE LLC (“Administrative Agent”), each of the
financial entities set forth on the signature pages hereto constituting all the
Lenders under the Credit Agreement, ADAPTHEALTH LLC, a Delaware limited
liability company (“Borrower”), and each of the entities set forth on the
signature pages hereto as “Guarantors” (the “Guarantors”).

 

BACKGROUND STATEMENT

 

A.           Borrower, Guarantors, Administrative Agent and Lenders are parties
to that certain Third Amended and Restated Credit and Guaranty Agreement, dated
as of March 20, 2019 (as amended by that certain Amendment No. 1 to Third
Amended and Restated Credit and Guaranty Agreement dated as of August 22, 2019,
as amended hereby, and as the same may be further amended, restated, modified or
supplemented, the “Credit Agreement”), pursuant to which the Borrower and
Guarantors established certain financing arrangements with Lenders upon the
terms and conditions set forth therein. Capitalized terms used herein without
definition shall have the meanings given to them in the Credit Agreement.

 

B.           Pursuant to that certain Agreement and Plan of Merger, dated as of
July 8, 2019 (as amended by that certain Amendment No. 1 to Agreement and Plan
of Merger dated as of October 15, 2019, and as the same may be further amended,
restated, supplemented or otherwise modified, the “Merger Agreement”), by and
among DFB Healthcare Acquisitions Corp., a Delaware corporation (“DFB
Healthcare”), DFB Merger Sub LLC, a Delaware limited liability company (“Merger
Sub”), AdaptHealth Holdings LLC, a Delaware limited liability company
(“AdaptHealth Holdings”), such other parties thereto, and the other transactions
contemplated thereby, Merger Sub will merge into AdaptHealth Holdings, with
AdaptHealth Holdings surviving as a partially owned subsidiary of DFB Healthcare
(collectively, the “SPAC Merger”);

 

C.           The closing of the SPAC Merger is conditioned upon, among other
things, the approval by the stockholders of DFB Healthcare of a number of
proposals including the Business Combination Proposal, the Charter Proposal, the
Nasdaq Proposal, the 2019 Plan Proposal and the 2019 ESPP Proposal (each as
defined in the Proxy Statement for Special Meeting in Lieu of the 2019 Annual
Meeting of Stockholders of DFB Healthcare, and collectively the “Proposals”);
and

 

D.           In connection with the SPAC Merger, Administrative Agent, Lenders
and the Loan Parties wish to amend certain provisions of the Credit Agreement as
set forth herein, which shall become effective in accordance with the terms and
conditions set forth below.

 

STATEMENT OF AGREEMENT

 

The parties hereto, in consideration of the mutual covenants and agreements set
forth herein (the receipt and sufficiency of which is hereby acknowledged),
agree as follows:

 

1.            Recitals.  This Amendment shall constitute a Loan Document and the
Recitals set forth above shall be construed as part of this Amendment as if set
forth fully in the body of this Amendment.

 

2.            Amendment to Credit Agreement.   Upon satisfaction of the
conditions set forth in

 

 

 








Section 4 hereof, the Credit Agreement is hereby amended pursuant to the
attached Annex A as follows:

 

(a)          Annex A.  In Annex A hereto, deletions of text in the Credit
Agreement (including, to the extent included in such Annex A, each Schedule or
Exhibit to the Credit Agreement) are indicated by struck through text, and
insertions of text as amended by this Amendment are indicated by bold,
double-underlined text.

 

3.            Representations and Warranties; Covenants.  Each Loan Party hereby
represents and warrants as follows:

 

(a)          Bringdown.  After giving effect to this Amendment, each of the
representations and warranties of the Loan Parties contained in the Credit
Agreement and in the other Loan Documents is true and correct in all material
respects (provided, that if any representation or warranty is by it terms
qualified by concepts of materiality, such representation or warranty shall be
true and correct in all respects) on and as of the date hereof with the same
effect as if made on and as of the date hereof (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty is true and correct
as of such date).

 

(b)          No Default.  No Default or Event of Default has occurred and is
continuing under the Credit Agreement or any of the other Loan Documents, each
Loan Party is in compliance with all terms and provisions set forth in the
Credit Agreement and the other Loan Documents, and each of the conditions set
forth in Section 4 of this Amendment has been satisfied.

 

(c)          Enforceability; Non-Contravention.  The execution and delivery by
each Loan Party of this Amendment and the performance by it of the transactions
herein contemplated (i) are and will be within its powers; (ii) have been
authorized by all necessary action; (iii) are not and will not be in
contravention of any Loan Party’s Organization Documents; (iv) are not and will
not conflict with or result in any breach or contravention of, or the creation
of any Lien under, (A) any Contractual Obligation under any Material Contract to
which any Loan Party is a party or (B) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which any Loan Party or the
Property of any Loan Party is subject; (v) will not violate any Law; or
(vi) will not result in a limitation on any material licenses, permits or other
Governmental Approvals applicable to the business, operations or properties of
any Loan Party. This Amendment and all allonges, assignments, instruments,
documents, and agreements executed and delivered in connection herewith, are and
will be valid, binding, and enforceable against Borrower and each other Loan
Party in accordance with their respective terms, except as such enforceability
may be limited (x) by general principles of equity and conflicts of laws or
(y) by bankruptcy, reorganization, insolvency, moratorium or other laws of
general application relating to or affecting the enforcement, of Administrative
Agent’s rights.

 

(d)          No Conflicts.  No consent, approval, authorization or order of, or
filing, registration or qualification with, any court or Governmental Authority
or third party is required in connection with the execution, delivery or
performance by the Loan Parties of this Amendment.

 

(e)          No Material Adverse Effect.  No Material Adverse Effect has
occurred and is continuing, and the Loan Parties know of no event, condition or
state of facts since the date of the Credit Agreement that could reasonably be
expected to have a Material Adverse Effect.

 

(f)           Obligations.  The execution and delivery of this Amendment does
not diminish or reduce

 





2




the Loan Parties’ obligations under the Loan Documents, except as expressly
modified by this Amendment.

 

(g)          No Claims.  The Loan Parties have no claims, counterclaims, offsets
or defenses to the Loan Documents and the performance of their obligations
thereunder, or if a Loan Party has any such claims, counterclaims, offsets, or
defenses arising from events occurring on or before the date hereof, whether
known or unknown, to the Loan Documents or any transaction related to the Loan
Documents, the same are hereby waived, relinquished and released in
consideration of Administrative Agent’s execution and delivery of this
Amendment.

 

4.            Effectiveness Conditions.  This Amendment shall be effective upon
completion of the following conditions precedent (all documents to be in form
and substance satisfactory to Administrative Agent and Administrative Agent’s
counsel):

 

(a)          Executed Amendment and Related Deliverables. Prior to the Effective
Date, Administrative Agent shall have received each of the following to the
satisfaction of Administrative Agent in its sole discretion:

 

(i)           Executed counterparts of this Amendment and other Loan Documents
to be executed as of the Effective Date, each properly executed by a Responsible
Officer of the signing Loan Party and each other Person party thereto;

 

(ii)          each agreement, document and instrument set forth on the closing
checklist prepared by Administrative Agent’s counsel and provided to the Loan
Parties, each in form and substance satisfactory to Administrative Agent and
such further documents, information, certificates, records and filings as
Administrative Agent may reasonably request;

 

(iii)         all representations and warranties of the Loan Parties contained
herein shall be true, correct and complete in all material respects (provided,
that if any representation or warranty is by its terms qualified by concepts of
materiality, such representation shall be true and correct in all respects) as
of the Effective Date, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct as of such earlier date (and each Loan
Party’s delivery of its respective signature hereto shall be deemed to be its
certification thereof);

 

(iv)         all costs and expenses referenced in Section 5(d) to this
Amendment, and all other fees, expenses and other amounts due and payable under
any Loan Document on or prior to the date hereof;

 

(v)          delivery to Administrative Agent of a certificate executed by a
Responsible Officer of the Borrower Representative certifying that the
conditions herein have been satisfied and that the representations and
warranties contained herein are true and correct in all material respects
(provided, that if any representation or warranty is by its terms qualified by
concepts of materiality, such representation and warranty shall be true and
correct in all respects) as of the Effective Date, except to the extent that any
such representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct as of such earlier date;

 





3




(vi)         delivery to Administrative Agent and Lenders all documentation and
other information about the Loan Parties required under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, that has been requested by Administrative Agent and the Lenders;

 

(vii)        delivery to Administrative Agent and Lenders of any requested
Beneficial Ownership Certification in relation to any Borrower that qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation; and

 

(viii)       delivery of a legal opinion in form and substance satisfactory to
Administrative Agent.

 

(b)            SPAC Merger Related Deliverables. Administrative Agent shall have
received each of the following to the satisfaction of Administrative Agent in
its sole discretion:

 

(i)           fully executed and delivered copies of the Merger Agreement and
related agreements, in each case acceptable to Administrative Agent in its sole
discretion;

 

(ii)          such documents and certifications as Administrative Agent may
reasonably require to evidence the approval of the Proposals by the stockholders
of DFB Healthcare;

 

(iii)         such documents and certifications as Administrative Agent may
reasonably require to evidence the closing of the SPAC Merger; and

 

(iv)         such further documents, information, certificates, records and
filings (including those related to the SPAC Merger) as Administrative Agent may
reasonably request, including with respect to confirmation of ownership and
capital structure of the Loan Parties.

 

5.            Effect of Amendment.  From and after the Effective Date, all
references to the Credit Agreement set forth in any other Loan Document or other
agreement or instrument shall, unless otherwise specifically provided, be
references to the Credit Agreement as amended by this Amendment and as may be
further amended, modified, restated or supplemented from time to time. This
Amendment is limited as specified and shall not constitute or be deemed to
constitute an amendment, modification or waiver of any provision of the Credit
Agreement or of any other Loan Document except as expressly set forth herein.
Except as expressly amended hereby, the Credit Agreement shall remain in full
force and effect in accordance with its terms.

 

(a)          Ratification of Loan Documents.  Except as expressly set forth
herein, all of the terms and conditions of the Credit Agreement and Loan
Documents are hereby ratified and confirmed and continue unchanged and in full
force and effect.

 

(b)          Governing Law.  This Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of New York (without
regard to the conflicts of law provisions thereof).

 

(c)          Waiver of Trial by Jury.  EACH OF THE LOAN PARTIES AND
ADMINISTRATIVE AGENT, BY ITS EXECUTION OR ACCEPTANCE OF THIS AMENDMENT,
REAFFIRMS ITS WAIVER OF THE RIGHT TO TRIAL BY JURY IN ANY

 





4




ACTION, SUIT OR PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED
TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS OR THE COLLATERAL.

 

(d)          Expenses.  The Loan Parties agree to pay upon demand all
reasonable, documented out-of-pocket costs and expenses of Administrative Agent
(including, without limitation, all reasonable Attorney Costs) in connection
with the preparation, negotiation, execution and delivery of this Amendment.

 

(e)          Third Parties.  No rights are intended to be created hereunder for
the benefit of any third party donee, creditor, or incidental beneficiary.

 

(f)           Severability.  To the extent any provision of this Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.

 

(g)          Successors and Assigns.  This Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto.

 

(h)          Construction.  The headings of the various sections and subsections
of this Amendment have been inserted for convenience only and shall not in any
way affect the meaning or construction of any of the provisions hereof.

 

(i)           Counterparts;  Effectiveness.    This Amendment may be executed in
any number of counterparts and by different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. This
Amendment shall become effective as of the Effective Date upon the execution and
delivery of a counterpart hereof by the Loan Parties, Administrative Agent and
Lenders, and the satisfaction of the conditions set forth in Section 4 hereof.
Signatures of the parties to this Amendment transmitted by facsimile or via
other electronic format shall be deemed to be their original signatures for all
purposes.

 

[Signatures on following page.]

 

 



5




In witness whereof, this Amendment has been duly executed as of the day and year
first above written.

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

CIT FINANCE LLC, as Administrative Agent

 

 

 

By:

/s/ Andres Alev

 

 

Name: Andres Alev

 

 

Title: Director

 

 

LENDERS

 

 

 

 

CIT FINANCE LLC, as a lender

 

 

 

By:

/s/ Andres Alev

 

 

Name: Andres Alev

 

 

Title: Director

 

 

 

REGIONS BANK, as a lender

 

 

 

By:

/s/ Brian Walsh

 

 

Name: Brian Walsh

 

 

Title: Director

 

 

 

SUNTRUST BANK, as a lender

 

 

 

By:

/s/ Ben Cumming

 

 

Name: Ben Cumming

 

 

Title: Managing Director

 





 




 

 

 

 

CITIZENS BANK, N.A, as a lender

 

 

 

By:

/s/ Christopher DeLauro

 

 

Name: Christopher DeLauro

 

 

Title: Senior Vice President

 

 

 

PEOPLE’S UNITED BANK, as a lender

 

 

 

By:

/s/ Henry L. Petrillo

 

 

Name: Henry L. Petrillo

 

 

Title: Senior Vice President

 

 

 

FIFTH THIRD BANK as a lender

 

 

 

By:

/s/ John McChesney

 

 

Name: John McChesney

 

 

Title: AVP

 

 

 

JP MORGAN CHASE BANK, N.A, as a lender

 

 

 

By:

/s/ Kristina Harbison

 

 

Name: Kristina Harbison

 

 

Title: Authorized Signer

 

 

 

BANKUNITED, N.A, as a lender

 

 

 

By:

/s/ Craig Kinade

 

 

Name: Craig Kinade

 

 

Title: Senior Vice President

 

 

 

FIST MIDWEST BANK, as a lender

 

 

 

By:

/s/ James A. Good

 

 

Name: James A. Good

 

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 2 to Third Amended and Restated Credit and
Guaranty Agreement]

 





 




 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a lender

 

 

 

By:

/s/ Cynthia L. Rogers

 

 

Name: Cynthia L. Rogers

 

 

Title: Managing Director

 

 

 

HANCOCK WITNEY BANK, as a lender

 

 

 

By:

/s/ Megan Brearey

 

 

Name: Megan Brearey

 

 

Title: Senior Vice President

 

 

 

WEBSTER BANK, NATIONAL ASSOCIATION as a lender

 

 

 

By:

/s/ Melissa Souri

 

 

Name: Melissa Souri

 

 

Title: Director PM Sponsor and Specialty Finance

 

 

 

BANCALLIANCE INC, as a lender

 

By: Alliance Partners LLC, its Attorney-in Fact

 

 

 

By:

/s/ John Gray

 

 

Name: John Gray

 

 

Title: Executive Vice President

 

 

 

WILLMINGTON SAVINGS FUND SOCIETY, as a lender

 

 

 

By:

/s/ James A. Gise

 

 

Name: James A. Gise

 

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 2 to Third Amended and Restated Credit and
Guaranty Agreement]

 





 




 

 

 

 

 

CAPSTAR BANK, as a lender

 

 

 

By:

/s/ Mark D. Mattson

 

 

Name: Mark D. Mattson

 

 

Title: Executive Vice President

 

 

BORROWER:

 

 

 

 

ADAPTHEALTH LLC,

 

 

 

By:

/s/ Luke McGee

 

 

Name: Luke McGee

 

 

Title: Chief Executive Officer

 

 

GUARANTORS:

 

 

 

 

ADAPTHEALTH INTERMEDIATE HOLDCO LLC

 

ADAPTHEALTH - MISSOURI LLC

 

AIR CARE HOME RESPIRATORY, LLC

 

AMERICAN ANCILLARIES, INC.

 

AMERICOAST MARYLAND LLC

 

ASSOCIATED HEALTHCARE SYSTEMS, INC.

 

BENNETT MEDICAL SERVICES LLC

 

BRADEN PARTNERS, L.P.

 

CHOICE MEDICAL HEALTH CARE, LLC

 

CLEARVIEW MEDICAL INCORPORATED

 

CP AP SOLUTIONS, LLC

 

CP AP2ME, INC.

 

FAMILY HOME MEDICAL SUPPLY LLC

 

FIRST CHOICE DME LLC

 

FIRST CHOICE HOME MEDICAL EQUIPMENT, LLC

 

GOULD’S DISCOUNT MEDICAL, LLC

 

HALPRIN, INCORPORATED

 

HEALTH SOLUTIONS LLC

 

HOME MEDICAL EXPRESS, INC.

 

HOME MEDISERVICE, LLC

 

HOMETOWN HOME HEALTH

 

MED STAR SURGICAL & BREATHING EQUIPMENT INC.

 

MED WAY MEDICAL, INC.

 

MEDBRIDGE HOME MEDICAL LLC

 

MED-EQUIP, INC.

 

MEDSTAR HOLDINGS LLC

 

OCEAN HOME HEALTH OF PA LLC

 

OCEAN HOME HEALTH SUPPLY LLC

 

OGLES OXYGEN, LLC

 

ORBIT MEDICAL OF PORTLAND, INC.

 

PALMETTO OXYGEN, LLC

 

[Signature Page to Amendment No. 2 to Third Amended and Restated Credit and
Guaranty Agreement]

 





 




 

 

 

 

 

 

PPS HME HOLDINGS LLC

 

PPS HME LLC

 

ROBERTS HOME MEDICAL, LLC

 

ROYAL DME LLC

 

ROYAL MEDICAL SUPPLY INC.

 

SLEEPEASY THERAPEUTICS, INC.

 

SOUND OXYGEN SERVICE LLC

 

TOTAL RESPIRATORY, LLC

 

TRICOUNTY MEDICAL EQUIPMENT AND SUPPLY,LLC

 

VERUS HEALTHCARE, INC.

 

VERUS HEALTHCARE,LLC

 

 

 

 

 

By:

/s/ Luke McGee

 

 

 

Name: Luke McGee

 

 

 

Title: Chief Executive Officer

 

[Signature Page to Amendment No. 2 to Third Amended and Restated Credit and
Guaranty Agreement]

 

 



 




Annex A

 

See attached

 





 




Execution Copy

 

Conformed Copy through Amendment No. 2

 

 

 

 

 

THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

 

Dated as of March 20, 2019

 

(as amended by Amendment No. 1 to Third Amended and Restated Credit and Guaranty
Agreement dated as of August 22, 2019 and Amendment No. 2 to Third Amended and
Restated Credit and Guaranty Agreement dated as of November 8, 2019)

 

 

by and among

 

ADAPTHEALTH LLC,

 

as the Borrower,

 

CIT FINANCE LLC,

as Administrative Agent,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

REGIONS BANK

SUNTRUST BANK

as Documentation Agents

 

CITIZENS BANK, N.A.

JPMORGAN CHASE BANK, N.A.

as Co-Syndication Agents

 

 

 

 

 

 

Arranged By:

 

CIT FINANCE LLC

REGIONS BANK

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arrangers and Joint Book Runners

 

 

 



 




TABLE OF CONTENTS

 

 

 

 

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

1 

1.01

Defined Terms

1 

1.02

Other Interpretive Provisions

47 49

1.03

Accounting Terms.

48 50

1.04

Rounding

49 50

1.05

Times of Day

49 51

1.06

Letter of Credit Amounts

49 51

1.07

Financial Covenant Defaults

49 51

1.08

Divisions

49 51

ARTICLE 2 THE COMMITMENTS AND CREDIT EXTENSIONS

50 51

2.01

Loans.

50 51

2.02

Borrowings, Conversions and Continuations of Loans.

50 52

2.03

Letters of Credit and Letter of Credit Fees.

52 54

2.04

Swingline Loans.

58 60

2.05

Prepayments.

60 62

2.06

Termination or Reduction of Total Revolving Commitments

63 65

2.07

Repayment of Loans.

64 65

2.08

Interest.

65 66

2.09

Fees.

65 67

2.10

Computation of Interest and Fees

66 68

2.11

Evidence of Debt.

66 68

2.12

Payments Generally.

66 69

2.13

Sharing of Payments

68 70

2.14

Handling of Proceeds of Collateral; Cash Dominion; Revolving Loan Account.

68 70

2.15

Uncommitted Facilities Increase.

70 72

2.16

Defaulting Lenders

73 75

2.17

Refinancing Facilities

75 77

2.18

Amend and Extend Transactions.

77 79

ARTICLE 3 TAXES, YIELD PROTECTION AND ILLEGALITY

78 81

3.01

Taxes

78 81

3.02

Illegality

82 85

3.03

Inability to Determine Rate; Alternate Rate of Interest

82 85

3.04

Increased Cost and Reduced Return; Capital Adequacy

83 87

3.05

Funding Losses

84 88

3.06

Matters Applicable to all Requests for Compensation.

85 89

3.07

Survival

85 89

 

 

 





Page i




ARTICLE 4 CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

85 89

4.01

Conditions of Initial Credit Extension

85 89

4.02

Conditions to all Credit Extensions

88 93

4.03

Satisfaction of Conditions

90 94

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

90 94

5.01

Existence, Qualification and Power

90 94

5.02

Authorization; No Contravention

90 95

5.03

Governmental Authorization; Other Consents

91 95

5.04

Binding Effect

91 95

5.05

Financial Statements; No Material Adverse Effect.

91 95

5.06

Litigation

92 96

5.07

No Default

92 96

5.08

Ownership of Property; Liens

92 96

5.09

Environmental Compliance

92 96

5.10

Insurance

93 97

5.11

Taxes

93 97

5.12

ERISA Compliance

93 97

5.13

Subsidiaries

94 98

5.14

Margin Regulations; Investment Company Act, Use of Proceeds

94 98

5.15

Disclosure

94 99

5.16

Compliance with Laws

94 99

5.17

Intellectual Property; Licenses, Etc.

95 99

5.18

Broker’s Fees

95 99

5.19

Labor Matters

95 100

5.20

Business Locations

95 100

5.21

Perfection of Security Interests in the Collateral

96 100

5.22

Solvency

96 100

5.23

[Reserved]

96 100

5.24

Material Contracts

96 100

5.25

Accounts

96 100

5.26

Holding Company Status

96 100

5.27

Inventory Suppliers

96 100

5.28

Patriot Act

96 101

5.29

Regulatory Matters

96 101

5.30

Compliance of Products

100 104

5.31

OFAC

103 104

ARTICLE 6 AFFIRMATIVE COVENANTS

103 107

6.01

Financial Statements

103 107

6.02

Certificates; Other Information

104 108

6.03

Notices

105 110

 





Page ii




 

 

 

6.04

Payment of Obligations: Tax Returns.

107 112

6.05

Preservation of Existence, Material Contracts, Etc.

107 112

6.06

Maintenance of Properties

108 112

6.07

Maintenance of Insurance

108 113

6.08

Compliance with Laws

109 113

6.09

Books and Records

109 114

6.10

Inspection Rights

109 114

6.11

Use of Proceeds

110 114

6.12

Additional Subsidiaries

110 115

6.13

ERISA Compliance

111 115

6.14

Further Assurances

111 115

6.15

Covenant with Respect to Environmental Matters

112 117

6.16

Covenants with Respect to Real Property

113 117

6.17

Lenders Meetings

113 118

6.18

Post-Closing Covenants

113 118

6.19

Qualified ECP Guarantors

114 118

6.20

Interest Rate Protection

114 118

6.21

Covenants Regarding Products and Compliance with Required Permits

114 119

6.22

Healthcare Operations

114 119

6.23

Patriot Act; OFAC

115 119

ARTICLE 7 NEGATIVE COVENANTS

115 120

7.01

Indebtedness

115 120

7.02

Liens

117 122

7.03

Investments

118 123

7.04

Fundamental Changes

120 125

7.05

Dispositions

120 125

7.06

Restricted Payments

121 126

7.07

Change in Nature of Business; Cloud-Based Billing

122 127

7.08

Transactions with Affiliates and Insiders

123 127

7.09

Burdensome Agreements

123 128

7.10

Use of Proceeds

123 128

7.11

Amendments to Certain Agreements

123 128

7.12

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity

124 128

7.13

Ownership of Subsidiaries

124 129

7.14

Sale and Leaseback Transactions

124 129

7.15

Limitations on Holdings

124 129

7.16

Account Control Agreements; Bank Accounts

124 129

7.17

Permits

124 129

7.18

Covenants Relating to Excluded Subsidiaries

125 129

 





Page iii




 

 

 

ARTICLE 8 FINANCIAL COVENANTS

125 130

8.01

Financial Covenants

125 130

ARTICLE 9 EVENTS OF DEFAULT AND REMEDIES

126 130

9.01

Events of Default

126 130

9.02

Remedies upon Event of Default

128 133

9.03

[Reserved]

129 134

9.04

Application of Funds

129 134

9.05

Loan Parties Right to Cure

130 135

ARTICLE 10 GUARANTY

131 136

10.01

The Guaranty

131 136

10.02

Obligations Unconditional

132 137

10.03

Reinstatement

133 137

10.04

Waivers

133 138

10.05

Remedies

134 138

10.06

Contribution by Guarantors

134 139

10.07

Guarantee of Payment; Continuing Guarantee

135 139

10.08

Subordination of Other Obligations

135 139

ARTICLE 11 THE ADMINISTRATIVE AGENT

135 140

11.01

Appointment and Authorization of Administrative Agent

135 140

11.02

Delegation of Duties

136 140

11.03

Liability of Administrative Agent

136 141

11.04

Reliance by Administrative Agent

137 141

11.05

Notice of Default

137 142

11.06

Credit Decision; Disclosure of Information by Administrative Agent

137 142

11.07

Indemnification of Administrative Agent

138 142

11.08

Administrative Agent in its Individual Capacity

138 143

11.09

Successor Administrative Agent

139 143

11.10

Administrative Agent May File Proofs of Claim

139 144

11.11

Collateral and Guaranty Matters

140 144

11.12

Other Agents; Arrangers and Managers

141 145

11.13

Additional Secured Parties

141 146

11.14

Exclusive Right to Enforce Rights and Remedies

141 146

11.15

Flood Laws

142 146

11.16

Banking Services Obligations/Hedging

142 147

11.17

Certain ERISA Matters

143 147

 

 





Page iv




 

 

 

ARTICLE 12 MISCELLANEOUS

144 149

12.01

Amendments, Etc.

144 149

12.02

Notices and Other Communications; Facsimile Copies

146 151

 

 

 

 

12.03

No Waiver; Cumulative Remedies

148 152

12.04

Attorney Costs, Expenses

148 152

12.05

Indemnification by the Loan Parties

149 153

12.06

Payments Set Aside

150 154

12.07

Successors and Assigns

150 154

12.08

Confidentiality

157 161

12.09

Set-off

158 163

12.10

Interest Rate Limitation

159 163

12.11

Counterparts

159 163

12.12

Integration

159 163

12.13

Survival of Representations and Warranties

159 164

12.14

Severability

159 164

12.15

Replacement of Lenders

160 164

12.16

Governing Law

160 165

12.17

Waiver of Right to Trial by Jury

161 165

12.18

USA Patriot Act Notice

161 166

12.19

Nonliability of Lenders

161 166

12.20

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

163 167

12.21

Effect of Amendment and Restatement

163 167

ARTICLE 13 APPOINTMENT OF THE BORROWER REPRESENTATIVE; JOINT AND SEVERAL
LIABILITY OF THE BORROWERS

164 168

13.01

Borrower Representative

164 168

13.02

Joint and Several Liability of Borrowers

164 168

 





Page v




SCHEDULES

 

 

 

1.01(a)

Existing Letters of Credit

1.01(b)

Excluded Accounts

1.01(c)

Inventory Suppliers

2.01

Commitments and Pro Rata Shares

5.10

Insurance

5.13

Capitalization

5.17

IP Rights

5.20(a)

Locations of Real Property

5.20(b)

Locations of Tangible Personal Property

5.20(c)

Locations of Chief Executive Office

5.24

Material Contracts

5.25

Accounts

5.29(a)

Regulatory Matters

5.29(b)

Specific Licensing

5.29(c)

Physician Ownership

5.29(f)(iii)

Healthcare Proceedings

5.30(a)

Compliance of Products

5.30(b)

Required Permits

6.18

Post-Closing Covenants

7.01

Indebtedness Existing on the Closing Date

7.02

Liens Existing on the Closing Date

7.03

Investments Existing on the Closing Date

12.02

Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

A-1

Form of Loan Notice

A-2

Form of Swingline Loan Notice

B-1

Form of Revolving Note

B-2

Form of Term Note

B-3

Form of Swingline Note

C

Form of Compliance Certificate

D

Form of Assignment and Assumption Agreement

E

Form of Solvency Certificate

F-1

Form of U.S. Tax Compliance Certificate

F-2

Form of U.S. Tax Compliance Certificate

F-3

Form of U.S. Tax Compliance Certificate

F-4

Form of U.S. Tax Compliance Certificate

G

Form of Dutch Auction Procedure for Borrower Buy-Backs

Z

Form of Affiliated Lender Assignment and Assumption

 

 

 



Page vi




THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT is entered into as
of March 20, 2019, among ADAPTHEALTH LLC (formerly known as QMES LLC), a
Delaware limited liability company, and such other Persons joined hereto as a
Borrower from time to time (each a “Borrower” and together, the “Borrowers”),
the Guarantors (as hereinafter defined) from time to time party hereto, the
Lenders (as hereinafter defined) from time to time party hereto, and CIT FINANCE
LLC (“CIT”), as Administrative Agent.

 

The Administrative Agent and certain lenders have previously established credit
facilities in favor of Borrowers pursuant to that certain Second Amended and
Restated Loan and Security Agreement (as amended by that certain Amendment No. 1
to Second Amended and Restated Credit and Guaranty Agreement, Joinder and
Limited Consent dated as of May 17, 2018, Amendment No. 2 to Second Amended and
Restated Credit and Guaranty Agreement and Limited Consent dated as of June 28,
2018, Amendment No. 3 to Second Amended and Restated Credit and Guaranty
Agreement, and Limited Consent dated as of December 20, 2018, and as further
amended, restated, supplemented or otherwise modified form time to time, the
“Original Loan Agreement”), dated as of February 16, 2018, by and among
Borrowers, the Administrative Agent, and certain lenders party thereto.

 

The Borrowers have requested that the Administrative Agent and Lenders agree to
certain modifications and to provide $425,000,000 in credit facilities for the
purposes set forth herein and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE 1

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acceptable Intercreditor Agreement” means a customary intercreditor agreement,
subordination agreement, or other intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent.

 

“Accounts” means all of the Loan Parties’ present and future: (a) accounts (as
defined in the UCC);    (b)  instruments, documents, chattel paper (including
electronic chattel paper) (all as defined in the UCC); (c)  reserves and credit
balances arising in connection with or pursuant to this Agreement; (d)
guaranties; (e) other supporting obligations, payment intangibles and letter of
credit rights (all as defined in the UCC); (f) property, including notes and
deposits, of the Loan Parties’ account debtors securing the obligations owed by
such account debtors to the Loan Parties; and (g) all proceeds of any of the
foregoing.

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of (a) all or substantially
all of the Property of another Person, (b) all or substantially all of a
division or operating group of another Person, or (c) all of the Capital Stock
of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.

 

“AdaptHealth Corp.” means AdaptHealth Corp., a Delaware corporation.

 





Page 1




“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Extended Term
Loans and/or Extended Revolving Commitments pursuant to Section 2.18, which
shall be consistent with the applicable provisions of this Agreement and
otherwise satisfactory to the parties thereto. Each Additional Credit Extension
Amendment shall be executed by the Administrative Agent, the L/C Issuer, and/or
the Swingline Lender (to the extent Section 2.18 would require the consent of
the L/C Issuer and/or the Swingline Lender, respectively, for the amendments
effected in such Additional Credit Extension Amendment), the applicable Loan
Parties and the other parties specified in Section 2.18 (but not any other
Lender). Any Additional Credit Extension Amendment may include conditions for
delivery of opinions of counsel and other documentation consistent with the
conditions in Section 4.01, all to the extent reasonably requested by the
Administrative Agent or the other parties to such Additional Credit Extension
Amendment.

 

“Additional Lender” has the meaning specified in Section 2.15(d).

 

“Administrative Agent” means CIT in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Bank Account” means the Administrative Agent’s bank
account number 432233505, ABA No. 021000021, account name CIT Finance
LLC-Healthcare, at JPMorgan Chase Bank NA in New York, New York, Reference:
AdaptHealth LLC.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Affiliated Lender” means, collectively, the Sponsor or BlueMountain or any of
their respective Affiliates (other than Holdings and its Subsidiaries).

 

“Affiliated Lender Assignment and Assumption” has the meaning specified in
Section 12.07(i)(ii).

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and its Approved Funds, and the officers, directors, employees,
agents, advisors, auditors and Controlling Persons and attorneys-in-fact of such
Persons, Affiliates and Approved Funds, provided, however, that for the purposes
of this Agreement, no Agent-Related Person shall be deemed an Affiliate of the
Sponsor, the Borrowers or the Guarantors.

 

“Aggregate Payments” has the meaning set forth in Section 10.06.

 

“AHYDO Catch-Up Payments” means any minimum prepayment or redemption necessary
at the end of each accrual period (as determined for purposes of Section 163(i)
of the Internal Revenue Code) ending after the fifth anniversary of March 20,
2019, pursuant to the terms of the Preferred Note that is

 





Page 2




 

intended or designed to cause the loan under the Preferred Note not to be
treated as an “applicable high yield discount obligation” within the meaning of
Section 163(i) of the Internal Revenue Code.

 

“Agreement” means this Third Amended and Restated Credit and Guaranty Agreement,
as amended, modified, restated, supplemented or extended from time to time.

 

“Applicable Margin” means (a) prior to the Second Amendment Effective Date, the
“Applicable Margin” as defined in this Agreement prior to the Second Amendment
Effective Date, and (b) from and after the Second Amendment Effective Date, with
respect to the Loans and the Letters of Credit, the following percentages per
annum, based upon the Consolidated Total Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

 

Pricing
Level

Consolidated
Total
Leverage
Ratio

Letters
of
Credit

Initial
Term Loan

Revolving Loans

Swingline
Loans

Delayed – Draw
Term Loan

LIBOR
Loans

Base
Rate
Loans

LIBOR
Loans

Base
Rate
Loans

 

LIBOR
Loans

Base
Rate
Loans

1

> 3.00 to 1.00

3.50%3.

25%

3.50%3.2

5%

2.50%2.2

5%

3.50%3.2

5%

2.50%2.2

5%

2.50%2.25

%

3.50%3.

25%

2.50%2.

25%

2

> 2.50 to 1.00

but < 3.00 to 1.00

3.00%2.

75%

3.00%2.7

5%

2.00%1.7

5%

3.00%2.7

5%

2.00%1.7

5%

2.00%1.75

%

3.00%2.

75%

2.00%1.

75%

3

> 2.00 to 1.00

but < 2.50 to 1.00

2.75%2.

50%

2.75%2.5

0%

1.75%1.5

0%

2.75%2.5

0%

1.75%1.5

0%

1.75%1.50

%

2.75%2.

50%

1.75%1.

50%

4

> 1.75 to 1.00

but < to 2.00 to 1.00

2.50%2.

25%

2.50%2.2

5%

1.50%1.2

5%

2.50%2.2

5%

1.50%1.2

5%

1.50%1.25

%

2.50%2.

25%

1.50%1.

25%

5

< to 1.75 to 1.00

2.00%

2.00%

1.00%

2.00%

1.00%

1.00%

2.00%

1.00%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is required
to be delivered to the Administrative Agent pursuant to Section 6.02(b),
 provided, that if a Compliance Certificate is not delivered to the
Administrative Agent when due in accordance with such Section, then Pricing
Level 1 shall apply as of the first (1st) Business Day after the date on which
such a Compliance Certificate was required to have been delivered and shall
continue to apply until the first (1st) Business Day immediately following the
date a Compliance Certificate is delivered to the Administrative Agent in
accordance with Section 6.02(b), whereupon the Applicable Margin shall be
adjusted based upon the calculation of the Consolidated Total Leverage Ratio
contained in such Compliance Certificate. Notwithstanding the foregoing, the
Applicable Margin in effect from the Closing Date through the first (1st)
Business Day immediately following the date a Compliance Certificate is required
to be delivered to the Administrative Agent pursuant to Section 6.02(b) for the
Fiscal Quarter ending June 30, 2019 shall be set at Pricing Level 2. In the
event that (a) any financial statement delivered pursuant to Section 6.01(a) or
Section 6.01(b) or Compliance Certificate delivered pursuant to Section





Page 3




6.02(b) is shown to be inaccurate and (b) such inaccuracy if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) the Borrowers shall immediately deliver to the Administrative
Agent a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Margin for such Applicable Period shall be the Applicable Margin
corresponding to the information disclosed on the corrected Compliance
Certificate, and (iii) the Borrowers shall immediately pay to the Administrative
Agent the accrued additional interest owing as a result of the application of
such increased Applicable Margin for such Applicable Period, which payment shall
be promptly applied by the Administrative Agent. The rights of the
Administrative Agent set forth above shall survive the Termination Date and are
in addition to rights of the Administrative Agent and Lenders with respect to
Sections 2.08 and 9.02 and other of their respective rights under this
Agreement.

 

“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Commitments and the Term Loans, a Lender that has a Commitment with respect
thereto or holds a Loan thereunder at such time, as applicable (b) with respect
to the Letter of Credit Sublimit, the L/C Issuer and (c) with respect to the
Swingline Loan Sublimit, the Swingline Lender.

 

“Approved Fund” means (a) any Person (other than a natural person) engaged in
making, purchasing, holding, or investing in commercial loans and similar
extensions of credit and that is advised, administered, or managed by a Lender,
an Affiliate of a Lender (or an entity or an Affiliate of an entity that
administers, advises or manages a Lender); (b) with respect to any Lender that
is an investment fund, any other investment fund that invests in loans and that
is advised, administered or managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor; and (c) any third party
which provides “warehouse financing” to a Person described in the preceding
clause (a) or (b) (and any Person described in said clause (a) or (b) shall also
be deemed an Approved Fund with respect to such third party providing such
warehouse financing).

 

“Arranger” means CIT Finance LLC, in its capacity as sole lead arranger and book
runner.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D.

 

“Attorney Costs” means and includes all documented and out-of-pocket fees,
expenses and disbursements of any law firm or other external counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Pre-Closing Financial Statements” means the audited consolidated
balance sheet of the Loan Parties and their Subsidiaries for the Fiscal Years
ended December 31, 2015, December 31, 2016, and December 31, 2017, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows of the Loan Parties and their Subsidiaries for such Fiscal Year,
including the notes thereto.

 

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the first (1st) Business Day immediately following the
Closing Date to the earliest of (a) the date that is five (5) Business Days
before the Revolving Loan Maturity Date, (b) the date of termination of the
Revolving Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 9.02 and of
the obligation of the L/C Issuer (or the Support Provider, as the case may be)
to make (or cause to make) L/C Credit Extensions pursuant to Section 9.02.

 





Page 4




“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” mean each and any of the following banking services provided
to any Loan Party as follows: (a) commercial credit cards, purchasing cards or
other similar charge cards provided by any Person that is a Lender or an
Affiliate of a Lender at the time provided (or otherwise introduced by, provided
by, and/or such obligations guaranteed by, the Administrative Agent or any
Lender), (b) stored value cards provided by any Person that is a Lender or an
Affiliate of a Lender at the time provided and (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services) provided by the Administrative Agent or any of the Administrative
Agent’s Affiliates.

 

“Banking Services Obligations” mean any and all obligations of the Loan Parties,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Banking Services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of: (a) the Federal Funds Rate plus 1/2 of 1%; (b) the rate of interest in
effect for such day as publicly announced from time to time by JPMorgan Chase
Bank as its “prime rate” in effect for such day; or (c) the most recently
available LIBO Base Rate (as adjusted by any minimum LIBO Rate floor) plus one
percent (1%); provided that for the purpose of this definition, the LIBO Base
Rate for any day shall be based on the LIBO Screen Rate. Any change in the
“prime rate” announced by JPMorgan Chase Bank shall take effect without notice
to the Borrowers at the opening of business on the day specified as the
effective date of change in the public announcement or publication of such
change. The Base Rate is not necessarily the lowest rate of interest charged by
Lenders in connection with extensions of credit. If JPMorgan Chase Bank ceases
to announce its “prime rate”, the Administrative Agent may select a reasonably
comparable index or source to use as the basis for the Base Rate. For the
avoidance of doubt, if the Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Base Rate Loan” means a Loan that accrues interest by reference to the Base
Rate in accordance with the terms of this Agreement.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employment benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Internal Revenue Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”.

 





Page 5




“BlueMountain” means investment funds managed by BlueMountain Capital Management
LLC.

 

“Borrower Representative” means AdaptHealth LLC, in its capacity as the
borrowing agent on behalf of itself and the Borrowers.

 

“Borrowers” has the meaning specified in the introductory paragraph hereto,
together with all permitted successors and assigns of such Person and any other
Person joining this Agreement as a “Borrower” pursuant to Section 6.12 hereof or
otherwise.

 

“Borrowing” means (a) a borrowing consisting of simultaneous Loans (other than
Swingline Loans) of the same Type and, in the case of LIBOR Loans, having the
same Interest Period made by the Lenders pursuant to Sections 2.01 and 2.02 or
(b) a borrowing of a Swingline Loan made by Swingline Lender pursuant to Section
2.04.

 

“Brightree Collateral Assignment Agreement” shall have the meaning set forth in
Section 4.01(j)

hereof.

 

“Brightree Services Agreement” shall mean collectively each of (a) that certain
Business Solutions Provider Agreement dated as of October 29, 2009, by and
between Royal Homestar LLC and Brightree LLC, (b) that certain Brightree LLC
QMES Pricing Agreement dated as of December 1, 2014, between Brightree LLC and
Borrower Representative, (c) that certain Brightree LLC Business Solutions
Provider Agreement dated as of May 4, 2014, between Brightree LLC and Borrower
Representative, and (d) that certain Business Solutions Provider Agreement dated
as of September 21, 2005, by and between Brightree LLC and Ocean Home Health
Supply LLC.

 

“Business” or “Businesses” means, at any time, a collective reference to the
businesses operated by the Borrowers and their Subsidiaries at such time,
including the provision of home health equipment and supplies.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, either New York or in the state where the Administrative Agent’s
Office is located or, with respect to a Letter of Credit, the state where the
L/C Issuer’s (or the Support Provider’s, as the case may be) office is located
and, if such day relates to any LIBOR Loan or any Base Rate Loan bearing
interest at a rate based on the LIBO Rate, means any such day meeting the above
requirements on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

 

“Capital Expenditures” means, with respect to any Person, all expenditures
which, in accordance with GAAP, would be required to be capitalized and shown on
the balance sheet of such Person, including expenditures in respect of Capital
Leases.

 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee which would, in
accordance with GAAP, be required to be accounted for as a capital lease on the
balance sheet of such person.

 

“Capital Stock” means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interest in

 





Page 6




such Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent (or with and to a bank designated by the Administrative
Agent to be held in a deposit account subject to a control agreement), for the
benefit of the Administrative Agent (on behalf of itself, the Support Providers,
L/C Issuers and the other Secured Parties), as collateral for the total Letter
of Credit Liabilities or other contingent Obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent, the Support Provider and the L/C Issuer, if the L/C Issuer
is a Lender (which documents are hereby consented to by the Lenders).
Derivatives of the term Cash Collateralize have corresponding meanings. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral.

 

“Cash Control Period” means the period of time commencing upon the occurrence of
an Event of Default and the delivery by the Administrative Agent of a notice of
control to the applicable financial institution and ending on the earlier of (a)
the written waiver of such Event of Default by the Required Lenders, or (b) the
Termination Date.

 

“Cash Equivalents” means, as of any date of determination, (a) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
twelve (12) months from the date of acquisition, (b) Dollar denominated time
deposits and certificates of deposit of (i) any Lender, (ii) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short term commercial paper rating from S&P
is at least A1 or the equivalent thereof or from Moody’s is at least P1 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than 270 days from the date of acquisition, (c)
commercial paper and variable or fixed rate notes issued by any Approved Bank
(or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A1 (or the equivalent thereof) or
better by S&P or P1 (or the equivalent thereof) or better by Moody’s and
maturing within six (6) months of the date of acquisition, (d) repurchase
agreements entered into by any Person with a bank or trust company (including
any of the Lenders) or recognized securities dealer having capital and surplus
in excess of $500,000,000 for direct obligations issued by or fully guaranteed
by the United States in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least one hundred percent (100%) of
the amount of the repurchase obligations and (e) Investments, classified in
accordance with GAAP as current assets, in money market mutual funds (as defined
in Rule 2(a).7 of the Investment Company Act) registered under the Investment
Company Act of 1940, as amended, which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing clauses
(a) through (d).

 

“CFC” means a “controlled foreign corporation” as such term is defined in
Section 957 of the Internal Revenue Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority. For
purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines and directives in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International

 





Page 7




Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall, in each case, be deemed to have been adopted and
gone into effect after the date of this Agreement.

 

“Change of Control” means, at any time, (ia)  the Sponsor and its Affiliates
shall cease to beneficially ownany “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all Capital Stock that such person
or group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, at least eighteen percent (18%of 35% (other  than  the Non-Blocker
 AdaptHealth Members)  or more of the Capital Stock of Holdings of AdaptHealth
 Corp.  entitled  to  vote  for  members  of  the  board  of  directors or
equivalent  governing  body of AdaptHealth Corp. on a fully -diluted basis, (ii)
Management Entity shall cease to beneficially own directly or indirectly, at
least 41,252 of the Common Units (as defined in the Fourth Amended and Restated
Limited Liability Company Agreement of Holdings) of Holdings, (iii) the Sponsor
and its Affiliates (excluding Affiliates that are portfolio companies) and
Management Entity (and  taking  into  account  all  such Capital Stock  that
 such  person  or  group  has  the  right  to  acquire pursuant  to  any  option
 right); (b) during  any period of  twelve  (12)  consecutive  months, a
majority  of  the  members  of  the  board  of directors  or other equivalent
governing  body  of  AdaptHealth  Corp.  cease  to  be  composed  of
 individuals  (i)  who  were members  of that board  or  equivalent  governing
 body  on  the  first  day  of  such  period,  (ii)  whose  selection  or
 nomination to that  board  or  equivalent  governing  body  was  approved  by
 individuals  referred  to  in  clause  (i) above constituting  at  the  time
 of  such  election  or  nomination  at  least a majority  of  that  board  or
equivalent governing  body  or  (iii)  whose  election  or  nomination  to  that
 board  or  other equivalent  governing  body was approved  by  individuals
 referred  to  in  clauses  (i)  and (ii)  above  constituting  at  the  time
 of  such  election or nomination  at  least a majority  of  that  board  or
 equivalent  governing  body;  (c)  AdaptHealth Corp. shall cease to
beneficially own directly or indirectly, at least thirty-three percent (33%) of
the Capital Stock of Holdings on a fully diluted basis; (iv) any Person or
“group” (within the meanings of Rules 13d-3 and 13d-5 under the Exchange Act),
other than Sponsor, its Affiliates (excluding Affiliates that are portfolio
companies), Management Entity, or BlueMountain shall have acquired beneficial
ownership of twenty percent (20%) or more on a fully diluted basis of the voting
and/or economic interest in the Capital Stock of Holdings; (v) the Sponsor and
its Affiliates (excluding Affiliates that are portfolio companies) and
Management Entity shall cease to have the power to appoint, remove or replace at
least three (3) of the seats on the board of directors (or similar governing
body) of Holdings; provided, the number of seats on the board of directors (or
similar governing body) of Holdings shall not exceed nine (9); (vi) any Person
or “group” (within the meanings of Rules 13d-3 and 13d-5 under the Exchange
Act), other than Sponsor, its Affiliates (excluding Affiliates that are
portfolio companies) or Management Entity shall have acquired beneficial
ownership ofand control more than fifty percent (5050.0%) on a fully diluted
basis, of the voting and/or economic interestand  voting interests in the
Capital Stock of Holdings; (viid) Holdings shall cease to own and control one
hundred percent (100%), on a fully diluted basis, of the economic and voting
interests in the Capital Stock of Intermediate Holdings; or (viiie) Intermediate
Holdings shall cease to own and control one hundred percent (100%), on a fully
diluted basis, of the economic and voting interests in the Capital Stock of
AdaptHealth LLC. For the avoidance of doubt, any transfer of Capital Stock of
Holdings to a “Permitted Transferee” as defined in the Amended and Restated
Limited Liability Company Agreement of Holdings as in effect on the date hereof,
shall be ignored for purposes of determining if any Change of Control has
occurred.

 

“CIT” has the meaning specified in the introductory paragraph hereto.

 

“Closing Date” means March 20, 2019.

 





Page 8




“Closing Date Distributions” has the meaning specified in Section 6.11(a)(i)(z).

 

“Closing Date Facilities” has the meaning specified in Section 2.15(c).

 

“Collateral” means, collectively, all real and personal Property (other than
Excluded Property) with respect to which Liens in favor of the Administrative
Agent are granted (or were intended to be granted) pursuant to and in accordance
with the terms of the Collateral Documents.

 

“Collateral Assignment of Agreement” means any agreement executed by each of the
applicable Loan Parties in favor of the Administrative Agent under and pursuant
to which such Loan Parties collaterally assign to the Administrative Agent all
of their respective rights and remedies to certain agreements, in each case as
amended, supplemented, modified, replaced, substituted for or restated from time
to time and all exhibits and schedules attached thereto.

 

“Collateral Documents” means, collectively, the Security Agreement, the Mortgage
Instruments, the Landlord Agreements, the Collateral Assignment(s) of Agreement,
the Securities Account Control Agreement(s), the Deposit Account Control
Agreement(s), the Uncertificated Securities Control Agreement(s) and such other
security documents as may be executed and delivered by the Loan Parties pursuant
to the terms of Section 6.14.

 

“Commitment” means, as to each Lender, the Revolving Commitment and/or Term Loan
Commitment, as applicable, set forth opposite such Lender’s name on Schedule
2.01 or in the Register, as applicable, as the same may be reduced or modified
at any time and from time to time pursuant to the terms hereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case as amended from time to time.

 

“Competitor” means (i) any Person specifically identified in writing to the
Administrative Agent as of the Closing Date and (ii) any other bona fide
competitor of Borrower (other than banks, fixed income investors, investment
funds or other non-bank lending entities) identified in writing by Borrower
Representative after the Closing Date to the Administrative Agent and agreed to
by the Lenders at their sole option.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures” means, for any period, for the Consolidated
Group on a consolidated basis, all Capital Expenditures, as determined in
accordance with GAAP, provided, that Consolidated Capital Expenditures shall not
include (a) expenditures made with proceeds of any Involuntary Disposition to
the extent such expenditures are used to purchase Property that is the same as
or similar to the Property subject to such Involuntary Disposition or (b)
Permitted Acquisitions.

 

“Consolidated Current Assets” means, as of any date of determination, for the
Consolidated Group on a consolidated basis, the total assets that may properly
be classified as current assets in conformity with GAAP, excluding cash and Cash
Equivalents.

 





Page 9




“Consolidated Current Liabilities” means, as of any date of determination, for
the Consolidated Group on a consolidated basis, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a balance sheet of the Consolidated Group
(or any member thereof), but excluding (i) the current portion of any Funded
Indebtedness and (ii) without duplication of clause (i) above, all Loans then
outstanding hereunder.

 

“Consolidated EBITDA” means, for any period for the Consolidated Group on a
consolidated basis (without duplication), an amount equal to Consolidated Net
Income for such period plus the following, without duplication, to the extent
deducted and not already added back in calculating such Consolidated Net Income:
(a) Consolidated Interest Charges for such period, (b) the provision for
federal, state, local and foreign income taxes payable by the Consolidated Group
for such period, (c) the amount of depreciation and amortization expense for
such period, (d) other non-cash charges, expenses or losses (provided, in each
case, that if any non-cash charges represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent), and
including amortization of any prepaid cash item that was paid in a prior period,
(e) fees, costs and expenses related to or incurred in connection with (i) the
Transactions in an amount  equal  to  $11,566,970.18  and  (iithe 
Second  Amendment  Transactions  in  an  amount  equal to $18,000,000.00, (ii)
 preparations  for  and  implementation  of  compliance  with  the  requirements
 of the Sarbanes-Oxley  Act  of  2002  and  other  Public  Company  Costs,  and
(iii) following the Closing Date, any consummated Permitted Acquisition
(provided, the amount added back with respect to any individual Permitted
Acquisition shall not exceed $1,500,0002,500,000 (or  $10,000,000  in  respect
 of a single Permitted  Acquisition  that  requires  Required  Lender  consent
 in  accordance  with clause  (x)  of  the definition of  “Permitted
Acquisition”), and the aggregate amount added back pursuant to this clause
(de)(iiiii) for any four (4) Fiscal Quarter period shall not exceed
$7,500,00012,500,000  (excluding a single Permitted Acquisition  that  requires
 Required  Lender  consent  in  accordance  with  clause  (x)  of  the
 definition of “Permitted Acquisition”)), (f) extraordinary, unusual, and/or
non-recurring losses or charges (provided, the aggregate amount added back
pursuant to this clause (f) for any four (4) Fiscal Quarter period, when taken
together with the aggregate amount added back pursuant to clauses (g) and (h)
immediately following, shall not exceed twenty percent (2025%) of Consolidated
EBITDA (calculated without giving effect to the add backs permitted pursuant to
this clause (f) and clauses (g) and (h) immediately following)), (g)
non-recurring cash expenses during such period resulting from restructuring
charges, accruals, reserves and business optimization expenses (provided, the
aggregate amount added back pursuant to this clause (g) for any four (4) Fiscal
Quarter period, when taken together with the aggregate amount added back
pursuant to clauses (f) and (h) of this definition, shall not exceed twenty
percent (2025%) of Consolidated EBITDA (calculated without giving effect to the
add backs permitted pursuant to this clause (g) and clauses (f) and (h)
immediately following)), and (h) the amount of “run rate” net cost savings and
operating expense reductions, other operating improvements and synergies
(calculated on a Pro Forma Basis as though such items had been realized on the
first day of such period) as a result of (i) actions taken in connection with
any Permitted Acquisition, Investment, Disposition, restructuring or cost
savings initiative or (iii) actions which will be taken within twelve (12)
months after the date of such Permitted Acquisition, Investment, Disposition,
restructuring or cost savings initiative, in each case (A) that are projected by
the Borrowers in good faith to be realized as a result of such actions taken or
to be taken and (B) net of the amount of actual benefits realized during such
period that are otherwise included in the calculation of Consolidated EBITDA
from such actions (provided, the aggregate amount added back pursuant to this
clause (h) for any four (4) Fiscal Quarter period, when taken together with the
aggregate amount added back pursuant to clauses (f) and (g) immediately
preceding, shall not exceed 2025% of Consolidated EBITDA (calculated without
giving effect to the add backs permitted pursuant to this clause (h) and clauses
(f) and (g) immediately preceding)) and minus the following to the extent
included in calculating such Consolidated Net Income: (w) Consolidated Interest
Income, (x) income tax credits (to the extent not netted from income taxes
payable), (y) any extraordinary, unusual or non-recurring income receipts or
gains (including gains on the sale of assets outside the ordinary course of
business) and related tax effects thereon, and (z) other non-cash

 





Page 10




income, receipts of gains (excluding any such non-cash item of income to the
extent it represents a receipt of cash in any future period), all as determined
in accordance with GAAP. Notwithstanding anything herein to the contrary, for
purposes of determining Consolidated EBITDA under this Agreement for any period
that includes any of the Fiscal Quarters ended March 31, 2018, June 30 2018,
September 30, 2018 and December 31, 2018, Consolidated EBITDA for such Fiscal
Quarters shall be $29,408,000 $28,879,000, $30,939,000, and $31,203,000,
respectively, in each case, subject to any adjustment set forth above with
respect to the Transactions.

 

“Consolidated Fixed Charges” means, for any period for the Consolidated Group on
a consolidated basis, an amount equal to the sum of, without duplication, (a)
the cash portion of Consolidated Interest Charges for such period, plus (b)
Consolidated Scheduled Funded Debt Payments (excluding any payments in respect
of Capital Leases for such period) for such period, plus (c) Restricted Payments
paid in cash during such period (including Restricted Payments paid to (i) any
holders (other than Loan Parties) of Capital Stock of any non-Wholly Owned
Subsidiary and (ii) to BlueMountain (including any of BMSB L.P., BlueMountain
Summit Opportunities Fund II (US) L.P., BlueMountain Fursan Fund L.P., and/or
BlueMountain Foinaven Master Fund L.P.) to be applied to cash interest payments
due and owing under the Preferred Note), all as determined in accordance with
GAAP.

 

“Consolidated Fixed Charges Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
(4) Fiscal Quarters most recently ended less the sum of (i) eighty-five percent
(85%) of Capital Expenditures made in such period and (ii) taxes, along with any
Tax Distributions, paid in cash for such period, to (b) Consolidated Fixed
Charges for such period.

 

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Consolidated
Group on a consolidated basis determined in accordance with GAAP.

 

“Consolidated Group” means Intermediate Holdings and its Subsidiaries (other
than any Excluded Foreign Subsidiary or Excluded Subsidiary).

 

“Consolidated Interest Charges” means, for any period, the interest expense
(including any rent expense for such period under Capital Leases that is treated
as interest in accordance with GAAP) of the Consolidated Group for such period
with respect to all outstanding Indebtedness of the Consolidated Group
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedge Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP), determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Income” means, for any period, the interest income of the
Consolidated Group for such period, determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Net Income” means, for any period for the Consolidated Group on a
consolidated basis, the net income of the Consolidated Group for such period as
determined in accordance with GAAP, provided that there shall be excluded from
Consolidated Net Income (a) the income (or deficit) of any Person (other than a
Subsidiary of a Borrower) in which a Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by such Borrower or such Subsidiary in the form of cash dividends or
similar cash distributions, (b) the undistributed earnings of any Subsidiary of
the Borrower Representative to the extent that the declaration of payment or
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation, governing document or Law
applicable to such Subsidiary and (c) the income (or deficit) of any Subsidiary
of Intermediate Holdings that is not a Loan Party.

 





Page 11




“Consolidated Scheduled Funded Debt Payments” means, for any period for the
Consolidated Group on a consolidated basis, the sum of all scheduled payments of
principal on Consolidated Funded Indebtedness scheduled to be paid during such
period, as determined in accordance with GAAP. For purposes of this definition,
payments of principal scheduled to be paid (a) shall be determined without
giving effect to any reduction of such scheduled payments resulting from the
application of any voluntary or mandatory prepayments made during the applicable
period, (b) shall be deemed to include the Attributable Indebtedness in respect
of Capital Leases, Synthetic Leases and Sale and Leaseback Transactions, (c)
shall not include any voluntary or mandatory prepayments made pursuant to
Section 2.05, and (d) shall be determined without giving effect to the Following
Business Day Convention.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date less the amount of
unrestricted cash and Cash Equivalents on such date (the aggregate amount of
which shall not exceed $25,000,00050,000,000) to (b) Consolidated EBITDA for the
period of the four (4) Fiscal Quarters most recently ended.

 

“Consolidated Unfinanced Capital Expenditure” means any Consolidated Capital
Expenditure to the extent not financed with Funded Indebtedness within ninety
(90) days of the incurrence of the Capital Expenditure (excluding any Funded
Indebtedness included as part of the determination of Revolving Exposure).

 

“Consolidated Working Capital” means, as at the date of determination, the
excess or deficiency of Consolidated Current Assets over Consolidated Current
Liabilities.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

 

“Contributing Guarantors” has the meaning set forth in Section 10.06.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 15% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

“Controlled Account” means each bank account that is established by the
Borrowers pursuant to Section 2.14(c) of this Agreement.

 

“Correction” means repair, modification, adjustment, relabeling, destruction or
inspection (including patient monitoring) of a product without its physical
removal to some other location; or any plan in response to a state or federal
notice of violation or deficiency, such as, without limitation, FDA 483
inspection reports, FDA warning letters, and any plans to implement, monitor and
audit ongoing compliance with plans of correction.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cure Amount” has the meaning set forth in Section 9.05.

 

“Cure Date” has the meaning set forth in Section 9.05.

 





Page 12




“Cure Right” has the meaning set forth in Section 9.05.

 

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Loan Party other than Indebtedness permitted under Section 7.03.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of all Revolving Loans (calculated as if all Defaulting Lenders
(other than such Defaulting Lender) had funded their respective Pro Rata Shares
of all Revolving Loans) over the aggregate outstanding principal amount of all
Revolving Loans of such Defaulting Lender.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and LIBOR Loans, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Margin applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; (b) when used with respect to a LIBOR Loan, an interest rate
equal to (i) the LIBO Rate applicable to such LIBOR Loan plus (ii) the
Applicable Margin applicable to LIBOR Loans plus (iii) two percent (2%) per
annum; and (c) when used with respect to Letter of Credit Fees, a rate equal to
(i) the Applicable Margin then applicable to Letters of Credit plus (ii) two
percent (2%) per annum, in all cases to the fullest extent permitted by
applicable Laws. Interest accruing at the Default Rate shall be immediately
payable upon demand.

 

“Defaulting Lender” means any Lender that has at any time after the Closing Date
(a) defaulted in its obligation under this Agreement to make a Revolving Loan, a
Delayed – Draw Term Loan or to fund its participation in any Letter of Credit,
Support Agreement or Swingline Loan required to be made or funded by it
hereunder within three (3) Business Days of the date when due (unless such
failure is the subject of a good faith dispute), (b) failed to pay over to the
Administrative Agent or any Lender any other amount required to be paid by it
hereunder within three (3) Business Days of the date when due (unless such
failure is the subject of a good faith dispute), (c) notified the Administrative
Agent or a Loan Party in writing that it does not intend to satisfy any such
obligation or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under agreements
in which it commits to extend credit generally, (d) failed within three (3)
Business Days after the request of the Administrative Agent to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Revolving Loans, Delayed – Draw Term Loans and participations in
then outstanding Letters of Credit, Support Agreements and Swingline Loans, (e)
(i) been (or has a parent company that has been) determined by any Governmental
Authority having regulatory authority over such Person or its assets to be
insolvent, or the assets or management of which has been taken over by any
Governmental Authority, or (ii) become (or has a parent company that has become)
the subject of a bankruptcy or insolvency proceeding under any Debtor Relief
Laws, unless in the case of any Lender subject to this clause (e), the
Borrowers, Administrative Agent, L/C Issuer, Support Provider and Swingline
Lender shall each have determined that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder, or (f) become the subject of a Bail-In Action.

 

“Delayed – Draw Term Loan” has the meaning specified in Section 2.01(c).

 





Page 13




“Delayed – Draw Term Loan Availability Period” means, with respect to the
Delayed – Draw Term Loan Commitments, the period from and including the first
(1st) Business Day immediately following the Closing Date to the earliest of (a)
the Term Loan Maturity Date, (b) twenty-four (24) months following the Closing
Date, and (c) the date of termination of the commitment of each Lender to make
Loans pursuant to Section 9.02.

 

“Delayed – Draw Term Loan Commitment” means, as to each Lender, its obligation
to make its portion of the Delayed – Draw Term Loan to the Borrowers pursuant to
Section 2.01(c) and the other terms and conditions of this Agreement, in the
principal amount set forth opposite such Lender’s name on Schedule 2.01, as such
amounts may be adjusted from time to time in accordance with this Agreement. The
initial aggregate amount of the Delayed – Draw Term Loan Commitments is
$50,000,000100,000,000.

 

“Deposit Account Control Agreement” means an agreement among a Loan Party, a
depository institution, and the Administrative Agent, which agreement is in a
form reasonably acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Article 9 of the
UCC) over the deposit account(s) described therein, as the same may be amended,
modified, extended, restated, replaced, or supplemented from time to time, and
contains such other terms and conditions as Administrative Agent may reasonably
require, including a requirement that such depository institution shall wire, or
otherwise transfer, in immediately available funds, on a daily basis during a
Cash Control Period, to Administrative Agent’s Bank Account all immediately
available funds received or deposited into such deposit account.

 

“Device Application” means a 510(k) premarket notification or premarket approval
(PMA) application, as appropriate, as those terms are defined in the FDCA.

 

“Disposition” means the sale, transfer, license, lease or other disposition
(including any Sale and Leaseback Transaction) of any Property by any Loan Party
or any Subsidiary (including the Capital Stock of any Subsidiary), including any
Sale and Leaseback Transaction and including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith,  provided that the term Disposition
shall not include Equity Issuances of Capital Stock by Intermediate Holdings.

 

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or any other Capital Stock into which it is
convertible or for which it is exchangeable) or upon the happening of any event
or condition, (i) matures or becomes mandatorily redeemable (other than solely
for Capital Stock that is not Disqualified Capital Stock) pursuant to a sinking
fund obligation or otherwise, except as a result of a customarily defined change
of control or asset sale and only so long as any rights of the holders thereof
after such change of control or asset sale shall be subject to the prior
repayment in full of the Obligations (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted) and
the termination of all Commitments and Letters of Credit, (ii) becomes
redeemable at the option of the holder thereof (other than solely for Capital
Stock that is not Disqualified Capital Stock), in whole or in part, (iii)
provides for scheduled payments of dividends in cash or (iv) becomes convertible
into or exchangeable for indebtedness for borrowed money or any other
Disqualified Capital Stock, in whole or in part, in each case on or prior to the
date that is ninety-one (91) calendar days after the later of the Revolving Loan
Maturity Date and the Term Loan Maturity Date at the time of issuance.

 

“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower Representative as a “Disqualified Institution” by written notice
delivered to the Administrative Agent on or prior to the date hereof and (b) any
other Person that is a Competitor of the Borrowers or any of its Subsidiaries,
which Person has been designated by the Borrowers as a “Disqualified
Institution” by written notice to the Administrative Agent and the Lenders
(including by posting such notice on or through the

 





Page 14




E-System) not less than ten (10) Business Days prior to such date; provided that
“Disqualified Institutions” shall (i) exclude any Person that the Borrowers (or
any of them) have (or has) designated as no longer being a “Disqualified
Institution” by written notice delivered to the Administrative Agent from time
to time and shall exclude any Lender party hereto prior to such tenth (10th)
Business Day (and such Lender’s Approved Funds and Affiliates shall also be so
excluded) and (ii) not apply at any time upon the occurrence and during the
continuance of an Event of Default.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States or any state or commonwealth
thereof or under the laws of the District of Columbia.

 

“E-System” has the meaning specified in Section 12.04.

 

“Earn-Out Obligations” means, with respect to any Person, “earn-outs” and
similar payment obligations of such Person, excluding, for the avoidance of
doubt, purchase price holdbacks (whether or not in escrow) to secure seller
indemnities.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in any EEA Member Country which is
a subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.08(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.08(b)(iii)).

 

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 5101, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f to 300j-26 et seq.), the Oil Pollution Act
of 1990 (33 U.S.C. § 2701 et seq.) and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), as such laws may be amended or otherwise modified
from time to time, and any other federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions and common law relating to pollution, the protection
of the environment, natural resources, human health or the release of any
materials into the environment, including those related to Hazardous Materials,
hazardous substances or wastes, indoor and outdoor air emissions, soil,
groundwater, wastewater, surface water, stormwater, wetlands, sediment and
discharges of wastewater to public treatment systems.

 





Page 15




“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, losses, punitive damages, consequential
damages, costs of environmental investigation and remediation, fines, penalties,
indemnities or expenses (including all reasonable fees, disbursements and
expenses of counsel, experts and consultants)), of the Borrowers or any
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Issuance” has the meaning set forth in Section 2.05(b)(iii).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder, and any successor thereto.

 

“ERISA Affiliate” means any corporation, trade or business (whether or not
incorporated) under common control with a Borrower within the meaning of Section
414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and (o) of the
Internal Revenue Code for purposes of provisions relating to Section 412 of the
Internal Revenue Code). Any former ERISA Affiliate of a Borrower or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of a Borrower or
any of its Subsidiaries within the meaning of this definition with respect to
the period such entity was an ERISA Affiliate of a Borrower or any of its
Subsidiaries and with respect to liabilities arising after such period for which
a Borrower or any of its Subsidiaries could be liable under the Internal Revenue
Code or ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the failure to meet the minimum funding standard of Section 412 of the Internal
Revenue Code with respect to a Pension Plan (whether or not waived in accordance
with Section 412(d) of the Internal Revenue Code) or the failure to make a
required installment under Section 412(m) of the Internal Revenue Code with
respect to a Pension Plan; (c) a withdrawal by a Borrower or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (d) a complete or partial withdrawal by a Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA; (e) the filing of a notice of intent to terminate, the treatment of a
Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Borrower or any ERISA Affiliate;
(h) the occurrence of an act or omission which could give rise to the imposition
on a Borrower or any ERISA Affiliate of fines, penalties, taxes or related
charges under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Plan; (i)
the assertion of a material claim (other than routine claims for benefits)
against any Plan other than a Multiemployer Plan or the assets thereof, or
against the Borrowers or any ERISA Affiliate in connection with any Plan; (j)
receipt from the IRS of notice of the failure of any Pension Plan (or any other
Plan intended to be qualified under Section 401(a) of the Internal Revenue Code)
to qualify under Section 401(a) of the Internal Revenue Code, or the failure of
any trust forming part of any Pension Plan to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code; (k) the imposition
of a Lien pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code
or pursuant to ERISA with respect to any Pension Plan; (l) the commencement of
any administrative investigation, audit or other administrative proceeding by
the Department of Labor, IRS or other Governmental Authority, including any
voluntary

 





Page 16




compliance submission through the IRS’s Employee Plans Compliance Resolution
System or the Department of Labor’s Voluntary Fiduciary Correction Program; (m)
the occurrence of a non-exempt “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Internal Revenue Code; or (n) the
receipt by a Borrower or any of its ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency or that it intends
to terminate or has terminated.

 

“ERISA Plan” means (i) any “employee benefit plan” as defined in Section 3(3) of
ERISA which is or was sponsored, maintained or contributed to by, or required to
be contributed by the Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates; and (ii) all other employee benefit plans,
programs, policies, agreements or arrangements, including any deferred
compensation plan, incentive plan, bonus plan or arrangement, stock option plan,
stock purchase plan, stock award plan or other equity-based plan, change in
control agreement, retention, severance pay plan, dependent care plan, sick
leave, disability, death benefit, group insurance, hospitalization, dental,
life, any fund, trust or arrangement providing health benefits including
multiemployer welfare arrangements, a multiple employer welfare fund or
arrangement, cafeteria plan, employee assistance program, scholarship program,
employment contract, retention incentive agreement, termination agreement,
severance agreement, non-competition agreement, consulting agreement,
confidentiality agreement, vacation policy, employee loan, or other similar
plan, agreement or arrangement, whether written or oral, funded or unfunded, or
actual or contingent which is or was sponsored, maintained or contributed to by,
or required to be contributed by, the Borrowers, any of their Subsidiaries or
any of their respective ERISA Affiliates.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to eurocurrency funding (currently referred to
as “Eurocurrency Liabilities”). The LIBO Rate for each outstanding LIBOR Loan
shall be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excess Cash Flow” means, with respect to the Loan Parties and their
Subsidiaries on a consolidated basis, for any period: (a) without duplication,
the sum of (i) Consolidated Net Income, (ii) decreases or minus increases (as
the case may be) in Consolidated Working Capital, (iii) extraordinary or
non-recurring gains or minus extraordinary or non-recurring losses (as the case
may be) which are cash items, (iv) non-cash depreciation, non-cash amortization
and other non-cash charges; minus (b) without duplication, the sum of: (i)
Consolidated Unfinanced Capital Expenditures, (ii) expenses paid in respect of
Permitted Acquisitions during such period, (iii) to the extent not taken into
account in the calculation of Consolidated Net Income, (x) the principal
amortization paid in cash during such period with respect to Capital Leases and
(y) the amount of any Restricted Payments actually made to Holdings pursuant to
Section 7.06(e), (iv) Restricted Payments paid in cash to Holdings pursuant to
Section 7.06(g) during such period, (v) Earn-Out Obligations paid in cash and
(vi) unfinanced consideration paid in cash for Permitted Acquisitions during
such period.

 

“Excess Liquidity” means the sum (a) Revolving Availability plus (b) the average
daily balance (based on preceding thirty (30) days) of unrestricted cash (free
of Liens or encumbrances except in favor of

 





Page 17




the Administrative Agent) on deposit in the Loan Parties’ Controlled Accounts
located within the United States.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Account” means any deposit account (i) that is used solely for payment
of payroll, bonuses, other compensation and related expenses; (ii) deposit
accounts that are zero balance accounts so long as such deposit accounts are
swept on a daily basis to a deposit account that otherwise constitutes Excluded
Property, an Excluded Account or that is subject to a Deposit Account Control
Agreement or similar agreement; or (iii) that maintains a balance on deposit at
any time of not more than $100,000, provided that, (A) the aggregate balance on
deposit at any time in all Excluded Accounts described in clause (i) shall not
exceed 105% of the amount to be applied for the pay period next ending, (B) the
aggregate balance on deposit at any time in all Excluded Accounts described in
clause (iii) shall not exceed $1,000,000 at any time and (C) the Excluded
Accounts are listed on Schedule 1.01(b) and maintained with banks reasonably
satisfactory to the Administrative Agent.

 

“Excluded Foreign Subsidiary” means any Subsidiary of Intermediate Holdings
(other than any Loan Party) that is, and continues to be, (a) a Foreign
Subsidiary that is a CFC, or (b) a Domestic Subsidiary that is (i) a direct or
indirect Subsidiary of a Foreign Subsidiary that is a CFC or (ii) a Subsidiary
that is treated as a disregarded entity or as a partnership for United States
Federal income tax purposes and all or substantially all of whose assets consist
of Capital Stock of one or more Foreign Subsidiaries that are CFCs and conducts
no material business other than the ownership of such Capital Stock (a “Foreign
Subsidiary Holdco”).

 

“Excluded Hedge Obligation” means, with respect to any Loan Party, any Hedge
Obligation if, and to the extent that, all or a portion of the Loan Documents to
which such Loan Party is party with respect to, or the grant by such Loan Party
of a security interest to secure, such Hedge Obligation (or any Guarantee
thereof) is or becomes illegal or unlawful under the Commodity Exchange Act or
any rule or regulation promulgated thereunder (or the application or official
interpretation of any provision thereof) by virtue of such Loan Party’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act at the time any such Loan Document would otherwise
have become effective with respect to such related Hedge Obligation.

 

“Excluded Property” means, with respect to any Loan Party (a) any owned or
leased real or personal Property (other than Capital Stock) which is located
outside of the United States unless requested by the Administrative Agent or the
Required Lenders, (b) any leasehold interests in Real Property, (c) any personal
Property (other than motor vehicles, which are addressed in clause (i) below) in
respect of which perfection of a Lien is not either (i) governed by the UCC or
(ii) effected by appropriate evidence of the Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office,
unless requested by the Administrative Agent or the Required Lenders, (d) any
Property which, subject to the terms of Section 7.01(c), is subject to a Lien of
the type described in Section 7.02(h) pursuant to documents which prohibit such
Loan Party from granting any other Liens in such Property, (e) other than
Accounts, any contract, permit, agreement, lease, license or license agreement
covering real or personal property if the grant of a security interest in such
contract, permit, agreement, lease, license or license agreement or the asset
subject to such contract, permit, agreement, lease, license or license agreement
is prohibited by the terms of such contract, permit, agreement, lease, license
or license agreement or by Law and would result in the termination of or give
rise to a right to materially modify such contract, permit, agreement, lease,
license or license agreement, but only to the extent that (x) any such
prohibition would not be rendered ineffective pursuant to the UCC or any other
applicable law (including, if and when applicable, Debtor Relief Laws) or
principles of equity and would require the consent a Person other than a Loan
Party or its Affiliates to waive such prohibition and (y) such contract,
agreement, lease, license or license

 





Page 18




agreement was not entered into in contemplation of circumventing any Loan
Party’s obligation to pledge such contract or agreement as collateral security,
(f) any United States intent-to-use trademark applications to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law, provided that upon submission and
acceptance by the United States Patent and Trademark Office of an amendment to
allege use pursuant to 15 U.S.C. Section 1060(a) (or any successor provision),
such intent-to-use trademark application shall not be considered Excluded
Property, (g) any Excluded Account, provided that for the avoidance of doubt,
any proceeds of Collateral held from time to time in any such Excluded Account
shall not cease to be Collateral solely because such proceeds are held in an
Excluded Account, (h) any particular asset, if the pledge thereof or the
security interest therein is prohibited by applicable Law (but only for so long
as such prohibition remains in effect), other than to the extent such
prohibition is rendered ineffective under the UCC or other applicable Laws, (i)
any motor vehicle or other equipment subject to a certificate of title, but only
to the extent that (x) the fair market value thereof is less than $50,000
individually or $250,000 in the aggregate, (y) as of the Closing Date, the name
of CIT or any of its Affiliates is not notated on the certificate of title and
(z) a security interest therein cannot be perfected by the filing of a UCC
financing statement, (j) any Capital Stock in joint ventures or any non-Wholly
Owned Subsidiary to the extent (i) consent of the minority investor is required
pursuant to the Organizational Documents of such Excluded Subsidiary (and such
consent was not required in connection with or in contemplation or anticipation
of such pledge) and not obtained after using commercially reasonable efforts and
(ii) such non-Wholly Owned Subsidiary is an Excluded Subsidiary, (k) any Capital
Stock in any Excluded Foreign Subsidiary held by the Loan Parties in excess of
sixty-five percent (65%) of the total outstanding voting Capital Stock of such
Excluded Foreign Subsidiary, and (l) particular assets if and for so long as, in
the reasonable judgment of the Administrative Agent, the Required Lenders and
the Borrower Representative (as set forth in a written agreement among the
Administrative Agent, the Required Lenders and the Borrower Representative), the
cost of obtaining a security interest in such assets exceeds the practical
benefits to the Secured Parties afforded thereby; provided, “Excluded Property”
shall not include any proceeds, products, substitutions, or replacements of
Excluded Property (unless such proceeds, products, substitutions, or
replacements would otherwise constitute Excluded Property).

 

“Excluded Subsidiary” means, as of any date, any Subsidiary of Intermediate
Holdings (other than any Loan Party) designated as such by the Borrowers in
writing to the Administrative Agent that is, and continues to be, a non-Wholly
Owned Subsidiary of Intermediate Holdings, that satisfies the following
requirements: (a) the aggregate Consolidated EBITDA attributable to such Person
individually does not exceed 5.0% of Consolidated EBITDA of the Loan Parties and
their Subsidiaries for the last twelve (12) months ending on the last day of the
last month that is also the end of a Fiscal Quarter for which financial
statements of the type set forth in Sections 6.01(a) or (b) have been delivered
to Administrative Agent and (b)  the aggregate Consolidated EBITDA attributable
to such Person together with all other Excluded Subsidiaries does not exceed
7.50% of Consolidated EBITDA of the Loan Parties and their Subsidiaries for the
last twelve (12) months ending on the last day of the last month that is also
the end of a Fiscal Quarter for which financial statements of the type set forth
in Section 6.01(a) or (b) have been delivered to the Administrative Agent;
provided, to the extent any Excluded Subsidiary ceases to be a joint venture and
becomes a Wholly Owned Subsidiary of a Loan Party, then such Subsidiary will be
required to become a Loan Party at such time.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an

 





Page 19




applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower Representative
under Section 12.15) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 3.01, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(f) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“Extended Revolving Commitment” means any Revolving Commitments the maturity of
which shall have been extended pursuant to Section 2.18.

 

“Extended Revolving Loans” means any Loans made pursuant to the Extended
Revolving Commitments.

 

“Extended Term Loans” means any Term Loans the maturity of which shall have been
extended pursuant to Section 2.18.

 

“Extension” has the meaning set forth in Section 2.18(a).

 

“Extension Offer” has the meaning set forth in Section 2.18(a).

 

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Loan Party not in the ordinary course of business (and not
consisting of proceeds described in any of Section 2.05(b)(ii),  (iii) and (iv))
including without limitation amounts received in respect of indemnity
obligations of a seller under any agreement governing a Permitted Acquisition,
foreign, United States, state or local tax refunds to the extent not included in
the calculation of Consolidated EBITDA and pension plan reversions.

 

“Facilities” means, at any time, the facilities and real properties owned,
leased, managed or operated by any Loan Party or any Subsidiary, from which any
Loan Party or any Subsidiary provides or furnishes goods or services.

 

“Fair Share” has the meaning set forth in Section 10.06.

 

“Fair Share Contribution Amount” has the meaning set forth in Section 10.06.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Internal Revenue Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such sections of the Internal Revenue Code.

 

“FDA” means the Food and Drug Administration of the United States of America or
any successor entity thereto.

 

“FDCA” means the Federal Food, Drug, and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq. and all regulations promulgated thereunder.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day, provided that (a) if

 





Page 20




such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent, in its sole discretion.

 

“Fee Letter” means the letter agreement dated as of February 27, 2019, among the
Loan Parties, the Administrative Agent, and the Arranger.

 

“FIRREA” means the Financial Institutions Reform Recovery and Enforcement Act.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of AdaptHealth Corp., Holdings, and the Loan
Parties and their Subsidiaries ending on December 31st of each calendar year.

 

“Flood Hazard Property” means Mortgaged Property in an area designated by the
Federal Emergency Management Agency as having special flood and mud slide
hazards.

 

“Flood Laws” has the meaning set forth in Section 11.15.

 

“Following Business Day Convention” means a contractual provision or provision
of applicable Laws pursuant to which a scheduled date for payment or performance
of an obligation, which date is not a Business Day, is extended to the first
following day that is a Business Day.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Holdco” has the meaning specified in the definition of
Excluded Foreign Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer (or the Support Provider, as the case may be), such
Defaulting Lender’s Pro Rata Share of the outstanding Letter of Credit
Liabilities other than Letter of Credit Liabilities as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fronting Fee” has the meaning specified in Section 2.03(c).

 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)         all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

 

(b)         all purchase money indebtedness;

 





Page 21




(c)         the principal portion of all obligations under conditional sale or
other title retention agreements relating to Property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);

 

(d)         the maximum amount available to be drawn under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;

 

(e)         all obligations in respect of the deferred purchase price of
Property or services (other than trade accounts payable in the ordinary course
of business);

 

(f)         Attributable Indebtedness in respect of Capital Leases;

 

(g)         all preferred stock or other Disqualified Capital Stock providing
for mandatory redemptions, sinking fund or like payments prior to the
Termination Date;

 

(h)         Earn-Out Obligations if, and only to the extent, such obligation has
not been paid in full in cash when initially due and payable;

 

(i)          all indebtedness of the types specified in clauses (a) through (h)
above secured by (or for which the holder of such Funded Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, Property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed;
and

 

(j)          all Guarantees with respect to indebtedness of the types specified
in clauses (a) through (i) above of another Person.

 

“Funding Guarantor” has the meaning set forth in Section 10.06.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Gould’s Acquisition” means the acquisition by Borrower of one hundred percent
(100%) of the Capital Stock of Gould’s Discount Medical, LLC a Kentucky limited
liability company, as set forth in the Gould’s Purchase Agreement.

 

“Gould’s Purchase Agreement” means the Equity Purchase Agreement dated January
1, 2019, by and among Borrower, as buyer, Edmond L. Gould, Sharon S. Gould,
Kenneth C. Gould Irrevocable Trust, and David R. Gould Irrevocable Trust, as
selling shareholders, Gould’s Discount Medical, LLC, a Kentucky limited
liability company, as company, and GDM HoldCo, Inc., a Kentucky corporation, as
holdco.

 

“Gould’s Subordinated Note” means that certain Seller Note as described in
Section 2.3(a)(ii) of the Gould’s Purchase Agreement.

 

“Government Reimbursement Program” shall mean (i) the Medicare program
established under the Title XVIII of the Federal Social Security Act, the
Federal Employees Health Benefit Program under 5 U.S.C. §§ 8902 et seq., the
TRICARE program established by the Department of Defense under 10 U.S.C. §§ 1071
et seq. or the Civilian Health and Medical Program of the Uniformed Services
under 10 U.S.C. §§ 1079 and 1086, (ii) the Medicaid program of any state or the
District of Columbia acting pursuant to a

 





Page 22




health plan adopted pursuant to Title XIX of the Federal Social Security Act or
(iii) any agent, administrator, intermediary or carrier for any of the
foregoing.

 

“Governmental Approvals” means any and all governmental licenses,
authorizations, registrations, permits, certificates, franchises,
qualifications, accreditations, consents and approvals required under any
applicable Law and required in order for any Person to carry on its business as
now conducted, of each Governmental Authority issued or required under Laws
applicable to the business of any Borrower or any of its Subsidiaries or to the
transactions described herein (including any Acquisitions and the Loans made
hereunder) or necessary in the sale, furnishing, or delivery of goods or
services under Laws applicable to the business of any Borrower or any of its
Subsidiaries.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

 

“Guarantor” means each of Intermediate Holdings, and all future direct or
indirect Subsidiaries of Intermediate Holdings (other than the Borrowers, any
Excluded Subsidiary and any Excluded Foreign Subsidiary), and any other Person
joining this Agreement as a “Guarantor” hereunder from time to time.

 

“Guaranty” means the guaranty made by each Guarantor in favor of the
Administrative Agent, the Lenders and the other Secured Parties pursuant to
Article 10.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, lead-based paint, toxic mold or fungus, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 





Page 23




“Healthcare Law(s)” shall mean: (a) any and all federal, state and local fraud
and abuse laws, including (i) the federal Anti-Kickback Statute (42 U.S.C. §
1320a-7(b)), (ii) the Stark Law (42 U.S.C. § 1395nn and §1395(q)), (iii) the
civil False Claims Act (31 U.S.C. § 3729 et seq.), (iv) Sections 1320a-7 and
1320a-7a of Title 42 of the United States Code, and (v) the regulations
promulgated pursuant to such statutes; (b) the FDCA; (c) the Health Insurance
Portability and Accountability Act of 1996 (Pub. L. No. 104-191) and the
regulations promulgated pursuant thereto; (d) laws, rules and regulations
governing Medicare and Medicaid; (e) the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003 (Pub. L. No. 108-173) and the
regulations promulgated pursuant thereto; (f) quality, safety, life safety, and
accreditation standards and requirements of all applicable state laws or
regulatory bodies; (g) any applicable Law relating to the Loan Parties’
ownership, management, or operation of a healthcare facility or business, or
assets used in connection therewith; (h) any applicable Law relating to the
billing or submission of claims, collection of accounts receivable, underwriting
the cost of, or provision of management or administrative services in connection
with, any and all of the foregoing, by any Loan Party; (i) the Patient
Protection and Affordable Care Act (Pub. L. 111-148) and (j) any and all other
applicable healthcare laws, regulations, manual provisions, policies and
administrative guidance, each of (a) through (j) as may be amended from time to
time.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Hedge Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Hedge Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Hedge Agreement transaction.

 

“Hedge Party” means any Person that is a counterparty to a Hedge Agreement with
a Loan Party.

 

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended from time to time, and the rules and regulations promulgated
thereunder from time to time.

 

“HIPAA Compliant” shall mean that such Loan Party is in compliance in all
material respects with HIPAA and has adopted and implemented policies and
procedures to strive to ensure compliance with and has trained its personnel in
the transaction standards, privacy standards and security standards promulgated
pursuant to HIPAA.

 

“Holdings” means AdaptHealth Holdings LLC, a Delaware limited liability company.

 

“Holdings Operating Agreement” means that certain Fourth Amended and Restated
Limited Liability Company Agreement of AdaptHealth Holdings LLC, dated as of
March 20, 2019.

 





Page 24




“Incremental Equivalent Debt” means a single issuance of Indebtedness incurred
by any Borrower or their Wholly Owned Subsidiaries (including Guarantees thereof
by any Loan Party) in the form of senior secured or unsecured notes or loans or
junior secured or unsecured notes or loans and/or commitments in respect of any
of the foregoing issued or implemented in lieu of Incremental Term Loans;
provided, that:

 

(a)         Administrative Agent shall have received from Borrower
Representative a Pro Forma Compliance Certificate demonstrating that after
giving effect on a Pro Forma Basis to the Incremental Equivalent Debt (and
giving effect on a Pro Forma Basis to any Acquisition consummated concurrently
therewith), the Consolidated Total Leverage Ratio (calculated on a Pro Forma
Basis) as of the end of the most recent Test Period would not be greater
than 3.00:1.00;

 

(b)         No Default or Event of Default has occurred and is continuing
immediately prior to or after giving effect to such Incremental Equivalent Debt;

 

(c)         The Weighted Average Life to Maturity of any Incremental Equivalent
Debt shall be no shorter than the remaining Weighted Average Life to Maturity of
the outstanding Term Loan(s) funded on the Closing Date;

 

(d)         The final maturity date of any Incremental Equivalent Debt shall be
no earlier than the latest maturity date with respect to any Loan hereunder at
such time, including the latest maturity date of any Loan or Incremental
Facility, including, in each case, giving effect to any Extension with respect
thereto;

 

(e)         Subject to clauses (c) and (d), such Incremental Equivalent Debt may
otherwise have an amortization schedule as determined by the Borrower
Representative and the lenders providing such Incremental Equivalent Debt;

 

(f)         Such Incremental Equivalent Debt shall be subject to an Acceptable
Intercreditor Agreement, and such Incremental Equivalent Debt shall be pari
passu or junior in right of payment and to the extent secured by any Collateral,
shall be secured on a pari passu or junior in priority to the remaining portion
of the Term Loans, Revolving Loans or any Incremental Facilities;

 

(g)         No such Indebtedness may be (i) guaranteed by any Person which is
not a Loan Party or (ii) secured by any assets other than the Collateral;

 

(h)         The proceeds of any Incremental Equivalent Debt shall be used only
to finance a Permitted Acquisition that requires Required Lender consent in
accordance with clause (x) of the definition of “Permitted Acquisition” and any
related costs and expenses with respect thereto;

 

(i)          All of the representations and warranties contained in the Loan
Documents are true and correct in all material respects (or, in all respects, if
already qualified by materiality);

 

(j)          Such Incremental Equivalent Debt may have an interest rate and such
other pricing as the Borrower Representative in its reasonable discretion finds
acceptable; and

 

(k)         The other terms and conditions in respect of such Incremental
Equivalent Debt shall not be more restrictive taken as a whole (as determined by
the Administrative Agent in its reasonable discretion), than those applicable to
the Term Loans, unless otherwise reasonably acceptable to the Required Lenders.

 





Page 25




“Incremental Facilities” has the meaning specified in Section 2.15(a).

 

“Incremental Facility Amendment” has the meaning specified in Section 2.15(d).

 

“Incremental Facility Closing Date” has the meaning specified in Section
2.15(d).

 

“Incremental Revolving Commitments” has the meaning specified in Section
2.15(a).

 

“Incremental Revolving Lender” has the meaning specified in Section 2.15(d).

 

“Incremental Term Loans” has the meaning specified in Section 2.15(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)        all Funded Indebtedness;

 

(b)        the Termination Value of any Secured Hedge Agreement;

 

(c)        Synthetic Leases, Sale and Leaseback Transactions and Securitization Transactions;

 

(d)        all obligations in respect of Disqualified Capital Stock; and

 

(e)        all Guarantees with respect to outstanding indebtedness of the types
specified in clauses (b), (c) and (d) above of any other Person.

 

“Indemnified Liabilities” has the meaning set forth in Section 12.05.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 12.05.

 

“Information” has the meaning set forth in Section 12.08.

 

“Initial Term Loan” has the meaning specified in Section 2.01(b).

 

“Initial Term Loan Commitment” means, as to each Lender, its obligations to make
its portion of the Initial Term Loan to the BorrowerBorrowers pursuant to
Section 2.01(b) and the other terms and conditions of this Agreement, in the
principal amount set forth opposite such Lenders name on Schedule 2.01, as such
amounts may be adjusted from time to time, in accordance with this Agreement.
The initial aggregate amount of the Initial Term Loan Commitments is
$300,000,000.

 

“Interest Payment Date” means (a) as to any LIBOR Loan, the last day of each
Interest Period applicable to such LIBOR Loan and the Term Loan Maturity Date or
Revolving Loan Maturity Date (as applicable), provided, that if any Interest
Period for a LIBOR Loan exceeds three (3) months, the respective dates that fall
every three (3) months after the beginning of such Interest Period shall also be
Interest Payment Dates; (b) as to any Base Rate Loan (other than a Swingline
Loan), the last Business Day of each

 





Page 26




calendar quarter and the Revolving Loan Maturity Date or Term Loan Maturity Date
(as applicable); and  (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

 

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending on the date one (1), two (2), three (3) or six (6) months thereafter
or, if approved by all affected Lenders, the Administrative Agent and the
Borrowers, twelve (12) months thereafter, as selected by the Borrower
Representative in its Loan Notice, provided, that:

 

(a)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)        no Interest Period shall extend beyond the Term Loan Maturity Date or
Revolving Loan Maturity Date, as applicable.

 

“Interim Pre-Closing Financial Statements” means, collectively, (i) the
unaudited consolidated financial statements of the Loan Parties and their
Subsidiaries for the Fiscal Quarters ended March 31, 2018, June 30, 2018,
September 30, 2018 and December 31, 2018, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows, for the
Fiscal Quarter ended on that date.

 

“Intermediate Holdings” means AdaptHealth Intermediate Holdco LLC, a Delaware
limited liability company.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
any successor thereto.

 

“Internally Generated Cash” means, with respect to any Fiscal Year, cash of the
Consolidated Group received in such Fiscal Year and not constituting (a)
proceeds of an Equity Issuanceequity issuance, (b)  proceeds of the incurrence
of Indebtedness, (c) proceeds of Dispositions and Involuntary Dispositions, and
(d) insurance proceeds in respect of any equipment, fixed assets or real
property (including any improvements thereon) to replace or repair such
equipment, fixed assets or real property.

 

“Inventory Suppliers” means the financing companies, lenders and/or leasing
companies set forth on Schedule 1.01(c) that provide equipment or inventory
financing or leasing services to any Loan Party with an aggregate value of
$250,000 or more.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of any of the Capital Stock of another Person, (b) a loan, advance
or capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such Investment
or any returns of capital.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of any Loan Party.

 





Page 27




“IP Rights” has the meaning set forth in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, any application
for such Letter of Credit and any other document, agreement and instrument
entered into by the applicable L/C Issuer and the Borrower Representative on
behalf of Borrowers or in favor of such L/C Issuer and relating to any such
Letter of Credit.

 

“Landlord Agreement” means any agreement between the Administrative Agent and
the landlord of Real Property occupied by a Loan Party, as tenant, which
agreement shall be in form and substance as is satisfactory to the
Administrative Agent, as amended, supplemented, modified, replaced, substituted
for or restated from time to time and all exhibits and schedules attached
thereto.

 

“Law(s)” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, compacts,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“L/C Credit Extension” means (a) the issuance, extension or increase of a Letter
of Credit, and (b) with respect to any Supported Letter of Credit, the entry
into any Support Agreement by the Administrative Agent or its Affiliate.

 

“L/C Issuer” means (a) Bank of America, N.A. or (b) a Revolving Lender willing
and able to issue Letters of Credit and acceptable to the Administrative Agent.

 

“Lender” means each Person identified as a “Lender” on the signature pages
hereto and its successors and assigns and, as the context requires, includes the
L/C Issuer to the extent it is a party to this Agreement. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Lender Letter of Credit” means a Letter of Credit issued by an L/C Issuer that
is also, at the time of issuance of such Letter of Credit, a Lender.

 

“Lender Parties” has the meaning specified in Section 12.07(g).

 

“Lender Securitization” has the meaning specified in Section 12.07(g).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower
Representative and the Administrative Agent.

 

“Letter of Credit” means a standby or documentary (trade) letter of credit
issued for the account of any Borrower by an L/C Issuer pursuant to the terms of
this Agreement.

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(c).

 





Page 28




“Letter of Credit Liabilities” means, at any time of calculation, the sum of the
following (without duplication): (a) the amount then available for drawing under
all outstanding Letters of Credit, in each case without regard to whether any
conditions to drawing thereunder can then be met, and (without duplication) the
amount of any outstanding Support Agreement related to a Letter of Credit, and
(b) the aggregate of all Unreimbursed Amounts. For all purposes of this
Agreement, if as of any date of determination a Letter of Credit has expired by
its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount that remains available to be drawn. The Letter of
Credit Liability of any Revolving Lender at any time shall be equal to its Pro
Rata Share of the total Letter of Credit Liabilities at such time.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the total
Revolving Commitments and (b) $6,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the total Revolving Commitments.

 

“LIBO Base Rate” means,

 

(1)         for any Interest Period with respect to any LIBOR Loan:

 

(a)        the rate per annum equal to the rate determined by the Administrative
Agent to be the London Interbank Offered Rate benchmark rate which is calculated
and distributed by the ICE Benchmark Administration Data Service (“ICE”) (or any
successor thereto) for deposits in Dollars (for delivery on the first (1st) day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:45 a.m. (London time) (or such other time as
confirmed by ICE (or any successor thereto)) two (2) Business Days prior to the
first (1st) day of such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) (the “LIBO Screen Rate”), or

 

(b)        if the rate referenced in the preceding clause (a) does not appear
through such service or such service shall not be available, the rate per annum
equal to the rate determined by the Administrative Agent to be the offered rate
which is calculated and distributed daily by ICE (or any successor thereto) as
an average ICE Benchmark Administration Limited Interest Settlement Rate for
deposits in Dollars (for delivery on the first (1st) day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:45 a.m. (London time) two (2) Business Days prior to the first
(1st) day of such Interest Period, or

 

(c)        if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded upward to the next 1/100th of 1%)
determined by the Administrative Agent as the rate of interest at which deposits
in Dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the LIBOR Loan being made, continued or
converted by JPMorgan Chase Bank and with a term equivalent to such Interest
Period would be offered by JPMorgan Chase Bank’s London Branch (or such other
major bank as is acceptable to the Administrative Agent if JPMorgan Chase Bank
is no longer offering to acquire or allow deposits in the London interbank
eurodollar market) to major banks in the London interbank eurodollar market at
their request at approximately 11:45 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period.

 

(2)         for any day with respect to an interest rate calculation for a Base
Rate Loan:

 





Page 29




(a)         the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate which is calculated and distributed
daily by ICE (or any successor thereto) as an average ICE Benchmark
Administration Limited Interest Settlement Rate for deposits in Dollars (for
delivery on such day) with a term equivalent to three (3) months, determined as
of approximately 11:45 a.m. (London time) two (2) Business Days prior to such
day, or

 

(b)         if the rate referenced in the preceding clause (a) does not appear
through such service or such service shall not be available, the rate per annum
equal to the rate determined by the Administrative Agent to be the offered rate
through such other service that displays an average ICE Benchmark Administration
Limited Interest Settlement Rate for deposits in Dollars (for delivery on such
day) with a term equivalent to three (3) months, determined as of approximately
11:45 a.m. (London time) two (2) Business Days prior to such day, or

 

(c)         if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded upward to the next 1/100th of 1%)
determined by the Administrative Agent as the rate of interest at which deposits
in Dollars (for delivery on such day in same day funds) with a term equivalent
to three months, determined as of approximately 11:00 a.m. (London time) two (2)
Business Days prior to such day in the approximate amount of such Base Rate Loan
by JPMorgan Chase Bank and with a term equivalent to three (3) months would be
offered by JPMorgan Chase Bank’s London Branch (or such other major bank as is
acceptable to the Administrative Agent if JPMorgan Chase Bank is no longer
offering to acquire or allow deposits in the London interbank eurodollar market)
to major banks in the London interbank eurodollar market at their request at
approximately 11:45 a.m. (London time) two (2) Business Days prior to such day.

 

“LIBO Rate” means the greater of: (a) onezero percent (1.00.0%); and (b) (1) for
any Interest Period with respect to any LIBOR Loan, a rate per annum determined
by the Administrative Agent to be equal to the quotient obtained by dividing (i)
the LIBO Base Rate for such LIBOR Loan for such Interest Period by (ii) one
minus the Eurodollar Reserve Percentage for such LIBOR Loan for such Interest
Period and (2) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the LIBO Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
LIBO Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.

 

“LIBO Screen Rate” has the meaning set forth in clause (1)(a) of the definition
of LIBO Base Rate.

 

“LIBOR Loan” means any Loan (other than Swingline Loans and Base Rate Loans
bearing interest at a rate based on the LIBO Rate) which accrues interest solely
by reference to the LIBO Rate plus the Applicable Margin, in accordance with the
terms of this Agreement.

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to any Borrower under Article 2
in the form of an Initial Term Loan, a Delayed – Draw Term Loan, a Revolving
Loan and/or a Swingline Loan.

 

“Loan Documents” means this Agreement, each Note, each Letter of Credit, each
Collateral Document, each Request for Credit Extension, each Issuer Document,
each Compliance Certificate, the Fee Letter, each Subordination Agreement, each
Acceptable Intercreditor Agreement, each Secured Hedge

 





Page 30




Agreement and each other document, instrument or agreement from time to time
executed by any Loan Party or any Subsidiary or any Responsible Officer thereof
and delivered in connection with the transactions contemplated by this
Agreement; provided,  however, that all Secured Hedge Agreements, agreements
hereafter executed solely in respect of the Banking Services Obligations and all
Issuer Documents executed by or on behalf of any Loan Party and delivered
concurrently herewith or at any time hereafter shall not constitute “Loan
Documents” solely for the purposes of Sections 9.01(a),  (b),  (c),  (d)
and (j) hereof or Section 11.14.

 

“Loan Notice” means a notice of (a) (i) a Borrowing of Revolving Loans or (ii) a
Borrowing of a Delayed – Draw Term Loan, (b) a conversion of Loans from one Type
to the other pursuant to Section 2.02(a), or (c) a continuation of LIBOR Loans
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A-1.

 

“Loan Parties” means, collectively, each Borrower and each Guarantor party
hereto.

 

“Management Entity” means, collectively, each of Josh Parnes, Luke McGee and any
entities wholly owned or otherwise controlled by such individuals, including,
without limitation, for so long as such entities are so owned or controlled,
Jedi Enterprises LLC, a New York limited liability company and 2321 Capital LLC,
a Delaware limited liability company.

“Master Agreement” has the meaning set forth in the definition of “Hedge
Agreement.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent) or financial condition of the Loan Parties and their
Subsidiaries taken as a whole; (b) (i) a material impairment of the ability of
any Borrower to perform its obligations under any Loan Document to which it is a
party or (ii) a material impairment of the ability of the Guarantors taken as a
whole to perform their obligations under any Loan Document to which they are
party; (c) a material adverse effect upon the legality, validity, binding effect
or enforceability against any Loan Party of any Loan Document to which it is a
party; (d) a material adverse effect on the validity, perfection or priority of
a Lien in favor of the Administrative Agent for the benefit of the Secured
Parties on any material portion of the Collateral or a material adverse effect
on the aggregate value of the Collateral; or (e) a material adverse effect on
the use or scope of any material healthcare Permit or the continued
participation or the ability to accept or bill for goods or services in the
Medicaid, Medicare or other Government Reimbursement Program by any Loan Party;
provided,  however, that this section (e) shall not apply to the voluntary
cancellation or termination of the items referenced in this clause (e) by a Loan
Party in good faith (a “Voluntary Termination”).

 

“Material Contract” means any lease of real or personal property, contract or
other arrangement to which any Loan Party or any of its Subsidiaries is a party
(other than the Loan Documents), for which breach, nonperformance, cancellation
or failure to renew could reasonably be expected to have a Material Adverse
Effect.

 

“Medicaid” shall mean, collectively, the healthcare assistance program
established by Title XIX of the Social Security Act (42 U.S.C. §§ 1396 et. seq.)
and any statutes succeeding thereto, and all laws, rules, regulations, manuals,
orders, guidelines or requirements (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Medicare” shall mean, collectively, the health insurance program for the aged
and disabled established by Title XVIII of the Social Security Act (42 U.S.C. §§
1395 et. seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders or guidelines (whether or not having the

 





Page 31




force of law) pertaining to such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Med Way Acquisition” means the acquisition by Med Star Surgical & Breath Inc.,
a Loan Party, of one hundred percent (100%) of the Capital Stock of Med Way
Medical, Inc., a Utah corporation, as set forth in the Med Way Purchase
Agreement.

 

“Med Way Purchase Agreement” means the Stock Purchase Agreement to be entered
into by and among Med Star Surgical & Breathing Inc., as buyer, Med Way Medical,
Inc., a Utah corporation, as company, and Benjamin Dickman, Matthew Larsen, and
David Larsen, as selling shareholders.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Instrument” means a fully executed and notarized mortgage, deed of
trust or deed to secure debt, delivered by any Loan Party to the Administrative
Agent with respect to Real Property owned or leased by such Loan Party, in each
case to secure the payment and performance of the Obligations of such Loan
Party. Unless otherwise consented to by the Administrative Agent, each Mortgage
Instrument shall grant to the Administrative Agent for the benefit of the
Secured Parties a first priority perfected Lien on the Real Property interests
described therein.

 

“Mortgage Supporting Documents” means, with respect to a Mortgage Instrument for
a parcel of Mortgaged Property, to the extent requested by Administrative Agent,
each of the following:

 

(a)        (i) evidence in form and substance reasonably satisfactory to the
Administrative Agent that the recording of counterparts of such Mortgage
Instrument in the recording offices specified in such Mortgage Instrument will
create a valid and enforceable first priority Lien on the Property described
therein in favor of the Administrative Agent (or in favor of such other trustee
as may be required or desired under local Law) for the benefit of the Secured
Parties, subject only to (A) Permitted Liens and (B) such other Liens as the
Administrative Agent may reasonably approve and (ii) an opinion of counsel in
each state in which any such Mortgage Instrument is to be recorded in form and
substance and from counsel reasonably satisfactory to the Administrative Agent;

 

(b)        (i) mortgagee’s title policy (or policies) or marked-up unconditional
binder (or binders) for such insurance (or other evidence reasonably acceptable
to the Administrative Agent proving ownership thereof) (“Mortgagee’s Title
Insurance Policy”), dated a date reasonably satisfactory to the Administrative
Agent, which shall (A) be in an amount not less than the then recently appraised
fair market value (determined by reference to an appraisal) of such parcel of
Real Property in form and substance satisfactory to the Administrative Agent,
provided, that the amount of such title insurance required pursuant to such
Mortgagee’s Title Insurance Policy shall not materially exceed such appraised
fair market value, (B) be issued at ordinary rates, (C) insure that the Lien
granted pursuant to the Mortgage Instrument insured thereby creates a valid
first Lien on such parcel of Real Property free and clear of all defects and
encumbrances, except for Permitted Liens and for such other defects and
encumbrances as may be approved by the Administrative Agent, (D) name the
Administrative Agent as the insured thereunder, (E) be in the form of ALTA Loan
Policy - 2006 (or such local equivalent thereof as is reasonably satisfactory to
the Administrative Agent), (F) contain a comprehensive lender’s endorsement
(including, but not limited to, a revolving credit endorsement and a floating
rate endorsement), (G) be issued by Chicago Title Insurance Company, First
American Title Insurance Company, Lawyers Title Insurance Corporation or any
other title company reasonably satisfactory to the Administrative Agent
(including any such title companies acting as co-insurers or reinsurers) and (H)
be otherwise in form and substance reasonably satisfactory to the Administrative
Agent and (ii) a copy of all documents referred to, or listed as exceptions to
title, in such

 





Page 32




title policy (or policies) in each case in form and substance reasonably
satisfactory to the Administrative Agent;

 

(c)        in the case of each Mortgaged Property that is leased by any Loan
Party, such estoppel letters, consents, Landlord Agreements and waivers from the
landlords on such Mortgaged Property (and any mortgagee of such landlord) as may
be reasonably required by the Administrative Agent; [Intentionally Omitted];

 

(d)        a current Survey of such parcel of Mortgaged Property certified to
and received by (in a manner reasonably satisfactory to each of them) the
Administrative Agent and the title insurance company issuing the Mortgagee’s
Title Insurance Policy for such Mortgage Instrument, dated a date reasonably
satisfactory to the Administrative Agent and such title insurance company, by an
independent professional licensed land surveyor reasonably satisfactory to the
Administrative Agent and such title insurance company;

 

(e)        evidence in form and substance reasonably satisfactory to the
Administrative Agent that all premiums in respect of each Mortgagee’s Title
Insurance Policy, all recording fees and stamp, documentary, intangible or
mortgage taxes, if any, in connection with the Mortgage Instrument have been
paid;

 

(f)        a Phase I Environmental Site Assessment with respect to such parcel
of Mortgaged Property, dated a date reasonably satisfactory to the
Administrative Agent showing no material condition of environmental concern or
recognized environmental conditions and otherwise in form and substance
reasonably satisfactory to the Administrative Agent;

 

(g)        evidence as to (A) whether such Mortgaged Property is a Flood Hazard
Property, and (B) if such Mortgaged Property is a Flood Hazard Property, (1)
whether the community in which such Mortgaged Property is located is
participating in the National Flood Insurance Program, (2) the applicable Loan
Party’s written acknowledgment of receipt of written notification (a) as to the
fact that such Mortgaged Property is a Flood Hazard Property and (b) as to
whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (3) copies of
insurance policies or certificates of insurance of the Loan Parties and their
Subsidiaries which shall evidence flood insurance which satisfies all regulatory
requirements for flood insurance and is otherwise satisfactory to the
Administrative Agent and naming the Administrative Agent as sole loss payee on
behalf of the Secured Parties.

 

(h)        evidence reasonably satisfactory to the Administrative Agent that
such Mortgaged Property, and the uses of such Mortgaged Property, are in
compliance in all material respects with all applicable zoning laws,
regulations, ordinances and requirements (the evidence submitted as to which
should include the zoning designation made for such Mortgaged Property, the
permitted uses of such Mortgaged Property under such zoning designation and, if
available, zoning requirements as to parking, lot size, ingress, egress and
building setbacks);

 

(i)         an appraisal of such Mortgaged Property satisfying the requirements
of FIRREA; and

 

(j)         such other agreements, documents and instruments in form and
substance reasonably satisfactory to the Administrative Agent as the
Administrative Agent reasonably deems necessary or appropriate to create,
register or otherwise perfect, maintain, evidence the existence, substance, form
or validity of, or enforce a valid and enforceable first priority Lien on such
parcel of Mortgaged Property in favor of the Administrative Agent for the
benefit of the Secured Parties (or in favor

 





Page 33




of such other trustee as may be required or desired under local Law) subject
only to (i) Permitted Liens and (ii)  such other Liens as the Administrative
Agent may reasonably approve; provided, notwithstanding anything contained in
this Agreement to the contrary, no Mortgage Instrument shall be executed and
delivered with respect to any real property unless and until each Lender has
received, at least twenty (20) Business Days prior to such execution and
delivery, a life loan flood zone determination and such other documents as it
may reasonably request to complete its flood insurance due diligence (including
those described in the preceding clause (g)) and has confirmed to the
Administrative Agent that flood insurance due diligence and flood insurance
compliance has been completed to its satisfaction.

 

“Mortgaged Property” means all Real Property owned by any Loan Party other than
Excluded Property.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 4001(a)(3) or 3(37) of ERISA that is sponsored or maintained by any
Borrower or any ERISA Affiliate or to which any Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding six (6)
plan years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” means the aggregate cash and Cash Equivalents proceeds
(including insurance proceeds and condemnation awards) received by any Loan
Party or any Subsidiary in respect of any Disposition, Involuntary Disposition,
Equity Issuance, or Debt Issuance net of (a) direct third-party costs incurred
in connection therewith (including legal, accounting and investment banking
fees, and sales commissions payable to third parties unrelated to Loan Parties),
(b) taxes paid or payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements), and (c)
the amount necessary to retire any Indebtedness secured by a Permitted Lien on
the related Property that is senior in priority to the Lien of Administrative
Agent and is also required to be discharged in connection with such disposition
or issuance; it being understood that “Net Cash Proceeds” shall include any cash
or Cash Equivalents received upon the sale or other disposition of any non-cash
consideration received by any Borrower or any Subsidiary in any Disposition,
Involuntary Disposition, Equity Issuance or Debt Issuance.

 

“Non-Blocker AdaptHealth Members” mean collectively each of (a) 2321 Capital
LLC, (b) CFCP LLC, (c) Fresh Pond Investment LLC, (d) Jedi Enterprises, LLC, (e)
LBM DME Holdings LLC, (f) Mayaid2001 LLC, (g) McLarty Capital Partners SBIC,
L.P., (h) Ocean Rock NJ LLC (held in trust by The Mykonos 2019 NGCG Nevada
Trust), (i) Plains Capital LLC (held in trust by The Mykonos 2019 NGCG Nevada
Trust), (j) Blue River NJ LLC (held in trust by Still Water Nevada Trust), (k)
Quad Cap LLC (held in trust by Still Water Nevada Trust), (l) Quadrant
Management, Inc., (m) Verus Equity Holding Company LLC, (n) Verus Note Holding
Company LLC, and (o) Wheatfield LLC.

 

“Note” or “Notes” means each Term Note, each Revolving Note and/or the Swingline
Note, individually or collectively, as appropriate.

 

“Note and Unit Purchase Agreement” means that certain Note and Unit Purchase
Agreement dated as of February 27, 2019, by and between Holdings and BM AH
Holdings, LLC.

 

“Notice of L/C Credit Event” means a notice from a Responsible Officer of
Borrower Representative to Administrative Agent with respect to any issuance or
amendment (including any increase or extension) of a Letter of Credit
specifying: (i) the date of issuance or amendment of a Letter of Credit; (ii)
the identity of the L/C Issuer with respect to such Letter of Credit; (iii) the
expiry date of such Letter of Credit; (iv) the proposed terms of such Letter of
Credit (or amendment thereof), including the face amount; and (v) the
transactions that are to be supported or financed with such Letter of Credit or
increase thereof.

 





Page 34




“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party now or hereinafter arising from time to
time under this Agreement and any other Loan Document or otherwise with respect
to any Loan (including the obligation to pay principal and interest thereon and
all fees and other costs and liabilities with respect thereto), Letter of
Credit, Support Agreement, Reimbursement Obligation or Unreimbursed Amount,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. The foregoing
shall also include any Banking Services Obligations and any obligations or
liabilities of any Loan Party under any Secured Hedge Agreement. Notwithstanding
anything to the contrary, the term “Obligations” shall not include, with respect
to any Loan Party, any Excluded Hedge Obligation of such Loan Party. On the
Closing Date, all existing “Obligations” under, and as defined in, the Original
Loan Agreement shall be deemed to be Obligations hereunder.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
charter, certificate or articles of incorporation and the bylaws (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Loan Agreement” has the meaning specified in the recitals.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 12.15).

 

“Parent” means Access Point Medical LLC, a Delaware limited liability company,
Blue River NJ, LLC, a New Jersey limited liability company, Ocean Rock NJ LLC, a
New Jersey limited liability company, Jedi Enterprises LLC, a New York limited
liability company, 2321 Capital LLC, a Delaware limited liability company, and
MCP QMES Corp. a Delaware corporation, BM AH Holdings, LLC, a Delaware limited
liability company, and the other holders of approximately 2.0% of the Capital
Stock of Holdings as of the date hereof (each a “Parent” and collectively the
“Parents”).

“Participant” has the meaning set forth in Section 12.07(d).

 

“Participant Register” has the meaning specified in Section 12.07(d).

 





Page 35




“Participation Agreement” has the meaning set forth in Section 6.08.

 

“Patriot Act” has the meaning specified in Section 5.28.

 

“Payor” means the party primarily obligated to pay an Account.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any ERISA Plan, other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or with respect to which any Borrower or any
ERISA Affiliate may have any liability or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding six (6) plan years.

 

“Permits” shall mean all accreditations, certifications, provider or supplier
numbers, registrations, certificates of authority, certificates of need,
certificates of reimbursement, variances, qualifications, filings, consents,
governmental licenses, authorizations, supplier numbers, registrations, permits,
device authorizations and approvals, certificates, franchises, qualifications,
accreditations, consents, approvals, listings, certificates, product clearances
or approvals, marketing authorizations and all other licenses, authorizations,
registrations, permits, consents and approvals or exemptions thereto required in
connection with the conduct of any Loan Party’s or any Subsidiary’s business or
to comply with any applicable Laws, including, without limitation, (a) any
“Permits” (as defined prior to this clause (a)) issued or required under
Healthcare Laws applicable to the business of any Loan Party or any of its
Subsidiaries or necessary in the possession, ownership, warehousing, marketing,
promoting, sale, leasing, labeling, furnishing, distribution or delivery of
goods or services under Healthcare Laws applicable to the business of any Loan
Party or any of its Subsidiaries, (b) any “Permits” (as defined prior to clause
(a)) issued by any Person from which any Loan Party has, as of the Closing Date,
received an accreditation, any of the above issued or required under Healthcare
Laws applicable to the ownership or operation of any business location of a Loan
Party, and (c) establishment registrations, device listings, Investigational
Device Exemptions (IDEs), 510(k) exemptions, 510(k) clearances, and PMA
approvals, as those terms are defined in the FDCA and implementing regulations,
and those issued by state governments, environmental protection agency permits,
and any and all licenses, patents, trademarks and other intellectual property
rights necessary for the conduct of any Loan Party’s or Subsidiary’s business.

 

“Permitted Acquisitions” means Investments consisting of an Acquisition by any
Loan Party or any Subsidiary, provided that (i) the line of business of any
acquired Person shall be substantially similar to, or reasonably ancillary,
complementary or related to, or a reasonable extension, development or expansion
of, the businesses conducted by Borrowers and their respective Subsidiaries on
the Closing Date (as determined by the Borrowers in their reasonable
discretion), (ii) the Property acquired (or the Property of the Person acquired)
in such Acquisition is used or useful in substantially the same line of business
as the Borrowers and their respective Subsidiaries were engaged in on the
Closing Date, or in a business reasonably ancillary, complementary or related
to, or a reasonable extension, development or expansion of, such business, and
the Property is located (or if an Acquisition of Capital Stock, the Acquisition
target is formed or otherwise organized) in the United States, (iii) the
Administrative Agent shall have received not less than ten (10) days (or such
shorter period as agreed to by the Administrative Agent in its sole discretion)
prior notice of such Acquisition, which notice shall contain a summary, in
reasonable detail, of the acquisition terms and conditions, including price, and
Borrowers’ projections prepared in connection with such Acquisition, (iv) at or
priorthe Loan Parties shall take or cause to be taken with respect to the
closingacquisition of such Permitted Acquisition, the Administrative Agent shall
be granted a first priority perfected Lien (subject to Permitted Liens) in the
assets and Capital Stock (other than Excluded Property)

 





Page 36




 

of such Acquisition target or Subsidiary and such Acquisition target or
Subsidiary shall join this Agreement and the other Loan Documents as a Loan
Party pursuant to the terms of Section 6.12,  provided that nothing in this
definition shall permit in any event the Acquisition of, or any Investment in
respect of, an Excluded Subsidiary or an Excluded Foreign Subsidiary other than
within the limits set forth in clause (x) belowany new Subsidiary, the actions
required to be taken under Section 6.12 and Section 6.14, as applicable, (v) in
the case of an Acquisition of the Capital Stock of another Person, the board of
directors (or other comparable governing body) of such other Person shall have
duly approved such Acquisition and such Acquisition shall not be hostile, (vi)
the Borrower Representative shall have delivered to the Administrative Agent a
Pro Forma Compliance Certificate demonstrating that, upon giving effect to such
Acquisition and the incurrence of any Indebtedness related to such Acquisition
on a Pro Forma Basis, (A) the Loan Parties would be in compliance with the
financial covenants set forth in Article 8 as of the most recent Fiscal Quarter
for which the Borrowers have delivered financial statements pursuant to Section
6.01(a) or Section 6.01(b), as applicable, (B) the Borrowers’ Consolidated Total
Leverage Ratio does not exceed 2.703.00:1.00 as of the most recent Fiscal
Quarter for which the Borrowers have delivered financial statements pursuant to
Section 6.01(a) or Section 6.01(b), as applicable, and (C) no Default or Event
of Default exists or would be caused by such Acquisition or the incurrence of
any related Indebtedness, (vii) the representations and warranties made by the
Loan Parties in each Loan Document shall be true and correct in all material
respects (or, in all respects, if already qualified by materiality) at and as if
made as of the date of such Acquisition (after giving effect thereto) except to
the extent such representations and warranties expressly relate to an earlier
date, (viii) immediately after giving effect to such Acquisition, Excess
Liquidity shall be at least $10,000,000[intentionally omitted], (ix) the
Borrower Representative shall have delivered to the Administrative Agent a
Collateral Assignment of Agreement with respect to the purchase agreement
governing the Acquisition unless the same is freely assignable to Administrative
Agent for the benefit of the Secured Parties, (x) the Total Consideration paid
by the Loan Parties and any Subsidiary in the aggregate prior to the Termination
Datewith respect to any individual Acquisition shall not exceed $100,000,000,
provided that300,000,000 without receiving prior written consent from the
Required Lenders in accordance with Section 12.01, (xi) the Total Consideration
reasonably allocable to all Acquisitions of, or any other Investments in respect
of, all Excluded Foreign Subsidiaries shall not exceed $5,000,000 in the
aggregate following the Second Amendment Effective Date and prior to the
Termination Date, (xi) with respect to the maximum, potential Earn-Out
Obligations (if any) payable under any circumstance in connection with such
Acquisition, such Earn-Out Obligations shall not exceed thirty-five percent
(35.0%) of the Total Consideration paid in cash at closing for such Acquisitions
and shall, at the request of the Administrative Agent, be subject to a
Subordination Agreement acceptable to the Administrative Agent in its sole
discretion, (xii) the business and assets acquired by a Loan Party in such
Acquisition shall be free and clear of all Liens (other than Permitted
Liens)xii) [intentionally omitted], (xiii) except in the case of a Permitted PAP
Acquisition, the acquisition target, division or line of business shall have
Consolidated EBITDA (calculated for the twelve (12) consecutive calendar months
most recently ended) equal to or greater than -$1,000,000 (or less than
-$1,000,000 with prior written consent of the Administrative Agent), (xiv)
except in the case of a Permitted PAP Acquisition, the Borrower Representative
shall have delivered to the Administrative Agent historical financial
information (including income statements, balance sheets and cash flows)
covering at least the three (3) most recently ended Fiscal Years ended at least
ninety (90) days prior to the proposed acquisition for which financial
statements have been prepared for such acquisition target, division or line of
business to be so acquired prior to the effective date of the acquisition or the
entire financial history for such acquisition target, division or line of
business to be so acquired, whichever period is shorter, (xv) except in the case
of a Permitted PAP Acquisition, the Borrower Representative shall have delivered
such financial and other information (including, with respect to any acquisition
target with Consolidated EBITDA less than $0, information to be provided by
Borrowers demonstrating steps Borrowers intend to take (and a timeline with
respect thereto) in order for such entity to have Consolidated EBITDA greater
than $0), together with, to the extent Total Consideration for such Acquisition
exceeds $7,500,00020,000,000 (or greater than $20,000,000 with prior written
consent of the Administrative Agent), a quality of earnings report and other
third-party reports obtained by a Loan Party or

 





Page 37




its Affiliates in connection with such Acquisition, in each case in form and
results acceptable to Administrative Agent, with respect to each Person or any
division or line of business, (xvi) each Loan Party shall have provided the
Administrative Agent copies of all material notifications, reports, submissions,
certifications, correspondence and other documents with respect to such acquired
Person’s initial or continued enrollment in any Government Reimbursement
Program, (xvii) to the extent such Acquisition is with respect to a non-Wholly
Owned Subsidiary (other than an Excluded Subsidiary), after giving effect to
such Acquisition the aggregate Consolidated EBITDA attributable to all
non-Wholly Owned Subsidiaries (other than those designated as Excluded
Subsidiaries) does not exceed 7.50% of Consolidated EBITDA of the Loan Parties
and their Subsidiaries for the last twelve (12) months ending on the last day of
the last month that is also the end of a Fiscal Quarter for which financial
statements of the type set forth in Section 6.01(a) or (b) have been delivered
to the Administrative Agent, and (xviii) the Borrower Representative shall have
delivered to the Administrative Agent (A) as soon as available, executed
counterparts of the respective agreements, documents or instruments pursuant to
which such Acquisition is to be consummated (including any related management,
non-compete, employment, option or other material agreements), any schedules to
such agreements, documents or instruments and all other material ancillary
agreements, instruments and documents to be executed or delivered in connection
therewith, and (B) to the extent required under the related acquisition
agreement, all consents and approvals from applicable Governmental Authorities
and Persons; provided, further, to the extent that payment for such Acquisition
is made solely from Net Cash Proceeds from the issuance or sale of Qualified
Capital Stock of AdaptHealth Corp. (other than Cure Amounts), Borrower and the
Loan Parties shall only be required to be in compliance with clauses (iii), (v),
(vi), (vii) and (xvii) of this definition for such Acquisition to be deemed a
Permitted Acquisition.

 

“Permitted Liens” means, at any time, Liens in respect of Property of the Loan
Parties and their Subsidiaries permitted to exist at such time pursuant to the
terms of Section 7.02.

 

“Permitted PAP Acquisition” means the Acquisition of the positive airway
supplies business assets of any Person, consisting of inventory, patient files
and referral source contact information, provided that (i) the purchase price
thereof is less than or equal to $1,200,000 and at least 100 active accounts are
acquired thereby for each $12,000 of consideration paid.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” has the meaning set forth in Section 12.07(i)(iv)(B).

 

“Preferred Note” means collectively, each of the following: (a) that certain
Promissory Note dated as of the date hereof in the amount of $55,713,800 issued
by Holdings to BMSB L.P. as purchaser, (b) that certain Promissory Note dated as
of the date hereof in the amount of $3,964,700 issued by Holdings to
BlueMountain Summit Opportunities Fund II (US) L.P. as purchaser, (c) that
certain Promissory Note dated as of the date hereof in the amount of $22,190,200
issued by Holdings to BlueMountain Fursan Fund L.P. as purchaser and (d) that
certain Promissory Note dated as of the date hereof in the amount of $18,131,300
issued by Holdings to BlueMountain Foinaven Master Fund L.P. as purchaser.

 

“Preferred Note Cash Interest Payments” means payments of interest pursuant to
Section 2(b)(i) of the Preferred Note.

 

“Preferred Note PIK Interest Payments” means payments of interest pursuant to
Section 2(b)(ii) of the Preferred Note that Holdings has elected to pay in cash
rather than pay in kind and increase the principal amount of the Preferred Note;
provided, to the extent that any interest is elected by Holdings to be paid in
kind pursuant to Section 2(b)(ii) of the Preferred Note, such shall be principal
under the Preferred Note and any payment thereof shall not constitute a
Preferred Note PIK Interest Payment.

 





Page 38




“Proceedings” means any actual or threatened civil, equitable or criminal
proceeding litigation, action, suit, claim, investigation (governmental or
judicial or otherwise), dispute indictment or prosecution, pleading, demand or
the imposition of any fine or penalty or similar matter.

 

“Products” means any devices or products manufactured, sold, leased, rented,
developed, tested or marketed by any Loan Party or any of its Subsidiaries.

 

“Pro Forma Basis” means, for purposes of calculating any financial covenant
(including for purposes of determining the Applicable Margin), that any
Disposition (other than any voluntary Disposition described in clause (a),  (b),
 (c) or (d) of Section 7.05), Involuntary Disposition (other than an Involuntary
Disposition, the proceeds of which are intended to be and are reinvested with
the time periods provided in Section 2.05(b)(ii)), any Restricted Payment, any
Investment, any Disposition that results in a Loan Party or a Subsidiary ceasing
to be a Subsidiary of Intermediate Holdings or any incurrence or assumption of
Indebtedness shall be deemed to have occurred as of the first (1st) day of the
four (4) Fiscal Quarter period most recently ended prior to the date of such
transaction for which the Borrowers have delivered financial statements pursuant
to Sections 6.01(a),  or 6.01 (b) or 6.01(d). In connection with the foregoing,
(a) with respect to any such Disposition or Involuntary Disposition (i) income
statement and cash flow statement items (whether positive or negative)
attributable to the Property or Person disposed of or so designated shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first (1st) day of the applicable period
and (b) with respect to any Investment (i) income statement items attributable
to the Person or Property acquired or so designated shall be included to the
extent relating to any period applicable in such calculations to the extent (A)
such items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and Required Lenders and (B) such items
are not otherwise included in such income statement items for the Loan Parties
and their respective Subsidiaries in accordance with GAAP or in accordance with
any defined terms set forth in Section 1.01; and (ii) any Indebtedness incurred
or assumed by any Loan Party or any Subsidiary (including the Person or Property
acquired) in connection with such transaction and any Indebtedness of the Person
or Property acquired which is not retired in connection with such transaction
(A) shall be deemed to have been incurred as of the first (1st) day of the
applicable period and (B) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower Representative containing reasonably detailed calculations of
the financial covenants set forth in Article 8 as of the most recent Fiscal
Quarter end for which the Loan Parties have delivered financial statements
pursuant to Section 6.01(a) or Section 6.01(b) after giving effect to the
applicable transaction on a Pro Forma Basis.

 

“Properly Contested” means, with respect to any obligation of a Loan Party, (a)
the obligation is subject to a bona fide dispute regarding amount or the Loan
Party’s liability to pay; (b) the obligation is being contested in good faith by
appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not reasonably be expected to result in a Material Adverse
Effect, nor result in forfeiture or sale of any assets of such Loan Party
pending resolution of such contest proceedings and the payment of any
liabilities resulting therefrom; (e) no Lien (other than a Permitted Lien) is
imposed on assets of such Loan Party; and (f) if the obligation results from
entry of a judgment or other order, such judgment or order is stayed pending
appeal or other judicial review.

 





Page 39




“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible, including Capital Stock.

 

“Proposal Letter” means the Proposal Letter dated as of February 27, 2019,
issued by CIT Bank, N.A. and accepted by the Borrower.

 

“Pro Rata Share” means, with respect to any Lender at any time, (a) with respect
to such Lender’s Revolving Commitment, Letter of Credit Liabilities and
Swingline Exposures at any time, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of the
Revolving Commitment of such Lender at such time and the denominator of which is
the amount of the total Revolving Commitments at such time, provided that if
commitments of each Lender to make Revolving Loans have been terminated pursuant
to Section 9.02, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender’s Revolving Exposure, and (b) with
respect to the outstanding Term Loan(s) at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the principal amount of the outstanding Term Loan held by such Lender at such
time and the denominator of which is the aggregate outstanding principal amount
of the Term Loan(s) held by all Term Loan Lenders at such time. The initial Pro
Rata Share of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Company Costs” means costs relating to compliance with the provisions of
the Securities Act and the Exchange Act, in each case as applicable to companies
with equity or debt securities held by the public, the rules of national
securities exchange companies with listed equity or debt securities, directors’
compensation, fees, indemnities and expense reimbursement, costs relating to
investor relations, shareholder meetings and reports to shareholders.

 

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

 

“Qualified ECP Guarantor” means in respect of any Hedge Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Hedge Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rating Agencies” has the meaning set forth in Section 12.08(b).

 

“Real Property” means the real estate listed on Schedule 5.20(a), and any other
real estate owned or leased after the Closing Date.

 

“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action, e.g., seizure.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any L/C
Issuer and (d) any Support Provider, as applicable.

 





Page 40




“Refinancing Facility” has the meaning set forth in Section 2.17.

 

“Refinancing Revolving Facility” has the meaning set forth in Section 2.17.

 

“Refinancing Revolving Loans” has the meaning set forth in Section 2.17.

 

“Refinancing Term Facility” has the meaning set forth in Section 2.17.

 

“Refinancing Term Loans” has the meaning set forth in Section 2.17.

 

“Register” has the meaning set forth in Section 12.07(c).

 

“Registrar” has the meaning set forth in Section 12.07(c).

 

“Regulation U” and “Regulation X” mean, respectively, Regulations U and X of the
Board of Governors of the Federal Reserve System or any successor, as the same
may be amended or supplemented from time to time.

 

“Reimbursement Loan” has the meaning given to such term in Section 2.03(d)(ii).

 

“Reimbursement Obligation” means the Borrowers’ obligation to immediately
reimburse or pay all Unreimbursed Amounts with respect to all Letters of Credit
and Support Agreements, as more fully described in Section 2.03(d).

 

“Removal” means the physical removal of a device from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction, or
inspection.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Representatives” has the meaning set forth in Section 12.08(b).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, a Loan
Notice or Swingline Loan Notice, as the case may be, and (b) with respect to an
L/C Credit Extension, a Notice of L/C Credit Event.

 

“Required Lenders” means (a) at any time there are two or fewer non-Defaulting
Lenders, Lenders holding in the aggregate one hundred percent (100%) of (i) the
Revolving Commitments and the outstanding Term Loan(s) or (ii) if the Revolving
Commitments have been terminated, the Revolving Exposures and the outstanding
Term Loan(s) or (b) at any other time, Lenders holding in the aggregate more
than fifty percent (50%) of (i) the Revolving Commitments and the outstanding
Term Loan(s) or (ii) if the Revolving Commitments have been terminated, the
Revolving Exposures and outstanding Term Loan(s); provided,  however, as to the
threshold requirements disclosed above in clause (b), the relevant Required
Lenders threshold requirements may not be satisfied solely by a Lender and other
Lenders which are Affiliates of such Lender, if at such time there is another
Lender which is not an Affiliate of such Lender. The Revolving Commitments (or,
if the Revolving Commitments have terminated, the Revolving Exposure) and the
outstanding Term Loan(s) held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders, including
any minimum head-count.

 

“Required Permit” means a Permit (a) required under applicable Laws applicable
to the business of any Loan Party or any of its Subsidiaries or necessary in the
manufacturing, importing, exporting,

 





Page 41




possession, ownership, warehousing, marketing, promoting, sale, leasing,
labeling, furnishing, distribution or delivery of goods or services under
applicable Laws applicable to the business of any Loan Party or any of its
Subsidiaries or any Device Application (including without limitation, at any
point in time, all licenses, approvals and permits issued by the FDA or any
other applicable Governmental Authority necessary for the testing, manufacture,
marketing or sale of any Product by any Loan Party or any of its Subsidiaries as
such activities are being conducted by such Person with respect to such Product
at such time), and (b) issued by any Person from which any Loan Party or any of
its Subsidiaries has received an accreditation. This shall include all state
government registrations and certifications applicable to the operation of the
business of any Loan Party or any of its Subsidiaries which are necessary for
the manufacture or repair of respiratory therapy healthcare products and related
Products.

 

“Required Revolving Lenders” means, (a) at any time there are two or fewer
Revolving Lenders who are non-Defaulting Lenders, Revolving Lenders holding in
the aggregate one hundred percent (100%) of (i) the Revolving Commitments or
(ii) if the Revolving Commitments have been terminated, the Revolving Exposures,
or (b) at any other time, Revolving Lenders holding in the aggregate more than
fifty percent (50%) of (i) the Revolving Commitments, or (ii) if the Revolving
Commitments have been terminated, the Revolving Exposures; provided,  however,
as to the threshold requirements described above in clause (b), the relevant
Required Revolving Lenders threshold may not be satisfied solely by a Revolving
Lender and other Revolving Lenders which are Affiliates of such Revolving Lender
if at such time there is another Revolving Lender which is not an Affiliate of
such Revolving Lender. The Revolving Commitments (or, if the Revolving
Commitments have terminated, the Revolving Exposure) held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders, including any minimum head-count.

 

“Required Term Loan Lenders” means, (a) at any other time there are two or fewer
Term Loan Lenders who are non-Defaulting Lenders, Term Loan Lenders holding in
the aggregate one hundred percent (100%) of the outstanding Term Loan(s), or (b)
at any other time, Term Loan Lenders holding in the aggregate more than fifty
percent (50%) of outstanding Term Loan(s); provided,  however, as to the
threshold requirements described above in clause (b), the relevant Required Term
Loan Lenders threshold requirement may not be satisfied solely by a Term Loan
Lender and other Term Loan Lenders which are Affiliates of such Term Loan
Lender, if at such time there is another Term Loan Lender which is not an
Affiliate of such Term Loan Lender. The outstanding Term Loan(s) held or deemed
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Term Loan Lenders, including any minimum head-count.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party. Any document delivered hereunder
that is executed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Capital Stock
of any Loan Party or any of its Subsidiaries, now or hereafter outstanding, (b)
any redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares (or equivalent) of any
class of Capital Stock of any Loan Party or any of its Subsidiaries, now or
hereafter outstanding, (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding, (d) any payment from any Loan Party
to Holdings not expressly permitted by Section 7.06, and (e) the payment by any
Loan Party or any of its Subsidiaries of any management, advisory or consulting
fee to the Sponsor or an Affiliate of the Sponsor or the payment of any
extraordinary salary, bonus or other form of compensation to any

 





Page 42




Person who is directly or indirectly a significant partner, shareholder, owner
or executive officer of the Sponsor or Affiliate of the Sponsor, or any such
Person, including, without limitation, pursuant to any management fee
agreements.

 

“Revolving Availability” means, at any time beginning on the first (1st)
Business Day following the Closing Date and ending five (5) Business Days prior
to the Revolving Loan Maturity Date, an amount equal to (a) the total Revolving
Commitments less (b) the total Revolving Exposures at such time, provided, that
Revolving Availability shall equal zero Dollars ($0) while any Default or Event
of Default exists and remains outstanding.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Sections 2.01 and 2.03 (for
Reimbursement Loans) and (b) and to acquire participations in Letter of Credit
Liabilities and Swingline Loans pursuant to Section 2.03 and Section 2.04,
respectively, in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The initial aggregate amount of the Revolving
Commitments of all Revolving Lenders is $75,000,000.

 

“Revolving Commitment Increase” has the meaning specified in Section 2.15(a).

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, (b) its
Pro Rata Share of outstanding Letter of Credit Liabilities and (c) its Swingline
Exposure at such time.

 

“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Commitment, or after the Revolving Commitments have terminated,
Lenders holding any portion of the outstanding Revolving Loan.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Loan Account” means the loan account on the Administrative Agent’s
books, in the name of the Borrower Representative on behalf of the Borrowers, in
which the Borrowers will be charged with all Obligations when due or incurred by
the Administrative Agent or any Lender.

 

“Revolving Loan Maturity Date” means March 20, 2024.

 

“Revolving Note” has the meaning specified in Section 2.11(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case, that is subject

 





Page 43




to a country sanctions program administered and enforced by the U.S. Department
of State, OFAC, or other relevant United States sanctions authority.

 

“Sanctioned Person” means a Person named on the OFAC-maintained list of
“Specially Designated Nationals” (as defined by OFAC) or a Person otherwise
subject to or the target of any Sanctions.

 

“Sanctions” means the country or list based economic and trade sanctions
administered and enforced by OFAC, the U.S. Department of State or other
relevant United States sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Amendment” means Amendment No. 2 to Third Amended and Restated Credit
and Guaranty Agreement dated as of November 8, 2019, by and among the Borrowers,
the other Loan Parties party thereto, the Administrative Agent, and the Lenders.

 

“Second Amendment Effective Date” means November 8, 2019.

 

“Second Amendment Transactions” means, collectively, (a) the execution, delivery
and performance by the Loan Parties of the Loan Documents dated as of the Second
Amendment Effective Date to which they are a party and (b) the transactions
contemplated pursuant to that certain Merger Agreement (as defined in the Second
Amendment), the Proxy Statement (Schedule 14A) filed with the SEC on October 23,
2019, and related documents.

 

“Secured Hedge Agreement” means any Hedge Agreement required or permitted by
this Agreement that is entered into by and between a Loan Party and a Secured
Hedge Provider (whether entered into before or after the Closing Date).

 

“Secured Hedge Provider” means (a) the Administrative Agent or any of its
Affiliates (or any Person who was an Affiliate of the Administrative Agent at
the time such Person entered into a Secured Hedge Agreement), and (b) any other
Lender or Affiliate of a Lender (or any Person who was a Lender or an Affiliate
of a Lender at the time such Person entered into a Secured Hedge Agreement), in
each case which is approved in writing by the Administrative Agent as a Secured
Hedge Provider, each in their capacity as a counterparty to a Secured Hedge
Agreement; provided, in the case of a Secured Hedge Agreement with a Person who
is no longer a Lender (or Affiliate of a Lender), such Person shall be
considered a Secured Hedge Provider only through the stated termination date
(without extension or renewal) of such Secured Hedge Agreement and provided
further that for any of the foregoing to be included as a “Secured Hedge
Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Party (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a written designation notice, on
the form proscribed by Administrative Agent, to the Administrative Agent prior
to such date of determination.

 

“Secured Parties” means, collectively, the Administrative Agent, an Affiliate of
the Administrative Agent who provides Banking Services, the Arranger, the Book
Runner, the Lenders, an Affiliate of a Lender who provides Banking Services, the
Support Provider, the L/C Issuer (solely to the extent such L/C Issuer also is
the Administrative Agent or a Lender), and the Secured Hedge Providers.

 

“Securities Account Control Agreement” means an agreement, among a Loan Party, a
securities intermediary, and the Administrative Agent, which agreement is in a
form reasonably acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in

 





Page 44




Articles 8 and 9 of the UCC) over the securities account(s) described therein,
as the same may be as amended, modified, extended, restated, replaced, or
supplemented from time to time.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder, as amended.

 

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which any
Borrower or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of any Person.

 

“Security Agreement” means the Third Amended and Restated Security and Pledge
Agreement dated as of the Closing Date executed in favor of the Administrative
Agent by each of the Loan Parties which is a party thereto, as the same may be
as amended, modified, extended, restated, replaced or supplemented from time to
time.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the assets of such Person exceed its liabilities,
including contingent liabilities, (b) the present fair saleable value of the
assets of such Person is not less than the amount that will be required to pay
the probable liabilities of such Person or its debts as they become absolute and
matured, (c) the remaining capital of such Person is not unreasonably small to
conduct its business, and (d) such Person will not have incurred debts and does
not have the present intent to incur debts, beyond its ability to pay such debts
as they mature. In computing the amount of contingent liabilities of any Person
on any date, such liabilities shall be computed at the amount that, in the
judgment of the Administrative Agent, in light of all facts and circumstances
existing at such time, represents the amount of such liabilities that reasonably
can be expected to become actual or matured liabilities.

 

“Specified Equity Contribution” has the meaning set forth in Section 9.05.

 

“Specified Laws” means all applicable Laws relating to the operation of private
label and other medical device product distributions, and the possession,
control, warehousing, marketing, sale, lease, rental, and distribution of
medical devices, including without limitation, the FDCA, Current Good
Manufacturing Practices (CGMP) requirements of the Quality System regulation for
medical devices, as specified in Title 21, Code of Federal Regulations, Part 820
(21 C.F.R. 820), the Occupational Health and Safety Act (29 U.S.C. § 651 et
seq.), any laws pertaining to the storage and disposal of biomedical and other
hazardous waste, and any implementing regulations to any of the foregoing or
other applicable state or federal laws. This shall include all guidelines and
standards established by state government agencies for the manufacture or repair
of respiratory therapy healthcare products and related Products.

 

“Sponsor” means Quadrant Management, Inc.

 

“Subordination Agreement(s)” means (a) an agreement (in form and substance
satisfactory to the Administrative Agent) among any Loan Party, a subordinating
creditor of such Loan Party and the Administrative Agent, on behalf of the
Secured Parties, pursuant to which, among other things, (i) Indebtedness is
subordinated to the prior payment and satisfaction of the Obligations and (ii)
the subordinating creditor agrees not to require, accept or maintain any Lien(s)
on any assets of the Loan Parties and their Subsidiaries, except as the
Administrative Agent may expressly permit hereunder, and (b) any note,
indenture, note purchase agreement or similar instrument or agreement, pursuant
to which the indebtedness evidenced thereby or issued thereunder is subordinated
to the Obligations by the express terms of such note, indenture, note purchase
agreement or similar instrument or agreement, in each case in form and substance
satisfactory to the Administrative Agent.

 





Page 45




“Subpoena” has the meaning specified in Section 6.03(l).

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of Capital
Stock having ordinary voting power for the election of directors or other
governing body (other than Capital Stock having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly or indirectly, through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Loan Parties.

 

“Support Agreement” means a guaranty, reimbursement agreement or other
arrangement or agreement whereby a Support Provider agrees to guaranty or
otherwise provide for the reimbursement of drawings under a Letter of Credit on
behalf of the BorrowerBorrowers or another party obligated to make such
reimbursement.

 

“Support Provider” means the Administrative Agent or one of its Affiliates who
agrees (in its sole discretion) to provide a Support Agreement.

 

“Supported Letter of Credit” means a Letter of Credit issued by an L/C Issuer in
reliance on one or more Support Agreements.

 

“Survey” means a survey certified to the Administrative Agent and the Title
Insurance Company in a manner reasonably satisfactory to each of the
Administrative Agent and the Title Insurance Company, dated a date reasonably
satisfactory to each of the Administrative Agent and the Title Insurance Company
by an independent professional licensed land surveyor, which surveys shall be
sufficient to delete any standard printed survey exception contained in the
applicable title policy and be made in accordance with the Minimum Standard
Detail Requirements for Land Title Surveys jointly established and adopted by
the American Land Title Association and the American Congress on Surveying and
Mapping in 2005 with all items from Table A thereof completed, except for Nos. 5
and 12.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Pro Rata Share of the total Swingline Exposure at such
time.

 

“Swingline Lender” means CIT, in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Swingline Loan Notice” means a notice of a Borrowing of Swingline Loans which,
if in writing, shall be substantially in the form of Exhibit A-2.

 

“Swingline Loan Sublimit” means an amount equal to the lesser of (a) the total
Revolving Commitments and (b) $5,000,000. The Swingline Loan Sublimit is part
of, and not in addition to, the total Revolving Commitments.

 

“Swingline Note” has the meaning specified in Section 2.11.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 





Page 46




“Tax Distributions” means, for any taxable year for which Holdings is treated
under the Internal Revenue Code as a partnership for income tax purposes or
otherwise similarly disregarded under the Internal Revenue Code for income tax
purposes, dividends and/or distributions paid by Holdings to its owners in an
amount not to exceed the product of (i) taxable income related to such owners’
ownership interest in Holdings multiplied by (ii) the sum of the highest
marginal individual federal and state income tax rates in any state in which any
owner resides which were applicable in such taxable year.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan Commitment” means the Initial Term Loan Commitment and the Delayed -
Draw Term Loan Commitment.

 

“Term Loan Increase” has the meaning specified in Section 2.15(a).

 

“Term Loan Lender” means, as of any date of determination, (a) any Lender
holding an Initial Term Loan Commitment or any portion of the then-outstanding
Initial Term Loan and (b) any Lender holding a Delayed – Draw Term Loan
Commitment or any portion of the then outstanding Delayed – Draw Term Loan.

 

“Term Loan Maturity Date” means March 20, 2024.

 

“Term Loans” has the meaning specified in Section 2.01(c).

 

“Term Note” has the meaning set forth in Section 2.11.

 

“Termination Date” means the date that (a) all Obligations (other than
contingent obligations in respect of Letters of Credit, Secured Hedge Agreements
and Banking Services Obligations) have been paid in full in cash, (b) no
commitments or other obligations of any Lender to provide funds to the Borrowers
remain outstanding, (c) no Lender Letter of Credit or Supported Letter of Credit
remains outstanding (or, to the extent outstanding, such Letters of Credit have
been Cash Collateralized as provided in Section 2.03(g)), (d) to the extent
requested by the Administrative Agent, receipt by the Secured Parties of
customary liability releases from the Loan Parties in form and substance
reasonably acceptable to the Administrative Agent and (e) all contingent
obligations have been cash collateralized with Administrative Agent in a manner
and amounts reasonably acceptable to Administrative Agent.

 

“Termination Value” means, in respect of any one or more Hedge Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedge Agreements, (a) for any date on or after the date such
Hedge Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Test Period” means, as of any date of determination, the most recently
completed four (4) consecutive Fiscal Quarters of Intermediate Holdings ending
on or prior to such date for which financial statements have been or are
required to be delivered pursuant to Section 6.01(a) or Section 6.01(b).

 





Page 47




“Third Party Payor” means a Government Reimbursement Program including Medicare,
Medicaid, TRICARE, and other state or federal health care program, Blue Cross
and/or Blue Shield, private insurers, managed care plans and any other person or
entity which presently or in the future maintains Third Party Payor Programs.

 

“Third Party Payor Programs” means all payment and reimbursement programs
sponsored by a Third Party Payor, in which a Loan Party participates.

 

“Title Insurance Company” means a title insurance company satisfactory to the
Administrative Agent.

 

“Total Consideration” means, with respect to any Acquisition, all cash and
non-cash consideration, including the amount of Indebtedness assumed by the
buyer and the amount of Indebtedness evidenced by notes issued by the buyer to
the seller, the maximum amount payable in connection with any deferred purchase
price obligation (including any Earn-Out Obligation) and the value of any
Capital Stock of any Loan Party issued to the seller in connection with such
Acquisition.

 

“Transaction Documents” means the Note and Unit Purchase Agreement, the
Preferred Note, Holdings Operating Agreement and any documents entered into in
connection therewith.

 

“Transactions” means the transactions contemplated under the Transaction
Documents.

 

“Transport and Disposal Agreement” means an agreement for the transport and
disposal of hazardous wastes in accordance with all applicable Laws, as the same
may be amended, supplemented, restated, modified or replaced from time to time.

 

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et.
seq., Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
LIBOR Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“UCP” means, with respect to any commercial Letter of Credit, the “Uniform
Customs and Practice for Documentary Credits”, as most recently published by the
International Chamber of Commerce.

 

“Uncertificated Securities Control Agreement” means an agreement in form and
substance satisfactory to the Administrative Agent among the Administrative
Agent, a Loan Party and a pledgor of uncertificated securities which provides
the Administrative Agent with “control” (as such term is used in Articles 8 and
9 of the UCC) of such uncertificated securities (as defined in the UCC).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Sections 412 and 430 of the Internal
Revenue Code for the applicable plan year.

 

“United States” and “U.S.” mean the United States of America.

 





Page 48




“Unreimbursed Amount” means the amount of any drawing under a Letter of Credit
or payment under a Support Agreement which has not yet been reimbursed by the
Borrowers (through direct payment or by the making of a Revolving Loan).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(f).

 

“Verus Merger” has the meaning set forth in the definition of “Verus Merger
Agreement”.

 

“Verus Merger Agreement” means that certain Agreement and Plan of Merger, dated
as of May 17, 2018 (the “Verus Merger Agreement”), by and among Holdings, as
purchaser, Medstar Surgical & Breathing Equipment, Inc., a New York corporation
and indirect wholly owned subsidiary of Holdings (“Merger Sub Parent”), Medstar
Acquisition Co, Inc., a Delaware corporation and wholly owned subsidiary of
Merger Sub Parent (the “Verus Merger Sub”), Verus Healthcare, Inc., a Delaware
corporation (“Verus Company”), the shareholders of Verus Company signatory
thereto and Verus Note Holding Company, LLC, a Tennessee limited liability
company, in its capacity as the Shareholder Representative, pursuant to which
Verus Merger Sub will merge (the “Verus Merger”) with and into Verus Company
with (a) the purchase price being paid by Holdings as set forth therein and (b)
Verus Company surviving as a Wholly Owned Subsidiary of Merger Sub Parent.

 

“Voluntary Termination” shall have the meaning set forth in the definition of
“Material Adverse Effect”.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness as
of any date of determination, the number of years obtained by dividing: (a) the
sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment by (b) the then outstanding
principal amount of such Indebtedness.

 

“Wholly Owned Subsidiary” means any Person one hundred percent (100%) of whose
Capital Stock is at the time owned by a Loan Party directly or indirectly
through other Persons one hundred percent (100%) of whose Capital Stock is at
the time owned, directly or indirectly, by such a Loan Party.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which Write-Down and Conversion Powers are described in the EU Bail-In
Legislation Schedule.

 

1.02     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or

 





Page 49




reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all real and personal property and
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

1.03      Accounting Terms.

 

(a)        Except as otherwise specifically prescribed herein, all accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Pre-Closing Financial Statements. Notwithstanding any
other provision contained herein, any obligations relating to a lease that was
accounted for by such Person as an operating lease as of the Closing Date and
any similar lease entered into after the Closing Date by such Person shall be
accounted for as obligations relating to an operating lease and not as
obligations relating to a Capital Lease; provided,  however, that the Borrower
Representative may elect, with notice to the Administrative Agent to treat
operating leases as Capital Leases in accordance with GAAP as in effect from
time to time and, upon such election, and upon any subsequent change to GAAP
therefor, the parties will enter into negotiations in good faith in an effort to
preserve the original intent of the financial covenants set forth herein (it
being understood and agreed that the treatment of operating leases be
interpreted on the basis of GAAP as in effect on the Closing Date until such
election shall have been withdrawn or such provision amended in accordance
herewith).

 

(b)        Together with each Compliance Certificate, the Borrower
Representative will provide a written summary of any changes in GAAP that
materially impact the calculation of the financial covenants in Article 8
contained in such Compliance Certificate. If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and any of the Borrowers, the Administrative Agent or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower Representative on behalf of the Borrowers shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP, provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower Representative shall provide to the

 





Page 50




Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

 

(c)        Notwithstanding the above, all calculations of the financial
covenants in Article 8 (including for purposes of determining compliance with
such financial covenants) shall be made on a Pro Forma Basis; however, no
Specified Equity Contribution shall be included in any calculation made
hereunder on a Pro Forma Basis. Further, no Specified Equity Contribution shall
be included in the calculation of Excess Cash Flow.

 

(d)        All financial statements delivered hereunder shall be prepared
without giving effect to any election under Statement of Financial Accounting
Standards Accounting Standards Codification No. 825 – Financial Instruments, or
any successor thereto (including pursuant to the Accounting Standards
Codification) (or any similar accounting principle) permitting a Person to value
its financial liabilities at the fair value thereof.

 

1.04     Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05     Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06     Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuer Document
related thereto, whether or not such maximum face amount is in effect at such
time.

 

1.07     Financial Covenant Defaults.  For the purposes of Sections 9.01 and
4.02, a breach of a covenant contained in Section 8.01 shall be deemed to have
occurred as of any date of determination by the Administrative Agent and as of
the last day of any specified period of measurement regardless of whether or
when the financial statements reflecting such breach are delivered to the
Administrative Agent.

 

1.08     Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Capital Stock
at such time.

 

ARTICLE 2

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01     Loans.

 

(a)        Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender severally (and neither jointly nor jointly and
severally) agrees to make loans to the Borrower Representative on behalf of the
Borrowers (each such loan a “Revolving Loan”) in Dollars from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at

 





Page 51




any time outstanding the amount of such Revolving Lender’s Revolving Commitment,
provided, that after giving effect to any Borrowing of Revolving Loans, (i) the
total Revolving Exposure of all Revolving Lenders shall not exceed the total
Revolving Commitments of all Revolving Lenders, (ii) the Revolving Exposure of
each Revolving Lender shall not exceed such Revolving Lender’s Revolving
Commitment, and (iii) the total Revolving Exposure of all Revolving Lenders to
be used for working capital, to make Capital Expenditures, and for other general
corporate purposes (other than Permitted Acquisitions and fees and transaction
costs associated with Permitted Acquisitions) shall not exceed $25,000,000.
Within the limits of each Revolving Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrower Representative on behalf
of the Borrowers may borrow under this Section 2.01(a), prepay under Section
2.05, and re-borrow under this Section 2.01(a). The Revolving Loans may be Base
Rate Loans or LIBOR Loans, as further provided herein. No Borrowing of Revolving
Loans shall be made on the Closing Date.

 

(b)        Initial Term Loan. Subject to the terms and conditions set forth
herein, each Term Loan Lender severally agrees to fund its Pro Rata Share of a
term loan to the Borrower Representative on behalf of the Borrowers (the
“Initial Term Loan”) on the Closing Date in an aggregate amount not to exceed
such Term Loan Lender’s Initial Term Loan Commitment, provided, that after
giving effect to any Borrowing under the Initial Term Loan, the outstanding
amount of the Initial Term Loan shall not exceed the total Initial Term Loan
Commitments. Amounts repaid or prepaid on the Initial Term Loan may not be
re-borrowed. The Initial Term Loan may consist of Base Rate Loans or LIBOR
Loans, as further provided herein; provided,  however, all Borrowings of the
Initial Term Loan on the Closing Date shall be Base Rate Loans. Any portion of
the Initial Term Loan that is repaid or prepaid may not be re-borrowed. Upon
making the Initial Term Loan, each Term Loan Lender’s Initial Term Loan
Commitment shall be reduced to zero.

 

(c)        Delayed – Draw Term Loan. Subject to the terms and conditions set
forth herein, each Term Loan Lender severally agrees to fund its Pro Rata Share
of a term loan to the Borrower Representative on behalf of the Borrowers (the
“Delayed – Draw Term Loan,” and together with the Initial Term Loan, the “Term
Loans”) during the Delayed – Draw Term Loan Availability Period in an aggregate
amount not to exceed such Term Loan Lender’s Delayed – Draw Term Loan
Commitment; provided, that after giving effect to any Borrowing under the
Delayed – Draw Term Loan, the outstanding amount of the Delayed – Draw Term Loan
shall not exceed the total Delayed – Draw Term Loan Commitments. Amounts repaid
or prepaid on the Delayed – Draw Term Loan may not be re-borrowed. The Delayed –
Draw Term Loan may consist of Base Rate Loans or LIBOR Loans, as further
provided herein. No more than eight (8) Delayed - Draw Term Loan Borrowings may
be made during the Delayed - Draw Term Loan Availability Period. Each Borrowing
of Delayed - Draw Term Loans shall be in a principal amount of $2,000,000 or a
whole multiple of $100,000 in excess thereof and may include funding for one or
more Permitted Acquisitions occurring on or prior to the date thereof.

 

2.02     Borrowings, Conversions and Continuations of Loans.

 

(a)        Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of LIBOR Loans shall be made upon the Borrower
Representative’s irrevocable notice (and if in writing, in the form of the Loan
Notice) to the Administrative Agent, which may be delivered by telephone or
e-mail request (or such other means as may be agreed upon by the Administrative
Agent in its sole discretion). Each such notice must be received by the
Administrative Agent not later than 10:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
LIBOR Loans or of any conversion of LIBOR Loans to Base Rate Loans, and (ii) one
(1) Business Day prior to the requested date of any Borrowing of Base Rate Loans
(or any conversion to Base Rate Loans). Each telephonic notice by the Borrower
Representative pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and

 





Page 52




executed by a Responsible Officer of the Borrower Representative. Subject to
Section 2.03(d) with respect to Reimbursement Loans, each Borrowing (subject to
Section 2.01(c) for Delayed - Draw Term Loans) of, conversion to or continuation
of LIBOR Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof. Each Borrowing (subject to Section 2.01(c) for
Delayed - Draw Term Loans) of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Loan Notice pursuant to this Section 2.02(a) (whether telephonic or
written) shall specify (i) whether the Borrower Representative is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of LIBOR Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower Representative fails to specify a Type of Loan in a Loan Notice or if
the Borrower Representative fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBOR Loans. If the Borrower Representative requests a
Borrowing of, conversion to, or continuation of LIBOR Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.

 

(b)        Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower Representative as required by Section 2.02(a) with
respect to any continuation of a LIBOR Loan, the Administrative Agent shall
notify each Lender of the details of any automatic conversion of such LIBOR
Loans to Base Rate Loans as described in the preceding subsection. In the case
of a Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice without setoff, defense, counterclaim or claims in
recoupment. Upon satisfaction of the conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension, Section 4.01 and if such
Borrowing is a Delayed – Draw Term Loan, Section 4.02(e)), the Administrative
Agent shall make all funds so received available to the Borrower Representative
in like funds as received by the Administrative Agent by wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower Representative,
provided, that if, on the date of a Borrowing of Revolving Loans, there are
Unreimbursed Amounts outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such Unreimbursed Amounts, and
second, to the Borrower Representative as provided above.

 

(c)        Except as otherwise provided herein, a LIBOR Loan may be continued or
converted only on the last day of the Interest Period for such LIBOR Loan.
During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as LIBOR Loans without the consent of the
Administrative Agent or Required Lenders, and the Administrative Agent or
Required Lenders may demand that any or all of the then outstanding LIBOR Loans
be converted immediately to Base Rate Loans.

 

(d)        The Administrative Agent shall promptly notify the Borrower
Representative and the Lenders of the interest rate applicable to any Interest
Period for LIBOR Loans upon determination of such interest rate. The
determination of the LIBO Rate by the Administrative Agent shall be conclusive
in the absence of manifest error.

 





Page 53




(e)        After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than seven (7) Interest Periods in effect with respect to
outstanding Loans.

 

(f)        Notwithstanding the foregoing, this Section 2.02 shall not apply to
Swingline Loans except as otherwise required by Section 2.04.

 

2.03     Letters of Credit and Letter of Credit Fees.

 

(a)        Letter of Credit.

 

(i)          On any Business Day that is at least thirty-one (31) days prior to
the Revolving Loan Maturity Date the Revolving Commitment may be used by
Borrowers, in addition to the making of Revolving Loans hereunder, for the
issuance or arrangement of Letters of Credit and of Support Agreements related
thereto pursuant to the terms, and subject to the conditions, set forth herein.

 

(ii)         No Letter of Credit or Support Agreement shall be issued, arranged,
increased, amended or extended hereunder if:

 

(A)         such issuance, increase, amendment or extension would violate or be
prohibited or enjoined by applicable Law or any decree request or directive of
any Governmental Authority or would subject the L/C Issuer, Support Provider or
the Lenders to any restriction, reserve or capital requirement not in effect on
the Closing Date, or would impose any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which the L/C Issuer, Support
Provider or Lenders in good faith deems material to it;

 

(B)         any Lender is at such time a Defaulting Lender, unless the L/C
Issuer (or Support Provider) has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (or such Support
Provider) (in its sole discretion) with the Borrowers or such Lender to
eliminate the L/C Issuer’s (or such Support Provider’s) actual or potential
Fronting Exposure (after giving effect to Section 2.16(d)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other Letter of Credit Liabilities as to
which the L/C Issuer (or such Support Provider) has actual or potential Fronting
Exposure, as it may elect in its sole discretion;

 

(C)         the Administrative Agent determines that one or more applicable
conditions contained in Article 4 has not been satisfied; or

 

(D)         after giving effect to such issuance, increase or extension, (x) the
aggregate Letter of Credit Liabilities under all Letters of Credit exceed the
Letter of Credit Sublimit, (y) the total Revolving Exposure of all Lenders
exceeds the aggregate Revolving Commitments of all Lenders, or (z) the Revolving
Exposure of any Lender exceeds such Lender’s Revolving Commitment.

 

Additionally, no Letter of Credit shall be amended (including any increase in
its amount or extension of its term) if such Letter of Credit in its amended
form would not be permitted under the terms hereof or if the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 





Page 54




(iii)       Each Letter of Credit shall expire by its terms within one (1) year
after the date of issuance and in any event at least thirty (30) days prior to
the Revolving Loan Maturity Date. Notwithstanding the foregoing, a Letter of
Credit may provide for automatic extensions of its expiry date for one or more
successive one (1) year periods, provided that (A) no renewal term may extend
the term of the Letter of Credit to a date that is later than the thirtieth
(30th) day prior to the Revolving Loan Maturity Date, (B) the L/C Issuer that
issued such Letter of Credit has the right (either on its own initiative or at
the direction of the Administrative Agent or Support Provider issuing a Support
Agreement with respect thereto) not to extend such expiry date and to terminate
such Letter of Credit on each such annual expiration date with the giving of
notice and (C) no such extension shall be permitted (and the Administrative
Agent may notify the L/C Issuer not to so extend such Letter of Credit) if the
L/C Issuer, the Support Provider, or the Administrative Agent has determined
that such Letter of Credit would not be permitted in its revised (as extended)
form under the terms hereof, or the Administrative Agent has determined that one
or more of the applicable conditions specified in Article 4 or in this Section
2.03 for Letter of Credit issuance is not then satisfied. Each letter of credit
issued or renewed by the L/C Issuer on account of this Agreement or any Support
Agreement, and each Support Agreement delivered by a Support Provider on account
of this Agreement, in each case shall be conclusively deemed to constitute a
Letter of Credit or a Support Agreement, as applicable, issued, renewed or
delivered in full compliance with this Agreement for all purposes hereunder.

 

(iv)        Nothing in this Agreement (other than as provided in Section 2.03(a)
as to the L/C Issuer or the Support Provider) shall be construed to obligate any
Lender, the Administrative Agent or its Affiliates to arrange, issue, increase
the amount of or extend the expiry date of any Letter of Credit or Support
Agreement, which act or acts, if any, shall be subject to agreements to be
entered into from time to time between the applicable Borrower and such Person.

 

(b)        Letter of Credit Procedure.

 

(i)          Should a Borrower wish to have a Letter of Credit issued or an
existing Letter of Credit amended (including any increase in the amount thereof
or extension of the expiry date thereof), Borrower Representative shall deliver
to the Administrative Agent a Notice of L/C Credit Event at least five (5)
Business Days before the proposed date of issuance or amendment.

 

(ii)         Each L/C Issuer that is a party to this Agreement shall give the
Administrative Agent prompt written notice (and Borrowers shall cause each L/C
Issuer not a party to this Agreement to give the Administrative Agent prompt
written notice) of each issuance or amendment of a Letter of Credit, each
payment made by such L/C Issuer in respect of such Letter of Credit issued by
it, and any other information requested by the Administrative Agent with respect
to such Letter of Credit or amendment.

 

(c)        Letter of Credit Fee. Borrowers shall also pay directly to each L/C
Issuer (or if applicable, the Support Provider) for its own account a fronting
fee with respect to each Letter of Credit issued (or guaranteed) by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit (determined without regard to whether any conditions to
drawing could then be met) (the “Fronting Fee”). Borrowers shall pay to
Administrative Agent, for the benefit of the Revolving Lenders, a letter of
credit fee with respect to the Letter of Credit Liabilities for each Letter of
Credit, computed for each day from the date of issuance of such Letter of Credit
to the date that is the last day a drawing is available under such Letter of
Credit, at a rate per annum equal to the Applicable Margin then applicable to
Letters of Credit (the “Letter of Credit Fee”) times the daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit); provided,  however, any
Letter of Credit Fees otherwise payable for the account of a

 





Page 55




Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer (or the Support Provider, as the case may be) pursuant to this Section
2.03 shall be payable, to the maximum extent permitted by applicable Law, to the
other Revolving Lenders in accordance with the upward adjustments in their
respective Pro Rata Share allocable to such Letter of Credit pursuant to Section
2.16(d), with the balance of such fee, if any, payable to the L/C Issuer (or the
Support Provider, as the case may be) for its own account. Fronting Fees and
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Revolving Loan Maturity Date and thereafter on
demand. If there is any change in the Applicable Margin during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Margin separately for each period during such quarter that
such Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, while an Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate to the extent applicable pursuant to Section
2.08(b). In addition, Borrowers shall pay promptly to the L/C Issuer (or
reimburse the Support Provider for) any fronting or other fees, costs or
expenses that it may charge in connection with any Letter of Credit.

 

(d)        Reimbursement Obligations of Borrowers, Reimbursement Loans and
Lender Participations.

 

(i)          If an L/C Issuer shall make a payment under a Letter of Credit or a
Support Provider shall make a payment under a related Support Agreement, L/C
Issuer or the Support Provider, as applicable, shall notify the Borrower
Representative thereof. Not later than 11:00 a.m. on the date of any payment by
the L/C Issuer under a Letter of Credit or by the Support Provider under a
Support Agreement, so long as the Borrower Representative has received
telephonic notice of such payment prior to 10:00 a.m. on such date, and
otherwise on the following Business Day, the applicable Borrowers shall promptly
(but in any event on the same day) satisfy its Reimbursement Obligation by
paying to the L/C Issuer or Support Provider (or to the Administrative Agent for
the account of the L/C Issuer or Support Provider), as applicable, the full
outstanding amount of such Unreimbursed Amount. Such Borrower shall also pay
interest, on demand, on all Unreimbursed Amounts for each day until such
Unreimbursed Amount is satisfied at a rate per annum equal to the sum of two
percent (2%) plus the interest rate applicable to Revolving Loans (which are
Base Rate Loans) for such day.

 

(ii)         If any Borrower fails to pay its Reimbursement Obligation when due,
the Borrower Representative shall be deemed to have immediately requested that
Revolving Lenders make a Revolving Loan (a “Reimbursement Loan”), which shall be
a Base Rate Loan, in a principal amount equal to the amount of such Unreimbursed
Amount, the proceeds of which shall be applied to satisfy such Reimbursement
Obligation. Administrative Agent shall promptly notify Revolving Lenders of any
such deemed request and each Revolving Lender shall make available to
Administrative Agent not later than 12:00 p.m. on the Business Day following
such notification from Administrative Agent such Revolving Lender’s Pro Rata
Share of such Revolving Loan. Each Revolving Lender hereby absolutely and
unconditionally agrees to fund such Revolving Lender’s Pro Rata Share of the
Reimbursement Loan, unaffected by any circumstance whatsoever, including without
limitation (A) the occurrence and continuance of a Default or an Event of
Default (but the funding of such a Revolving Loan shall not act as a cure or
waiver of any Default or Event of Default other than the non-payment of such
Unreimbursed Amount), (B) the fact that, whether before or after giving effect
to the making of any such Revolving Loan, the Revolving Exposure exceeds or will
exceed the Revolving Commitment, (C) the surrender or impairment of any security
for the performance or observance of any of the terms of this Agreement, or (D)
the failure of any

 





Page 56




condition in Article 4 to have been satisfied. Administrative Agent shall apply
the gross proceeds of each such Revolving Loan in satisfaction of such
Borrowers’ Reimbursement Obligation.

 

(iii)       Concurrently with the issuance of each Support Agreement and Letter
of Credit, each such Revolving Lender shall be deemed to have purchased and
received, without recourse or warranty, an undivided interest and participation,
to the extent of such Lender’s Pro Rata Share of the Revolving Commitment, in
and to the liabilities and obligations in respect of such Letters of Credit and
Support Agreements and the corresponding Reimbursement Obligations and
Unreimbursed Amounts which may arise therefrom. Such Lenders’ participation
obligation shall be absolute and unconditional and shall not be affected by any
circumstances whatsoever. If, notwithstanding the provision of Section
2.03(d)(i) or (ii) above, any portion of an Unreimbursed Amount remains
outstanding (whether due to Borrowers failing to honor their Reimbursement
Obligation, or if a Reimbursement Loan cannot for any reason be made, or
otherwise) or if any reimbursement received by Support Provider or any L/C
Issuer from any Borrower is or must be returned or rescinded upon or during any
bankruptcy or reorganization of any Loan Party or otherwise (including any
Revolving Loan made pursuant to Section 2.03(d)(ii)), each Revolving Lender
shall be irrevocably and unconditionally obligated to fund its participation in
such Unreimbursed Amount by paying to Administrative Agent for the account of
the Support Provider or L/C Issuer, as applicable, its Pro Rata Share of such
Unreimbursed Amount. To the extent any such Revolving Lender shall not have made
such amount available to Administrative Agent, as applicable, by 12:00 p.m. on
the Business Day on which such Lender receives such notice from Administrative
Agent, (A) such Lender shall pay interest on such amount to Administrative Agent
on demand accruing daily at the Federal Funds Rate, for the first three (3) days
following such Lender’s receipt of such notice, and thereafter at the Base Rate
plus the Applicable Margin in respect of Revolving Loans that are Base Rate
Loans and (B) the Administrative Agent may apply any subsequent payment that
such Lender otherwise is entitled to receive under this Agreement to the
satisfaction of such Lender’s obligation. Any Revolving Lender’s failure to fund
its participation amount shall not relieve any other Lender of its obligation
hereunder to fund such participation, but no Revolving Lender shall be
responsible for the failure of any other Lender to fund its participation.

 

(iv)        Notwithstanding the foregoing, payment of any such Lender’s
participation described in Section 2.03(d)(iii) above, and further disbursement
of such payment to the L/C Issuer or Support Provider, shall in no way
extinguish the Borrowers’ related Reimbursement Obligation and any such
Reimbursement Obligation not paid by Borrower or refinanced by Reimbursement
Loans shall be due and payable on demand together with interest as described in
Section 2.03(d)(i).

 

(e)        Repayment to Lenders.

 

(i)          Until a Lender funds its Reimbursement Loan or participation
pursuant to Section 2.03(d), interest with respect to any Unreimbursed Amount
shall be for the account of the L/C Issuer or Support Provider, as the case may
be. Once the Administrative Agent has received from any Lender such Lender’s
portion of the Reimbursement Loan or participation, the Administrative Agent
shall distribute to such Lender (in the same funds as those received by the
Administrative Agent, and whether such funds are directly from the Borrowers or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), such Lender’s Pro Rata Share of any principal payments
received by the Administrative Agent in respect of such Unreimbursed Amount or
Reimbursement Loan, plus any interest received by the Administrative Agent which
have accrued on such Unreimbursed Amount or Reimbursement Loan for the period
after such Lender funded such participation or Reimbursement Loan.

 





Page 57




 

(ii)         If any payment received by the Administrative Agent pursuant to
Section 2.03(d) is required to be returned under any circumstances (including
pursuant to any settlement entered into by the L/C Issuer or the Support
Provider, as the case may be, in its discretion), each Revolving Lender shall
pay to the Administrative Agent for its own account or for the account of the
L/C Issuer or Support Provider, as the case may be, its Pro Rata Share thereof
on demand of the Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect.

 

(f)        Absolute Obligations. The obligations of each Borrower to pay its
Reimbursement Obligations and its obligation to repay the Reimbursement Loans
and the obligations of the Lenders to fund their portion of Reimbursement Loans
or participations under Section 2.03(d) shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, under all circumstances whatsoever, including the following:

 

(i)          any lack of validity or enforceability of, or any amendment or
waiver of or any consent to departure from, any Letter of Credit, Support
Agreement or any related document;

 

(ii)         the existence of any claim, set-off, defense or other right which
any Person may have at any time against the beneficiary of any Letter of Credit,
the L/C Issuer (including any claim for improper payment), Support Provider,
Administrative Agent, any Lender or any other Person, whether in connection with
any Loan Document or any unrelated transaction, provided that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(iii)       any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever
other than in respect of the gross negligence or willful misconduct of the L/C
Issuer as determined by a non appealable decision of a court of competent
jurisdiction;

 

(iv)        any affiliation between the L/C Issuer, the Administrative Agent
and/or the Support Providers; or

 

(v)         to the extent permitted under applicable law, any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ Obligations
hereunder.

 

(g)        Deposit Obligations of Borrowers. Upon the request of the
Administrative Agent or the L/C Issuer (or the Support Provider, as the case may
be), (x) if the L/C Issuer (or the Support Provider, as the case may be) has
honored any full or partial drawing request under any Letter of Credit (as if
any Support Provider has made a payment under a Support Agreement) and such
drawing (or payment) has resulted in any Unreimbursed Amounts or (y) in the
event any Letters of Credit, Support Agreements or Unreimbursed Amounts are
outstanding at the time that Borrowers prepay or are required to repay the
Obligations or the Revolving Commitment is terminated, Borrowers shall (i) Cash
Collateralize one hundred and five percent (105%) of the aggregate outstanding
Letter of Credit Liabilities and such Cash Collateral shall be available to
Administrative Agent, for its benefit and the benefit of issuers of Lender
Letters of Credit and Support Providers, to reimburse payments of drafts drawn
under such Letters of Credit and pay any fees and expenses related thereto and
(ii) prepay the fee payable under Section 2.03(e) with respect to such Letters
of Credit for the full remaining terms of such Letters of Credit. At any time
that

 





Page 58




there shall exist a Defaulting Lender, promptly upon the request of the
Administrative Agent, the L/C Issuer (or the Support Provider, as the case may
be) or the Swingline Lender, the Borrowers shall deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 2.16(d) and any Cash Collateral provided by the
Defaulting Lender). Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.03 in respect of
Letters of Credit shall be held and applied in satisfaction of the specific
Letter of Credit Liabilities, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided herein. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender) or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided,
 however, (x) that Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default or an Event of Default
and (y) the Person providing Cash Collateral and the L/C Issuer (or the Support
Provider, as the case may be) may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations. Each Borrower hereby grants to the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, a
security interest in all such cash, deposit accounts and all balances therein
pledged, deposited with or delivered to the Administrative Agent and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at a bank designated by the Administrative
Agent.

 

(h)        Applicability of ISP and UCP. Unless otherwise expressly set forth in
the applicable Letter of Credit, (i) the rules of ISP shall apply to each
standby Letter of Credit and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.

 

(i)         Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the Borrowers, the
Borrowers shall be obligated to pay any Unreimbursed Amount. The Borrowers
hereby acknowledge that the issuance of Letters of Credit or any Support
Agreement for the account of any such Subsidiary inures to the benefit of the
Borrowers and that the Borrowers’ business derives substantial benefits from the
businesses of such Subsidiaries.

 

(j)         Role of L/C Issuer and Others, Conflicts. (i) The L/C Issuer, its
correspondents, participants or assignees, the Administrative Agent, the Support
Providers and the Agent-Related Persons (collectively, the “Released Persons”)
shall have no responsibility to obtain any document (other than the L/C Issuer’s
obligation to obtain any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. No Released Person shall be liable to any Loan
Party or any Lender for (A) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (B) any action taken or omitted in the absence of gross negligence
or willful misconduct of such Released Person as determined by a final non
appealable decision of a court of competent jurisdiction; or (C) the due
execution, effectiveness, validity or enforceability of any Issuer Document or
any other document or instrument related to any Letter of Credit or Support
Agreement. Each Loan Party and their Subsidiaries hereby assume all risks of the
acts or omissions of any beneficiary or transferee with respect to the use of
any Letter of Credit. No Released Person shall be liable or responsible for any
of the matters described in Section 2.03(f),  provided, that anything in such
clauses to the contrary notwithstanding, the Borrowers may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to the Borrowers, to the
extent, but only to the extent, of any direct, as opposed to consequential,
punitive or exemplary, damages suffered by the Borrowers which the

 





Page 59




Borrowers prove were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit, each as determined by a final non appealable decision of a court of
competent jurisdiction. In furtherance and not in limitation of the foregoing,
the L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(ii)         In the event of any conflict between the terms hereof and the terms
of any Issuer Documents, the terms hereof shall control.

 

(iii)       The failure of the L/C Issuer to agree to or to conform with the
terms of this Agreement (particularly if the L/C Issuer is not a party to this
Agreement) shall in no way limit the obligations of the Loan Parties hereunder
or subject the Administrative Agent, Support Providers or any Agent-Related
Person to any liability.

 

2.04     Swingline Loans.

 

(a)        Swingline Facility. Subject to all of the terms and conditions of
this Agreement (including the applicable conditions set forth in Article 4), the
Swingline Lender may, in its sole discretion and in reliance upon the
representations and warranties of the Borrowers set forth herein and the
agreements of the other Lenders set forth in Sections 2.04(c) and 2.04(d), make
Swingline Loans to the Borrower Representative on behalf of the Borrowers, from
time to time during the Availability Period, for the purposes identified in
Section 6.11, notwithstanding the fact that the aggregate amount of the
outstanding Swingline Loans, when added to the Swingline Lender’s Pro Rata Share
of the outstanding Revolving Loans and Letter of Credit Liabilities, from time
to time may exceed the amount of such Lender’s Revolving Commitment; provided,
that, after giving effect to any Borrowing of a Swingline Loan, (i) the total
Revolving Exposures shall not exceed the total Revolving Commitments, (ii) the
Revolving Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment (except that in the case of the Swingline Lender, the Swingline
Lender’s Revolving Exposure (excluding all Swingline Exposure) plus the
principal balance of all outstanding and the proposed Swingline Loans shall not
exceed the sum of such Revolving Exposure (other than Swingline Exposure) plus
the Swingline Loan Sublimit), and (iii) the total Swingline Exposure shall not
exceed the Swingline Loan Sublimit. Each Swingline Loan shall be a Base Rate
Loan. No Swingline Loan shall be used for the purpose of funding the payment of
the principal of any other Swingline Loan. Immediately upon the making of a
Swingline Loan, each Revolving Lender shall be deemed to have purchased, and
hereby irrevocably and unconditionally agrees to purchase, from the Swingline
Lender, a risk participation in such Swingline Loan in an amount equal to the
product obtained by multiplying such Lender’s Pro Rata Share by the amount of
such Swingline Loan. Swingline Loans may be prepaid and re-borrowed from time to
time during the Availability Period. All Swingline Loans shall be paid in full
no later than the earlier of the tenth (10th) Business Day following the
Borrowing of such Swingline Loan and the Revolving Loan Maturity Date.

 

(b)        Funding Procedures for Swingline Loans. In order to request a
Swingline Loan, the Borrower Representative shall give to the Administrative
Agent and Swingline Lender a Swingline Loan Notice (or telephonic notice to be
confirmed promptly with a Swingline Loan Notice) of a proposed Borrowing
consisting of a Swingline Loan, specifying the amount of the requested Swingline
Loan, not later than 10:00 a.m. on the Business Day of the proposed Borrowing.
Subject to the foregoing, on the Business Day of the proposed Borrowing, the
Swingline Lender may make the proceeds of the requested Swingline Loan available
to the Borrower Representative by crediting an account of the Borrower

 





Page 60




Representative that has been designated for such purpose in writing by the
Borrower Representative to the Swingline Lender. Each Swingline Loan shall be in
a minimum amount of $500,000 and in integral multiples of $100,000 in excess of
that amount.

 

(c)        Repayment of Swingline Loans with Revolving Loans. Regardless of
whether the conditions set forth in Sections 4.01 and 4.02 have been or are
capable of being satisfied and without limiting the requirement of the Borrowers
to repay the Swingline Loans as set forth in the last sentence of Section
2.04(a), on any Business Day the Swingline Lender may, in its sole discretion,
give notice to the Lenders that some part or all of the outstanding Swingline
Loans are to be repaid on the next succeeding Business Day with a Borrowing of
Revolving Loans constituting Base Rate Loans made pursuant to Section 2.01 (but
not subject to the minimum borrowing requirements of Section 2.02) in the same
manner and with the same force and effect as if the Borrower Representative had
submitted a Loan Notice therefor pursuant to Section 2.02. Swingline Lender
hereby agrees that it shall request such a settlement of all of the outstanding
Swingline Loans from Revolving Lenders at least once every ten (10) Business
Days. Each Lender holding a Revolving Commitment shall make the amount of its
Revolving Loan available to the Administrative Agent, in immediately available
funds, at Administrative Agent’s Office, not later than 11:00 a.m. on the
applicable funding date. The Administrative Agent shall make the proceeds of
such Revolving Loans available to the Swingline Lender on such funding date by
causing an amount of immediately available funds equal to the proceeds of all
such Revolving Loans received by the Administrative Agent to be credited to an
account of the Swingline Lender at such office of the Administrative Agent or
shall make such proceeds available to the Swingline Lender in such other manner
as shall be satisfactory to the Administrative Agent and the Swingline Lender.

 

(d)        Participations in Swingline Loans. If for any reason a requested
Borrowing of Revolving Loans pursuant to Section 2.04(c) is not or cannot be
effected, the Revolving Lenders will, as of the date such proposed Borrowing
otherwise would have occurred but adjusted for any payments received in respect
of such Swingline Loan(s) by or for the account of the Borrowers on or after
such date and prior to such purchase, immediately fund their respective
participations in the outstanding Swingline Loans as necessary to cause such
Lenders to share in such Swingline Loan(s) proportionately in accordance with
their respective Pro Rata Shares. Whenever, at any time after any Revolving
Lender has funded its purchase of a participating interest in a Swingline Loan,
the Swingline Lender receives any payment on account thereof, the Swingline
Lender will distribute to such Lender its proportionate share of such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded), provided, that in the event any such payment received by the Swingline
Lender is subsequently set aside or is required to be refunded, returned or
repaid, such Lender will repay to the Swingline Lender its proportionate share
thereof.

 

(e)        Failure to Pay by Lenders. If any Lender shall fail to perform its
obligation to make a Revolving Loan pursuant to Section 2.04(c) or to fund its
purchase of a participation in Swingline Loans pursuant to Section 2.04(d), the
amount in default shall bear interest for each day from the day such amount is
payable until fully paid at a rate per annum equal to (i) for the first three
(3) days, the Federal Funds Rate and (ii) thereafter, the Base Rate plus the
Applicable Margin in respect of Revolving Loans which are Base Rate Loans, and
such obligation may be satisfied by application by the Administrative Agent (for
the account of the Swingline Lender) of any payment that such Lender otherwise
is entitled to receive under this Agreement. Pending repayment, each such
advance shall be secured by such Lender’s participation interest, if any, in the
Swingline Loans and any security therefor, and the Swingline Lender shall be
subrogated to such Lender’s rights hereunder in respect thereof.

 

(f)        Lenders’ Obligations Absolute. The obligation of each Lender to make
Revolving Loans pursuant to Section 2.04(c) and to purchase participations in
Swingline Loans pursuant to Section 2.04(d) shall be unconditional and
irrevocable, shall not be subject to any qualification or exception

 





Page 61




whatsoever, shall be made in accordance with the terms and conditions of this
Agreement under all circumstances and shall be binding in accordance with the
terms and conditions of this Agreement under all circumstances, including the
following circumstances: (i) any lack of validity or enforceability of this
Agreement, any of the other Loan Documents or any other instrument, document or
agreement relating to the transactions that are the subject thereof; (ii) the
existence of any claim, defense, set-off or other right that any Borrower, any
Guarantor or any Lender may have at any time against any Agent-Related Person,
the Swingline Lender, any other Lender, or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
related transactions; (iii) the surrender or impairment of any security for the
performance or observance of any of the terms of this Agreement; (iv) the
occurrence or continuance of any Default or failure of any condition in Article
4 to have been satisfied upon funding the Swingline Loan or thereafter; (v) any
adverse change in the condition (financial or other) of any Borrower or any
Guarantor; or (vi) any other reason.

 

2.05     Prepayments.

 

(a)        Voluntary Prepayments of Loans.

 

(i)          Revolving Loans and Term Loans. Subject to the limitations set
forth in this Section 2.05(a), the Borrowers may, upon notice from the Borrower
Representative to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and the Term Loans in whole or in part
without premium or penalty, provided that (i) such notice must be received by
the Administrative Agent not later than 10:00 a.m. (A) three (3) Business Days
prior to any date of prepayment of LIBOR Loans, and (B) one (1) Business Day
prior to the date of prepayment of Base Rate Loans; (ii) any such prepayment of
LIBOR Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding) and (iii) any such prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid. The Administrative Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment. If such notice is delivered by the Borrowers, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein, unless such
notice is made in connection with the prepayment in full of all Loans and the
termination of all commitments under this Agreement, in which case no prepayment
shall be required hereunder if the condition to such commitment termination is
not satisfied as contemplated by Section 2.06. Any prepayment of a LIBOR Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Notwithstanding the
foregoing, the Borrowers may not voluntarily prepay any Loans that are LIBOR
Loans unless such Loans are prepaid at the end of the applicable Interest Period
or unless the Borrowers pay all breakage costs associated with such prepayment
as provided in Section 3.05 hereof.

 

(ii)         Application of Voluntary Prepayments of Revolving Loans and Term
Loans. Any voluntary prepayment of the Term Loans shall be applied at the
direction of Borrower (or in the absence of direction from Borrower, in the
direct order of maturity). Prepayments of Revolving Loans pursuant to this
Section 2.05(a) shall not reduce the total Revolving Commitments. Each such
prepayment shall be applied to the Loans of the applicable Lenders in accordance
with their respective Pro Rata Shares.

 

(iii)       Prepayment of Swingline Loans. The Borrowers may prepay Swingline
Loans, in whole or in part, at any time and from time to time. The Borrowers
shall, prior to or

 





Page 62




contemporaneously with making any such prepayment, give the Swingline Lender
such notice of prepayment (written notice or telephonic notice confirmed in
writing to the Swingline Lender) as is sufficient to enable the Swingline Lender
to apply such prepayment properly to the repayment of Swingline Loans.

 

(b)        Mandatory Prepayments of Loans.

 

(i)          Total Revolving Exposure. If, for any reason (a) the total
Revolving Exposures at any time exceed the total Revolving Commitments then in
effect, (b) the aggregate Letter of Credit Liabilities exceed the Letter of
Credit Sublimit, or (c) the total Swingline Exposure exceeds the Swingline Loan
Sublimit, the Borrowers shall immediately prepay the Swingline Loans, prepay the
Revolving Loans and/or Cash Collateralize the Letter of Credit Liabilities, as
applicable, in an aggregate amount equal to any such excess (each such
prepayment to be applied as set forth in clause (vii) below).

 

(ii)         Dispositions and Involuntary Dispositions. The Borrowers shall
prepay the Term Loan and thereafter, all other Obligations in an aggregate
amount equal to one hundred percent (100%) of the Net Cash Proceeds of any
Disposition or Involuntary Disposition (each such prepayment to be applied as
set forth in clause (vii) below) excluding the proceeds of any Dispositions less
than $2,000,000 in the aggregate in any Fiscal Year and any voluntary
Disposition described in clauses (a),  (b) or (c) of Section 7.05.
Notwithstanding the foregoing, if at the time of the receipt of such Net Cash
Proceeds no Default or Event of Default has occurred and is continuing and the
Borrower Representative delivers to the Administrative Agent a certificate,
executed by the Borrower Representative’s chief financial officer, that it
intends within 365 days after receipt thereof to use all of such Net Cash
Proceeds either to purchase assets used in the ordinary course of business of
the Borrowers and their respective Subsidiaries (other than current assets, as
defined in accordance with GAAP) or to make Capital Expenditures, the
BorrowerBorrowers may use such Net Cash Proceeds in the manner set forth in such
certificate, provided, that, (A) such Net Cash Proceeds shall be held in a
Controlled Account until such time as such Net Cash Proceeds are used to
purchase such assets or to make such Capital Expenditures or applied to the
Obligations upon the occurrence of any Event of Default, as the case may be, (B)
the aggregate amount of such Net Cash Proceeds so used and not subject to
prepayment under this clause (ii) of this Section 2.05(b) shall not exceed
$2,000,000 in any Fiscal Year plus any insurance proceeds received in respect of
any Disposition, (C) any assets so acquired shall be subject to the security
interests under the Collateral Documents with not less than the same priority as
the assets subject to such Disposition or Involuntary Disposition, and (D) any
such Net Cash Proceeds not so used or committed to such use pursuant to a
binding agreement on or before the earliest of the following dates shall
promptly (but in any event within two (2) Business Days after such date) be
applied as a prepayment in accordance with clause (vii) below: (1) the date that
is 365 days (or 540 days, if committed to such use pursuant to a binding
agreement that was entered into on or before the 365th day after receipt of such
proceeds and notice of such agreement has been delivered to the Administrative
Agent) after receipt thereof, (2) the date that is five (5) Business Days after
the date on which the Borrower Representative shall have notified the
Administrative Agent of the Borrowers’ determination not to purchase such
replacement assets with such Net Cash Proceeds, (3) the date on which an Event
of Default set forth in Section 9.01(a) occurs, and (4) the date that is five
(5) Business Days after the delivery of a notice by the Administrative Agent or
the Required Lenders to the Borrower Representative during the continuance of
any other Event of Default.

 

(iii)       Equity Issuances. Immediately upon receipt by Intermediate Holdings
of Net Cash Proceeds from a capital contribution to, or the issuance of any
Capital Stock of, Intermediate Holdings or any of its Subsidiaries (other than
any issuance of Capital Stock (A)

 





Page 63




pursuant to the exercise of options or warrants, (B) pursuant to the conversion
of any debt securities to equity or the conversion of any class equity
securities to any other class of equity securities (other than Disqualified
Capital Stock), (C) as consideration for or to finance a Permitted Acquisition
or permitted Capital Expenditures, (D) to officers and employees pursuant to
employee benefit or incentive plans or other similar arrangements, (E) Capital
Stock of Intermediate Holdings issued to Holdings or any other Person holding
Capital Stock of Intermediate Holdings as of the Closing Date, and (F) Capital
Stock issued to another Loan Party) (unless, in each case, made in connection
with a Specified Equity Contribution, which shall in all events be subject to
the prepayment requirements of this paragraph) (an “Equity Issuance”), the
Borrowers shall prepay the Term Loans and thereafter, all other Obligations in
an aggregate amount equal to one hundred percent (100%) of such Net Cash
Proceeds (or in the case of a Specified Equity Contribution, one hundred percent
(100%) of the gross proceeds of such Specified Equity Contribution) (such
prepayment to be applied as set forth in clause (vii) below). [Intentionally
Omitted].

 

(iv)        Debt Issuances. Immediately upon receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrowers shall
prepay the Term Loans and thereafter, all other Obligations in an aggregate
amount equal to one hundred percent (100%) of all such Net Cash Proceeds (such
prepayment to be applied as set forth in clause (vii) below).

 

(v)         Excess Cash Flow. On the date that is fifteen (15) days after the
date on which the annual financial statements are required to be delivered
pursuant to Section 6.01(a) for each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2019), the Borrowers shall prepay the Term Loans and
thereafter, all other Obligations in an aggregate amount equal to fifty percent
(50%) (provided, (A) if the Consolidated Total Leverage Ratio was less than
2.00:1.00 but greater than or equal to 1.50:1.00 as of the end of such Fiscal
Year as reflected in and properly calculated by the Compliance Certificate for
such Fiscal Year, reducing to twenty five percent (25%) for such Fiscal Year and
(B) if the Consolidated Total Leverage Ratio was less than 1.50:1.00 as of the
end of such Fiscal Year as reflected in and properly calculated by the
Compliance Certificate for such Fiscal Year, reducing to zero percent (0%) for
such Fiscal Year) of Excess Cash Flow for such Fiscal Year less voluntary
principal prepayments under the Loans (other than in respect of the Revolving
Loans to the extent not accompanied by an equivalent permanent reduction of the
Revolving Commitment) made with Internally Generated Cash. Simultaneously with
the delivery by the Loan Parties of the financial statements required to be
delivered pursuant to Section 6.01(a) for each Fiscal Year, the Loan Parties
shall deliver to the Administrative Agent a calculation (in such detail as the
Administrative Agent may reasonably require) of the Excess Cash Flow for such
Fiscal Year. Each prepayment with respect to Excess Cash Flow shall be
accompanied by a certificate executed by the Borrower Representative’s chief
financial officer certifying the manner in which Excess Cash Flow and the
resulting prepayment were calculated, which certificate shall be in form,
substance and detail reasonably satisfactory to the Administrative Agent and
shall be applied as set forth in clause (vii) below.

 

(vi)        Extraordinary Receipts. Upon receipt by any Loan Party of any
Extraordinary Receipts, the BorrowerBorrowers shall prepay the Term Loans and
thereafter, all other Obligations in an aggregate amount equal to one hundred
percent (100%) of such Extraordinary Receipts and shall be applied as set forth
in clause (vii) below.

 





Page 64




(vii)       Application of Mandatory Prepayments. All amounts required to be
paid pursuant to this Section 2.05(b) shall be applied as follows:

 

(A)         with respect to all amounts prepaid pursuant to Section 2.05(b)(i),
(x) to the Swingline Loans, to the full extent thereof, (y) after all Swingline
Loans have been repaid, to the Revolving Loans to the full extent thereof and,
(z) after all Swingline Loans and Revolving Loans have been repaid, to Cash
Collateralize any Letter of Credit Liabilities; and

 

(B)         with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii)
through (vi),  first to the Term Loans (applied in direct order of maturity for
the four (4) scheduled principal amortization payments immediately following
such prepayment and thereafter pro rata to the remaining principal amortization
payments of the Term Loan, including the payment due on the Term Loan Maturity
Date), second to the Swingline Loans, third to the Revolving Loans and fourth to
Cash Collateralize the Letter of Credit Liabilities.

 

(C)         Within the parameters of the applications set forth above,
prepayments shall be applied first to Base Rate Loans and then to LIBOR Loans in
direct order of Interest Period maturities. Prepayments of the Revolving Loans
pursuant to Sections 2.05(b)(ii) through (vi) shall reduce the total Revolving
Commitments. All prepayments under this Section 2.05(b) shall be subject to
Section 3.05, and shall be without premium or penalty, and shall be accompanied
by a payment of all interest accrued on the principal amount prepaid through the
date of prepayment.

 

2.06     Termination or Reduction of Total Revolving Commitments. The Borrowers
may, upon prior written notice from the Borrower Representative to the
Administrative Agent, terminate the total Revolving Commitments or from time to
time permanently reduce the total Revolving Commitments; provided,  however,
that (a) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. (i) ten (10) Business Days prior to the date of termination or
(ii) three (3) Business Days prior to the date of reduction, (b) any such
partial reduction shall be in an aggregate amount of $500,000 or any whole
multiple of $100,000 in excess thereof, (c) after giving effect to any reduction
of the total Revolving Commitments, the total Revolving Commitments shall not be
less than (i) the total Revolving Exposures or (ii) the sum of the Letter of
Credit Sublimit and the Swingline Loan Sublimit, (d) any termination of the
total Revolving Commitments shall be accompanied by a prepayment in full of all
Revolving Loans and all Letter of Credit Liabilities shall be Cash
Collateralized in accordance with the terms of Section 2.03(g), and (e) the
Administrative Agent shall not be required to release its Lien on any Collateral
in connection with any termination or reduction. The Administrative Agent will
promptly notify the Revolving Lenders of any such notice of termination or
reduction of the Revolving Commitments. Any reduction of the total Revolving
Commitments shall be applied to the Revolving Commitment of each Lender
according to its Pro Rata Share. All fees accrued with respect thereto until the
effective date of any termination or reduction of the total Revolving
Commitments shall be paid on the effective date of such termination or
reduction. Any notice of termination of the total Revolving Commitments
delivered by the Borrower Representative pursuant to this Section 2.06 shall be
irrevocable.

 

2.07     Repayment of Loans.

 

(a)        Revolving Loans. On the Revolving Loan Maturity Date, the Borrowers
shall repay to the Administrative Agent, for the ratable benefit of the Lenders,
the aggregate principal amount of all Revolving Loans outstanding on such date.

 





Page 65




(b)        Term Loans. (i) The Borrowers shall pay the principal amount of the
Initial Term Loan in consecutive quarterly installments in the aggregate amounts
set forth below commencing with June 30, 2019:

 

Date

Term Loan Installment

June 30, 2019

$1,875,000

September 30, 2019

$1,875,000

December 31, 2019

$1,875,000

March 31, 2020

$1,875,000

June 30, 2020

$1,875,000

September 30, 2020

$1,875,000

December 31, 2020

$1,875,000

March 31, 2021

$1,875,000

June 30, 2021

$3,750,000

September 30, 2021

$3,750,000

December 31, 2021

$3,750,000

March 31, 2022

$3,750,000

June 30, 2022

$3,750,000

September 30, 2022

$3,750,000

December 31, 2022

$3,750,000

March 31, 2023

$3,750,000

June 30, 2023

$3,750,000

September 30, 2023

$3,750,000

December 31, 2023

$3,750,000

Term Loan Maturity Date

The unpaid principal amount of the
Initial Term Loan then outstanding

 

(ii) After the initial incurrence of the Delayed – Draw Term Loan, the principal
amount of the Delayed – Draw Term Loan will amortize (and be payable by the
Borrowers) in equal quarterly installments of two and one-half percent (2.50%)
per annum of the sum of the initial principal amounts of each Delayed – Draw
Term Loan theretofore incurred until the second anniversary of the Closing Date
when such amortization rate will increase to five percent (5.0%) per annum of
the sum of the initial principal amounts of each Delayed – Draw Term Loan
theretofore incurred with the principal balance payable in full by Borrowers on
the Term Loan Maturity Date.

 

(c)        Swingline Loans. The Borrowers shall repay each Swingline Loan as
provided in Section 2.04(a).

 

2.08      Interest.

 

(a)        Subject to the provisions of subsection (b) below, (i) each LIBOR
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of (A) the LIBO Rate for
such Interest Period plus (B) the Applicable Margin; and (ii) each Base Rate
Loan bear interest on the outstanding principal amount thereof from the
applicable borrowing or conversion date at a rate per annum equal to the (A)
Base Rate plus (B) the Applicable Margin.

 

(b)        After the occurrence and during the continuation of an Event of
Default, at the election of the Required Lenders (unless an Event of Default
exists pursuant to Section 9.01(a),  Section 9.01(f) or Section 9.01(g), in
which event such an election shall be deemed to have automatically occurred

 





Page 66




without any further action of the Required Lenders), the Borrowers shall pay
interest on the principal amount of all outstanding Loans and any interest
payments thereon not paid when due and any fees and other amounts then due and
payable hereunder or under any other Loan Document at a rate per annum equal to
the Default Rate to the fullest extent permitted by applicable Laws, commencing
upon the occurrence of such Event of Default, notwithstanding when such election
is made.

 

(c)        Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law whether or not
allowed in such proceeding to the fullest extent permitted by Law.

 

2.09     Fees.

 

(a)        Unused Revolving Commitments Fee. The Borrowers shall pay, or cause
to be paid, to the Administrative Agent for the account of each Revolving Lender
in accordance with its Pro Rata Share, an unused fee equal to the product of (i)
one-half of one percent (0.50%) per annum (provided, such percentage shall be
reduced to one-quarter of one percent (0.25%) per annum so long as the
Consolidated Total Leverage Ratio as of the end of the most recent Test Period
is less than or equal to 2.50:1.00 as of the most recent Fiscal Quarter for
which the Loan Parties have delivered financial statements pursuant to Section
6.01(a) or Section 6.01(b), as applicable) times (ii) the average daily amount
by which the total Revolving Commitments exceed the sum of (y) the total
outstanding amount of Revolving Loans (excluding Swingline Loans) and (z) the
total Letter of Credit Liabilities. This unused fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article 4 is not met, and shall be due and payable
quarterly in arrears on the last day of March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Revolving Loan Maturity Date; provided that no such unused fee shall accrue on
the Revolving Commitment of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender (not including any portion thereof reallocated to
non-Defaulting Lenders pursuant to Section 2.16(d) hereof).

 





Page 67




(b)        Unused Delayed – Draw Term Loan Commitments Fee. The Borrowers shall
pay, or cause to be paid, to the Administrative Agent, for the account of each
Term Loan Lender with a Delayed – Draw Term Loan Commitment, in accordance with
its Pro Rata Share, an unused fee equal to the product of (i) one-half of one
percent (0.50%) per annum (provided, such percentage shall be reduced to
one-quarter of one percent (0.25%) per annum so long as the Consolidated Total
Leverage Ratio as of the end of the most recent Test Period is less than or
equal to 2.50:1.00 as of the most recent Fiscal Quarter for which the Loan
Parties have delivered financial statements pursuant to Section 6.01(a) or
Section 6.01(b), as applicable) times (ii) the average daily amount by which the
total Delayed – Draw Term Loan Commitments exceed the total outstanding amount
of Delayed – Draw Term Loans. This unused fee shall accrue at all times during
the Delayed – Draw Term Loan Availability Period, including at any time during
which one or more of the conditions in the Article 4 is not met, and shall be
due and payable quarterly in arrears on the last day of March, June, September
and December, commencing with the first such date to occur after the Closing
Date, and on the Term Loan Maturity Date; provided that no such unused fee shall
accrue on the Delayed – Draw Term Loan Commitment of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender.

 

(c)        Other Fees. The Borrowers shall pay the fees in the amounts and at
the times specified in the Fee Letter, and in furtherance of the foregoing, the
Borrowers hereby assume the obligations of each Person (other than a Secured
Party) arising under the Fee Letter. Such fees shall be fully earned when paid
and shall be non-refundable for any reason whatsoever.

 

2.10      Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed,
except that interest computed by reference to clause (b) of the definition of
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year). Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid.

 

2.11      Evidence of Debt.

 

(a)        The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender with respect to this Agreement shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon with respect
to this Agreement and the other Loan Documents. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each such promissory note shall (i) in the case of Revolving Loans, be
substantially in the form of Exhibit B-1 (a “Revolving Note”), and (ii) in the
case of a Term Loan, be substantially in the form of Exhibit B-2 (a “Term
Note”), and (iii) in the case of Swingline Loans, be substantially in the form
of Exhibit B-3 (the “Swingline Note”). Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto, but any failure to do so shall not
limit or otherwise affect the Borrowers’ Obligations hereunder.

 

(b)        In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swingline

 





Page 68




Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

2.12      Payments Generally.

 

(a)        All payments to be made by the Borrowers of principal, interest, fees
and other Obligations shall be absolute and unconditional and shall be made
without condition or deduction for any counterclaim, defense, recoupment, setoff
or rescission. Except as otherwise expressly provided herein, all payments by
the Borrowers hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office (or, in the case of Swingline Loans and if so
directed in writing by Swingline Lender, delivered directly to the Swingline
Lender) in Dollars and in immediately available funds not later than 12:00 p.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Pro Rata Share (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 12:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

 

(b)        Subject to the definition of “Interest Period”, if any payment to be
made by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(c)        Unless any Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that any Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrowers or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

 

(i)          if any Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

 

(ii)         if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof, in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrowers to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to (i) for the first three (3)
days, the Federal Funds Rate and (ii) thereafter, the Base Rate plus the
Applicable Margin in respect of Revolving Loans which are Base Rate Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the applicable Borrowing. If such
Lender does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the
Borrowers, and the Borrowers shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from

 





Page 69




its obligation to fulfill its Revolving Commitment or to prejudice any rights
which the Administrative Agent or the Borrowers may have against any Lender as a
result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower
Representative with respect to any amount owing under this subsection (c) shall
be conclusive, absent manifest error.

 

(d)        The obligations of the Lenders hereunder to make Loans are several
and not joint. The failure of any Lender to make any Loan or to fund any
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

2.13     Sharing of Payments. If, other than as provided elsewhere in this
Agreement, in the Fee Letter, in any Assignment and Assumption permitted
hereunder or in any participation agreement with a Participant permitted
hereunder, any Lender shall obtain on account of the Loans made by it, or Letter
of Credit Liabilities or Swingline Exposures held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its Pro Rata Share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them, and/or such subparticipations in Letter of Credit
Liabilities and Swingline Exposures held by them, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Loans or
such participations, as the case may be, pro rata with each of them, provided,
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 12.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrowers
agree that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 12.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

2.14      Handling of Proceeds of Collateral; Cash Dominion; Revolving Loan
Account.

 

(a)        Collection of Accounts and Other Proceeds. The Borrowers, at their
expense, will enforce and collect payments and other amounts owing on all
Accounts in the ordinary course of the Borrowers’ business subject to the terms
hereof. The Borrowers shall deposit payments on all Accounts directly to one or
more Controlled Accounts. Notwithstanding the foregoing, should any Borrower
ever receive any payment on an Account or other proceeds of the sale of
Collateral, including checks, cash, receipts from credit card sales and
receipts, notes or other instruments or property with respect to any Collateral,
such Borrower agrees to hold such proceeds separate from such Borrower’s other
property and funds, and to deposit such proceeds directly into the bank
account(s) maintained pursuant to this subsection within three (3) Business
Days.

 





Page 70




(b)        Transfer of Funds. During a Cash Control Period, the Administrative
Agent shall have the right, at the Administrative Agent’s election in its sole
discretion, to require that funds remaining on deposit in any Controlled Account
be transferred to the Administrative Agent’s Bank Account on each Business Day,
and the Borrowers shall take all actions required by the Administrative Agent or
by any bank at which any Controlled Account is maintained in order to effectuate
the transfer of funds in this manner. All amounts so received will, for purposes
of calculating Revolving Availability and interest, be credited to the Revolving
Loan Account on the date of deposit in the Administrative Agent’s Bank Account.
No checks, drafts or other instruments received by the Administrative Agent
shall constitute final payment to the Administrative Agent unless and until such
instruments have actually been collected.

 

(c)        New Bank Accounts. Each Borrower agrees not to open any new bank
account into which proceeds of Collateral are to be delivered or deposited
unless concurrently with the opening of such bank account (unless such account
constitutes an Excluded Account), the Borrowers enter into a Deposit Account
Control Agreement with respect to such bank account; provided, that if any new
bank account is acquired in connection with a Permitted Acquisition, such
Borrower shall not be required to enter into such Deposit Account Control
Agreement until such time as is required pursuant to Sections 6.12 or 6.14
hereof (or such longer period as may be approved in writing by the
Administrative Agent at its sole option). Upon compliance with the terms set
forth above, such bank account shall constitute a Controlled Account for
purposes of this Agreement. Notwithstanding anything to the contrary in this
Section 2.14, the Borrowers may maintain one or more accounts constituting
Excluded Accounts, provided that if such account ceases to be an Excluded
Account, (i) Borrowers shall cause such account to be a Controlled Account
within thirty (30) days of such event and (ii) pending such account becoming a
Controlled Account, Borrowers shall cause the daily transfer of funds in such
account into another Controlled Account.

 

(d)        Collective Borrowing Arrangement. The Borrowers have informed the
Administrative Agent that: (i) in order to increase the efficiency,
profitability and productivity of each Borrower, the Borrower Representative has
established a centralized cash management system for the Borrowers that entails,
in part, central disbursement and operating accounts for each of the Borrowers
in which the Borrower Representative provides the working capital needs of each
of the other Borrowers and manages and timely pays the accounts payable of each
of the other Borrowers; (ii) the Borrower Representative further enhances the
operating efficiencies of the other Borrowers by purchasing, or causing to be
purchased, in the Borrower Representative’s name for its account, all or
substantially all materials, supplies, inventory and services required by the
other Borrowers, resulting in a reduction in operating costs of the other
Borrowers; and (iii) all of the Borrowers presently engage in an integrated
operation that requires financing on an integrated basis, and each Borrower
expects to benefit from the continued successful performance of such integrated
operations. Therefore, in order to best utilize the borrowing powers of the
Borrowers in the most effective and cost efficient manner and to avoid adverse
effects on the operating efficiencies of each Borrower and the existing back
office practices of the Borrowers, each Borrower has requested that all
Revolving Loans, the Term Loans, the Swingline Loans be disbursed, and Letters
of Credit be issued, solely upon the request of the Borrower Representative and
to bank accounts managed solely by the Borrower Representative, it being the
intent and desire of the Borrowers that the Borrower Representative manage for
the benefit of each Borrower the expenditure and usage of such funds.

 

(e)        Revolving Loan Account. The Administrative Agent may charge the
Revolving Loan Account for all loans and advances made by the Administrative
Agent and the Lenders to the Borrower Representative, or otherwise for the
Revolving Loan Account, and for any other Obligations, including out-of-pocket
expenses of the Administrative Agent, when due and payable hereunder. Interest
on the Revolving Loans shall be paid as set forth in Section 2.08 hereto. In no
event shall prior recourse to any Account or other security granted to or by the
Borrowers be a prerequisite to the Administrative Agent’s or the Lenders’ rights
to demand payment of any of the Obligations. In addition, neither the

 





Page 71




Administrative Agent nor any Lender shall have any obligation whatsoever to
perform in any respect any Borrower’s contracts or obligations relating to the
Accounts.

 

2.15     Uncommitted Facilities Increase.

 

(a)        At any time and from time to time prior to twelve (12) months before
the Term Loan Maturity Date, subject to the terms and conditions set forth
herein and subject to the consent of each Lender, the Borrower Representative
may, by notice to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders), request to add (x) one or
more increases of the existing Term Loans and/or one or more new tranches of
term loans to made available under this Agreement (a “Term Loan Increase” or the
“Incremental Term Loans”) or (y) one or more increases in the Revolving
Commitments (a “Revolving Commitment Increase” or the “Incremental Revolving
Commitments”; together with the Incremental Term Loans, individually an
“Incremental Facility” and collectively the “Incremental Facilities”), or both;
provided that (i) at the time of each such request and upon the effectiveness of
each Incremental Facility Amendment (as defined below), no Default or Event of
Default has occurred and is continuing or shall result therefrom; (ii) the final
maturity date of any Incremental Revolving Commitments shall be no earlier than
the Revolving Loan Maturity Date, and the final maturity date of any Incremental
Term Loans shall be no earlier than the latest Term Loan Maturity Date; (iii)
the Weighted Average Life to Maturity of any Incremental Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the outstanding
Term Loan(s) funded on the Closing Date, and in the case of Incremental
Revolving Commitments, such Incremental Facility shall require no scheduled
amortization or mandatory commitment reduction prior to the Revolving Loan
Maturity Date; (iv) in no event shall the Incremental Term Loans be permitted to
be voluntarily or mandatorily prepaid prior to repayment of all Term Loans,
unless accompanied by ratable prepayment of Term Loans and any Incremental
Revolving Commitments will be subject to the same pro rata borrowing, Letter of
Credit participations and prepayment and commitment reduction provisions as the
existing Revolving Commitments; (v) Administrative Agent shall have received
from Borrower Representative a Pro Forma Compliance Certificate demonstrating
the Loan Parties will be in compliance on a Pro Forma Basis with the financial
covenants set forth in Article 8 for the most recently completed four (4) Fiscal
Quarter period, after giving effect to the Indebtedness incurred under such
Incremental Facility, assuming in the case of any Incremental Revolving
Commitments such Incremental Revolving Commitments were fully drawn as of the
date of measurement; (vi) Administrative Agent shall have received from Borrower
Representative a Pro Forma Compliance Certificate demonstrating that after
giving effect on a Pro Forma Basis to the Indebtedness incurred under such
Incremental Facility (and giving effect on a Pro Forma Basis to any Acquisition
consummated concurrently therewith and with all other appropriate adjustments on
a Pro Forma Basis as if, if applicable, such Incremental Revolving Commitments
were fully drawn as of the date of measurement), (x) the Consolidated Total
Leverage Ratio (calculated on a Pro Forma Basis) as of the end of the most
recent Test Period would not be greater than 3.00:1.00 and (y) the Consolidated
Total Leverage Ratio (calculated on a Pro Forma Basis) as of the end of the most
recent Test Period would not be greater than 0.25:1.00 less than the maximum
Consolidated Total Leverage Ratio permitted under Section 8.01 at the end of the
next measurement date, (vii) after giving effect to the incurrence of such
Incremental Facility (but disregarding any proceeds thereof), the Excess
Liquidity shall not be less than $10,000,000; (vii) [intentionally omitted];
(viii) any such Incremental Facility shall have the same Loan Parties obligated
in respect of all other Obligations, shall be pari passu with all other Loans
and secured on a pari passu basis by the same Collateral securing the existing
Obligations; (ix) the proceeds of any Incremental Facility shall be used only to
finance a Permitted Acquisition hereunder; (x) Administrative Agent shall have
received (x) a satisfactory legal opinion from counsel covering matters
reasonably acceptable to Administrative Agent and (y) all Organization Documents
reasonably requested by Administrative Agent; (xi) all of the representations
and warranties contained in the Loan Documents are true and correct in all
material respects (or, in all respects, if already qualified by materiality);
and (yxii) the other terms and conditions in respect thereof shall  be not  more
restrictive taken as  a  whole (as  determined by all  of the Lenders), than
those

 





Page 72




applicable to the Revolving Exposure or the Term Loans, or both, as applicable,
except (A) if the applicable Lenders holding such Revolving Exposure or Term
Loans, or both, as applicable, also receive the benefit of any more restrictive
terms, (B) the more restrictive terms are not effective until after the
Revolving Loan Maturity Date or the Term Loan Maturity Date, as the case may be,
then in effect or (C) otherwise as reasonably satisfactory to all of the
Lenders. Borrower Representative may seek commitments for the Incremental
Facilities from the existing Lenders, or if the Administrative Agent consents,
Additional Lenders who will become Lenders in connection therewith (and meet the
requirements of an Eligible Assignee), and for the avoidance of doubt, no
Secured Party shall have any obligation to provide or arrange any Incremental
Facility or commitment related thereto.

 

(b)        Notwithstanding anything to contrary herein, the aggregate principal
amount of all Incremental Facilities (including commitments therefor) shall not
exceed $100,000,000, of which Revolving Commitment Increases shall not exceed
$15,000,000, and not more than three (3) Incremental Facilities may be requested
hereunder. Each Incremental Facility shall be in an integral multiple
of $500,000 and be in an aggregate principal amount that is not less than
$10,000,000; provided that such amount may be less than the applicable minimum
amount if such amount represents all the remaining availability hereunder as set
forth above.

 

(c)         The terms, provisions and documentation of the Incremental Term
Loans and Incremental Revolving Commitments shall be on the same terms and
conditions of this Agreement, except as agreed (unless otherwise set forth in
this Section 2.15) among the Borrowers, each Lender and the applicable
Additional Lender(s) providing such Incremental Term Loans and Incremental
Revolving Commitments and except that:

 

(i)         if the Applicable Margin (which, for such purposes only, shall be
deemed to include all upfront or similar fees or original issue discount (with
original issue discount being equated to interest based on an assumed four-year
life to maturity or, if shorter, the actual Weighted Average Life to Maturity)
payable to all Additional Lenders providing such Incremental Facility (but
excluding the portion of structuring, arrangement, commitment or similar fees
not shared with all such Additional Lenders in connection therewith)) relating
to any Incremental Facility exceeds the then Applicable Margin (which, for such
purposes only, shall be deemed to include all upfront or similar fees or
original issue discount (with original issue discount being equated to interest
based on an assumed four-year life to maturity or, if shorter, the actual
Weighted Average Life to Maturity) payable to all Lenders providing the Term
Loans and Revolving Commitments extended on the Closing Date (the “Closing Date
Facilities”) (but excluding structuring, arrangement, commitment or similar fees
not shared with such Term Loan Lenders in connection therewith)) immediately
prior to the effectiveness of the applicable Incremental Facility Amendment by
more than one-half of one percent (0.50%), the Applicable Margin relating to the
Closing Date Facilities shall be adjusted to be equal to the Applicable Margin
(which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount (with original issue discount being
equated to interest based on an assumed four-year life to maturity or, if
shorter, the actual Weighted Average Life to Maturity) payable to all Additional
Lenders providing such Incremental Facilities (but excluding structuring,
arrangement, commitment or similar fees not shared with all such Additional
Lenders in connection therewith)) relating to such Incremental Facilities minus
one-half of one percent (0.50%); provided that, (x) in the case of this clause
(i), if an Incremental Facility includes an interest rate floor greater than the
applicable interest rate floor for the Closing Date Facilities, such
differential between interest rate floors shall be equated to the Applicable
Margin for purposes of determining whether an increase to the Applicable Margin
under the Closing Date Facilities shall be required, but only to the extent an
increase in the interest rate floor in the Closing Date Facilities would cause
an increase in the interest rate then in effect thereunder, and in such case the
interest rate floor (but not the Applicable Margin) applicable to the Initial
Term

 





Page 73




Loans shall be increased to the extent of such differential between interest
rate floors and (y) any amendments to the Applicable Margin relating to the
Closing Date Facilities that became effective subsequent to the Closing Date but
prior to the time of such Incremental Facility shall also be included in the
foregoing calculations,

 

(ii)       the amortization requirements for such Incremental Term Loans may
differ, so long as any Incremental Term Loans shall not have a Weighted Average
Life to Maturity that is shorter than the Weighted Average Life to Maturity of
the then-remaining Term Loans part of the Closing Date Facilities (without
giving effect to any prepayments), and in no event shall such Incremental Term
Loans be permitted to be voluntarily or mandatorily prepaid prior to the
repayment in full of all Term Loans borrowed on the Closing Date, unless
accompanied by a ratable prepayment of the Term Loans borrowed on the Closing
Date,

 

(iii)      any Incremental Revolving Commitments will be subject to the same pro
rata borrowing, Letter of Credit participations and prepayment and commitment
reduction provisions as the existing Revolving Commitments, and

 

(iv)       such Incremental Facilities (a) shall not be secured by any Lien on
any asset of any Person that does not also secure the then outstanding Closing
Date Facilities or (b) shall not be guaranteed by any Person other than a Loan
Party under the then outstanding Closing Date Facilities.

 

(d)        Each notice from the Borrowers pursuant to this Section 2.15 shall
set forth the requested amount and proposed terms of the relevant Incremental
Term Loans and/or Incremental Revolving Commitments, as applicable. If the
Administrative Agent does not receive within a time period proscribed by the
Administrative Agent sufficient commitments from existing Lenders to effectuate
the Incremental Term Loans and/or the Incremental Revolving Commitments, as
applicable, any additional bank, financial institution, existing Lender or other
Person that constitutes an entity of the type that would be an Eligible Assignee
electing to extend Incremental Term Loans or Incremental Revolving Commitments
shall be determined by the BorrowerBorrowers (subject to the consent of (y) the
Administrative Agent and (z) the L/C Issuer (or if applicable, the Support
Provider) and the Swingline Lender solely with respect to Incremental Revolving
Commitments) (any such bank, financial institution, existing Lender or other
Person being called an “Additional Lender”) and, if not already a Lender, shall
become a Lender under this Agreement pursuant to an amendment (an “Incremental
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by (in form and substance mutually acceptable to each of)
the Loan Parties, each Lender, such Additional Lender, the Administrative Agent,
and in the case of any Incremental Revolving Commitments, each L/C Issuer (or if
applicable, the Support Provider) and Swingline Lender. For the avoidance of
doubt, no L/C Issuer (or if applicable, Support Provider) and Swingline Lender
is required to act as such for any additional Revolving Commitments unless they
so consent. No Incremental Facility Amendment shall require the consent of any
Lenders other than the Additional Lenders with respect to such Incremental
Facility Amendment.

 

Upon each increase in the Revolving Commitments pursuant to this Section 2.15,
each Revolving Lender immediately prior to such increase will automatically and
without further action be deemed to have assigned to each Lender providing a
portion of the Incremental Revolving Commitment (each an “Incremental Revolving
Lender”) in respect of such increase, and each such Incremental Revolving Lender
will automatically and without further act be deemed to have assumed, a portion
of such Revolving Lender’s participations hereunder in outstanding Letters of
Credit and Swingline Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (i) participations hereunder in Letters of Credit and (ii)
participations hereunder in Swingline Loans held by each Revolving Lender
(including each such Incremental Revolving Lender) will

 





Page 74




equal the percentage of the aggregate Revolving Commitments of all Revolving
Lenders represented by such Revolving Lender’s Revolving Commitment. The
Administrative Agent and the Lenders hereby agree that the minimum borrowings,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence. Commitments in respect of any Incremental Term
Loans or Incremental Revolving Commitments shall become Commitments under this
Agreement. The effectiveness of any Incremental Facility Amendment shall, unless
otherwise agreed to by the Administrative Agent, each Lender and the Additional
Lenders, be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.01 (it being understood that (x) all references to “the date of such
Credit Extension” in Section 4.01 shall be deemed to refer to the Incremental
Facility Closing Date and (y) the Incremental Facility Closing Date shall be
deemed to be the initial Credit Extension).

 

(e)         No Incremental Term Loans or Incremental Revolving Commitments may
be made by Sponsor, any Loan Party or any of their respective Affiliates or
Subsidiaries.

 

2.16     Defaulting Lenders. If any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)        (i) such Defaulting Lender’s Revolving Commitment and outstanding
Revolving Loans shall be excluded for purposes of calculating the fee payable to
Revolving Lenders in respect of Section 2.09(a), and such Defaulting Lender
shall not be entitled to receive any fee pursuant to Section 2.09(a) with
respect to such Defaulting Lender’s Revolving Commitment or Revolving Loans (in
each case not including any fee in connection with any portion of such
Defaulting Lender’s Revolving Commitment that has been reallocated to
non-Defaulting Lenders pursuant to Section 2.16(d) hereof) and (ii) such
Defaulting Lender’s Delayed – Draw Term Loan Commitment and outstanding Delayed
- Draw Term Loans shall be excluded for purposes of calculating the fee payable
to the Term Loan Lenders in respect of Section 2.09(b) and such Defaulting
Lender shall not be entitled to receive any fee pursuant to Section 2.09(b) with
respect to such Defaulting Lender Delayed – Draw Term Loan Commitment or Delayed
– Draw Term Loans.

 

(b)        the Revolving Commitments and Loans of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders,
Required Revolving Lenders or Required Term Loan Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 12.01).

 

(c)        in the event a Defaulting Lender has defaulted on its obligation to
fund any Revolving Loan, or purchase any participation pursuant to Section
2.03(d) or Section 2.04(d) hereof, until such time as the Default Excess with
respect to such Defaulting Lender has been reduced to zero, any prepayments or
repayments on account of the Revolving Loans or participations purchased
pursuant to Section 2.03(d) or Section 2.04(d), in each case to the extent they
would be otherwise be payable to such Defaulting Lender, shall be applied first,
to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the L/C Issuer, Support Provider
or Swingline Lender hereunder; third, to Cash Collateralize the L/C Issuer’s (or
the Support Provider’s, as the case may be) Fronting Exposure with respect to
such Defaulting Lender; fourth, as the Borrowers may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s (or the Support
Provider’s, as the

 





Page 75




case may be) future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement; sixth, to
the payment of any amounts owing to the Lenders, the L/C Issuer, the Support
Provider or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer, the Support Provider or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided, that, if (x) such payment is a payment of the principal
amount of any Loans or Letter of Credit Liabilities in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or Letter of Credit Liabilities were made at a time when the conditions set
forth in Section 4.02 and, if applicable, Section 4.02(e) were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and Letter of
Credit Liabilities owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or Letter of Credit Liabilities
owed to, such Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(c) shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

(d)        If any Swingline Loans or Letter of Credit Liabilities are
outstanding at the time a Lender becomes a Defaulting Lender then:

 

(i)          so long as no Default or Event of Default then exists, all or any
part of such Swingline Loans and Letter of Credit Liabilities shall be
reallocated among the non-Defaulting Lenders of Revolving Loans in accordance
with their respective Pro Rata Shares of the total Revolving Commitments
(calculated without regard to such Defaulting Lender’s Revolving Commitments),
provided that no Revolving Lender’s Revolving Exposure shall exceed its
Revolving Commitment;

 

(ii)         if the reallocation described in paragraph (i) above cannot, or can
only partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (A) first, prepay the amount of the
Swingline Loans equal to Defaulting Lender’s Pro Rata Share thereof after giving
effect to any partial reallocation pursuant to paragraph

(i) above and (B) second, Cash Collateralize such Defaulting Lender’s Pro Rata
Share of Letter of Credit Liabilities (after giving effect to any partial
reallocation pursuant to paragraph (i) above) in accordance with the procedures
set forth in Section 2.03(g) and for so long as any such Obligations related to
Letters of Credit are outstanding;

 

(iii)       if the Borrowers Cash Collateralize any portion of such Defaulting
Lender’s Pro Rata Share of Letter of Credit Obligations pursuant to this Section
2.16(d), the Borrowers shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.03(c) with respect to the portion of such
Defaulting Lender’s Pro Rata Share of Letter of Credit Obligations which have
been Cash Collateralized (and the Defaulting Lender shall not be entitled to
receive any such fees);

 

(iv)        if the Defaulting Lender’s Pro Rata Share of Letter of Credit
Obligations are reallocated pursuant to this Section 2.16(d), then the letter of
credit fees payable to the non-Defaulting Lenders pursuant to Section 2.03(c)
shall be adjusted accordingly; and

 





Page 76




 

(v)         if any Defaulting Lender’s Pro Rata Share of Letter of Credit
Liabilities is not Cash Collateralized or reallocated pursuant to this Section
2.16(d), then without prejudice to any rights or remedies of the applicable
Support Provider or L/C Issuer hereunder, all letter of credit fees payable
under Section 2.03(c) with respect to such Defaulting Lender’s Pro Rata Share of
Letter of Credit Liabilities shall be payable to the L/C Issuer or if
applicable, the Support Provider.

 

(e)        So long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan, and no L/C Issuer or Support
Provider shall be required to issue, extend or increase any Letter of Credit or
Support Agreement, in each case unless it is reasonably satisfied that the
related exposure will be one hundred percent (100%) covered by the Revolving
Commitments of the non-Defaulting Lenders and/or Cash Collateral will be
provided by the Borrowers in accordance with Section 2.03(g), and participating
interests in any such newly issued, extended or increased Letter of Credit or
Support Agreement or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.16(d)(i) (and
Defaulting Lenders shall not participate therein).

 

(f)        No reallocation permitted pursuant to Section 2.16(d) shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

 

(g)        In the event that the Administrative Agent, the L/C Issuer, the
Support Provider and the Swingline Lender each agrees in writing that a
Defaulting Lender has adequately remedied all matters which caused such Lender
to become a Defaulting Lender, then the Pro Rata Shares of Swingline Loans and
Letter of Credit Obligations of the Revolving Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Lenders (other than Swingline Loans) or participations in the Revolving Loans as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Revolving Loans or participations in accordance with its Pro
Rata Share; provided, that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; provided,  further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender having been a Defaulting
Lender.

 

(h)        The rights and remedies with respect to a Defaulting Lender under
this Section 2.16 are in addition to any other rights and remedies which the
Borrower, the Administrative Agent, the L/C Issuer, the Support Provider or the
Swingline Lender, as applicable, may have against such Defaulting Lender.

 

2.17     Refinancing Facilities. After the Closing Date, the Borrowers may
obtain from any Lender (but with the consent of the Administrative Agent (not to
be unreasonably withheld or delayed)) to refinance all or any portion of the
applicable Loans or Commitments then outstanding under this Agreement (which for
purposes of this Section 2.17 will be deemed to include any then outstanding
Refinancing Facilities), one or more new senior secured first lien term
facilities (each, a “Refinancing Term Facility” and the term loans made pursuant
to a Refinancing Term Facility, “Refinancing Term Loans”) or, in the case of a
refinancing and/or replacement of the Revolving Commitments or Revolving Loans,
new revolving credit facilities (each, a “Refinancing Revolving Facility” and,
together with any Refinancing Term Facility, a “Refinancing Facility” or the
“Refinancing Facilities”, and the revolving loans made pursuant to a Refinancing
Revolving Facility, “Refinancing Revolving Loans”); provided, that:

 





Page 77




(a)         the Refinancing Term Loans or Refinancing Revolving Loans, as
applicable, will be pari passu in right of payment and be secured by the
Collateral on a pari passu basis with the remaining portion of the Term Loans,
Revolving Loans and Revolving Commitments;

 

(b)         with respect to any Refinancing Term Facility, such Refinancing Term
Facility shall not (i) have a maturity date that is earlier than ninety-one (91)
days after the maturity date of the Term Loans being refinanced by such
Refinancing Term Facility or (ii) have a shorter Weighted Average Life to
Maturity than the Term Loans being refinanced by such Refinancing Term Facility,
and in no event shall the Refinancing Term Facility be permitted to be
voluntarily or mandatorily prepaid prior to repayment of all existing Term Loans
that survive the initial funding of such Refinancing Term Facility, unless
accompanied by ratable prepayment of all Term Loans;

 

(c)         with respect to any Refinancing Revolving Facility, (i) such
Refinancing Revolving Facility shall not have a maturity date that is earlier
than the maturity date of the Revolving Loans or Revolving Commitments being
refinanced by such Refinancing Revolving Facility, (ii) such Refinancing
Revolving Facility shall require no scheduled amortization or mandatory
commitment reduction prior to the maturity date of any existing Revolving
Commitments that survive the initial funding of the Refinancing Revolving
Facility and (iii) any Refinancing Revolving Facility will be subject to the
same pro rata (or in the case of prepayment, pro rata or less than pro rata, but
not greater than pro rata) borrowing, Letter of Credit participations, Swingline
Loan participations and prepayment and Commitment reduction provisions as the
existing Revolving Commitments that survive the initial funding of the
Refinancing Revolving Facility (except to the extent applicable only to periods
after the latest final maturity date of the relevant Loans or Commitments
existing at the time of such refinancing or replacement);

 

(d)         such Refinancing Facility shall have pricing (including interest,
fees and premiums), optional prepayment and redemption terms as may be agreed to
by the Borrowers and the Lenders party thereto, except as provided herein;

 

(e)         such Refinancing Facility shall not be secured by any assets other
than the Collateral;

 

(f)         if any such Refinancing Facility is guaranteed, it shall not be
guaranteed by any Person other than the Guarantors;

 

(g)         if any such Refinancing Facility will provide for the issuance or
extension of Letters of Credit or the making of Swingline Loans, then the L/C
Issuer (or if applicable, Support Provider) and the Swingline Lender,
respectively, shall have consented to such Refinancing Facility;

 

(h)         the other terms (excluding those referenced in clauses (a) through
(g) above and excluding pricing, fee and prepayment or redemption provisions) of
such Refinancing Facility shall be substantially identical to, or (taken as a
whole) no more favorable to the Lenders providing such Refinancing Facility than
those applicable to the Loans or Commitments being refinanced or replaced
(except for covenants or other provisions applicable only to periods after the
latest final maturity date of the relevant Loans or Commitments existing at the
time of such refinancing or replacement);

 

(i)          the aggregate principal amount of any Refinancing Facility shall
not exceed the aggregate principal amount of the Loans and Commitments being
refinanced or replaced therewith, plus reasonable and customary interest,
premiums, fees and expenses; and

 

(j)          any Refinancing Facility held by any Affiliated Lender shall be
subject to the same restrictions applicable to assignments to such Persons as
are set forth in Section 12.07 (including voting

 





Page 78




restrictions, the prohibition on holding Revolving Commitments and an aggregate
cap on the amount of Term Loans held by such Person).

 

Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any Refinancing Facility permitted by the terms of this Agreement, pursuant
to a cashless settlement mechanism approved by the Borrowers, the Administrative
Agent and such Lender.

 

2.18     Amend and Extend Transactions.

 

(a)        The Borrowers may, by written notice to the Administrative Agent from
time to time, request an extension (each, an “Extension”) of the Revolving Loan
Maturity Date and/or the Term Loan Maturity Date to the extended maturity date
specified in such request. Such notice shall set forth (i) the amount of the
Revolving Commitments and/or Term Loans to be extended (which shall be in
minimum increments of $100,000 and a minimum amount of $1,000,000), and (ii) the
date on which such Extension is requested to become effective (which shall be
not less than ten (10) Business Days nor more than sixty (60) days after the
date of such requested Extension (or such longer or shorter periods as the
Administrative Agent shall agree)). Each Appropriate Lender shall be offered (an
“Extension Offer”) an opportunity to participate in such Extension on a pro rata
basis and on the same terms and conditions as each other Appropriate Lender
pursuant to procedures established by, or reasonably acceptable to, the
Administrative Agent. Any Lender approached to participate in such Extension may
elect or decline, in its sole discretion, to participate in such Extension. If
the aggregate principal amount of Revolving Commitments or Term Loans
(calculated on the face amount thereof) in respect of which Appropriate Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Revolving Commitments or Term Loans, as
applicable, requested to be extended by the Borrowers pursuant to such Extension
Offer, then the Revolving Commitments or Term Loans, as applicable, of
Appropriate Lenders shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Appropriate Lenders have accepted such Extension
Offer.

 

(b)        It shall be a condition precedent to the effectiveness of any
Extension that (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties of the Borrowers and each
other Loan Party contained in Article 2 and Article 5 or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (provided, if any representation or warranty is by its terms qualified
by concepts of materiality, such representation and warranty shall be true and
correct in all respects) on and as of the date of such Extension, except to the
extent that such representations and warranties specifically refer to
an  earlier date, in which case they shall be true and correct in all material
respects (provided, if any representation or warranty is by its terms qualified
by concepts of materiality, such representation and warranty shall be true and
correct in all respects) as of such earlier date, (iii) the L/C Issuer and the
Swingline Lender shall have consented to any Extension of the Revolving
Commitments to the extent that such Extension provides for the issuance of
Letters of Credit or making of Swingline Loans at any time during the extended
period and (iv) the terms of such Extended Revolving Commitments and Extended
Term Loans shall comply with Section 2.18(c).

 

(c)        The terms of each Extension shall be determined by the Borrowers and
the applicable extending Lenders and be set forth in an Additional Credit
Extension Amendment; provided, that, (i) the final maturity date of any Extended
Revolving Commitment or Extended Term Loan shall be no earlier than the
Revolving Loan Maturity Date or the Term Loan Maturity Date, respectively,
(ii)(A) there shall be no scheduled amortization of the Extended Revolving
Commitments and (B) the Weighted

 





Page 79




Average Life to Maturity of the Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Term Loans, (iii) the
Extended Revolving Loans and the Extended Term Loans will rank pari passu in
right of payment and with respect to security with the Revolving Loans and the
Term Loans being extended and the borrower and guarantors of the Extended
Revolving Commitments or Extended Term Loans, as applicable, shall be the same
as the borrower and guarantors with respect to the Revolving Loans or applicable
Term Loans being extended, (iv) the interest rate margin, rate floors, fees,
original issue discounts and premiums applicable to any Extended Revolving
Commitments (and the Extended Revolving Loans thereunder) and Extended Term
Loans shall be determined by the BorrowerBorrowers and the applicable extending
Lenders and (v) to the extent the terms of the Extended Revolving Commitments or
Extended Term Loans are inconsistent with the terms set forth herein (except as
set forth in clause (i) through (iv) above), such terms shall be reasonably
satisfactory to the Administrative Agent.

 

(d)        In connection with any Extension, the Borrowers, the Administrative
Agent and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Additional Credit Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
such Extension. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension. Notwithstanding anything herein to the
contrary, any Additional Credit Extension Amendment may, without the consent of
any other Lender, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate (but only to such extent), in the
reasonable opinion of the Administrative Agent and the Borrowers, to implement
the terms of any such Extension Offer, including any amendments necessary to
establish Extended Revolving Commitments or Extended Term Loans as a new tranche
of revolving commitments or term loans, as applicable, and such other technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrowers in connection with the establishment of
such new tranche (including to preserve the pro rata treatment of the extended
and non-extended tranches and to provide for the reallocation of any obligations
under Swingline Loans or Letters of Credit (including Letter of Credit
Liabilities) upon the expiration or termination of the commitments under any
tranche), in each case on  terms consistent with this Section 2.18).

 

2.19     Acknowledgement Regarding Any Supporting QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Depoist Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United State or any other state of the United
States):

 

(a)        In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support

 





Page 80




that may be exercised against such Covered Party are permitted to be exercised
to no greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United Sates or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)        As used in this Section 2.19, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined

under, and interpreted in accordance with, 12 U.S.C. 1841(i)) of such party.

 

“Covered Entity” means any of the following:

 

(i)           a “covered entity” as that term is defined in, and interpreted in

accordance with, 12 C.F.R. § 252.82(b);

 

(ii)          a “covered bank” as that term is defined in, and interpreted in

accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)         a “covered FSI” as that term is defined in, and interpreted in

accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted

in accordance with, 12 C.F. R. §§ 252.81, 472 or 382.1, as applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,

and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

ARTICLE 3

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01     Taxes.

 

(a)        Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)        Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 





Page 81




(c)        Indemnification by the Loan Parties. The Loan Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(d)        Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.07(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)        Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
3.01, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)         Status of Lenders.

 

(i)        Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Representative and the Administrative Agent, at the time
or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrower
Representative or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(f)(ii)(A),  (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 





Page 82




(ii)         Without limiting the generality of the foregoing,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)         executed originals of IRS Form W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of a
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4)         to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner;

 





Page 83




(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by  applicable Law to permit
the Borrower Representative or the Administrative Agent to determine the
withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower Representative and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower Representative or the Administrative
Agent such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower Representative or the
Administrative Agent as may be necessary for the Borrower Representative and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

 

(g)        Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 





Page 84




(h)        Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

3.02     Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund LIBOR Loans,
or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or take deposits of Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue LIBOR Loans or to convert Base Rate Loans to LIBOR Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers shall, upon demand from such Lender (with
a copy to the Administrative Agent), prepay or, if applicable, convert all LIBOR
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such LIBOR
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Loans. Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to use reasonable efforts consistent with legal and regulatory
requirements to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be disadvantageous to such Lender or cost any additional
amount.

 

3.03     Inability to Determine Rate; Alternate Rate of Interest.  (a) If prior
to the commencement of any Interest Period for a Borrowing of LIBOR Loans:

 

(a)         (i) If, at any time, the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that, or, solely with
respect to the circumstances described in clause (b) of this Section 3.03, the
Required Lenders notify the Administrative Agent (with a copy to the Borrower
Representative) that the Required Lenders have determined, that for any reason
(i) adequate and reasonable means do not exist for ascertainingdetermining the
LIBO Base Rate or the LIBO Rate, as applicable (including, without limitation,
because the LIBO Screen Rate is not available or published on a current basis),
for suchany requested Interest Period; or with respect to a proposed LIBOR
Loan(ii) the Administrative Agent is advised by the Required Lenders that
(including because the applicable LIBO Base Rate is not available or published
on a current basis), (ii) the LIBO Base Rate or the LIBO Rate, as applicable,
for suchany requested Interest Period willwith respect to a proposed LIBOR Loan
does not adequately and fairly reflect the cost to suchthe Lenders (or Lender)
of making or maintaining their Loans (or its Loan) at the LIBO Base Rate or the
LIBO Rate, as appliable for such Loan, (iii) deposits in Dollars (in the
applicable amounts) are not being offered to the Administrative Agent in the
London Interbank Offered Rate market for any requested Interest Period;

 

then the Administrative Agent shall give notice thereof to with respect to a
proposed LIBOR Loan, or (iv) the making or funding of LIBOR Loans has become
impracticable, the Administrative Agent will promptly notify the Borrower
Representative and the Lenders by telephone or telecopy as promptly as
practicable thereafter andall Lenders. Thereafter, (x) the obligation of the
Lenders to make or maintain LIBOR Loans shall be suspended and (y) the LIBO Base
Rate shall no longer be utilized in determining the Base Rate, in each case,
until the Administrative Agent notifiesrevokes such notice. Upon receipt of any
such notice, the Borrower Representative and the Lenders that the circumstances
giving rise to such notice no longer exist, (A) anymay revoke any pending
request for a Borrowing of, conversion to or continuation of LIBOR Loans or,
failing that, will be deemed to have converted such request pursuant to Section
2.02 to convert any Loan to

 





Page 85




 

LIBOR Loans, or continue any LIBOR Loans as LIBOR Loans shall be ineffective and
(B) if any request pursuant to Section 2.02 requests a borrowing of a LIBOR
Loan, such borrowing shall be made as ainto a request for a Borrowing of Base
Rate LoanLoans in the amount specified therein.

 

(b)        If,  at any time :

 

(i)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i1)  any of the circumstances set
forthdescribed in clause (i), (ii), (iii) or (iv) of Section 3.03(a)(i) have
arisen and such circumstances are unlikely to be temporary or (ii2)  the
circumstances set forth in clause (a)U.S. dollar-denominated syndicated credit
facilities are being executed or amended to incorporate or adopt a new
alternative interest rate to replace the LIBO Base Rate;

 

(ii)         a public statement or publication of information has been made (iA)
 have not arisen but theby or on behalf of the administrator of the LIBO Base
Rate, the regulatory supervisor for the administrator of the LIBO Screen Rate or
aBase Rate, the U.S. Federal Reserve System, an insolvency official with
jurisdiction over the administrator for the LIBO Base Rate, a resolution
authority with jurisdiction over the administrator for the LIBO Base Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for the LIBO Base Rate, in each case which states that the
administrator of the LIBO Base Rate has ceased or will cease to provide the LIBO
Base Rate permanently or indefinitely, provided that, at the time of the
statement or publication, there is no successor administrator that will continue
to provide the LIBO Base Rate, or (B) by the regulatory supervisor for the
administrator of the LIBO Base Rate or any Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after whichannouncing that the LIBO ScreenBase Rate
shallis no longer representative or may no longer be used for determining
interest rates for loans, ; or

 

(iii)       the Required Lenders notify the Administrative Agent, with a copy to
the Borrower, that:

 

(A)      the circumstance described in clause (ii) of Section 3.03 has arisen
and such circumstance is unlikely to be temporary; or

 

(B)      the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities are being executed or amended to incorporate or
adopt a new alternative interest rate to replace the LIBO Base Rate;

 

then the Administrative Agent and the Borrower Representative shall endeavor to
establishagree upon an alternate rate of interest to the LIBO Base Rate that
givesand agree on the replacement spread(s) and floor(s) (if any) applicable
thereto, giving due consideration to theany evolving or then -prevailing market
convention for determining a replacement rate of interest or spread for similar
U.S. Dollar denominated syndicated loans in the United Statescredit facilities
(which replacement spread may be a positive or negative value or zero) or any
selection or recommendation of a replacement rate and/or spread or the mechanism
for determining such a rate or spread by the relevant Governmental Authority in
effect at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest, replacement spread(s) and floor(s) (if
any) applicable thereto and such other related changes to this Agreement as may
be applicable (but for the avoidance of doubtappropriate; provided that such
amendment shall provide that if such alternate rate of interest shall at any
time be less than zero, such related changesrate shall not include a reduction
of the Applicable Marginbe zero for purposes of this Agreement. Such alternate
rate of interest may include the forward-looking term rate based on the secured

 





Page 86




 

overnight financing rate published by the Federal Reserve Bank of New York (or a
successor administrator).

 

(c)        Notwithstanding anything to the contrary in Section 12.01, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5)on or before the fifth Business Days ofDay after the
date notice of such alternate rate of interest is provided to the Administrative
Agent shall have notified all Lenders of such proposed amendment,  a  written
notice from the Required Lenders stating that such Required Lenders object to
such amendment. Until anIf no alternate rate of interest shall be
determinedagreed upon and implemented pursuant to an amendment to this Agreement
in accordance with this clause (b) (but, inSection 3.03, and one or more of the
case of circumstances or events described in clause (iib) of the first sentence
of this clauseSection 3.03 have arisen or occurred, the Administrative Agent
will promptly so notify the Borrower Representative and each Lender. Thereafter,
(bx), only the obligation of the Lenders to make or maintain LIBOR Loans shall
be suspended (to the extent of the LIBO Screen Rate for suchaffected LIBOR Loans
or Interest Period is not available or published at such time on a current
basis), (x) any request pursuant to Section 2.02 to convert any Loan to LIBOR
Loans, or continue any LIBOR Loans as LIBOR Loans shall be ineffective and (y)
ifPeriods), and (y) the LIBO Base Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, the Borrower
Representative may revoke any pending request pursuant to Section 2.02 requests
a borrowingfor a Borrowing of, conversion to or continuation of a  LIBOR Loan,
such borrowing shall be made as a Base Rate Loan; provided that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes ofLoans (to the extent of the affected LIBOR Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

 

(d)        In connection with the implementation of an alternate rate of
interest to the LIBO Base Rate and/or replacement spread(s) applicable thereto,
the Administrative Agent will have the right to make any technical,
administrative or operational changes (including changes to the definition of
Base Rate, the definition of Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides in its reasonable discretion are
appropriate to reflect the adoption and implementation of such alternate rate of
interest and/or replacement spread(s) and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent decides that adoption of any portion
of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of such alternate rate of interest and/or replacement spread(s) exists, in such
other manner of administration as the Administrative Agent decides in
consultation with the Borrower Representative is reasonably necessary in
connection with the administration of this Agreement) from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such changes will become effective without any
further action or consent of any other party to this Agreement.

 

3.04     Increased Cost and Reduced Return; Capital Adequacy.

 

(a)         If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, liquidity requirement or other similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBO Rate) or the L/C Issuer or Support Provider;

 





Page 87




(ii)         subject any Lender or the L/C Issuer or Support Provider to any Tax
of any kind whatsoever with respect to this Agreement, any Letter of Credit or
Support Agreement, any participation in a Letter of Credit or any LIBOR Loan
made by it, or change the basis of taxation of payments to such Lender or the
L/C Issuer or Support Provider in respect thereof (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes); or

 

(iii)       impose on any Lender, the Support Provider or the L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or LIBOR Loans made by such Lender or any Letter of Credit or Support
Agreement, or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the Support
Provider or L/C Issuer of participating in, issuing or maintaining any Lender
Letter of Credit or continuing its obligation under any Support Agreement (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
L/C Issuer hereunder (whether of principal, interest or any other amount), in
each case by an amount deemed by such Lender to be material, then, upon request
of such Lender, Support Provider, or the L/C Issuer (with a copy to the
Administrative Agent), the Borrowers will pay to such Lender, Support Provider,
or L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender, Support Provider or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)        Without duplication of amounts payable in paragraph (a) above, if any
Lender determines that any Change in Law affecting such Lender or any lending
office of such Lender or Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit or Support Agreement, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital or liquidity
adequacy), then from time to time the Borrowers will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

3.05     Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)        any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrowers; or

 

(c)        any assignment of a LIBOR Loan on a day other than the last day of
the Interest Period therefor as a result of (i) a request by the Borrowers
pursuant to Section 12.15 or (ii) an assignment by any Lender that is a Lender
on the Closing Date pursuant to Section 12.07(b) as part of the primary
syndication of the Commitments and Loans following the Closing Date;

 





Page 88




including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Lenders shall provide Borrower Representative with a notice (with a copy to the
Administrative Agent) setting forth in reasonable detail the basis for Lenders
demand, which shall be conclusive absent manifest error. Borrowers shall pay
such amount within ten (10) days after receipt of such notice.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Loan made by it at the LIBO Base Rate used in determining the LIBO Rate for such
Loan by a matching deposit or other borrowing in the London interbank market for
a comparable amount and for a comparable period, whether or not such LIBOR Loan
was in fact so funded.

 

3.06      Matters Applicable to all Requests for Compensation.

 

(a)        A certificate of the Administrative Agent or any Lender, Support
Provider, or L/C Issuer claiming compensation under this Article 3 and setting
forth the additional amount or amounts to be paid to it hereunder and the
calculation thereof in reasonable detail shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender, Support Provider or L/C Issuer may use any reasonable averaging and
attribution methods. The Borrowers shall pay the Administrative agent, Lender,
Support Provider or L/C Issuer the amount shown as due on any such certificate
within ten (10) days of receipt thereof.

 

(b)        Upon any Lender’s making a claim for compensation under Section 3.01
or 3.04, the Borrowers may replace such Lender in accordance with Section 12.15.

 

3.07      Survival. All of the Borrowers’ obligations under this Article 3 shall
survive the Termination Date.

 

ARTICLE 4

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01     Conditions of Initial Credit Extension. The obligation of each Lender
to make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent, except as provided under Section 6.18:

 

(a)        Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement, the Security Agreement, the Fee Letter, the
other Loan Documents to be executed as of the Closing Date and the agreements
and the other documents executed in connection herewith and therewith and the
Notes (if requested), each properly executed by a Responsible Officer of the
signing Loan Party and each other Person a party thereto.

 

(b)        Organization Documents, Resolutions, Etc. Receipt by the
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), dated as of a recent date before
the Closing Date and in form and substance satisfactory to the Administrative
Agent and its legal counsel:

 

(i)          copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or

 





Page 89




other jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and correct as of the Closing Date;

 

(ii)         such resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof (A) executing any agreement, certificate or
other document required to be delivered hereby or (B) authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

 

(iii)       such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation, in the state in which its principal
place of business is located, and in each other state in which a failure to be
so qualified would have a Material Adverse Effect.

 

(c)        Filings, Registrations and Recordings. Receipt by the Administrative
Agent of each document (including any UCC financing statements) required by the
Collateral Documents or under Law or reasonably requested by the Administrative
Agent and an intellectual property security agreement as to all intellectual
property rights of a Loan Party registered with the United States Patent and
Trademark Office or the United States Copyright Office to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for its
benefit and the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than Permitted Liens), which shall be in proper form for filing,
registration or recordation.

 

(d)        Pledged Stock; Stock Powers; Pledged Notes. Receipt by the
Administrative Agent of (i) any certificates representing the shares of Capital
Stock pledged pursuant to the Security Agreement, together with an undated stock
(or analogous) power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof or, with respect to any uncertificated
security, an Uncertificated Security Control Agreement executed by a pledgor and
acknowledged by the applicable Loan Parties, and (ii) each promissory note (if
any) pledged to the Administrative Agent pursuant to the Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

 

(e)        Real Estate Documents. Receipt by the Administrative Agent, with
respect to each Mortgaged Property owned, if any, by a Loan Party as of the
Closing Date, of all Mortgage Instruments and Mortgage Supporting Documents
relating thereto.

 

(f)        Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of K&L Gates LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and each Secured Party, dated as of the Closing Date, and
in form and substance satisfactory to the Administrative Agent.

 

(g)        Evidence of Insurance. Receipt by the Administrative Agent of ACORD
insurance evidencing insurance coverages and amounts satisfactory to the
Administrative Agent and appropriate endorsements in favor of the Administrative
Agent with respect thereto.

 

(h)        Liens Searches. Receipt by the Administrative Agent of UCC and other
Lien searches considered necessary by the Administrative Agent and other
evidence as requested by Administrative Agent that no Liens exist other than
Permitted Liens.

 





Page 90




(i)         Transaction Documents. The Transaction Documents shall be in form
and substance reasonably satisfactory to the Administrative Agent and shall be
in full force and effect. Concurrently with the initial funding of the Loans on
the Closing Date, the Transactions shall have been consummated in accordance
with the terms of the Transaction Documents.

 

(j)         [Reserved].

 

(k)        Third Party Consents; Change of Ownership. Receipt by the
Administrative Agent of evidence reasonably satisfactory to the Administrative
Agent that the Loan Parties have obtained all required consents and approvals of
all Persons including all requisite Governmental Authorities and counterparties
to Material Contracts, to the execution, delivery and performance of the Loan
Documents.

 

(l)         Fees. Receipt by the Administrative Agent and the Lenders of any
fees required to be paid on or before the Closing Date under this Agreement and
the Fee Letter.

 

(m)       Attorney Costs. The Loan Parties shall have paid all reasonable
Attorney Costs of the Administrative Agent, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Loan Parties and the Administrative Agent).

 

(n)        Compliance with Laws. Each Loan Party shall be in compliance in all
material respects with all applicable Law, and shall have provided the
Administrative Agent with true and correct copies of each of the accreditations,
license and, certifications required by Section 5.01 below.

 

(o)        Compliance with Agreements. Each Loan Party shall be in compliance in
all material respects with all material agreements, and shall have provided the
Administrative Agent with true and correct copies of each Material
ContractContracts.

 

(p)        No Litigation. There exists no pending or threatened Proceeding
against the Loan Parties or any of their respective Affiliates or respective
assets in any court or administrative forum, (i) which could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect
or (ii) that involves this Agreement or any other Loan Document.

 

(q)        Financial Statements; Projections. Receipt by the Administrative
Agent of

 

(i)          the Audited Pre-Closing Financial Statements;

 

(ii)         the Interim Pre-Closing Financial Statements;

 

(iii)       satisfactory projections through December 31, 2023;

 

(iv)        pro forma financial statements for the twelve-month period ending no
more than thirty (30) days prior to the Closing Date for the Consolidated Group
on a consolidated basis; and request.

 

(v)         such other information as the Administrative Agent may reasonably

 

(r)        [Reserved].

 





Page 91




(s)        No Material Adverse Change. There shall not have occurred since
December 31, 2017 any developments or events which individually or in the
aggregate with other such circumstances has had or could reasonably be expected
to have a Material Adverse Effect with respect to the Loan Parties and their
respective Subsidiaries, taken as a whole, or any of their respective assets.

 

(t)         Closing Certificate. Receipt by the Administrative Agent of a
certificate executed by a Responsible Officer of the Borrower Representative
certifying that the conditions specified in Sections 4.01(s) and (v)-(dd) and
Sections 4.02(a),  (b),  (c) and (d) have been satisfied and that the
representations and warranties contained in Article 5 are true and correct in
all material respects (provided, that if any representation or warranty is by
its terms qualified by concepts of materiality, such representation and warranty
shall be true and correct in all respects) as of the Closing Date.

 

(u)        [Reserved].

 

(v)        Investment Documents. The Administrative Agent shall have received
confirmation of ownership and capital structure of the Loan Parties and be
reasonably satisfied with the constituent documents of the Loan Parties and
related investment agreements. All preferred equity securities shall have a
maturity or redemption date at least six (6) months after the Term Loan Maturity
Date and shall otherwise not constitute Disqualified Capital Stock.

 

(w)       Patriot Act.

 

(i)          Receipt by the Administrative Agent and Lenders, at least ten (10)
days prior to the Closing Date, of all documentation and other information about
the Loan Parties required under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, that has been
requested by the Administrative Agent and the Lenders at least ten (10) Business
Days prior to the Closing Date.

 

(ii)         Receipt by the Administrative Agent and Lenders, at least five (5)
days prior to the Closing Date, a Beneficial Ownership Certification in relation
to any Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation.

 

(x)        [Reserved].

 

(y)        Solvency. Receipt by the Administrative Agent of a Solvency
Certificate from the Chief Financial Officer of Intermediate Holdings,
substantially in the form of Exhibit E hereto.

 

(z)        [Reserved].

 

(aa)      Minimum EBITDA. Receipt by the Administrative Agent of a certificate
of the Borrower Representative’s chief financial officer, in form, substance and
detail satisfactory to the Administrative Agent demonstrating that the
Consolidated EBITDA of the Consolidated Group (as adjusted in a manner
satisfactory to the Administrative Agent) for the twelve (12) month period ended
February 28, 2019 is equal to or greater than $119,794,000.00.

 

(bb)      Maximum Closing Date Indebtedness. The Consolidated Group shall have
maximum Indebtedness outstanding after giving effect to initial funding of the
Loans on the Closing Date in an amount not in excess of fifty percent (50.0%) of
the total capitalization of Borrower.

 

(cc)      Maximum Closing Date Leverage. Receipt by the Administrative Agent of
a certificate of the Borrower Representative’s chief financial officer, in form,
substance and detail

 





Page 92




satisfactory to the Administrative Agent, demonstrating that the Consolidated
Total Leverage Ratio for the twelve (12) month period ended February 28, 2019,
does not exceed 2.70:1.00 calculated on a Pro Forma Basis after giving effect to
the initial funding of the Loans (and the application of the proceeds thereof)
and based on Consolidated EBITDA determined pursuant to clause (aa) above.

 

(dd)      Other. Receipt by the Administrative Agent and the Lenders of such
other documents, instruments, agreements and information as reasonably requested
by the Administrative Agent or any Lender, including, but not limited to,
information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, environmental matters,
material contractsMaterial Contracts, debt agreements, property ownership,
contingent liabilities, employment agreements, non-compete agreements and
management of the Loan Parties and their respective Subsidiaries.

 

4.02     Conditions to all Credit Extensions. The obligation of each Lender and
the L/C Issuer and Support Provider to honor any Request for Credit Extension
(or provide a Support Agreement), whether on the Closing Date or at any time
thereafter, is subject to the following conditions precedent:

 

(a)        The representations and warranties of each Loan Party contained in
Article 5 or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct (i) if such date is the Closing Date, on and as of such date
and (ii) otherwise, in all material respects (provided, that if any
representation or warranty is by its terms qualified by concepts of materiality,
such representation and warranty shall be true and correct in all respects) on
and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.

 

(b)        No Default or Event of Default shall exist, or would result from such
proposed Credit Extension.

 

(c)        After giving effect to such Credit Extension, (i) the total Revolving
Exposures shall not exceed the total Revolving Commitments and (ii) the Loan
Parties shall be in compliance on a Pro Forma Basis with the financial covenants
set forth in Article 8 computed using the covenant levels and financial
information for the most recently ended quarter for which information is
available.

 

(d)        The Administrative Agent and, if applicable, the applicable L/C
Issuer (or the Support Provider, as the case may be) shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(e)        The obligation of each Revolving Lender holding a Revolving
Commitment to honor a Loan Notice for a Borrowing of a Revolving Loan to finance
a Permitted Acquisition or fees and transaction costs associated with such
Permitted Acquisitions is further subject to receipt by the Administrative Agent
of a certificate of the Borrower Representative’s chief financial officer, in
form, substance and detail satisfactory to Administrative Agent, demonstrating
that the Consolidated Total Leverage Ratio on the date of such Borrowing does
not exceed 2.703.00 to 1.00 calculated on a Pro Forma Basis after giving effect
to such Borrowing and related Permitted Acquisition and using the financial
information for the most recently ended quarter for which information is
available.

 

(f)        The obligation of each Term Loan Lender holding a Delayed – Draw Term
Loan Commitment to honor a Loan Notice for a Borrowing of a Delayed – Draw Term
Loan is further subject to:

 





Page 93




(i)          No Loan Notice for a Borrowing of a Delayed – Draw Term Loan may be
requested at any time after the second anniversary of the ClosingSecond
Amendment Effective Date, and no Lender shall have any obligation to honor a
request for such Borrowing after such date.

 

(ii)         Evidence satisfactory to Administrative Agent that the requirements
for a “Permitted Acquisition” have been satisfied.

 

(iii)       Receipt by the Administrative Agent of a certificate of the Borrower
Representative’s chief financial officer, in form, substance and detail
satisfactory to Administrative Agent, demonstrating that the Consolidated Total
Leverage Ratio on the date of such Borrowing does not exceed 2.703.00 to 1.00
calculated on a Pro Forma Basis after giving effect to such Borrowing and
related Permitted Acquisition and using the financial information for the most
recently ended quarter for which information is available.

 

Each Request for Credit Extension submitted by the Borrower Representative shall
be deemed to be a representation and warranty by the Loan Parties that the
conditions specified in Section 4.02 have been satisfied on and as of the date
of the applicable Credit Extension.

 

4.03     Satisfaction of Conditions. In determining the satisfaction of the
conditions specified in this Article 4, to the extent any item is required to be
satisfactory to (a) any individual Lender, such item shall be deemed
satisfactory to each Lender which has not notified the Administrative Agent in
writing (with reasonable detail relating to why such Lender views a condition as
not having been satisfied) prior to the Closing Date or the date on which a
Credit Extension has been requested to be made, as applicable, that the
respective item or matter does not meet its satisfaction or (b) the Required
Lenders, such item shall be deemed satisfactory to the Required Lenders unless
the Required Lenders have notified the Administrative Agent in writing (with
reasonable detail relating to why the Required Lenders view a condition as not
having been satisfied) prior to the Closing Date or the date on which a Credit
Extension has been requested to be made, as applicable, that the respective item
or matter does not meet their satisfaction, in each case, regardless of whether
Administrative Agent has knowledge that such condition is satisfied, provided,
that the occurrence of the Closing Date or the making of a Credit Extension, the
execution and delivery to the Administrative Agent by a Lender of a counterpart
of this Agreement (or if applicable, an Assignment and Assumption) shall be
deemed confirmation by such Lender that (a) the decision of such Lender to
execute and deliver to the Administrative Agent an executed counterpart of this
Agreement (or become a Lender hereunder) was made by such Lender independently
and without reliance on Administrative Agent or any other Lender and (b) all
documents made available to such Lender were acceptable to such Lender. No
Credit Extension shall release any Loan Party from any liability for failure to
satisfy one or more of the applicable conditions contained in this Article 4.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties hereby represent and warrant to the Administrative Agent and
the Lenders that, both immediately before and after giving effect to any
Permitted Acquisition, any Restricted Payment and any Credit Extension:

 

5.01     Existence, Qualification and Power. Each Loan Party (a) is a
corporation, partnership or limited liability company duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite Permits to (i) own its assets and carry on its business and (ii)
execute, deliver and perform its

 





Page 94




obligations under the Loan Documents to which it is a party, except where the
failure to have such Permits, either singularly or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not (a) contravene the terms of any Loan Party’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any Contractual
Obligation under any Material Contract to which any Loan Party is a party or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which any Loan Party or the Property of any Loan Party is
subject; (c) violate any Law (including Regulation U or Regulation X issued by
the FRB); or (d) result in a limitation on any material licenses, permits or
other Governmental Approvals applicable to the business, operations or
properties of any Loan Party.

 

5.03     Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, other than
(i) those that have already been obtained and are in full force and effect and
(ii) filings to perfect the Liens created by the Collateral Documents.

 

5.04     Binding Effect. Each Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. Each Loan Document constitutes a
legal, valid and binding obligation of each Loan Party that is party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable Debtor Relief Laws or by equitable
principles relating to enforceability.

 

5.05     Financial Statements; No Material Adverse Effect.

 

(a)        The Audited Pre-Closing Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present in all material
respects the financial condition of the Loan Parties and their Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material Indebtedness and other liabilities, direct or contingent, of the Loan
Parties and their Subsidiaries as of the date thereof, including liabilities for
taxes, commitments and Indebtedness.

 

(b)        The Interim Pre-Closing Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present in all material
respects the financial condition of the Loan Parties and their Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments; and (iii)  show all material
Indebtedness and other liabilities, direct or contingent (to the extent required
by GAAP), of the Loan Parties and their Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 





Page 95




(c)        From the date of the Audited Pre-Closing Financial Statements and the
Interim Pre-Closing Financial Statements to and including the Closing Date,
there has been no Disposition by the Loan Parties and their Subsidiaries, or any
Involuntary Disposition, of any material part of the business or Property of the
Loan Parties and their Subsidiaries, taken as a whole, and no purchase or other
acquisition by any of them of any business or property (including any Capital
Stock of any other Person) material in relation to the consolidated financial
condition of the Loan Parties and their Subsidiaries, taken as a whole, in each
case, which is not reflected in the foregoing financial statements or in the
notes thereto and has not otherwise been disclosed in writing to the Lenders on
or prior to the Closing Date.

 

(d)        The financial statements delivered pursuant to Sections 6.01(a) and
6.01(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Sections 6.01(a) and 6.01(b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) in all material
respects the consolidated financial condition, results of operations and cash
flows of the Loan Parties and their respective Subsidiaries as of the dates
thereof and for the periods covered thereby.

 

(e)        Since December 31, 2017, there has been no event or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.

 

5.06      Litigation. There are no Proceedings pending or, to the knowledge of
the Loan Parties after due investigation, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Loan Party or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or (b) could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

5.07      No Default.

 

(a)        No Loan Party is (i) in breach of or in default under any Material
Contract, or (ii) in breach of or in default under any Contractual Obligation
that could reasonably be expected to have a Material Adverse Effect.

 

(b)        No Default or Event of Default has occurred and is continuing.

 

5.08       Ownership of Property; Liens. Each of the Loan Parties and its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all Real Property necessary or used in the ordinary
conduct of its business. No Property of the Loan Parties and their Subsidiaries
is subject to any Liens, other than Permitted Liens.

 

5.09      Environmental Compliance. Except as could not reasonably be expected
to have a Material Adverse Effect:

 

(a)        Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.

 

(b)        None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could give rise to liability
under, Environmental Laws.

 





Page 96




(c)        Neither any Loan Party nor any Subsidiary has received any written or
verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses, nor does any Responsible
Officer of any Loan Party have knowledge or reason to believe that any such
notice will be received or is being threatened.

 

(d)        Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of any Loan
Party or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.

 

(e)        No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which any Loan Party or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Loan Party, any Subsidiary, the Facilities or the
Businesses.

 

(f)        There has been no release or, threat of release of Hazardous
Materials at or from the Facilities, or arising from or related to the
operations (including disposal) of any Loan Party or any Subsidiary in
connection with the Facilities or otherwise in connection with the Businesses,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.

 

5.10      Insurance. The properties of the Loan Parties and their Subsidiaries
are insured with financially sound and reputable insurance companies (none of
which are Affiliates of the Loan Parties), in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Loan Party or the applicable Subsidiary operates. The insurance
coverage of the Loan Parties complies with the requirements of Section 6.07 and
the insurance coverage in effect on the ClosingSecond Amendment Effective Date
is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 5.10.

 

5.11      Taxes. The Loan Parties and their respective Subsidiaries have filed
all federal, state and other material tax returns and reports required to be
filed, and have paid all federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being Properly Contested. There is no material proposed tax assessment against
any Loan Party or Subsidiary. No Loan Party nor any Subsidiary thereof is party
to any tax sharing agreement.

 

5.12      ERISA Compliance.

 

(a)        Each ERISA Plan and each Loan Party is in compliance in all material
respects with the applicable provisions of ERISA, the Internal Revenue Code, the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the
regulations and published interpretations thereunder, and other federal or state
Laws. Each ERISA Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has a currently effective favorable determination letter
(or in the case of a volume submitter or prototype plan is the subject of a
currently effective favorable opinion letter) from the IRS or an application for
such letter is currently being processed by the IRS with respect thereto (and
each ERISA Plan has been timely amended to reflect changes in the applicable
qualification requirements under Section

 





Page 97




401(a) of the Internal Revenue Code and any applicable IRS guidance issued
thereunder) and, to the best knowledge of the Loan Parties, nothing has occurred
which would prevent, or cause the loss of, such qualification. Each Loan Party
and each ERISA Affiliate has made all required contributions to each ERISA Plan
subject to Sections 412 and 430 of the Internal Revenue Code, and no application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 or 430 of the Internal Revenue Code has been made with respect to
any ERISA Plan. Each Loan Party and each ERISA Affiliate has performed all their
obligations under each ERISA Plan according to their terms, including filing or
furnishing to the IRS, Department of Labor or other Governmental Authority, or
to participants or beneficiaries of each ERISA Plan, any reports, returns,
notices and other documentation required to be filed or furnished.

 

(b)        There are no pending or, to the knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan.

 

(c)        (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability and no other ERISA Plan
providing retiree welfare benefits has any unfunded liability for benefits;
(iii) no Loan Party or any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
no Loan Party or any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) no Loan Party or
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

 

5.13     Subsidiaries. Set forth on Schedule 5.13 is a complete and accurate
list of the name and jurisdiction of organization of each Loan Party and each
Subsidiary (including each Excluded Subsidiary which is identified as such
therein) as of the ClosingSecond Amendment Effective Date, (or following the
delivery of the first Compliance Certificate hereunder, as of the date of the
most recently delivered Compliance Certificate), together with (a) the number of
shares of each class of Capital Stock of any Loan Party outstanding as of the
ClosingSecond Amendment Effective Date and (b) the number and percentage of
outstanding shares of each class owned (directly or indirectly) by any Loan
Party or any Subsidiary as of the ClosingSecond Amendment Effective Date. None
of the shares of Capital Stock of any Subsidiary is subject to any outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto. The outstanding Capital Stock of each Loan Party and each
Subsidiary is validly issued, and, in the case of any Loan Party that is a
corporation, fully paid and non-assessable. No Subsidiary of Intermediate
Holdings has outstanding any shares of Disqualified Capital Stock.

 

5.14     Margin Regulations; Investment Company Act, Use of Proceeds.

 

(a)        The Loan Parties are not engaged and will not engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. No
proceeds of any Borrowing shall be used for the purpose of purchasing or
carrying margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock.

 

(b)        None of the Loan Parties, any Person Controlling any Loan Party or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

 

(c)        No proceeds of any Borrowing will be used in violation of Section
6.11.

 





Page 98




5.15     Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, provided that, with
respect to any projected financial information, the Loan Parties represent that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time and at the time made available to Administrative Agent
and the Lenders. Notwithstanding the foregoing, Administrative Agent and Lenders
acknowledge that the pro forma financial statements and other economic forecasts
and information of a general industry nature delivered by Borrowers hereunder
are not factual representations and that the actual financial results of the
Borrowers may differ from the pro forma financial statements and other economic
forecasts submitted from time to time. As of the ClosingSecond Amendment
Effective Date, the information included in the Beneficial Ownership Certificate
is true and correct in all respects.

 

5.16     Compliance with Laws. Each of the Loan Parties and each Subsidiary has
operated at all times in compliance in all material respects with the
requirements of all Laws and all orders, writs, conditions of participation,
contracts, standards, policies, injunctions, decrees, and Governmental Approvals
applicable to it, its properties or the Facilities. Without limiting the
generality of the foregoing:

 

(i)          neither any Loan Party nor any Subsidiary thereof is in receipt of
any written notice of any material violation of any Law, statute, rule,
regulation, ordinance, code, judgment, order writ, decree, permit, concession,
franchise or other governmental approval applicable to it or any of its
property, which notice, individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect; and

 

(ii)         neither any Loan party nor any Subsidiary or any Affiliate thereof
is in violation of and shall not violate any of the country or list based
economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://ustreas.gov/offices/enforcement/ofac/ or as
otherwise published from time to time.

 

5.17     Intellectual Property; Licenses, Etc. The Loan Parties and their
Subsidiaries own, or possess the legal right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are necessary for the operation of their respective businesses without conflict
with the rights of any other Person. Set forth on Schedule 5.17 is a list of all
IP Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by any Loan
Party, or that any Loan Party has the right to use, as of the Closing Date (or
following the delivery of the first Compliance Certificate hereunder, as of the
date of the most recently delivered Compliance Certificate). No claim has been
asserted and is pending by any Person challenging or questioning the use of any
IP Rights or the validity or effectiveness of any IP Rights, nor does any Loan
Party know of any such claim, and, to the knowledge of the Responsible Officers
of the Loan Parties, the use of any IP Rights by any Loan Party or any
Subsidiary or the granting of a right or a license in respect of any IP Rights
from any Loan Party or any Subsidiary does not infringe on the rights of any
Person. As of the Closing Date, (or following the delivery of the first
Compliance Certificate hereunder, as of the date of the most recently delivered
Compliance Certificate), none of the IP Rights owned by any of the Loan Parties
is subject to any licensing agreement or similar arrangement except as set forth
on Schedule 5.17.

 

5.18     Broker’s Fees. Neither any Loan Party nor any Subsidiary has any
obligation to any Person in respect of any finder’s, broker’s, investment
banking or other similar fee in connection with any of the transactions
contemplated under the Loan.

 





Page 99




5.19     Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party or any Subsidiary
as of the ClosingSecond Amendment Effective Date, and neither any Loan Party nor
any Subsidiary has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five (5) years.

 

5.20     Business Locations. Set forth on Schedule 5.20(a) is a list of all Real
Property located in the United States that is owned or leased by any Loan Party
as of the ClosingSecond Amendment Effective Date (or following the delivery of
the first Compliance Certificate hereunder as of the date of the most recently
delivered Compliance Certificate). Set forth on Schedule 5.20(b) is a list of
all locations where any tangible personal property of any Loan Party (excluding
the location of moveable assets, which are moved from location to location in
the ordinary course of business) with a value in excess of $100,0001,000,000 is
located as of the ClosingSecond Amendment Effective Date (or following the
delivery of the first Compliance Certificate hereunder, as of the date of the
most recently delivered Compliance Certificate). Set forth on Schedule 5.20(c)
is the state of organization, chief executive office and tax payer
identification number of each Loan Party as of the ClosingSecond Amendment
Effective Date.

 

5.21     Perfection of Security Interests in the Collateral. The Collateral
Documents create valid security interests in, and Liens on, the Collateral
purported to be covered thereby, which security interests and Liens are
currently perfected security interests and Liens (except to the extent
perfection is deferred pursuant to Schedule 6.18), prior to all other Liens
other than Permitted Liens as of the ClosingSecond Amendment Effective Date. The
exact legal name of each Loan Party is as set forth on the signature pages
hereto as of the ClosingSecond Amendment Effective Date.

 

5.22     Solvency. Both before and after giving effect to (a) the Loans to be
made or extended on the ClosingSecond Amendment Effective Date or such other
date as Loans requested hereunder are made or extended, the issuance of the
guaranties of the Obligations and the pledge of assets as security therefor by
all of the Loan Parties, (b) the disbursement of the proceeds of such Loans
pursuant to the instructions of the Loan Parties, (c) the consummation of the
transactions contemplated in the Loan Documents, (d) the payment of any
Restricted Payment and (e) the payment and accrual of all transaction costs in
connection with the foregoing, the Loan Parties taken as a whole are Solvent.

 

5.23     [Reserved].

 

5.24     Material Contracts[Reserved.  Schedule 5.24 contains a true, correct
and complete list of all Material Contracts in effect as of the Closing Date,
and except as described thereon, all such Material Contracts are in full force
and effect and no material breaches, defaults or events of default currently
exist thereunder.].

 

5.25     Accounts.  Schedule 5.25 sets forth a complete and accurate list as of
the ClosingSecond Amendment Effective Date of all deposit accounts and all
securities accounts maintained by each Loan Party, together with a description
thereof and such Schedule correctly identifies the name and address of each
depository or broker dealer where the account is maintained, the name in which
the account is held, the purpose of the account, and the complete account number
thereof.

 

5.26     Holding Company Status. Neither Holdings nor Intermediate Holdings is
engaged in any trade or business in violation of Section 7.15.

 

5.27     Inventory Suppliers.  Schedule 1.01(c) sets forth a complete and
accurate list of all Inventory Suppliers.

 





Page 100




5.28     Patriot Act. Each Loan Party and its Subsidiaries are in compliance
with the (i) Trading with the Enemy Act, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V) and any other enabling legislation or executive order relating
thereto, and (ii) Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001)
(the “Patriot Act”). No part of the proceeds of the Loans will be used, directly
or indirectly, for any payments to any Person, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

5.29     Regulatory Matters. Without limiting the generality of any other
representation or warranty made in this Agreement, each Loan Party hereby
represents and warrants that, except as disclosed in Schedule 5.29(a), the
following statements are true, complete and correct, and the Loan Parties hereby
covenant and agree to notify the Administrative Agent within three (3) Business
Days (but in any event prior to the Loan Parties submitting any requests for
advances of reserves or escrows) following the occurrence of any facts, events
or circumstances, whether threatened, existing or pending, that would make any
of the following representations and warranties untrue, incomplete or incorrect
(together with such supporting data and information as shall be necessary to
fully explain to the Administrative Agent the scope and nature of the fact,
event or circumstance), and shall provide to the Administrative Agent within two
(2) Business Days of the Administrative Agent’s request, such additional
information as the Administrative Agent shall reasonably request regarding such
disclosure:

 

(a)         Permits. Each Loan Party has (i) each Permit and other rights from,
and have made all declarations and filings with, all applicable Governmental
Authorities, all self-regulatory authorities and all courts and other tribunals
necessary to engage in the Business conducted by the Loan Parties and the
ownership, if any, and operation of the Facilities, and (ii) no knowledge that
any Governmental Authority is considering limiting, suspending or revoking any
such Permit. All such Permits are valid and in full force and effect and each
Loan Party is in material compliance with the terms and conditions of all such
Permits except where failure to be in such compliance or for a Permit to be
valid and in full force and effect could not reasonably be expected to have a
Material Adverse Effect.

 

(b)         Specific Licensing. Each Loan Party is duly licensed under the
applicable Laws of each state where such Loan Party conducts business and is
required to be licensed to conduct business. Each Loan Party owns, leases or
operates a health care business and/or provides health care goods and services
and (i) if it maintains Medicare and Medicaid provider status, is the holder of
the provider identification numbers as identified on Schedule 5.29(b) hereto,
all of which are current and valid and such Loan Party has not allowed,
permitted, authorized or caused any other Person to use any such provider
identification number, and (ii) has obtained all material Permits necessary for
any Borrower to own its assets, to carry on its business, to execute, deliver
and perform the Loan Documents, and to receive payments from the Payors and, if
organized as a not-for-profit entity, has and maintains its status, if any, as
an organization exempt from federal taxation under Section 501(c)(3) of the
Internal Revenue Code. No Loan Party has been notified by any such Governmental
Authority or other Person during the immediately preceding twenty-four

(24) month period that such party has rescinded, limited or not renewed, or
intends to rescind, limit or not renew, any such license or approval.

 

(c)         Physician Ownership.  Except as set forth on Schedule 5.29(c), no
physician has any direct or indirect “financial relationship” that constitutes
an “ownership or investment interest” (each as defined in 42 CFR 411.354(b)) in
any Loan Party or any Affiliate of any Loan Party.

 





Page 101




 

(d)         Participation Agreements/Provider Status/Cost Reports.

 

(i)          Each Loan Party has the requisite participation agreement or
provider number or other Permit to bill Medicare and/or Medicaid program in the
state or states in which such Loan Party operates (to the extent such Loan Party
participates in Medicare or Medicaid in such state or states) and all other
Third Party Payor Programs which have historically accounted for any portion of
the revenues of the Business or such Loan Party the loss of which could not
reasonably be expected to have a Material Adverse Effect.

 

(ii)         There is no investigation, audit, claim review, or other action
pending or, to the knowledge of any Loan Party, threatened which could
reasonably be expected to result in a revocation, suspension, termination,
probation, restriction, limitation, or non-renewal of any Participation
Agreement or provider number or result in a Loan Party’s exclusion from any
Third Party Payor Program, nor has any Third Party Payor Program made any
decision not to renew any Participation Agreement or provider agreement related
to the Business that could reasonably be expected to have a Material Adverse
Effect, nor has any Loan Party made any decision not to renew any Participation
Agreement or provider agreement that could reasonably be expected to have a
Material Adverse Effect, nor is there any action pending or threatened to impose
material sanctions with respect to the Business or penalty, sanction, fine or
imposition upon any Loan Party.

 

(iii)       To the knowledge of each Loan Party, each Loan Party and its
contractors, have properly and legally billed all Third Party Payors (or
intermediaries of Third Party Payors, as applicable) for goods and services
rendered with respect to the Business and have maintained their records to
reflect such billing practices. No funds relating to any Borrower are now, or,
to the knowledge of any Loan Party will be, withheld by any Third Party Payor.

 

(iv)        All Medicare, Medicaid, and private insurance cost reports and
financial reports submitted by each Loan Party are and will be materially
accurate and complete and have not been and will not be misleading in any
material respects. No cost reports for any goods and services rendered with
respect to the Business remain “open” or unsettled. There are no current,
pending or outstanding Medicare, Medicaid or Third Party Payor Program
reimbursement audits or appeals pending with respect to the Business or any Loan
Party that could reasonably be expected to have a Material Adverse Effect and no
Loan Party has any knowledge that any cost reports or financial reports
previously given or declared are inaccurate.

 

(v)         No Loan Party has any obligation (whether or not currently due)
under or pursuant to any agreement, instrument or applicable Law to reimburse,
repay or make payment to any Governmental Authority for any loans, advances,
grants or monies given or paid to any Loan Party or any Affiliate of any Loan
Party and no Person asserts a claim that any such Loan Party has any such
obligation to reimburse, repay or make payment to any Governmental Authority for
any loans, advances, grants or monies given or paid to any Loan Party or any
Affiliate of any Loan Party.

 

(e)         No Violation of Healthcare Laws.

 

(i)          No Loan Party is in violation of any Healthcare Laws, except where
any such violation could not reasonably be expected to have a Material Adverse
Effect. With respect to any existing Healthcare Laws not currently effective
(any “Future Effective

 





Page 102




Healthcare Law”), no Loan Party is aware of any fact, circumstance or condition
that exists that if not cured or corrected would constitute a violation of any
Future Effective Healthcare Law when the obligation of compliance under such
Future Effective Healthcare Law becomes effective, except where any such
violation would not have a Material Adverse Effect.

 

(ii)         Each Loan Party is HIPAA Compliant.

 

(f)         Proceedings. No Loan Party is subject to any proceeding, suit or, to
any Loan Party’s knowledge, investigation by any federal, state or local
government or quasi-governmental body, agency, board or authority or any other
administrative or investigative body (including the Office of the Inspector
General of the United States Department of Health and Human Services): (i) which
could reasonably be expected to result in the imposition of a fine, sanction, or
lower reimbursement rate for products or services rendered to eligible patients
which has not been provided for on their respective financial statements, or
which could reasonably be expected to have a Material Adverse Effect on any Loan
Party or the operation of the Business or any material aspect thereof; (ii)
which could reasonably be expected to result in the revocation, transfer,
surrender, suspension or other impairment of the Permits of the Business; (iii)
which pertains to any state or federal Medicare or Medicaid cost reports or
claims filed by any Loan Party (including, but not limited to, any reimbursement
audits), or any disallowance by any commission, board or agency in connection
with any audit of such cost reports, other than as set forth on Schedule
5.29(f)(iii); or (iv) which pertains to or requests any voluntary disclosure
pertaining to a potential overpayment matter involving the submission of claims
to such payor by any Loan Party.

 

(g)         Fraud & Abuse.

 

(i)          No Loan Party has, or to its knowledge has been threatened to have,
and no owner, officer, manager, employee or person with a “direct or indirect
ownership interest” (as that phrase is defined in 42 C.F.R. §420.201) in any
Loan Party has, engaged in any of the following: (A) knowingly and willfully
making or causing to be made any false statement or representation of a material
fact in any application for any benefit or payment under any Healthcare Laws;
(B) knowingly and willfully making or causing to be made any false statement or
representation of a material fact for use in determining rights to any benefit
or payment under any Healthcare Laws; (C) failing to disclose knowledge by a
claimant of the occurrence of any event affecting the initial or continued right
to any benefit or payment under any Healthcare Laws on its own behalf or on
behalf of another, with intent to secure such benefit or payment fraudulently;
(D) knowingly and willfully soliciting or receiving any remuneration (including
any kickback, bribe or rebate), directly or indirectly, overtly or covertly, in
cash or in kind or offering to pay such remuneration (1) in return for referring
an individual to a person for the furnishing or arranging for the furnishing of
any item or service for which payment may be made in whole or in part by any
Healthcare Laws, or (2) in return for purchasing, leasing or ordering or
arranging for or recommending the purchasing, leasing or ordering of any good,
facility, service, or item for which payment may be made in whole or in part by
Medicare, Medicaid, or any other governmental payor; (E) presenting or causing
to be presented a claim for reimbursement for services that is for an item or
services that was known or should have been known to be (1) not provided as
claimed, or (2) false or fraudulent; or (F) knowingly and willfully making or
causing to be made or inducing or seeking to induce the making of any false
statement or representation (or omitting to state a fact required to be stated
therein or necessary to make the statements contained therein not misleading) of
a material fact with

 





Page 103




respect to (1) a facility in order that the facility may qualify for
Governmental Authority certification, or (2) information required to be provided
under 42 U.S.C. § 1320a-3.

 

(ii)         No Loan Party has been, or to its knowledge has been threatened to
be, and no owner, officer, manager, employee or person with a “direct or
indirect ownership interest” (as that phrase is defined in 42 C.F.R. §420.201)
in any Loan Party: (A) has had a civil monetary penalty assessed against him or
her pursuant to 42 U.S.C. §1320a-7a or is the subject of a proceeding seeking to
assess such penalty; (B) has been excluded from participation in a Federal
Health Care Program (as that term is defined in 42 U.S.C. §1320a-7b) or is the
subject of a proceeding seeking to assess such penalty, or has been “suspended”
or “debarred” from selling products to the U.S. government or its agencies
pursuant to the Federal Acquisition Regulation, relating to debarment and
suspension applicable to federal government agencies generally (48 C.F.R.
Subpart 8.4), or other applicable Laws or regulations; (C) has been convicted
(as that term is defined in 42 C.F.R. §1001.2) of any of those offenses
described in 42 U.S.C. §1320a-7b or 18 U.S.C. §§669, 1035, 1347, 1518 or is the
subject of a proceeding seeking to assess such penalty; (D) has been involved or
named in a U.S. Attorney complaint made or any other action taken pursuant to
the False Claims Act under 31 U.S.C. §§3729-3731 or qui tam action brought
pursuant to 31 U.S.C. §3729 et seq.; (E) has been made a party to any other
action by any Governmental Authority that may prohibit it from selling products
to any governmental or other purchaser pursuant to any law; or (F) was or has
become subject to any federal, state, local governmental or private payor civil
or criminal investigations or inquiries, proceedings, validation review, program
integrity review or statement of charges involving and/or related to its
compliance with Healthcare Laws or involving or threatening its participation in
Medicare, Medicaid or other Third Party Payor Programs or its billing practices
with respect thereto.

 

5.30      Compliance of Products.

 

(a)         Each Loan Party:

 

(i)          has obtained all Required Permits, or has contracted with third
parties holding Required Permits, necessary for compliance with all applicable
Laws including the Specified Laws, and all such Required Permits are current and
each holder of such Required Permits is in material compliance with the terms
and conditions of all such Required Permits;

 

(ii)         except as set forth on Schedule 5.30(a), has been operating in
compliance in all material respects with all reporting and regulatory
requirements imposed upon it as well as the Specified Laws, including reporting
to FDA and other agencies, to include state government agencies of product
deviations, contamination or of device malfunctions and/or device-related
serious injuries or deaths and reporting to FDA of Corrections or Removals, when
and as required under the FDCA;

 

(iii)       has not, and none of its officers, directors, employees,
shareholders, their agents or affiliates have, made an untrue statement of
material fact or fraudulent statement to the FDA or failed to disclose a
material fact required to be disclosed to the FDA, committed an act, made a
statement, or failed to make a statement that could reasonably be expected to
provide a basis for the FDA to invoke its policy respecting “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities,” set forth in 56
Fed. Regulation 46191 (September 10, 1991);

 





Page 104




(iv)        has not received any notice that any Governmental Authority,
including the FDA, the Office of the Inspector General of HHS, the United States
Department of Justice or any equivalent foreign agency, has commenced or
threatened to initiate any action to enjoin a Loan Party, or any of its
officers, directors, employees, shareholders, agents or Affiliates, from
conducting their respective businesses at any facility owned or used by any of
them, or for any material civil penalty, injunction, seizure or criminal action,
or which would result in the revocation, transfer, surrender, suspension or
other material impairment of any Required Permit;

 

(v)         is not a participant in any federal program whereby any federal,
state or local government or quasi-governmental body, agency, board or other
authority may have the right to recover funds by reason of the advance of
federal funds, including those authorized under the Hill-Burton Act (42 U.S.C.
291, et seq.);

 

(vi)        has not been threatened to be (A) excluded from United States health
care programs pursuant to 42 U.S.C. §1320a7 and related regulations, (B)
“suspended” or “debarred” from selling products to the United States government
or its agencies pursuant to the Federal Acquisition Regulation, relating to
debarment and suspension applicable to federal government agencies generally (48
C.F.R. Subpart 9.4), or other applicable Laws or regulations, or (C) made a
party to any other action by any Governmental Authority that may prohibit it
from selling products to any governmental or other purchaser pursuant to any
Law;

 

(vii)       is in compliance with all Environmental Laws;

 

(viii)     maintains or causes to be maintained a standard of care in the
storage, use, transportation and disposal of all Products, medical equipment,
medical supplies, medical products and medical waste, of any kind and in any
form, that is at least comparable to that which exists on the date of this
Agreement and that is in conformity in all material respects with all applicable
regulations and Laws;

 

(ix)        maintains or causes to be maintained corporate regulatory compliance
program (“CCP”) in accordance with Specified Laws, applicable regulatory
guidance, and customary business practices for each Loan Party which includes at
least the following components: (A) specific officer within high-level personnel
identified as having overall responsibility for regulatory compliance (B)
training and education programs which effectively communicate the compliance
standards and procedures to employees and agents;(C) policies and procedures to
allow employees and other agents to anonymously report criminal or suspect
conduct and potential compliance problems; (D) consistent enforcement of
compliance policies including discipline of individuals responsible for the
failure to detect violations of the CCP; and (E) mechanisms to immediately
respond to detected violations of the CCP;

 

(x)         except as set forth on Schedule 5.30(a), has not received from the
FDA at any time warning letters, Form FDA-483 inspection reports, “Untitled
Letter”, other correspondence or notice setting forth allegedly objectionable
observations or alleged violations of laws and regulations enforced by the FDA,
including the FDCA, or any comparable correspondence from any state or local
authority responsible for regulating medical device products and establishments,
or any comparable correspondence from any foreign counterpart of the FDA, or any
comparable correspondence from any foreign counterpart of any state or local
authority with regard to any Product or the manufacture, processing, packing, or
holding thereof;

 

(xi)        [reserved];

 





Page 105




(xii)       has entered into a Transport and Disposal Agreement with a reputable
and qualified Person for the transport and disposal of hazardous wastes pursuant
to which such Person has agreed to provide such transport and disposal services
at all facilities at which such biomedical wastes and hazardous wastes are
generated in conformity in all material respects with all applicable regulations
and Laws and such Transport and Disposal Agreement remains in full force and
effect; and

 

(xiii)     except as set forth on Schedule 5.30(a), maintains or causes to be
maintained a policy that prevents the exposure of employees or contractors to
bloodborne pathogens by prohibiting staff from handling returned or used Product
if such Product is not received in a decontaminated manner.

 

(b)        With respect to Products:

 

(i)          No Loan Party has acquired, received, or otherwise transferred any
human tissue or organs for valuable consideration for use in human
transplantation, in violation of any Law.

 

(ii)         Schedule 5.30(b), hereto lists all Required Permits issued by a
Governmental Authority relating to a Product and/or the applicable Loan Party’s
manufacture, sale, development, testing or marketing thereof maintained by Loan
Parties as of the ClosingSecond Amendment Effective Date, together with the
applicable Product category corresponding to the Required Permits. Loan Parties
have delivered to the Administrative Agent on or prior to the ClosingSecond
Amendment Effective Date copies of all such Required Permits. If, after the
ClosingSecond Amendment Effective Date, any Loan Party acquires or renews any
Required Permit issued by a Governmental Authority relating to a Product and/or
the applicable Loan Party’s manufacture, sale, development, testing or marketing
thereof issued, Loan Parties shall promptly deliver a copy of such new or
renewed Required Permit along with a copy of an update to Schedule 5.30(b);

 

(iii)       Except as set forth on Schedule 5.30(b), each Product has been
and/or shall be manufactured, imported, possessed, owned, warehoused, marketed,
promoted, sold, labeled, furnished, distributed and marketed in accordance with
all applicable Permits and Laws, including but not limited to the FDCA;

 

(iv)        Without limiting the generality of Section 5.30(a)(i) above, with
respect to any Product being tested or manufactured by any Loan Party or any
Subsidiary of any Loan Party, such Person has received, and such Product shall
be the subject of, all Required Permits needed in connection with the testing or
manufacture of such Product as such testing is currently being conducted by or
on behalf of such Person, and such Person has not received any notice from any
applicable Governmental Authority, including the FDA, that such Governmental
Authority is conducting an investigation or review of (A) such Person’s
manufacturing facilities and processes for such Product which have disclosed any
material deficiencies or violations of applicable Laws (including Healthcare
Laws) and/or the Required Permits related to the manufacture of such Product, or
(B) any such Required Permit or that any such Required Permit has been revoked
or withdrawn, nor has any such Governmental Authority issued any order or
recommendation stating that the development, testing and/or manufacturing of
such Product by such Person should cease;

 

(v)         Without limiting the generality of Section 5.30(a)(i) above, with
respect to any Product marketed, leased, rented, or sold by any Loan Party or
any Subsidiary of any Loan Party, such Person shall have received, and such
Product shall be the subject of, all Required

 





Page 106




Permits needed in connection with the marketing and sales of such Product as
currently being marketed, leased, rented, or sold by such Person, and such
Person has not received any notice from any applicable Governmental Authority,
including the FDA, that such Governmental Authority is conducting an
investigation or review of any such Required Permit or approval or that any such
Required Permit has been revoked or withdrawn, nor has any such Governmental
Authority issued any order or recommendation stating that such marketing or
sales of such Product cease or that such Product be withdrawn from the
marketplace; and

 

(vi)        the Loan Parties and their Subsidiaries have not experienced any
significant failures in their manufacturing of any Product such that the amount
of such Product successfully manufactured by them in accordance with all
specifications thereof and any required payments related thereto in any month
shall decrease significantly with respect to the quantities of such Product
produced in the prior month.

 

(c)        Neither the execution nor performance by any Loan Party of any Loan
Documents, nor the exercise of any remedies by any party thereunder, will
adversely affect any of the Required Permits.

 

5.31     OFAC. Neither any Loan Party nor any Subsidiary or any Affiliate
thereof is in violation of any of the Sanctions. Neither any Loan Party nor any
Subsidiary thereof, nor to the knowledge of such Loan Party or any of its
Subsidiaries, any director, officer, employee, agent, Affiliate or
representative thereof (a) is a Sanctioned Person or a Sanctioned Entity, (b)
has its assets located in a Sanctioned Entity, (c) derives revenues from
investments in, or transactions with a Sanctioned Person or a Sanctioned Entity
or (d)  is owned or controlled by a Sanctioned Entity or a Sanctioned Person. No
part of the proceeds of the Loans will be used, directly or indirectly, (i) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise).

 

ARTICLE 6

 

AFFIRMATIVE COVENANTS

 

On the Closing Date and at all times thereafter until and including the
Termination Date, the Loan Parties shall and shall cause each Subsidiary to:

 

6.01      Financial Statements. Deliver to the Administrative Agent for the
benefit of each Lender:

 

(a)        Annual Financial Statements. As soon as available, but in any event
within one hundred and twentyninety  (12090) days after the end of each Fiscal
Year (commencing with the Fiscal Year ending December 31, 2018) of the Loan
Parties and their SubsidiariesAdaptHealth Corp., consolidated balance sheets of
AdaptHealth Corp., Holdings, and the Loan Parties and their Subsidiaries as at
the end of such Fiscal Year, and the related consolidated statements of income
or operations, retained earnings, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures as of
the end of and for the previous Fiscal Year, all in reasonable detail and
prepared in accordance with GAAP, and in the case of the consolidated financial
statements audited and accompanied by a report and opinion of KPMG LLP or other
independent certified public accountants of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification, explanation
or exception or any qualification, explanation or exception as to the scope of
such audit;

 





Page 107




(b)        Quarterly Financial Statements. As soon as available, but in any
event within forty-five (45) days after the end of each of the first three (3)
Fiscal Quarters (commencing with the Fiscal Quarter ending March 31, 2019) of
each Fiscal Year of AdaptHealth Corp., Holdings, and the Loan Parties and their
Subsidiaries, consolidated balance sheets of AdaptHealth Corp., Holdings, and
the Loan Parties and their Subsidiaries as at the end of such Fiscal Quarter,
and the related consolidated statements of income or operations, retained
earnings, shareholders’ equity and cash flows for such Fiscal Quarter and for
the portion of the Fiscal Year then ended, setting forth in each case in
comparative form the figures as of the end of and for the corresponding Fiscal
Quarter of the previous Fiscal Year and the corresponding portion of the
previous Fiscal Year, all in reasonable detail and certified by a Responsible
Officer of the Borrower Representative as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of AdaptHealth Corp., Holdings, and the Loan Parties and their
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

 

(c)        Management Discussion and Analysis. Concurrently with any delivery
under clause (a) or (db) of this Section 6.01 (with respect to clause (d),
solely in the case of financial statements with respect to a month that
coincides with the end of any Fiscal Quarter), a management discussion and
analysis describing any differences in the reported financial results as between
the periods covered and that in the same periods during the immediately
preceding Fiscal Year, and as between such periods and the same periods included
in the budget delivered pursuant to Section 6.02(c) below, which shall include,
among any other information or explanation reasonably requested by the
Administrative Agent, an explanation of any revenues, Consolidated EBITDA,
Consolidated Capital Expenditures and new or lost customers that would assist
the Lenders to better understand the results being reported; and.

 

(d)        Monthly Reports. As soon as available, but in any event within thirty
(30) days after the end of each calendar month of the Loan Parties and their
Subsidiaries, consolidated balance sheets of the Loan Parties and their
Subsidiaries as at the end of such month, and the related consolidated
statements of income or operations, retained earnings, shareholders’ equity and
cash flows for such month, setting forth in each case in comparative form the
figures as of the end of and for the corresponding month of the previous Fiscal
Year and to any budget provided pursuant to Section 6.02(c), all in reasonable
detail and certified by a Responsible Officer of the Borrower Representative as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Loan Parties and their
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes

 

Notwithstanding the foregoing, documents required to be delivered pursuant to
clauses (a) and (b) of this Section 6.01 (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which such materials are publicly available as posted on the
Electronic Data Gathering, Analysis and Retrieval system (EDGAR); or (ii) on
which such documents are posted on the Loan Parties’ behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether made available by
the Administrative Agent). Each Lender shall be solely responsible for timely
accessing posted documents and maintaining its copies of such documents;
provided, that, the Borrower Representative shall promptly notify (which may be
by electronic mail) the Administrative Agent of the filing and availability of
any such item and provide to the Administrative Agent by electronic mail a link
thereto.

 

6.02     Certificates; Other Information. Deliver to the Administrative Agent
for the benefit of each Lender, in form and detail satisfactory to the
Administrative Agent:

 





Page 108




(a)        Accountant Certification. Concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
independent certified public accountants certifying such financial statements;

 

(b)        Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and 6.01(b), a duly
completed Pro Forma Compliance Certificate executed by a Responsible Officer of
the Borrower Representative, and such Pro Forma Compliance Certificate shall:
(i) include such supplements to Schedules 5.13,  5.17,  5.20(a),  5.20(b), and
5.20(c) as are necessary such that, as supplemented, such Schedules would be
accurate and complete as of the date of such Pro Forma Compliance Certificate,
provided,  however, that in the event that any item included in such supplement
shall constitute, result in or disclose a Default or an Event of Default
hereunder, in no event shall the delivery of such supplement constitute a waiver
of such Default or Event of Default by the Administrative Agent or any Lender,
(ii) specify any information required to be delivered pursuant to the Security
Agreement that has not already been identified in a written notice delivered to
the Administrative Agent in accordance with the Security Agreement, and (iii)
either confirm that there has been no material change in the Loan Parties’
insurance coverage since delivery of the immediately prior Pro Forma Compliance
Certificate or identify any such change thereto;

 

(c)        Annual Budget. Within sixty (60) days after the end of each Fiscal
Year, the annual business plan and budget of AdaptHealth Corp., Holdings, and
the Loan Parties and their respective Subsidiaries containing, among other
things, projected financial statements (including, without limitation,
consolidated balance sheets of AdaptHealth Corp., Holdings, and the Loan Parties
and their Subsidiaries as at the end of each such Fiscal Quarter, and the
related consolidated statements of income or operations, retained earnings,
shareholders’ equity and cash flows for each such Fiscal Quarter) for each
Fiscal Quarter through the Term Loan Maturity Date;

 

(d)        Audit Letters. Copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of AdaptHealth Corp., Holdings, and the
Loan Parties and their Subsidiaries by independent accountants in connection
with the accounts or books of the Loan Parties and their Subsidiaries, or any
audit of any of them;

 

(e)        Public Company Reporting. (i) to the extent that any Loan Party is a
public company, promptlyPromptly after the same are available (and in any event
within ten (10) days thereof), copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of any Loan
Party,AdaptHealth Corp. and copies of all annual, regular, periodic and special
reports and registration statements which any Loan Party may file or be required
to file with the SEC under Section 13 or 15(d) of the Exchange Act or to a
holder of any Indebtedness owed by AdaptHealth Corp., Holdings, Intermediate
Holdings, any Loan Party,  or any Subsidiary in its capacity as such a holder
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto, (ii) all reports and written information to and from the United States
Environmental Protection Agency, or any state or local agency responsible for
environmental matters, the United States Occupational Health and Safety
Administration or any successor agencies or authorities concerning
environmental, health or safety matters, and (iii) all material reports and
written information to and from any state or local agency responsible for health
and safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters;

 

(f)        Insurance Report. By the last day of each Fiscal Year, a report in
form and substance reasonably satisfactory to Administrative Agent outlining all
material insurance coverage maintained as of the date of such report by the Loan
Parties and their Subsidiaries and all material insurance coverage planned to be
maintained by the Loan Parties and their Subsidiaries in the immediately
succeeding Fiscal Year;

 





Page 109




(g)        Annual Collateral Verification. Concurrently with the delivery of the
financial statements referred to in Section 6.01(a), an officer’s certificate
(i) either confirming that there has been no change in the information set forth
in the then existing schedules to the Security Agreement or identifying any such
changes thereto and (ii) certifying that all UCC financing statements (including
fixtures filings, as applicable) or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified pursuant to clause (i)
above to the extent necessary to protect and perfect the security interests
under the Loan Documents for a period of not less than eighteen (18) months
after the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period);

 

(h)        Real Property Leases. Within forty-five (45) days after the end of
each Fiscal Quarter, a report in form and substance satisfactory to the
Administrative Agent identifying: (i) all Real Property lease agreements to
which any Loan Party is a party, (ii) the property governed by such Real
Property lease agreements, (iii) the expiration dates of such lease agreements,
and (iv) the amount of rental payments due under each lease agreement and such
other information as the Administrative Agent may reasonably request;
and[Reserved]; and

 

(i)         Additional Information. Promptly (and in any event within two (2)
days after a request therefor), such additional information (including Medicare
and Medicaid cost reports and audits) regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender through
the Administrative Agent may from time to time reasonably request (including as
required under the Patriot Act and the Beneficial Ownership Regulation).

 

6.03      Notices.

 

(a)        Promptly (and in any event within two (2) Business Days) notify the
Administrative Agent and each Lender in writing of the occurrence of any Default
or Event of Default.

 

(b)        Promptly (and in any event within two (2) Business Days) notify the
Administrative Agent and each Lender in writing of any matter that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

(c)        Promptly (and in any event within two (2) Business Days) notify the
Administrative Agent and each Lender in writing of the occurrence of any ERISA
Event.

 

(d)        Promptly (and in any event within two (2) Business Days) notify the
Administrative Agent and each Lender in writing of any material change in
accounting policies or financial reporting practices by any Loan Party or any
Subsidiary.

 

(e)        Promptly (and in any event within two (2) Business Days), notify the
Administrative Agent and each Lender, in writing, of the threat or institution
of, or any material development in, any Proceeding against or affecting any Loan
Party (i) in which the amount involved or relief sought is in excess of
$1,000,000, (ii) which could reasonably be expected to have a Material Adverse
Effect, (iii) which seeks injunctive relief, (iv) which alleges criminal
misconduct by any Loan Party, (v) which alleges material violations of any Laws
or Governmental Approvals, or (vi) which alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Liability.

 

(f)        Promptly (and in any event within two (2) Business Days of such
event), notify the Administrative Agent and each Lender, in writing, of (i) any
loss, damage or destruction to the Collateral in

 





Page 110




the amount of $1,000,000 or more individually, whether or not covered by
insurance and (ii) any change in the information which would require a material
correction or material addition to Schedule 1 to the Security Agreement.

 

(g)        Immediately notify the Administrative Agent and each Lender, in
writing, upon the occurrence of, upon becoming aware of, or upon receipt of
notice from a third party of, (i) any Loan Party’s default pursuant to the terms
of any Material Contract or lease to which such Loan Party is a party or

(ii) the termination of, or the intent or threat to terminate, any such Material
Contract or lease.

 

(h)        Upon the written request of the Administrative Agent following the
occurrence of any event or the discovery of any condition which the
Administrative Agent or the Required Lenders reasonably believe has caused (or
could be reasonably expected to cause) the representations and warranties set
forth in Section 5.09 to be untrue in any material respect, furnish or cause to
be furnished to the Administrative Agent, at the Loan Parties’ expense, a report
of an environmental assessment of reasonable scope, form and depth, (including,
where appropriate, invasive soil or groundwater sampling) by a consultant
reasonably acceptable to the Administrative Agent as to the nature and extent of
the presence of any Hazardous Materials on any Facilities and as to the
compliance by any Loan Party or any of its Subsidiaries with Environmental Laws
at such Facilities. If the Loan Parties fail to deliver such an environmental
report within forty-five (45) days after receipt of such written request then
the Administrative Agent may arrange for same, and the Loan Parties hereby grant
to the Administrative Agent and its representatives access to the Facilities to
reasonably undertake such an assessment (including, where appropriate, invasive
soil or groundwater sampling). The reasonable cost of any assessment arranged
for by the Administrative Agent pursuant to this provision will be payable by
the Loan Parties on demand and added to the obligations secured by the
Collateral Documents.

 

(i)         Promptly notify the Administrative Agent and each Lender of any Loan
Party’s receipt of notice of any citation, any investigation or audit, or
pending or threatened proceedings relating to, any material violation by any
Loan Party of any Healthcare Law, including, without regard to
materiality, (x)  any investigation or audit or proceeding involving violation
of any of the Medicare and/or Medicaid fraud and abuse provisions and (y) any
criminal or civil investigation initiated, claim filed or disclosure required by
the Office of Inspector General, the Department of Justice, CMS (formerly HCFA),
or any other Governmental Authority.

 

(j)         Promptly notify the Administrative Agent and each Lender of any Loan
Party’s receipt of a written recommendation from any Governmental Authority or
other regulatory body that such Loan Party should have its licensure, provider
or supplier number or accreditation suspended, revoked, or limited in any
material way, or have its eligibility to participate in Medicare, Medicaid or
any other government program to accept assignments or rights to reimbursement
under Medicaid, Medicare, or any other government program regulations suspended,
revoked, or limited in any material way.

 

(k)        Any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in such certification.

 

(l)         In addition to and not in limitation of any other provision of this
Agreement, it is understood and agreed that Borrower Representative shall (a)
within two (2) Business Days notify the Administrative Agent and each Lender of
any material adverse developments related to that certain subpoena dated July
11, 2017 and issued to Borrower Representative or any other Loan Party by the
United States Attorneys’ Office for the Eastern District of Pennsylvania
pursuant to 18 U.S.C. § 3486 (the “Subpoena”), (b) shall participate in a phone
call with the Administrative Agent and the Lenders quarterly, at the request of
the Administrative Agent, in order to provide an update on the status of the
Subpoena, relevant related details and what action the Loan Parties have taken
over the course of the previous quarter

 





Page 111




and propose to take with respect thereto, and (c) shall provide such other
documents, instruments, agreements and information related to the Subpoena as
reasonably requested by the Administrative Agent and each Lender.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower Representative setting forth details of
the occurrence referred to therein and stating what action the Borrowers have
taken and propose to take with respect thereto. Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04      Payment of Obligations: Tax Returns.

 

(a)        Pay and discharge as the same shall become due and payable, all its
obligations and liabilities, including (a) all federal, state and other material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being Properly Contested; and (b) all
lawful claims which, if unpaid, would by law become a Lien upon its Property
unless the same are being Properly Contested.

 

(b)        Timely file or cause to be timely filed all federal, state and other
material tax returns required to be filed.

 

6.05      Preservation of Existence, Material Contracts, Etc.

 

(a)        Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or Section 7.05.

 

(b)        Preserve, renew and maintain in full force and effect its good
standing and qualification to do business under the Laws of the jurisdiction of
its organization and in any other jurisdiction where failure to so maintain good
standing or qualification would have or would constitute a Material Adverse
Effect.

 

(c)        Preserve, renew and maintain all Governmental Approvals as are
necessary for the conduct of its business as currently conducted and herein
contemplated.

 

(d)        Preserve, register and renew whenever applicable all of its material
registered patents, copyrights, trademarks, trade names and service marks as are
necessary for the conduct of its business as currently conducted and herein
contemplated.

 

(e)        Maintain all Material Contracts to which it is a party without
default or right of any counterparty thereto to terminate or accelerate
thereunder unless replaced with one or more alternative contracts of
substantially equivalent value.

 

6.06     Maintenance of Properties.

 

(a)        Maintain, preserve and protect all of its property owned or used in
the operation of its business in good working order and condition, ordinary wear
and tear excepted.

 

(b)        Make all necessary repairs thereto and renewals and replacements
thereof.

 





Page 112




(c)        Use the standard of care typical in the industry in the operation and
maintenance of its Facilities.

 

6.07     Maintenance of Insurance. Maintain or cause to be maintained, with
financially sound and reputable insurers rated not less than A-, Class VII by
Best’s, commercial general liability insurance, professional liability
insurance, product liability insurance, business interruption insurance,
pollution liability insurance and all risk property insurance, in each case with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of each Loan Party as may customarily be carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks, and in amounts and
otherwise on such terms and conditions as shall be customary for such Persons
(including perils of flood, quake and/or windstorm, as applicable) and
reasonably acceptable to the Administrative Agent. Without limiting the
generality of the foregoing, if the Property or any part thereof is identified
by the Secretary of Housing and Urban Development as being situated in an area
now or subsequently designated as having special flood hazards (including,
without limitation, those areas designated as Zone A or Zone V), flood insurance
in compliance with applicable flood insurance Laws and in an amount equal to the
lesser of: (x) the minimum amount required, under the terms of coverage, to
compensate for any damage or loss on a replacement basis (or the unpaid balance
of the Obligations if replacement cost coverage is not available for the type of
building insured); or (y) such lesser amount as may be required by
Administrative Agent; provided, such amount not to be less than the amount
required under any applicable flood insurance Laws. Each such policy of
insurance shall (i) name Administrative Agent, on behalf of each Lender as an
additional insured by endorsement thereunder as its interests may appear, (ii)
in the case of each property insurance policy, contain a lender’s loss payable
clause or endorsement, satisfactory in form and substance to Administrative
Agent, that names Administrative Agent, on behalf of Lenders, as the lender’s
loss payee thereunder and (iii) provide for at least thirty (30) days’ prior
written notice to Administrative Agent of any modification or cancellation of
such policy. The Administrative Agent and Secured Parties have no responsibility
for premiums, warranties or representations to underwriters. The Loan Parties or
their insurance broker shall provide a certificate of insurance upon each policy
renewal or replacement. In the event Borrowers fail within ten (10) Business
Days after Administrative Agent’s request to provide Administrative Agent with
evidence of the insurance coverage required by this Agreement, Administrative
Agent may purchase insurance at Borrowers’ expense to protect the Administrative
Agent’s interests in the Collateral. This insurance may, but need not, protect
Borrowers’ interests. The coverage purchased by Administrative Agent may, but
need not, pay any claim made by any Loan Party or any claim that is made against
any Loan Party in connection with the Collateral. Loan Parties may later cancel
any insurance purchased by Administrative Agent, but only after providing
Administrative Agent with evidence that Loan Parties have obtained insurance as
required by this Agreement. If Administrative Agent purchases insurance for the
Collateral, to the fullest extent provided by law, Loan Parties will be
responsible for the costs of that insurance, including interest and other
charges imposed by Administrative Agent in connection with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to the  Obligations. The
costs of the insurance may be more than the cost of insurance Loan Parties are
able to obtain on their own.

 

6.08     Compliance with Laws. Comply in all material respects with the
requirements of all Laws and Governmental Approvals applicable to it (including
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or Property, except in such instances in which such
requirement of Law or order, writ, injunction or decree is being Properly
Contested or where failure to comply could not reasonably be expected to have a
Material Adverse Effect. The Loan Parties will (i) other than with respect to a
Voluntary Termination, maintain in full force and effect, and free from
restrictions, probations, conditions or known conflicts which would materially
impair the use or operation of any healthcare or other business conducted or
hereafter conducted or of the Business as it is currently

 





Page 113




conducted, all Permits necessary under Healthcare Laws to continue to bill or
receive payment or reimbursement under all Third Party Payor Programs in which
any Loan Party or the Business participates as of the date of this Agreement or
any time hereafter, and (ii) provide to the Administrative Agent upon request,
an accurate, complete and current list of all participation agreements with
Third Party Payors with respect to the Business and the business of each Loan
Party (collectively, “Participation Agreements”). Other than with respect to a
Voluntary Termination, the Loan Parties will at all times comply in all material
respects with all requirements, contracts, conditions and stipulations
applicable to such Loan Party necessary in order to maintain in good standing
and without default or limitation under all such Participation Agreements.

 

6.09      Books and Records.

 

(a)        Maintain proper books of record and account, in which full, true and
correct entries shall be made of all financial transactions and matters
involving the assets and business of such Loan Party or such Subsidiary, as the
case may be, in each case in accordance with GAAP.

 

(b)        Maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

 

6.10     Inspection Rights. Permit (a) representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and
conduct audits and make copies thereof or abstracts therefrom, and to discuss
its affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Loan Parties and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Loan Parties; provided, however,
that absent the existence of a Default or Event of Default, the Loan Parties
shall be liable for no more than one (1) such inspection in any Fiscal Year, and
(b) representatives and independent contractors of the Administrative Agent to
conduct an annual audit of the Collateral at the expense of the Loan Parties and
upon reasonable advance notice to the Loan Parties, provided, that when a
Default or an Event of Default exists the Administrative Agent (or any of its
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Loan Parties at any time during normal business
hours and without advance notice and, in the case of Collateral audits, as
frequently as deemed necessary by the Administrative Agent. A representative of
each Lender shall have the right to accompany the Administrative Agent in
connection with all such inspections, audits and examinations (at such Lender’s
sole cost and expense if a Default or an Event of Default has not occurred and
is continuing).

 

6.11      Use of Proceeds.

 

(a)        (i) Use the proceeds of the Initial Term Loan to (x) refinance
Indebtedness of the Loan Parties and their Subsidiaries under the Original Loan
Agreement, (y) pay transaction costs, fees and expenses related to the
consummation of the transactions contemplated under this Agreement, and (z) make
distributions in an aggregate amount equal to $142,736,452 to holders of Capital
Stock of Holdings as set forth in Section 2.5(ii) of the Note and Unit Purchase
Agreement (the “Closing Date Distributions”).

 

(ii)   Use the proceeds of the Delayed – Draw Term Loans solely to finance
Permitted Acquisitions and to pay fees and transaction costs associated with
such Permitted Acquisitions.

 

(iii) Use the proceeds of each Incremental Facility consisting of Term Loans
solely to finance Permitted Acquisitions and to pay fees and transaction costs
associated with such Permitted Acquisitions.

 





Page 114




(b)        Use proceeds of the Revolving Loans and Swingline Loans (i) in an
amount not to exceed $25,000,000 to finance working capital, make Capital
Expenditures, and for other general corporate purposes; and (ii) in an amount
not to exceed $50,000,000 solely to finance Permitted Acquisitions and to pay
fees and transaction costs associated with such Permitted Acquisitions.

 

(c)        Notwithstanding the foregoing, in no event shall the proceeds of the
Credit Extensions be used in contravention of any Law or of any Loan Document.

 

6.12     Additional Subsidiaries. Simultaneously with (or such longer period as
the Administrative Agent may provide at its sole option) any Acquisition or the
formation of any Subsidiary:

 

(a)        notify the Administrative Agent thereof in writing, together with (i)
jurisdiction of formation, (ii) number of shares of each class of Capital Stock
outstanding, (iii) number and percentage of outstanding shares of each class
owned (directly or indirectly) by any Loan Party or any Subsidiary and (iv)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and

 

(b)        simultaneously with a Permitted Acquisition, or within thirty (30)
days (in each case, or such later date as may be approved in writing by the
Administrative Agent at its sole option) of any Permitted Acquisition or any
Subsidiary being formed, cause each Subsidiary formed or acquired in connection
with such Permitted Acquisition, other than an Excluded Subsidiary or an
Excluded Foreign Subsidiary, to (A) become a Borrower or Guarantor (to be
determined by the Administrative Agent absent the prior direction of the
Required Lenders in their sole discretion) by executing and delivering to the
Administrative Agent a joinder agreement or such other document as the
Administrative Agent may reasonably request for such purpose (including as
required under the Security Agreement), and (B) deliver to the Administrative
Agent documents of the types referred to in Sections 4.01(b),  (c), and (d) and
take any actions required under Section 6.14, and, if requested by the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (A)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

6.13     ERISA Compliance. Do, and cause each of its ERISA Affiliates to do,
each of the following: (a) maintain each ERISA Plan in compliance in all
material respects with the applicable provisions of ERISA, the Internal Revenue
Code and other federal or state Law; (b) cause each ERISA Plan that is qualified
under Section 401(a) of the Internal Revenue Code to maintain such
qualification; and (c) make all required contributions to any ERISA Plan subject
to Section 412,  Section 430 or Section 431 of the Internal Revenue Code.

 

6.14     Further Assurances.

 

(a)        To the extent not delivered to the Administrative Agent on or before
the Closing Date (including in respect of after-acquired property and Persons
that become Subsidiaries of any Loan Party after the Closing Date), the Loan
Parties will promptly (and in any event within thirty (30) days) deliver to the
Administrative Agent such modifications to the terms of the Loan Documents (or,
to the extent applicable as determined by the Administrative Agent, such other
documents, including, within thirty (30) days of such acquisition, Deposit
Account Control Agreements), in each case in form and substance reasonably
satisfactory to the Administrative Agent and as the Administrative Agent
reasonably deems necessary or advisable in order to ensure that each Loan Party
(including any Person required to become a Guarantor or Borrower pursuant to
Section 6.12 hereof) shall effectively grant to the Administrative Agent, for
the benefit of the Secured Parties, a valid and enforceable security interest in
all

 





Page 115




of its property, including all of its Capital Stock (other than Excluded
Property), as security for the  Obligations of such Loan Party.

 

(b)        Without limiting the generality of the above, the Loan Parties will
cause (a) 100% of the issued and outstanding Capital Stock owned by the Loan
Parties of each Domestic Subsidiary and (b) 65% (or such greater percentage that
could not reasonably be expected to cause any material adverse tax consequences)
of the issued and outstanding Capital Stock owned by the Loan Parties entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of
the issued and outstanding Capital Stock not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary
directly owned by a Loan Party or any Foreign Subsidiary Holdco owned by a Loan
Party to be subject at all times to a first priority, perfected Lien in favor of
the Administrative Agent pursuant to the terms and conditions of the Collateral
Documents or such other security documents as the Administrative Agent shall
request; provided,  however, that the Loan Parties shall not be required to
pledge the Capital Stock of any non-Wholly Owned Subsidiary to the extent (a)
consent of the minority investor is required pursuant to the Organizational
Documents of such Excluded Subsidiary (and such consent was not required in
connection with or in contemplation or anticipation of such pledge) and not
obtained after using commercially reasonable efforts and (b) such non-Wholly
Owned Subsidiary is an Excluded Subsidiary.

 

(c)        With respect to each Account for which either the perfection,
enforceability, or validity of the Administrative Agent’s Liens in such Account,
or the Administrative Agent’s right or ability to obtain direct payment to the
Administrative Agent of the proceeds of such Account, is governed by any
federal, state, or local statutory requirements other than those of the UCC, the
Loan Parties will take such steps as the Administrative Agent may from time to
time reasonably request to ensure such perfection, enforceability, validity of
the Lien or right to obtain direct payment, including compliance with the
Federal Assignment of Claims Act of 1940.

 

(d)        If an Event of Default exists, each Loan Party shall grant (and in
any event, shall be deemed to grant) a first priority, perfected Lien (except
for Permitted Liens) on any additional Property of the Loan Parties (including
Excluded Property other than as described in clauses (e), (h) and (j) of the
Excluded Property definition) in favor of Administrative Agent for the benefit
of itself, the other Lenders and the other Secured Parties to secure the
Obligations pursuant to the terms and conditions of the Collateral Documents as
requested by Administrative Agent in its sole discretion.

 

(e)        Each Loan Party will, and will cause each Subsidiary to, at its own
cost and expense, cause to be promptly and duly taken, executed, acknowledged
and delivered all such further acts, documents and assurances as may from time
to time be necessary or as the Administrative Agent or the Required Lenders may
from time to time reasonably request in order to carry out the intent and
purposes of the Loan Documents and the transactions contemplated thereby,
including all such actions to establish, create, preserve, protect and perfect a
first priority Lien (subject only to Permitted Liens) in favor of the
Administrative Agent for the benefit of the Lenders on the Collateral (including
Collateral acquired after the Closing Date), including on any and all assets of
each Loan Party (other than Excluded Property), whether now owned or hereafter
acquired.

 

(f)        The Loan Parties shall deliver to the Administrative Agent
fully-executed agreements, in form and substance satisfactory to the
Administrative Agent, between the Loan Parties, the Administrative Agent and the
Loan Parties’ vendors (including the Brightree Collateral Assignment Agreement
to be delivered in accordance with Section 4.01(j)) that provide off-site data
storage, network hosting or management, shared application services or other
“cloud-based” services to any Loan Party, which shall provide the Administrative
Agent with such access to the Loan Parties’ billing and Accounts records as the
Administrative Agent deems necessary or helpful in connection with the
Administrative

 





Page 116




Agent’s and Lenders’ audit and inspection rights under the Loan Documents and
the collection or realization of or on the Collateral

 

6.15     Covenant with Respect to Environmental Matters. In respect of all
environmental matters:

 

(a)        comply in all material respects with the requirements of all federal,
state, and local Environmental Laws applicable to the Loan Parties or their
Property; notify the Administrative Agent promptly in the event of any spill,
release or disposal of Hazardous Material on, or hazardous waste pollution or
contamination affecting, the Facilities in material violation of applicable
Environmental Laws of which a Loan Party has actual knowledge; forward to the
Administrative Agent promptly any written notices relating to such matters
received from any Governmental Authority; and pay when due any fine or
assessment against the Facilities, provided, that the Loan Parties shall not be
required to pay any such fine or assessment so long as the validity thereof
shall be Properly Contested; and provided further that, in any event, payment of
any such fine or assessment shall be made before any of their Property shall be
subjected to a Lien or be seized or sold in satisfaction thereof;

 

(b)        promptly notify the Administrative Agent upon becoming aware of any
fact or change in circumstances that would be expected to cause any of the
representations and warranties contained in Section 5.09 to cease to be true in
all material respects (without duplication of any materiality qualifier therein)
for any time before the Termination Date;

 

(c)        not become involved, and will not knowingly permit any tenant of the
Facilities to become involved, in any operations at the Facilities generating,
storing, disposing, or handling Hazardous Materials in material violation of
applicable Environmental Laws or any other activity that could lead to the
imposition on any Lender or the Administrative Agent of any liability, or the
imposition on the Loan Parties or the Facilities of any material liability or
any lien under any Environmental Laws;

 

(d)        promptly contain or remove any Hazardous Materials found on the
Facilities in violation of any applicable Environmental Law, which containment
or removal must be done in compliance with applicable Environmental Laws and at
the Loan Parties’ expense; and the Loan Parties agree that the Administrative
Agent has the right, at its sole option but at the Loan Parties’ expense, to
have an environmental engineer or other representative review the work being
done; and

 

(e)        indemnify, protect, defend and hold harmless each Indemnitee from and
against and all liabilities, obligations, losses, damages (including,
consequential damages), penalties, actions, judgments, suits, claims, costs,
expenses and disbursements of any kind or nature whatsoever (including, the
reasonable fees and disbursements of counsel for and consultants of such
Indemnitees in connection with any investigative, administrative or judicial
proceeding, whether or not such Indemnitees shall be designated a party
thereto), which may be imposed on, incurred by, or asserted against such
Indemnitees (whether direct, indirect, or consequential) now or hereafter
arising as a result of any claim for environmental cleanup costs, any resulting
damage to the environment and any other environmental claims against any Loan
Party, any Lender, the Administrative Agent, any other Indemnitee or the
Facilities. The provisions of this Section 6.15(e) shall continue in effect and
shall survive the Termination Date.

 

6.16     Covenants with Respect to Real Property. With respect to Mortgaged
Property acquired by any Loan Party after the Closing Date, deliver to the
Administrative Agent within sixty (60) days of the date such Mortgaged Property
was acquired, as the case may be, each in form and substance reasonably
satisfactory to the Administrative Agent:

 





Page 117




(a)        a Mortgage Instrument encumbering the fee interest of any Loan Party
in such Mortgaged Property;

 

(b)        all other Mortgage Supporting Documents required by Administrative
Agent with respect to such Mortgaged Property;

 

(c)        a customary legal opinion of special local counsel for the Loan
Parties for the state in which such Mortgaged Property is located in form and
substance reasonably acceptable to the Administrative Agent;

 

(d)        evidence reasonably satisfactory to the Administrative Agent of
comprehensive “all risk” insurance with respect to such Mortgaged Property in
form and substance satisfactory to the Administrative Agent; and

 

(e)        an environmental site assessment of such Mortgaged Property from an
environmental consulting firm acceptable to the Administrative Agent.

 

6.17     Lenders Meetings. The Loan Parties will, upon the request of the
Administrative Agent, participate in a meeting of the Administrative Agent and
Lenders once during each Fiscal Year to be held at the Borrowers’ corporate
offices (or at such other location as may be agreed to by the Borrowers and the
Administrative Agent) at such time as may be agreed to by the Borrowers and the
Administrative Agent, provided that during the existence of an Event of Default,
meetings may be held more frequently than once per Fiscal Year.

 

6.18     Post-Closing Covenants. The Loan Parties shall satisfy the requirements
and/or provide to the Administrative Agent each of the documents, instruments,
agreements and information set forth on Schedule 6.18, in form and substance
acceptable to the Administrative Agent, on or before the date specified for such
requirement in such Schedule or such later date to be determined by the
Administrative Agent, at its sole option, each of which shall be completed or
provided in form and substance satisfactory to the Administrative Agent.

 

6.19     Qualified ECP Guarantors.  Each Qualified ECP Guarantor hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Agreement in respect of
Hedge Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 6.19 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
6.19 or otherwise under this Agreement, as it relates to such other Loan Party,
voidable under applicable Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until each
Loan and all other Obligations (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted) have
been paid in full and all Commitments and Letters of Credit have been
terminated. Each Qualified ECP Guarantor intends that this Section constitute,
and this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

6.20     Interest Rate Protection. Within ninety (90) days after the Closing
Date, the Borrowers shall enter into, and thereafter maintain in full force and
effect, Secured Hedge Agreements with coverage in a notional amount of not less
than 50% of the outstanding principal amount of the Term Loans and having a term
of at least three (3) years commencing after the Closing Date, and otherwise on
other terms

 





Page 118




and conditions reasonably satisfactory to the Administrative Agent. If the
Borrowers are required to maintain such Secured Hedge Agreements and an
Incremental Term Loan or a Delayed – Draw Term Loan is subsequently funded, the
Borrowers shall have a period of thirty (30) days following such funding to
comply with the requirements of this Section 6.20 as to entering into Secured
Hedge Agreements with coverage in a notional amount of not less than 50% of the
outstanding principal amount of the Term Loan (after taking into account the
additional Term Loans funded).

 

6.21      Covenants Regarding Products and Compliance with Required Permits.

 

(a)        Without limiting the generality of Section 6.08, each Loan Party and
its Subsidiaries shall comply fully and completely in all material respects with
all Required Permits at all times issued by any Governmental Authority,
including the FDA, with respect to such development, testing, manufacture,
marketing, sales, or leasing of such Product by such Person as such activities
are at any such time being conducted by such Person, including the timely filing
(after giving effect to any extension duly obtained) of all notifications,
reports, submissions, Required Permit renewals, cost reports and other reports
of every kind whatsoever required by applicable Laws (which reports shall be
materially accurate and complete in all material respects and not misleading in
any material respect and shall not remain open or unsettled) and shall operate
in a manner such that the Required Permits remain in full force and effect.

 

(b)        Loan Parties and their Subsidiaries shall maintain in full force and
effect the Transport and Disposal Agreement or such other agreement in form and
substance for the transport and disposal of hazardous wastes with respect to all
facilities at which such waste is generated.

 

6.22      Healthcare Operations. Without limiting the generality of the
foregoing covenants and to induce the Administrative Agent and the Lenders to
enter into this Agreement and to make the Loans and other credit accommodations
contemplated hereby, the Loan Parties hereby covenant that the Loan Parties
will:

 

(a)        timely file or caused to be timely filed (after giving effect to any
extension duly obtained), all notifications, reports, submissions, Permit
renewals, cost reports and other reports or documents of every kind whatsoever
required by Healthcare Laws (which reports will be materially accurate and
complete in all material respects and not misleading in any material respect and
shall not remain open or unsettled);

 

(b)        maintain in full force and effect, and free from restrictions,
probations, conditions or known conflicts that would materially impair the use
or operation of any healthcare or other business conducted or hereafter
conducted by any Loan Party, all Permits necessary under Healthcare Laws to
carry on the Business of the Loan Parties as it is conducted on the Closing Date
or substantially similar thereto; and

 

(c)        at all times be HIPAA Compliant.

 

6.23     Patriot Act; OFAC.  (a) Comply with the Patriot Act, (b) use no part of
the proceeds of the Loans, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, and (c) comply with the Sanctions.

 





Page 119




ARTICLE 7

 

NEGATIVE COVENANTS

 

On the Closing Date and at all times thereafter until and including the
Termination Date, no Loan Party shall, nor shall it permit any Subsidiary to,
directly or indirectly:

 

7.01     Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
(including any Earn-Out Obligations), except:

 

(a)        Indebtedness under the Loan Documents (including Banking Services Obligations);

 

(b)        Indebtedness of the Loan Parties and their Subsidiaries existing on
the ClosingSecond Amendment Effective Date and set forth in Schedule 7.01 and
refinancings and extensions of any such Indebtedness if the representations,
warranties, covenants, events of default and other material terms and conditions
thereof are not materially less favorable to the obligor thereon or to the
Lenders than the Indebtedness being refinanced or extended, and the average life
to maturity thereof is greater than or equal to that of the Indebtedness being
refinanced or extended, provided, such Indebtedness permitted under the
immediately preceding clause shall not (i) include Indebtedness of an obligor
that was not an obligor with respect to the Indebtedness being extended, renewed
or refinanced or (ii) exceed in a principal amount the Indebtedness being
renewed, extended or refinanced;

 

(c)        purchase money Indebtedness (including obligations in respect of
Capital Leases but excluding Synthetic Leases) hereafter incurred by the Loan
Parties or any of their Subsidiaries to finance the purchase of fixed assets,
provided that (i) such Indebtedness when incurred shall not exceed the purchase
price of the asset(s) financed, (ii) no such Indebtedness shall be refinanced
for a principal amount in excess of the principal balance outstanding thereon at
the time of such refinancing and (iii) the total amount of all such Indebtedness
at any time outstanding shall not exceed $40,000,000;

 

(d)        obligations (contingent or otherwise) of any Loan Party or any
Subsidiary existing or arising under any Hedge Agreement to the extent required
by Section 6.20;

 

(e)        intercompany Indebtedness permitted under Section 7.03(h),  provided
that such intercompany Indebtedness is evidenced by a demand note (which may
cover all such intercompany Indebtedness) in form and substance satisfactory to
the Administrative Agent and pledged and delivered to the Administrative Agent
pursuant to the Security Agreement as additional collateral security for the
Obligations, and the obligations under such demand note shall be subordinated to
the Obligations in a manner satisfactory to the Administrative Agent;

 

(f)        Indebtedness assumed in connection with (or attaching to assets of a
Person that becomes a Subsidiary in connection with) a Permitted Acquisition,
provided that (i) the aggregate amount of such Indebtedness shall not exceed
$6,000,0007,500,000 in the aggregate at any time and (ii) such Indebtedness
exists at the time such Person becomes a Subsidiary or such Permitted
Acquisition occurs and is not created in contemplation of or in connection
therewith;

 

(g)        Guarantees with respect to Indebtedness permitted under this Section
7.01;

 

(h)        current Indebtedness maturing in less than one (1) year and incurred
in the ordinary course of business for raw materials, supplies, equipment,
services Taxes or labor;

 





Page 120




(i)         so long as in the aggregate such Indebtedness does not exceed
$4,000,000, Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business or consistent with past practice;

 

(j)         Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations
(including, in each case, letters of credit issued to provide such bonds,
guaranties and similar obligations), in each case provided in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;

 

(k)        Indebtedness arising from overdraft facilities and/or the honoring by
a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business;

 

(l)         Indebtedness due to sellers in connection with Permitted
Acquisitions, including any Earn-Out Obligations incurred in connection thereto,
so long as (a) with respect to the Verus Merger and subject to clause (d)
hereof, the aggregate principal amount of such Indebtedness shall not
exceed $12,000,000 at any time outstanding, (b) with respect to the Gould’s
Acquisition and subject to clause (d) hereof, the aggregate principal amount of
such Indebtedness shall not exceed $1,500,000 at any time outstanding, (c) with
respect to the Med Way Acquisition and subject to clause (d) hereof, the
aggregate principal amount of such Indebtedness shall not exceed $5,000,000 at
any time outstanding, (d) each of the Earn-Out Obligations with respect to the
Verus Merger, Gould’s Acquisition and Med Way Acquisition shall be subordinated
to the Obligations in a manner satisfactory to the Administrative Agent and
prior to any payments (other than payments solely in Capital Stock (which may
not be Disqualified Capital Stock) of Holdings) of Earn-Out Obligations with
respect to each of the Verus Merger, Gould’s Acquisition and Med Way
Acquisition, Administrative Agent shall have received a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such payment on a Pro
Forma Basis, (i) the Loan Parties would be in compliance with the financial
covenants set forth in Article 8 as of the most recent Fiscal Quarter for which
the Loan Parties have delivered financial statements pursuant to Section 6.01(a)
or Section 6.01(b), as applicable, (ii) the Consolidated Total Leverage Ratio
does not exceed 3.00:1.00 as of the most recent Fiscal Quarter for which the
Loan Parties have delivered financial statements pursuant to Section 6.01(a) or
Section 6.01(b), as applicable, and (iii) Excess Liquidity as of the date of the
payment shall be at least $10,000,000, and (e) for all other Permitted
Acquisitions, the aggregate principal amount of such Indebtedness shall not
exceed $8,500,00020,000,000 at any time outstanding and shall, at the request of
the Administrative Agent, be subject to a Subordination Agreement acceptable to
the Administrative Agent in its sole discretion;

 

(m)       [reserved];

 

(n)        the Gould’s Subordinated Note in an aggregate principal amount not to
exceed $2,000,000 so long as the obligations thereunder are subject to a
Subordination Agreement in form and substance satisfactory to the Administrative
Agent (provided, prior to any payments (other than payments solely in Capital
Stock (which may not be Disqualified Capital Stock) of Holdings) of principal
under the Gould’s Subordinated Note, Administrative Agent shall have received a
Pro Forma Compliance Certificate demonstrating that, upon giving effect to such
payment on a Pro Forma Basis, (i) the Loan Parties would be in compliance with
the financial covenants set forth in Article 8 as of the most recent Fiscal
Quarter for which the Loan Parties have delivered financial statements pursuant
to Section 6.01(a) or Section 6.01(b), as applicable, (ii) the Consolidated
Total Leverage Ratio does not exceed 3.00:1.00 as of the most recent Fiscal
Quarter for which the Loan Parties have delivered financial statements pursuant
to Section 6.01(a) or Section 6.01(b), as applicable, and (iii) Excess Liquidity
as of the date of the payment shall be at least $10,000,000);

 





Page 121




(o)        Incremental Equivalent Debt; and

 

(p)        (o) other unsecured Indebtedness in an aggregate principal amount not
exceeding $5,000,00010,000,000 at any time outstanding.

 

7.02     Liens. Create, incur, assume or suffer to exist any Lien upon any of
its Property, whether now owned or hereafter acquired, other than the following:

 

(a)        Liens pursuant to any Loan Document;

 

(b)        Liens existing on the ClosingSecond Amendment Effective Date and
listed on Schedule 7.02;

 

(c)        Liens (other than Liens imposed under ERISA) for taxes, assessments
or governmental charges or levies not yet due or which are being Properly
Contested;

 

(d)        statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, (i) are unfiled and no other action has been
taken to enforce the same or (ii) are being Properly Contested;

 

(e)        segregated cash pledges or deposits in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)        segregated cash deposits to secure the performance of bids, trade
contracts, licenses and leases, statutory obligations, surety bonds (other than
bonds related to judgments or litigation), performance bonds and other
obligations of a like nature (other than Indebtedness) incurred in the ordinary
course of business;

 

(g)        easements, rights-of-way, restrictions and other similar encumbrances
affecting Real Property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value or marketability
of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h)        Liens securing Indebtedness permitted under Section 7.01(c),
 provided that (i) such Liens do not at any time encumber any Property other
than the Property financed by such Indebtedness, (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the Property being acquired on the date of acquisition and (iii) such Liens
(unless such Lien is a refinancing a pre-existing Lien) attached to such
Property concurrently with or within thirty (30) days after the acquisition
thereof;

 

(i)         leases, non-exclusive licenses or subleases granted to others not
interfering in any material respect with the business of any Loan Party or any
Subsidiary and not adverse to the interests of the Administrative Agent or the
Lenders in any material respect;

 

(j)         any interest of title of a lessor under, and Liens arising from
precautionary UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) solely evidencing such lessor’s interest
under, leases permitted by this Agreement;

 





Page 122




(k)        normal and customary rights of setoff upon deposits of cash in favor
of banks or other depository institutions holding such deposits;

 

(l)         Liens of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection;

 

(m)       Liens solely on any cash earnest money deposits made by any Loan Party
or any Subsidiary in connection with any letter of intent or purchase agreement
in respect of any Investment permitted hereunder;

 

(n)        all bonds, deposits and security instruments or other Liens required
or imposed by any Governmental Authority or Third Party Payor in connection with
the Business of the Loan Parties in the ordinary course of business;

 

(o)        Liens in favor of the Administrative Agent, L/C Issuer, Support
Provider or Swingline Lender on cash collateral securing the obligations of a
Defaulting Lender to fund risk participations hereunder;

 

(p)        Liens consisting of judgment, appeal bonds, judicial attachment liens
or other similar Liens arising in connection with court proceedings, provided
that the enforcement of such Liens is effectively stayed and all such Liens
secure judgments the existence of which do not constitute an Event of Default
under Section 9.01(h);

 

(q)        Liens (junior in priority and subordinated in all respects to the
Liens securing the Obligations in a manner satisfactory to the Administrative
Agent through at least one hundred and eighty

(180) days following the Term Loan Maturity Date (as such date may be extended
through any amendment, restatement, supplement or other modification to this
Agreement)) securing Indebtedness permitted under Section 7.01(l);

 

(r)        Liens securing Indebtedness permitted under Section 7.01(o); and

 

(s)        (r) Liens (junior in priority to the Liens securing the Obligations)
not otherwise permitted hereunder so long as neither (i) the aggregate
outstanding principal amount of the obligations secured thereby nor (ii) the
aggregate fair market value (determined as the date such Lien is incurred) of
the assets subject thereto exceeds (as to the Borrowers and all Subsidiaries)
$4,000,0007,500,000 at any one time.

 

7.03      Investments. Make any Investments, except:

 

(a)         cash or Cash Equivalents;

 

(b)        accounts receivable created, acquired or made and trade credit
extended in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

 

(c)        Investments consisting of stock, obligations, securities or other
property received in settlement of accounts receivable (created in the ordinary
course of business) from bankrupt obligors;

 

(d)        Investments existing as of the ClosingSecond Amendment Effective Date
and set forth in Schedule 7.03; provided that the amount of such Investment is
not increased after the ClosingSecond Amendment Effective Date except in
accordance with this Section 7.03;

 





Page 123




(e)        Guarantees permitted by Section 7.01;

 

(f)        Permitted Acquisitions and Capital Expenditures otherwise permitted
hereunder;

 

(g)        loans or advances to officers, directors, managers, consultants and
employees of any Loan Party for travel, entertainment, relocation and analogous
ordinary business purposes in the ordinary course of business or constituting
advances in payroll payments and expenses or relating to indemnification or
reimbursement in respect of liability relating to their serving in any capacity
in the ordinary course of business; provided, such loans and advances at any
time outstanding shall not in the aggregate exceed $1,000,0002,000,000;

 

(h)        intercompany Investments by any Loan Party in any other wholly owned
Loan Party (excluding Intermediate Holdings);

 

(i)         non-cash purchase money loans and advances to employees, directors
and officers to finance the purchase by such Persons of Capital Stock issued by
Intermediate Holdings; provided, such loans and advances at any time outstanding
shall not in the aggregate exceed $4,000,000;

 

(j)         to the extent constituting an Investment, any Secured Hedge
Agreement entered into for risk management purposes and not speculative
purposes;

 

(k)        Investments constituting deposits made in connection with the
purchase of goods or services in the ordinary course of business or otherwise
constituting deposits permitted pursuant to Section 7.02(f),  (k) or (n);

 

(l)         Investments in the ordinary course of business and consistent with
past practice, consisting of (i) endorsements for collection or deposit, (ii)
customary trade arrangements with customers,

(iii) loans or advances made to distributors not to exceed in the aggregate at
any time $250,000 so long as no Default or Event of Default exists at the time
such loan or advance is made or would result from the making of such loan or
advance, (iv) advances of payroll payments to employees or other advances of
salaries or compensation (including advances against commissions) to employees
and sales representatives not to exceed in the aggregate at any time $500,000 so
long as no Default or Event of Default exists at the time such loan or advance
is made or would result from the making of such loan or advance and (v)
Investments maintained in connection with any Loan Party’s deferred compensation
plan approved by such Loan Party’s board of directors or managers, as
applicable;

 

(m)       Investments in Excluded Subsidiaries and non-Wholly Owned Subsidiaries
in an aggregate amount (as of the date such Investment is made) not to exceed
$3,000,000 prior to the Termination Date;

 

(n)        Investments (other than Acquisitions) to the extent that payment for
such Investments is made solely from Net Cash Proceeds from the issuance or sale
of Qualified Capital Stock of AdaptHealth Corp. (other than Cure Amounts); and

 

(o)        (n) so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, other Investments by the Loan Parties
and their Subsidiaries (other than Investments in Persons who are not Loan
Parties) not exceeding in the aggregate the sum of (i) $3,000,0005,000,000 plus
(ii) any returns (including dividends, interest, distributions and returns of
principal) actually received by the Loan Parties in cash in respect of
Investments made under Section 7.03(k).

 





Page 124




7.04     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person; provided,  however, that, subject to the terms of Sections
6.12 and 6.14 (a) any Loan Party other than Intermediate Holdings may merge or
consolidate with any other Loan Party other than Intermediate Holdings, provided
that, if such transaction involves a Borrower, such Borrower is the surviving
entity, (b) any Subsidiary may merge with any Person that is not a Loan Party in
connection with a Disposition permitted under Section 7.05, and (c) any Wholly
Owned Subsidiary may dissolve, liquidate or wind up its affairs at any time
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect and substantially
all of its assets and business is transferred to a Loan Party in any manner
satisfactory to the Administrative Agent. Notwithstanding anything in the
foregoing to the contrary, no merger or consolidation otherwise permitted under
any of the foregoing provisos shall be permitted if any Loan Party would not be
Solvent after giving effect to such merger or consolidation.

 

7.05     Dispositions. Make any Disposition other than:

 

(a)        sales of inventory in the ordinary course of business of the Loan
Parties and their Subsidiaries;

 

(b)        any sale, transfer or other disposition of Property by any Loan Party
to any other Loan Party so long as no Loan Party would fail to be Solvent after
giving effect to such sale, transfer or other disposition;

 

(c)        so long as no Default or Event of Default exists or would result
therefrom, (i) sell, transfer or otherwise dispose of equipment for fair market
value not in excess of $100,000 per transaction (or series of related
transactions) and $500,000 in any Fiscal Year of the Loan Parties, and (ii) sell
or trade-in equipment in connection with the acquisition of replacement
equipment;

 

(d)        the sale, transfer or other disposition of obsolete or worn out
tangible Property which is no longer used or useful in the conduct of business
of the Loan Parties and their Subsidiaries;

 

(e)        any Involuntary Disposition by any Loan Party or any Subsidiary;

 

(f)        any non-exclusive license of any IP Rights by any Loan Party or any
Subsidiary in the ordinary course of business, provided that such license does
not materially impair the value of any such IP Right as Collateral or the
security interest of the Administrative Agent granted under the Loan Documents;

 

(g)        the sale, transfer or other disposition of accounts receivable
constituting bad debts in connection with the compromise, settlement or
collection thereof in the ordinary course of business (and not as part of a bulk
sale or receivables financing); and

 

(h)        other Dispositions by the Borrowers and their Subsidiaries the
proceeds (valued at the principal amount in the case of non-cash proceeds
consisting of notes or other evidences of Indebtedness and valued at fair market
value in the case of all other non-cash proceeds) of which do not exceed
$2,000,0003,000,000 in the aggregate in any Fiscal Year, provided that (i) no
such Disposition involves the sale or other disposition of a minority equity
interest in theany Borrower or any other Loan Party (other than Intermediate
Holdings to the extent permitted hereunder), (ii) no less than ninety percent
(90%) of the proceeds of such Disposition consist of cash or Cash Equivalents
received contemporaneously with the consummation of such Disposition, (iii) the
proceeds received in consideration for such Disposition shall not be less than
the fair market value of the Property disposed of, (iv) the Net Cash

 





Page 125




Proceeds of any such Disposition are applied in the manner specified in Section
2.05(b)(ii) hereof and (v) both immediately before and after giving effect to
any such Disposition, no Default or Event of Default exists or would result
therefrom.

 

Notwithstanding the foregoing, nothing in this Section 7.05 shall directly or
indirectly permit any Disposition that would result in a Change of Control.

 

7.06     Restricted Payments. Directly or indirectly declare or make any
Restricted Payment or incur any obligation to do so, except that:

 

(a)        each Subsidiary of the Loan Parties may make Restricted Payments
(directly or indirectly) to any Loan Party (other than Intermediate Holdings);

 

(b)        each Loan Party and each Subsidiary may declare and make non-cash
dividend payments or other distributions payable solely in the Capital Stock
(other than Disqualified Capital Stock) of the Person making such dividend or
distribution;

 

(c)        the Borrowers may pay expense reimbursement obligations in respect of
reasonable and documented third-party out-of-pocket costs incurred by the
Sponsor that are reimbursable to the Sponsor by the Borrowers pursuant to
management agreements entered into following the Closing Date, so long as (i)
such reimbursed costs do not exceed $500,000 in the aggregate in any Fiscal
Year, (ii) immediately before and after giving effect to such payment no Default
or Event of Default then exists or would result therefrom and (iii) the Loan
Parties will be in compliance on a Pro Forma Basis with the financial covenants
set forth in Article 8 for the most recently completed four (4) Fiscal Quarter
period, after giving effect to such payment;

 

(d)        the Loan Parties may make Restricted Payments to Holdings to pay for
the repurchase, retirement or other acquisition or retirement for value of
Capital Stock of Holdings held by any present or former employee or director of
Holdings or any of its Subsidiaries pursuant to any employee or director equity
plan, employee or director stock option plan or any other employee or director
benefit plan or any agreement (including any stock subscription or shareholder
agreement) upon such Person’s death, disability, retirement or termination of
employment or under the terms of any such benefit plan or agreement, provided
that (i) the aggregate amount of any such purchases or redemptions shall not
exceed $1,750,000 in any Fiscal Year, (ii) no Default or Event of Default then
exists or would result therefrom, and (iii) the Loan Parties shall have Excess
Liquidity in an amount equal to or greater than $10,000,000;

 

(e)        the Loan Parties may make Restricted Payments to Holdings, and
Holdings may in turn distribute Tax Distributions (which may only be paid
annually based on HoldingsAdaptHealth Corp.’s audited financial statements or,
so long as no Event of Default is then outstanding, in multiple installments,
based on Borrower’s good-faith and reasonable estimate of income to be generated
by HoldingsHolding’s and its Subsidiaries’ business in such year) to allow
ParentsAdaptHealth Corp. to meet theirits tax obligations on such income in a
timely manner;

 

(f)        the Loan Parties may make dividend payments and distributions as
required pursuant to (i) Section 14 of that certain operating agreement for
Royal Homestar LLC, dated as of March 1, 2013, in the form provided to the
Administrative Agent on the Closing Date, (ii) Section 4.02 of that certain
operating agreement for Southeast Sleep Holdings, LLC, in the form provided to
the Administrative Agent on May 17, 2018, (iii) Section 4.02 of that certain
operating agreement for Sleep Therapy, LLC, in the form provided to the
Administrative Agent on December 20, 2018, subject to Section 7.10 hereof, and
(iv) Section 4.02 of that certain operating agreement for Olean General
Healthcare Systems, LLC, in the form provided to the Administrative Agent on May
17, 2018, provided, in each case, that (1) no Default or Event





Page 126




of Default then exists or would result therefrom and (2) the Loan Parties will
be in compliance on a Pro Forma Basis with the financial covenants set forth in
Article 8 for the most recently completed four (4) Fiscal Quarter period, after
giving effect to such dividend payment or distribution;

 

(g)        the Loan Parties may make Restricted Payments to Holdings (i) to make
Preferred Note Cash Interest Payments due and owing at such time under the
Preferred Note (without giving effect to any amendment, restatements, supplement
or any other modification to such Preferred Note not approved in writing by the
Administrative Agent) and (ii) AHYDO Catch-Up Payments, in each case so long as
(A) immediately before and after giving effect to such payment no Default or
Event of Default then exists or would result therefrom and (B) the Loan Parties
will be in compliance on a Pro Forma Basis with the financial covenants set
forth in Article 8 for the most recently completed four (4) Fiscal Quarter
period, after giving effect to such payment;

 

(h)        the Loan Parties may make Restricted Payments to Holdings to make
Preferred Note PIK Interest Payments due and owing at such time under the
Preferred Note (without giving effect to any amendment, restatements, supplement
or any other modification to such Preferred Note not approved in writing by the
Administrative Agent) so long as (i) immediately before and after giving effect
to such payment no Default or Event of Default then exists or would result
therefrom, (ii) the Loan Parties will be in compliance on a Pro Forma Basis with
the financial covenants set forth in Article 8 (other than with respect to the
Consolidated Total Leverage Ratio which is subject to the immediately following
clause (iii)) for the most recently completed four (4) Fiscal Quarter period,
after giving effect to such payment, and (iii) the Loan Parties will be in
compliance on a Pro Forma Basis with a Consolidated Total Leverage Ratio of less
than 3.00 to 1.00 for the most recently completed four (4) Fiscal Quarter
period, after giving effect to such payment;

 

(i)         the Loan Parties may make Restricted Payments not otherwise
permitted by this Section 7.06 so long as (i) immediately before and after
giving effect to such payment no Default or Event of Default then exists or
would result therefrom and (ii) the Loan Parties will be in compliance on a Pro
Forma Basis with a Consolidated Total Leverage Ratio of less than 1.75 to 1.00
for the most recently completed four (4) Fiscal Quarter period, after giving
effect to such payment; and

 

(j)         the Loan Parties may make Restricted Payments constituting Closing
Date Distributions.

 

7.07     Change in Nature of Business; Cloud-Based Billing. Engage to any
material extent in any business different from the business conducted by the
Loan Parties and their Subsidiaries on the Closing Date and businesses
reasonably related thereto or reasonably ancillary, complementary or a
reasonable extension, development or expansion of such business. No Loan Party
will utilize or enter into any agreement with any remote access or
internet-based/cloud-based billing services or records repository provider
without first entering into such agreements with the Administrative Agent and
such service provider, in form and substance satisfactory to the Administrative
Agent, as the Administrative Agent shall deem necessary or helpful in the
collection or realization of or on its Collateral.

 

7.08     Transactions with Affiliates and Insiders. Enter into or permit to
exist any transaction or series of transactions with (a) any Excluded Subsidiary
or (b) any officer, director or Affiliate of such Person other than (i)
transactions between the Loan Parties, (ii) intercompany transactions expressly
permitted by Sections 7.01,  7.03,  7.04,  7.05 or 7.06, (iii) customary and
reasonable compensation and reimbursement of expenses of officers and directors,
(iv) to the extent permitted by Section 7.06, payment of the Sponsor expense
reimbursements, and (v) except as otherwise specifically limited in this
Agreement, other transactions which are entered into in the ordinary course of
such Person’s business on terms and

 





Page 127




conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arm’s length transaction with a Person other than an Excluded
Subsidiary, officer, director or Affiliate.

 

7.09     Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation that encumbers or restricts the ability of any Loan Party or any
Subsidiary to (i) pay dividends or make any other distributions to any Loan
Party on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to any Loan Party, (iii) make loans or advances to any
Loan Party, (iv) sell, lease or transfer any of its Property to any Loan Party,
(v) grant any Lien on any of its Property to secure the Obligations pursuant to
the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof or (vi) act as a Loan Party pursuant to the Loan Documents or
any renewals, refinancings, exchanges, refundings or extension thereof, except
(in respect of any of the matters referred to in clauses (i)-(vi) above) for (A)
this Agreement and the other Loan Documents, (B) any document or instrument
governing Indebtedness incurred pursuant to Section 7.01(c), provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (C) any Permitted Lien or any
document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (D) customary restrictions and conditions contained in any
agreement relating to the sale of any Property permitted under Section 7.05
pending the consummation of such sale, and (E) customary restrictions on
assignment contained in leases, licenses and other contracts entered into in the
ordinary course of business with third parties and not for the purpose of
circumventing any provision of this Agreement.

 

7.10     Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose; provided,
 however, that no proceeds of any Credit Extension shall be received in any
manner by any Excluded Subsidiary, including by way of any Investment or
distribution of any Loan Party other than as expressly permitted herein.

 

7.11     Amendments to Certain Agreements.

 

(a)        Pay any Earn-Out Obligations or obligations under the Gould’s
Subordinated Note, in each case, prior to the due date for such obligations or
when a Default or an Event of Default is continuing.

 

(b)        Amend or modify, or waive any rights under any Material Contract if,
in any case, such amendment, modification or waiver could reasonably be expected
to be materially adverse to the interests of the Administrative Agent or the
Lenders.

 

7.12     Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

 

(a)        Amend, modify or change its Organization Documents in a manner which
is materially adverse to the interests of the Administrative Agent or the
Lenders.

 

(b)        Change its Fiscal Year.

 

(c)        Change its name or its state of formation or form of organization
without providing thirty (30) days prior written notice to the Administrative
Agent, provided that nothing herein shall permit any Loan Party to change its
state of formation in a state or jurisdiction outside the United States.

 





Page 128




(d)        Make any significant change in accounting treatment or reporting
practices, except as required by GAAP.

 

7.13     Ownership of Subsidiaries. Notwithstanding any other provisions of this
Agreement to the contrary, (i) permit any Person (other than any Borrower or any
Wholly Owned Subsidiary) to own any Capital Stock of any Subsidiary other than
owned by any holders (other than Loan Parties) of Capital Stock of any
non-Wholly Owned Subsidiary permitted under clauses (d),  (f), and/or (m) of
Section 7.03, (ii) permit any Subsidiary to issue or have outstanding any shares
of Disqualified Capital Stock, (iii) create, incur, assume or suffer to exist
any Lien on any Capital Stock of any Subsidiary other than pursuant to the Loan
Documents.

 

7.14     Sale and Leaseback Transactions. Enter into any Sale and Leaseback
Transaction.

 

7.15     Limitations on Holdings. Permit AdaptHealth Corp., Intermediate
Holdings or Holdings, directly or indirectly, to (a) incur, directly or
indirectly, any Indebtedness or any other obligation or liability whatsoever
other than (i) Holdings’ Obligations under the Preferred Note and (ii)
Intermediate Holdings’ Obligations hereunder, (b) create or suffer to exist any
Lien upon any property or assets now owned or hereafter acquired by Holdings or
Intermediate Holdings other than, with respect to Intermediate Holdings only,
the Liens created under the Loan Documents to which it is a party, (c) engage in
any business or activity or own any assets (including, without limitation, cash
and Cash Equivalents) other than (i) holding one hundred percent (100%) of the
Capital Stock of Holdings, Intermediate Holdings and the Borrowers, as
applicable and (ii) performing its obligations and activities incidental thereto
and (iii) with respect to Intermediate Holdings, performing its obligations
under the Loan Documents, (d) consolidate with or merge with or into, or convey,
transfer or lease all or substantially all its assets to, any Person, or (e)
fail to hold itself out to the public as a legal entity separate and distinct
from all other Persons.

 

7.16     Account Control Agreements; Bank Accounts. Open, maintain or otherwise
have any bank account, other than (a) deposit accounts with CIT Bank, N.A., (b)
deposit accounts consented to by the Administrative Agent that are subject to a
Deposit Account Control Agreement, and (c) Excluded Accounts.

 

7.17     Permits.

 

(a)        (i) Suffer or permit to occur (A) any transfer of a Required Permit
or rights thereunder to any Person (other than a Loan Party or the
Administrative Agent) other than with respect to a Voluntary Termination; or (B)
any rescission, withdrawal, revocation, termination, amendment or modification
of or other alteration to the nature, tenor or scope of any Required Permit
except for any such amendment, modification or other alteration which does not
have a Material Adverse Effect and does not materially adversely affect the
Administrative Agent’s rights and remedies with respect to the Collateral; or

(ii) rescind, withdraw, revoke, amend, modify, supplement, or otherwise alter
the nature, tenor or scope of the Required Permits in any material respect,
other than with respect to a Voluntary Termination.

 

(b)        Terminate, surrender, modify, limit, withdraw or rescind any
Participation Agreement or participation in any other Third Party Payor Program.

 

7.18     Covenants Relating to Excluded Subsidiaries. Notwithstanding anything
in this Agreement to the contrary:

 

(a)        no Loan Party shall provide any guarantee of, or any credit support
for, any Indebtedness or other obligation (contingent or otherwise) of an
Excluded Subsidiary or Excluded Foreign

 





Page 129




Subsidiary, or otherwise be directly or indirectly liable for any Indebtedness
or other obligation (contingent or otherwise) of such Excluded Subsidiary or
Excluded Foreign Subsidiary, (i) have any direct or indirect obligation to
maintain or preserve the financial condition of such Excluded Subsidiary or
Excluded Foreign Subsidiary or to cause any such Excluded Subsidiary or Excluded
Foreign Subsidiary to achieve any specified level of operating results, and (ii)
permit a Lien on any of its property to secure, or permit any of its property to
be otherwise subject (directly or indirectly) to the satisfaction of, any
Indebtedness or other obligation (contingent or otherwise), of any Excluded
Subsidiary or Excluded Foreign Subsidiary; and

 

(b)        no Loan Party shall permit an Excluded Subsidiary to (i) own any
Capital Stock issued by a Loan Party, (ii) hold any Indebtedness of any Loan
Party, or (iii) hold any Lien on property of any Loan Party.

 

ARTICLE 8

 

FINANCIAL COVENANTS

 

8.01     Financial Covenants. So long as any Lender shall have any Commitment
hereunder or any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall

remain outstanding, the Loan Parties agree that:

 

(a)        Consolidated Total Leverage Ratio. The Consolidated Total Leverage
Ratio as of the end of any Fiscal Quarter set forth below shall not be greater
than the ratio set forth opposite such Fiscal Quarter:

 

 

 

Each Fiscal Quarter
Ending

Consolidated Total
Leverage Ratio

June 30, 2019 through and
including September 30,
2020

3.75 to 1.00

December 31, 2020 through the Termination Date

3.25 to 1.00

 

(b)        Consolidated Fixed Charges Coverage Ratio. Beginning with the Fiscal
Quarter ending June 30, 2019, the Consolidated Fixed Charges Coverage Ratio as
of the end of each Fiscal Quarter shall not be less than 1.25 to 1.00.

 

ARTICLE 9

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01     Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)        Non-Payment. Any Borrower or any other Loan Party fails to pay when
and as required to be paid pursuant to this Agreement or any other Loan
Document, (i) any amount of principal of any Loan or any Letter of Credit
Liabilities, or (ii) within one (1) Business Day after the same becomes due, any
interest on any Loan or any Letter of Credit Liabilities, or any commitment fee,
utilization fee or other fee due hereunder, or (iii) within five (5) Business
Day after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 





Page 130




(b)        Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.01,  6.02,  6.03,
 6.05 (with respect to each Borrower’s existence), 6.07,  6.10,  6.11,  6.12,
 6.14,  6.18,  6.19,  Article 7,  Article 8 or Article 10; or

 

(c)        Other Defaults. (i) An event of default has occurred under any other
Loan Document, or (ii) any Loan Party fails to perform, observe or comply with
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document and such failure continues for thirty (30) days
after the earlier of (x) a Responsible Officer of any Loan Party becoming aware
of such failure or (y) notice thereof to any Loan Party by the Administrative
Agent or any Lender; or

 

(d)        Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made (except to the
extent already qualified by knowledge, materiality or Material Adverse Effect,
in which case it shall be true and correct in all respects and shall not be
incorrect or misleading in any respect); or

 

(e)        Cross-Default. (i) Any Loan Party or any Subsidiary fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of one or more items of
Indebtedness (other than Indebtedness hereunder or under any Hedge Agreement)
having an aggregate principal amount (including undrawn committed or available
amounts) of more than $2,500,000; (ii) any Loan Party or any Subsidiary fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; or (iii) there occurs
under any Hedge Agreement an Early Termination Date (as defined in such Hedge
Agreement) resulting from (A) any event of default under such Hedge Agreement as
to which any Loan Party or any Subsidiary is the Defaulting Party (as defined in
such Hedge Agreement) or (B) any Termination Event (as so defined) under such
Hedge Agreement as to which any Loan Party or any Subsidiary is an Affected
Party (as so defined); or

 

(f)        Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors, or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its Property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty

(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its Property is instituted
without the consent of such Person and such Person fails to challenge such
Proceeding or such Proceeding is challenged but continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

 

(g)        Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable to or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the Property of any such Loan Party or any Loan Party
otherwise becomes insolvent; or

 





Page 131




(h)        Judgments. There is entered against any Loan Party or any of its
Subsidiaries (i) one or more final judgments or orders for the payment of money
(including a disgorgement order issued by a Governmental Authority) in an
aggregate amount exceeding $2,500,000 (to the extent not covered by independent
third-party insurance as to which the insurer has not disclaimed its obligation
to cover), or (ii) one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)         ERISA. (i) An ERISA Event occurs which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $2,500,000, or (ii) any Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$2,500,000; or

 

(j)         Invalidity of Loan Documents. Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect or ceases to give the Administrative Agent, for the benefit of
the Lenders, a valid and perfected Lien in any material portion of the
Collateral purported to be covered by the Loan Documents with the priority
required by the relevant Loan Document (except to the extent perfection is
deferred pursuant to the terms of Schedule 6.18); or any Loan Party or any other
Affiliate of a Loan Party contests in any manner the validity or enforceability
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

 

(k)        Change of Control. There occurs any Change of Control; or

 

(l)         [Reserved]; or

 

(m)       [Reserved]; or

 

(n)        Healthcare Proceedings. The institution of any proceeding by FDA or
similar Governmental Authority to order the withdrawal of any Product or Product
category that is material to any Loan Parties’ business, taken as a whole, from
the market or to enjoin any such Person or any representative of any such Person
from manufacturing, marketing, selling or distributing any Product or Product
category that is material to such Persons’ business, taken as a whole where such
proceeding could reasonably be expected to have a Material Adverse Effect; or

 

(o)        Required Permits. The institution of any action or proceeding by the
FDA or any other Governmental Authority to revoke, suspend, reject, withdraw,
limit, or restrict any Required Permit held by any Loan Party or any
representative of such Person if the same could reasonably be expected to result
in a Material Adverse Effect or a material adverse change in, or a material
adverse effect upon, the prospects of the Loan Parties taken as a whole; or

 

(p)        Enforcement Actions. The commencement of any enforcement action
against any Loan Party by the FDA or any other Governmental Authority if such
enforcement action could reasonably be expected to result in a Material Adverse
Effect; or

 





Page 132




(q)        Product Recall. The Recall of any Product from the market, the
voluntary withdrawal of any Product from the market, or actions to discontinue
the sale of any Product, if the same could reasonably be expected to result in a
Material Adverse Effect; or

 

(r)        Change in Law. A Change in Law, including a change in FDA policies or
procedures or state government agency policies or procedures, occurs which could
reasonably be expected to have a Material Adverse Effect; or

 

(s)        Inventory Supplier Agreements. The termination of any agreements with
manufacturers that supply any Product or any components of any Product or any
changes to any agreements with manufacturers that supply any Product or any
components of any Product that could reasonably be expected to have a Material
Adverse Effect; or

 

(t)         Earn-Out Obligations in connection with Verus Merger, Gould’s
Acquisition, and Med Way Acquisition. Holdings, Intermediate Holdings or any
Loan Party makes a payment (other than a payment solely in Capital Stock of
Holdings) with respect to the Earn-Out Obligations in connection with the Verus
Merger, Gould’s Acquisition or Med Way Acquisition without the Administrative
Agent having received a Pro Forma Compliance Certificate demonstrating that,
upon giving effect to such payment on a Pro Forma Basis, (i) the Loan Parties
would be in compliance with the financial covenants set forth in Article 8 as of
the most recent Fiscal Quarter for which the Loan Parties have delivered
financial statements pursuant to Section 6.01(a) or Section 6.01(b), as
applicable, (ii) the Consolidated Total Leverage Ratio does not exceed 3.00:1.00
as of the most recent Fiscal Quarter for which the Loan Parties have delivered
financial statements pursuant to Section 6.01(a) or Section 6.01(b), as
applicable, and (iii) Excess Liquidity as of the date of the payment shall be at
least $10,000,000.

 

9.02     Remedies upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent may, and upon the
direction of the Required Lenders shall, take any or all of the following
actions:

 

(a)        declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers or Support Providers to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document other than a Secured Hedge Agreement
which shall be governed by its own provisions to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;

 

(c)        require that the Borrowers Cash Collateralize the total Letter of
Credit Liabilities (in an amount equal to 105% of the total Letter of Credit
Liabilities as of such date) and prepay Letter of Credit Fees; and

 

(d)        exercise on behalf of itself and the other Secured Parties any and
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable Law;

 

provided,  however, that upon the occurrence of any Event of Default described
in Section 9.01(f) or 9.01(g), the obligation of each Lender to make Loans and
any obligation of the L/C Issuers to make L/C Credit Extensions and Support
Providers to issue Support Agreements shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Loan Parties to Cash Collateralize the total

 





Page 133




Letter of Credit Liabilities as aforesaid shall automatically become effective,
in each case without further act of the Administrative Agent or any Lender.
Except as expressly provided for herein, presentment, demand, protest and all
other notices (including notice of acceleration and notice of intent to
accelerate) of any kind are hereby waived by the Borrowers.

 

9.03     [Reserved].

 

9.04     Application of Funds. Upon the occurrence and during the continuance of
an Event of Default (or after the Loans have otherwise become due and payable
and the Letter of Credit Liabilities have been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order upon the Administrative Agent’s election or the
direction of the Required Lenders:

 

(a)        First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses, protective advances and other amounts (including
reasonable Attorney Costs and amounts payable under Article 3) payable or
reimbursable to the Administrative Agent in its capacity as such;

 

(b)        Second, to payment of that portion of the Obligations constituting
fees payable to the Lenders, ratably among them in proportion to the fees
payable to them;

 

(c)        Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unreimbursed Amounts and fees,
premiums and scheduled periodic payments, and any interest accrued thereon, due
under any Secured Hedge Agreement, ratably among the Secured Parties in
proportion to the respective amounts described in this clause (c) held by them;

 

(d)        Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and Unreimbursed Amounts, payments of amounts due
in respect of any Banking Services Obligations, breakage, termination or other
payments, and any interest accrued thereon, due under any Secured Hedge
Agreement, to Cash Collateralize that portion of Letter of Credit Liabilities
comprised of the aggregate undrawn amount of Letters of Credit and Support
Agreements (together with aggregate facing and similar fees and expenses of the
issuers of the Letters of Credit that will accrue on such Letters of Credit
through the stated expiry of such Letters of Credit (assuming no drawings
thereon before stated expiry date)), ratably among the Secured Parties in
proportion to the respective amounts described in this clause (d) held by them;

 

(e)        Fifth, to the payment of any other unpaid Obligations and to Cash
Collateralize any other contingent Obligations which are not yet due and payable
but with respect to which a claim has been or may reasonably be expected to be
asserted by the applicable Secured Party in an amount estimated by
Administrative Agent to be the amount of related costs, expenses and
indemnification Obligations that may become due and payable; and

 

(f)        Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.

 

All amounts owing under this Agreement in respect of such Obligations, including
fees, interest, default interest, interest on interests, expense reimbursement
and indemnities, shall be payable in accordance with the foregoing waterfall
provisions irrespective of whether a claim in respect of such amounts is allowed
or allowable in any insolvency Proceeding under any Debtor Relief Law to the
fullest extent permitted by Law.

 





Page 134




Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit and Support Agreements pursuant to clause
(d) above shall be applied to satisfy drawings under such Letters of Credit and
Support Agreements if and as they occur. If any amount remains on deposit as
cash collateral after all Letters of Credit and Support Agreements have either
been fully drawn or expired, and all Unreimbursed Amounts have been paid, such
remaining amount shall be applied to other Obligations, if any, in the order set
forth above.

 

In connection with any distribution of payments and collections pursuant to this
Section 9.04, the Administrative Agent may in its discretion assume that no
amounts are due to any Secured Hedge Provider or any provider of Banking
Services or are due on account of clause (e) unless such Secured Hedge Provider
or other applicable Secured Party has notified the Administrative Agent of the
amount of any such liability owed to it prior to such distribution.

 

Notwithstanding anything to the contrary set forth above, Excluded Hedge
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Obligations otherwise set forth above in this Section.

 

9.05     Loan Parties Right to Cure.

 

(a)        Notwithstanding anything to the contrary contained in this Article 9,
for purposes of determining whether the Loan Parties have failed to comply with
any covenant contained in Section 8.01 that is calculated by using Consolidated
EBITDA, the Borrowers shall have the right (the “Cure Right”) to increase
Consolidated EBITDA for any Fiscal Quarter by the amount of Net Cash Proceeds
actually received by Intermediate Holdings from the Sponsor (by way of common
equityissuance  of Qualified Capital  Stock  for  cash  by  AdaptHealth  Corp.
 or  from cash contributions or in return forto the issuancecapital of Capital
Stock, in each case,AdaptHealth  Corp.  as  cash  common  equity or other than
DisqualifiedQualified Capital Stock)  (any such equity contributionNet  Cash
Proceeds so included in the calculation of Consolidated EBITDA, a “Specified
Equity Contribution” and the amount of any such Specified Equity Contribution,
the “Cure Amount”) after the end of such Fiscal Quarter and on or prior to the
date that is ten (10) daysBusiness Days after the date on which financial
statements with respect to such Fiscal Quarter are required to be delivered
pursuant to Section 6.01(b) (the “Cure Date”), in each case so long as, and to
the extent that, such amounts are then contributed by Intermediate Holdings in
cash to the common equity of the Borrowers, and that, on or prior to the Cure
Date, the Borrowers shall inform the Administrative Agent of the Specified
Equity Contribution, whereupon the covenants contained in Section 8.01 shall be
recalculated giving effect to the following pro forma adjustments:

 

(i)          Consolidated EBITDA shall be increased, solely for the purpose of
determining the existence of a Default or an Event of Default under the
covenants contained in Section 8.01 with respect to any period of four (4)
consecutive Fiscal Quarters that includes the Fiscal Quarter for which the Cure
Right was exercised and not for any other purpose under this Agreement, by an
amount equal to the Net Cash Proceeds of the Specified Equity Contribution; it
being understood that for purposes of calculating the Consolidated Total
Leverage Ratio as of the end of the Fiscal Quarter for which the Cure Right was
exercised and the immediately following three (3) Fiscal Quarters, Consolidated
Funded Indebtedness shall not be reduced by the amount of any prepayment or
repayment of Indebtedness made with the proceeds of the Specified Equity
Contribution; and

 

(ii)         if, after giving effect to the foregoing recalculations, the
Borrowers shall then be in compliance with the requirements of all covenants
contained in Section 8.01, the Borrowers shall be deemed to have satisfied the
requirements of the financial performance

 





Page 135




covenants contained in Section 8.01 as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the financial performance
covenants contained in Section 8.01 that had occurred shall be deemed cured for
the purposes of this Agreement, provided, that in any event, neither
Administrative Agent nor any Lender shall be required to provide any Credit
Extension following any Default or Event of Default under the covenants
contained in Section 8.01 for which a Cure Right has been exercised but for
which the Specified Equity Contribution has not yet been made to the Borrowers
and applied in accordance with this Section 9.05(a).

 

Notwithstanding anything herein to the contrary, (a) there shall be no more than
two (2) Fiscal Quarters in each four (4) Fiscal Quarter period in which a Cure
Right is exercised; (b) during the term of this Agreement, there shall be no
more than five (5) Fiscal Quarters in which a Cure Right is exercised; (c) there
shall not be two (2) consecutive Fiscal Quarters in which a Cure Right is
exercised; (d) the Cure Amount for any Fiscal Quarter shall be no greater than
and not less than the amount required to cause the Borrowers to be in compliance
with the financial covenants contained in Section 8.01 calculated by using
Consolidated EBITDA for such Fiscal Quarter; (e) any and all proceeds of a
Specified Equity Contribution shall be immediately due and payable as a
mandatory prepayment of the Obligations in accordance with Section 2.05(b)(iii)
and applied in accordance with Section 2.05(b)(vii)(B); (f) all Cure Amounts
will be disregarded in calculating Consolidated EBITDA for all purposes (other
than those set forth in this Section 9.05) or for any other purpose under this
Agreement or the other Loan Documents (including in respect of the making of any
Restricted Payment or the determination of the Applicable Margin); and (g) any
Obligations prepaid with Cure Amounts shall be deemed outstanding for purposes
of determining compliance with the financial covenants contained in Section 8.01
for the current Fiscal Quarter and the next three (3) Fiscal Quarters
thereafter.

 

ARTICLE 10

 

GUARANTY

 

10.01   The Guaranty. Each Guarantor hereby guarantees to each Secured Party and
the Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment and performance of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof. Each Guarantor hereby
further agrees that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), each Guarantor will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Obligations, the same will be promptly paid in full when
due (whether at extended maturity, as a mandatory prepayment, by acceleration or
otherwise) in accordance with the terms of such extension or renewal
(collectively, the “Guaranteed Obligations”).

 

Subject to Section 10.06 and the last sentence of this Section 10.01 below, the
Guarantors hereby jointly and severally agree, in furtherance of the foregoing
and not in limitation of any other right which the Administrative Agent or any
Secured Party may have at law or in equity against any Guarantor by virtue
hereof, that upon the failure of any Guaranteed Obligations to be paid when and
as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code), the Guarantors will, upon demand pay, or cause
to be paid, in cash, to the Administrative Agent for the ratable benefit of
Secured Parties, an amount equal to the sum of the unpaid principal amount of
all Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for any Borrower’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is

 





Page 136




allowed against any Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to the Secured Parties as
aforesaid.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, the Guaranteed Obligations of each Guarantor under this
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under the Debtor Relief Laws.

 

10.02   Obligations Unconditional. The Guaranteed Obligations of each Guarantor
under Section 10.01 are joint and several and absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable Law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 10.02 that the
obligations of each Guarantor hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrowers or any other Guarantor for amounts paid under this Article 10
until the Termination Date. Without limiting the generality of the foregoing, it
is agreed that, to the fullest extent permitted by law, the occurrence of any
one or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain joint and several and absolute and
unconditional as described above:

 

(a)        at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;

 

(b)        any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other agreement or instrument referred to in the Loan Documents
shall be done or omitted;

 

(c)        the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

 

(d)        any Lien granted to, or in favor of, the Administrative Agent or any
Secured Party or Secured Parties as security for any of the Obligations shall
fail to attach or be perfected;

 

(e)        any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor); or

 

(f)        any other action or inaction shall occur that might constitute a
surety defense.

 

10.03   Reinstatement. The Guaranteed Obligations of any Guarantor under this
Article 10 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Secured Party on demand for all reasonable
costs and expenses (including fees and expenses of counsel) incurred by the
Administrative

 





Page 137




Agent or such Secured Party in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law. This paragraph
shall survive any termination of this Agreement.

 

10.04   Waivers.

 

(a)        Each Guarantor hereby waives, to the fullest extent permitted by Law,
for the benefit of the Administrative Agent and each Secured Party: (a) any
right to require the Administrative Agent or any Secured Party, as a condition
of payment or performance by such Guarantor, to (i) proceed against any
Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from any Borrower, any such other guarantor or any other Person, (iii)
proceed against or have resort to any balance of any deposit account or credit
on the books of the Administrative Agent and Secured Parties in favor of any
Borrower or any other Person, or (iv) pursue any other remedy in the power of
the Administrative Agent and the Secured Parties whatsoever; (b) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of any Borrower or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of any Borrower or any other Guarantor
from any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal or any law, rule, regulation, or order of
any jurisdiction affecting any term of the Guaranteed Obligations; (d) any
defense based upon the Administrative Agent’s or any Secured Party’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that the Administrative Agent and the Secured Parties protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default under any Loan Document, any Secured Hedge Agreement
or any agreement or instrument related thereto, notices of any renewal,
extension or modification of the Guaranteed Obligations or any agreement related
thereto, notices of any extension of credit to any Borrower and notices of any
of the matters referred to in Section 10.02 and any right to consent to any
thereof; and (g) any defenses or benefits that may be derived from or afforded
by law which limit the liability of or exonerate guarantors or sureties, or
which may conflict with the terms hereof. Each Guarantor agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation to the extent permitted by
Section 10.02;  provided,  however, Guarantor agrees that such rights shall be
automatically (and without any further action) irrevocably waived and released
if such security is acquired by a Person as a result of the exercise of the
remedies under the Loan Documents.

 

10.05   Remedies. Each Guarantor agrees that, to the fullest extent permitted by
Law, as between such Guarantor, on the one hand, and the Administrative Agent
and the Secured Parties, on the other hand, the Obligations may be declared to
be forthwith due and payable as provided in Section 9.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 9.02) for purposes of Section 10.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall

 





Page 138




forthwith become due and payable by each Guarantor for purposes of Section
10.01. Each Guarantor acknowledges and agrees that its Guaranteed Obligations
hereunder are secured in accordance with the terms of the Collateral Documents
and that the Secured Parties may exercise their remedies thereunder in
accordance with the terms thereof.

 

10.06   Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their respective obligations arising under the Guaranty.
Accordingly, in the event any payment or distribution is made on any date by a
Guarantor (a “Funding Guarantor”) under the Guaranty such that its Aggregate
Payments exceeds its Fair Share as of such date, such Funding Guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in an
amount sufficient to cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under the Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under the Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code or any
comparable applicable provisions of state law, provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 10.06, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (1)
the aggregate amount of all payments and distributions made on or before such
date by such Contributing Guarantor in respect of the Guaranty (including in
respect of this Section 10.06), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 10.06. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 10.06 shall not be construed in any way to limit the liability
of any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 10.06 and a
right to receive any Fair Share Contribution Amount shall be deemed an asset of
the Guarantor entitled to such amount.

 

10.07   Guarantee of Payment; Continuing Guarantee. The guarantee in this
Article 10 is an absolute and unconditional guaranty of payment and not of
collection, is a continuing and irrevocable guarantee, and shall apply to all
Obligations whenever arising.

 

10.08   Subordination of Other Obligations. Any Indebtedness of any Borrower or
any Guarantor or any Subsidiary now or hereafter owing to any Loan Party (the
“Obligee”) shall be subordinated in right of payment to the Obligations
(provided, such payments shall be permitted so long as no Event of Default has
occurred and is continuing) and any Lien now or hereafter securing such
Indebtedness is hereby subordinated in priority to the Liens of Administrative
Agent now or hereafter securing any of the Obligations, and any such
Indebtedness collected or received by the Obligee after an Event of Default has
occurred and is continuing shall be held in trust for the Administrative Agent
for its benefit and the benefit of the Secured Parties and shall forthwith be
paid over to Administrative Agent for its benefit and the benefit of the Secured
Parties to be credited and applied against the Obligations but without
affecting, impairing or limiting in any manner the liability of the Obligee
under any other provision

 





Page 139




 

hereof. No Obligee shall exercise any remedy with respect to such Indebtedness
prior to the Termination Date.

 

ARTICLE 11

 

THE ADMINISTRATIVE AGENT

 

11.01    Appointment and Authorization of Administrative Agent.

 

(a)        Each Secured Party hereby irrevocably appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Secured Party or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(b)        Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each Support Provider shall act on behalf of the Lenders with respect to any
Support Agreements entered into by it and the documents associated therewith and
each L/C Issuer and Support Provider, respectively, shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this Article
11 with respect to any acts taken or omissions suffered by such L/C Issuer or
Support Provider in connection with Letters of Credit and Support Agreements
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit and Support
Agreements as fully as if the term “Administrative Agent” as used in this
Article 11 and in the definition of “Agent-Related Person” included such L/C
Issuer or Support Provider with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuers or Support
Providers.

 

(c)        Swingline Lender shall act on behalf of the Lenders with respect to
any Swingline Loan made by it and the documents associated therewith, and the
Swingline Lender shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article 11 with respect to any acts taken or
omissions suffered by the Swingline Lender in connection with the Swingline
Loans made by it or proposed to be made by it as fully as if the term
“Administrative Agent” as used in this Article 11 and in the definition of
“Agent-Related Person” included the Swingline Lender with respect to such acts
or omissions, and (ii) as additionally provided herein with respect to the
Swingline Lender.

 

11.02   Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through its, or its
Affiliates’, agents, employees or attorneys-in-fact and shall be entitled to
obtain and rely upon the advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of the Administrative Agent’s
gross negligence or willful misconduct (as finally determined in a
non-appealable decision of a court of competent jurisdiction).

 





Page 140




11.03   Liability of Administrative Agent. No Agent-Related Person shall be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby, and each Loan Party and Secured Party hereby waives and
agrees not to assert any right, claim or cause of action based thereon, except
to the extent of liabilities resulting primarily from its own gross negligence
or willful misconduct in connection with its duties expressly set forth herein,
as finally determined in a non-appealable decision of a court of competent
jurisdiction. Without limiting the foregoing, no Agent-Related Person shall be:
(i) responsible or have any obligation to any other Secured Party for the due
execution, validity, genuineness, effectiveness, sufficiency, or enforceability
of, or for any recital, statement, warranty or representation in, this
Agreement, any other Loan Document or any related agreement, document or order;
(ii) required or have any obligation to ascertain, monitor or enforce or to make
any inquiry concerning the performance or observance by any Loan Party and any
Lender of any of the terms, conditions, covenants, or agreements of this
Agreement or any of the other Loan Documents (including, without limitation, any
restrictions, limitations or qualifications related to any Disqualified
Institution); (iii) responsible for or have any duty to ascertain or monitor or
to inquire into whether a condition set forth in any Loan Document is satisfied,
or waived, including any condition set forth in Article 4 hereof; (iv)
responsible or have any obligation to any other Secured Party for the state or
condition of any properties of the Loan Parties constituting Collateral for the
Obligations or any information contained in the books or records of the Loan
Parties; (v) responsible or have any obligation to any other Secured Party for
the validity, enforceability, collectability, effectiveness or genuineness of
this Agreement or any other Loan Document or any other certificate, document or
instrument furnished in connection therewith; (vi) liable with respect to or
arising out of any assignment or participation of the Obligations, or disclosure
of any information, to any Secured Party or such Secured Party’s
representatives, Approved Funds or Affiliates; or (vii) responsible or have any
obligation to any other Secured Party to assure that the Collateral exists or is
owned by the Loan Parties or is cared for, protected, or insured or has been
encumbered, or that the Liens granted to the Administrative Agent therein have
been properly or sufficiently or lawfully created, perfected (or continue to be
perfected), protected, or enforced or are entitled to any particular priority,
or to exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the rights,
authorities, and powers granted or available to the Administrative Agent
pursuant to any of the Loan Documents. In addition to and not in limitation of
the foregoing, it is understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, the Administrative Agent may act in
any manner it may deem appropriate, in its sole discretion, given the
Administrative Agent’s own interest in the Collateral in its capacity as one of
the Secured Parties and that the Administrative Agent shall have no other duty
or liability whatsoever to any Secured Party as to any of the foregoing,
including, without limitation, the preparation, form or filing of any Uniform
Commercial Code financing statement, amendment or continuation or of any other
type of document related to the creation, perfection, continuation or priority
of any Lien as to any property of the Loan Parties.

 

11.04    Reliance by Administrative Agent.

 

(a)        The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Secured
Parties against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from

 





Page 141




acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders (or such greater number of Lenders as
may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Secured Parties. Notwithstanding the foregoing, the Administrative Agent shall
not be required to take, or to omit to take, any action that is, in the opinion
of the Administrative Agent or its counsel, contrary to any Loan Document or
applicable Law.

 

(b)        For purposes of determining compliance with the conditions specified
in Article 4, each Lender that has signed this Agreement (or an addendum or
joinder to this Agreement) shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

 

11.05   Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default and/or Event of Default,
unless the Administrative Agent shall have received written notice from a Lender
or any Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default
and/or Event of Default as may be directed by the Required Lenders in accordance
with Article 9, provided, that unless and until the Administrative Agent has
received any such direction in accordance with Section 11.04, the Administrative
Agent may (but shall not be obligated to) take any action, or refrain from
taking any action, with respect to such Default and/or Event of Default as it
shall deem advisable or in the best interest of the Lenders.

 

11.06   Credit Decision; Disclosure of Information by Administrative Agent. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent-Related Person hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, no Agent-Related
Person shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person.

 

11.07   Indemnification of Administrative Agent. The Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), severally in proportion to its Pro Rata Share, and hold

 





Page 142




harmless each Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided,  however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
 however, that no action taken in furtherance of the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 11.07. Without limitation of the foregoing, each Lender
shall reimburse each Agent-Related Person upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by any
Agent-Related Person in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein. The obligations of the
Lenders hereunder shall not diminish the obligations of the Borrowers to
indemnify and reimburse the Agent-Related Persons for such amounts. The
Administrative Agent may in its discretion first seek payment from the Lenders
hereunder before seeking payment from the Borrowers for such amounts or may seek
payments first from the Borrowers. In any event, any amounts received from
Borrowers as reimbursement for amounts already reimbursed by Lenders shall be
paid to Lenders in accordance with the terms hereof. The undertaking in this
Section 11.07 shall survive the Termination Date and the resignation of the
Administrative Agent.

 

11.08   Administrative Agent in its Individual Capacity. Administrative Agent
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though
Administrative Agent were not the Administrative Agent, Support Provider or an
L/C Issuer hereunder and without notice to or consent of any Secured Party. The
Secured Parties acknowledge that, pursuant to such activities, Administrative
Agent or its Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Loans, Administrative Agent and/or its
Affiliates (as applicable) shall have the same rights and powers under this
Agreement as any other Secured Party and may exercise such rights and powers as
though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” include the Administrative Agent and/or its Affiliates (as applicable)
in its individual capacity.

 

11.09   Successor Administrative Agent. The Administrative Agent may resign as
the Administrative Agent upon ten (10) days’ notice to the Lenders and the
Borrower Representative, provided that any such resignation by the
Administrative Agent may also constitute its resignation as the L/C Issuer,
Support Provider and Swingline Lender (if applicable). If the Administrative
Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders (or the Affiliates thereof) a successor administrative agent
for the Lenders, which successor administrative agent shall (unless an Event of
Default has occurred and is continuing) be subject to the approval of the
Borrower Representative (which approval shall not be unreasonably withheld or
delayed). If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders, a successor
administrative agent from among the Lenders (or the Affiliates thereof). Upon
the acceptance of its appointment as successor administrative agent hereunder,
the Person acting as such successor administrative agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent (and Support
Provider, L/C Issuer and Swingline Lender (if the retiring Administrative Agent
desires to resign therefrom)) and the respective terms “Administrative Agent”,
“Support Provider”, “L/C Issuer” and “Swingline Lender” shall mean such
successor administrative agent, Letter of Credit issuer, support provider, and
swingline lender, and the retiring Administrative Agent’s appointment, powers
and duties in such capacities shall be terminated without any other further act
or deed

 





Page 143




on its behalf. After any retiring Administrative Agent’s resignation hereunder
as the Administrative Agent, the provisions of this Article 11 and Sections
12.04 and 12.05 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Administrative Agent under this Agreement or
while it was actively engaged in transferring its rights and obligations as
Administrative Agent to the successor administrative agent. If no successor
administrative agent has accepted appointment as the Administrative Agent by the
date ten (10) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Required Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor administrative agent as provided for above.
No Person may be removed from its capacity as Administrative Agent.

 

11.10    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan, Letter of Credit Liabilities or Swingline Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Loan Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Liabilities,
Swingline Exposures and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Secured Parties and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Secured Parties and the Administrative Agent and their respective agents and
counsel and all other amounts due the Secured Parties and the Administrative
Agent under Sections 2.09 and 12.04) allowed in such judicial proceeding; and

 

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 12.04.

 

11.11    Collateral and Guaranty Matters. The Secured Parties irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Guarantor and any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon the Termination Date, (ii)
that is transferred or to be transferred as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document, or (iii) as
approved in accordance with Section 12.01, and to execute in connection with
such events such payoff letters and related documentation in form and substance
satisfactory to Administrative Agent, in its sole discretion, as shall in
Administrative Agent’s sole discretion be deemed advisable. In connection with
any such release, each Lender, the L/C Issuer and the Support Providers hereby
direct the Administrative Agent, and the Administrative Agent agrees that it
shall, upon the reasonable request of the Borrower Representative (and except in
the case where the Termination Date has actually occurred, so long as no Default
or Event of Default then exists), to (i) promptly execute and deliver or file
such documents and perform other actions reasonably requested to release the
guaranties and the Liens and (ii) deliver to the Loan Parties any portion of
such Collateral so released in the possession of the Administrative Agent or as
otherwise required under any Loan Documents,

 





Page 144




Subordination Agreement, Acceptable Intercreditor Agreement, or applicable Law,
in each case without recourse, representation or warranty. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of Property, pursuant to this Section 11.11.

 

The Secured Parties hereby irrevocably authorize Administrative Agent (absent,
with respect to any particular transaction, Administrative Agent receiving
contrary written bidding instructions from the Required Lenders before such
transaction), to credit bid all or any portion of the Obligations (including, to
credit bid all or any portion of the Obligations (including accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise)) and in such manner purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Section 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) Administrative Agent (whether by judicial
action or otherwise) in accordance with any applicable Law. In connection with
any such credit bid and purchase, the Obligations owed to the Secured Parties
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that would vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) in the asset or assets so purchased (or in the Capital Stock or debt
instruments of the acquisition vehicle or vehicles that are used to consummate
such purchase). In connection with any such bid Administrative Agent shall be
authorized (i) to form one or more acquisition vehicles to make a bid, (ii) to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Capital Stock thereof shall be governed, directly or indirectly, by the vote of
the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a) through (h) of Section 12.01 of this Agreement
(provided that, in any event, the consent of each Lender shall be required for
any amendment that would treat or attempts to treat a Lender or a class of
Lenders in a manner different than all other Lenders)), and (iii) to the extent
that Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Capital Stock and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

11.12    Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” (each, an “Additional
Titled Agent”) shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, no Additional Titled Agent shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any Additional Titled Agent in deciding to enter
into this Agreement or in taking or not taking action hereunder. At any time
that any Lender serving as an Additional Titled Agent shall have transferred to
any other Person (other than any Affiliates) all of its interests in the Loans,
such Lender shall be deemed to have concurrently resigned as such Additional
Titled Agent.

 





Page 145




11.13    Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender, L/C
Issuer or Support Provider as long as, by accepting such benefits, such Secured
Party agrees, as among the Administrative Agent and all other Secured Parties,
that such Secured Party is bound by (and, if requested by the Administrative
Agent, shall confirm such agreement in a writing in form and substance
acceptable to the Administrative Agent) this Article 11,  Section 2.13 (Sharing
of Payments), Section 12.08 (Confidentiality) and Section 12.09 (Setoff) as each
may be in effect from time to time, and the decisions and actions of the
Administrative Agent and the Required Lenders (or, where expressly required by
the terms of this Agreement, a greater proportion of the Lenders) to the same
extent a Lender is bound, provided,  however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 11.07
(Indemnification of Administrative Agent) only to the extent of liabilities,
costs and expenses with respect to or otherwise relating to the Collateral held
for the benefit of such Secured Party, in which case the obligations of such
Secured Party thereunder shall not be limited by any concept of ratability or
similar concept, (b) except as set forth specifically herein as to such Secured
Party (rather than the Secured Parties generally), each of the Administrative
Agent, the Lenders, the L/C Issuers and the Support Providers shall be entitled
to act at its sole discretion, without regard to the interest of such Secured
Party, regardless of whether any Obligation to such Secured Party thereafter
remains outstanding, is deprived of the benefit of the Collateral, becomes
unsecured or is otherwise affected or put in jeopardy thereby, and without any
duty or liability to such Secured Party or any such Obligation and (c) except as
set forth specifically herein as to such Secured Party (rather than the Secured
Parties generally), such Secured Party shall not have any right to be notified
of, consent to, direct, require or be heard with respect to, any action taken or
omitted in respect of the Collateral or under any Loan Document.

 

11.14    Exclusive Right to Enforce Rights and Remedies. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Loan Parties or any of them or in respect of the
Collateral are hereby granted to, and shall be vested exclusively in, and all
actions and Proceedings in connection with any such enforcement shall be
instituted and maintained exclusively by, Administrative Agent (or its agents or
designees) in accordance with the Loan Documents for the benefit of the
applicable Secured Parties; provided that the foregoing shall not prohibit (i)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (ii) each of the L/C
Issuer, any Support Provider and the Swingline Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as L/C Issuer,
Support Provider or Swingline Lender, as the case may be) hereunder and under
the other Loan Documents, (iii) any Lender or Participant from exercising setoff
rights in accordance with Section 12.09, (iv) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a Proceeding relative to any Loan Party under any Bankruptcy Code or other
Debtor Relief Law or (v) any Lender or other Secured Party from exercising any
express right or remedy of such Lender under the Loan Documents where the
Administrative Agent does not have the power and authority under the Loan
Documents to act on behalf of such Lender or other Secured Party; and provided,
further, that if at any time there is no Person acting as the Administrative
Agent hereunder and under the other Loan Documents, then (A) the Required
Lenders shall have the rights otherwise ascribed to the Administrative Agent
pursuant to Section 9.02 and (B) in addition to the matters set forth in Section
11.04 and Section 12.09, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

11.15    Flood Laws. Administrative Agent has adopted internal policies and
procedures that address requirements placed on federally regulated lenders under
the National Flood Insurance Reform Act of 1994 and related legislation (the
“Flood Law”). Administrative Agent may post an E-System (or otherwise distribute
to each Lender in the syndicate) documents that it receives in connection with
the Flood Laws. However, Administrative Agent reminds each Lender and
Participant in the facility that,

 





Page 146




pursuant to the Flood Laws, each federally regulated Lender (whether acting as a
Lender or Participant in the credit facility) is responsible for assuring its
own compliance with the flood insurance requirements, and Administrative Agent
disclaims any liability in connection with the failure of any such Lender or
Participant to comply with flood insurance requirements.

 

11.16    Banking Services Obligations/Hedging. Except as otherwise expressly set
forth herein, no Hedge Party or any party that provides Banking Services that
obtains the benefit of the provisions of Section 9.04, the Guaranty or any
Collateral by virtue of the provisions hereof or any Loan Document shall have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Guaranty or any Loan Document) other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article 11 to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising in connection with the Banking Services Obligations and
Secured Hedge Agreements except to the extent expressly provided herein and
unless the Administrative Agent has received a written designation notice, in
form proscribed by the Administrative Agent, of such Obligations, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Hedge Party or the party providing Banking Services, as the case may
be (in each case, other than in the case where Administrative Agent or its
Affiliates is the Hedge Party or such provider). Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising in connection with Banking
Services Obligations or Secured Hedge Agreements in the case of a Termination
Date.

 

11.17    Certain ERISA Matters.

 

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:

 

(i)          Such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments,

 

(ii)         The transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this

 





Page 147




Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)        Such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)        In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrowers or any other
Loan Party, that:

 

(i)          none of the Administrative Agent or the Arranger, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

 

(ii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E).

 

(iii)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

 

(v)         no fee or other compensation is being paid directly to the
Administrative Agent or the Arranger or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 

(c)        The Administrative Agent and the Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial

 





Page 148




interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

ARTICLE 12

 

MISCELLANEOUS

 

12.01   Amendments, Etc. Except as provided in Sections 2.15,  2.17,  2.18, and
3.03(b) as in effect on the date hereof, no amendment or waiver of any provision
of any Loan Document (other than the Fee Letter, the Landlord Agreements, the
Deposit Account Control Agreements, the Issuer Documents, any Secured Hedge
Agreement, agreements hereafter executed solely in respect of the Banking
Services Obligations and Schedule 6.18), and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
executed by (1) in the case of any amendment, consent or waiver to cure any
ambiguity, omission, defect or inconsistency or granting a new Lien for the
benefit of the Secured Parties or extending any existing Lien over additional
property or adding additional Subsidiaries of Intermediate Holdings or other
pledgors as parties thereto, the Administrative Agent and the applicable
Borrower or Loan Party, (2) in the case of any amendment necessary to implement
the terms of a Term Loan Increase or a Revolving Commitment Increase in
accordance with the terms hereof, the Administrative Agent, the Borrowers and
the participating Lenders, and (3) in the case of any other amendment, consent
or waiver, the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) and the applicable Borrower or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, provided, that
no such amendment, waiver or consent shall:

 

(a)        extend the expiry or increase the amount of the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 9.02) without
the written consent of such Lender (it being understood and agreed that a waiver
or amendment of any condition precedent set forth in Section

4.02 or of any Default or Event of Default shall not be considered an extension
or increase in Commitments of any Lender);

 

(b)        postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal (excluding mandatory prepayments), Unreimbursed
Amounts, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

 

(c)        reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or Unreimbursed Amounts, or any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby, provided, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrowers to pay interest at the Default Rate,
and no change to the definition of “Consolidated Total Leverage Ratio” or in the
component definitions thereto shall be considered to be a reduction or
forgiveness of interest;

 





Page 149




(d)        change Section 2.13 or Section 9.04 or the definition of “Pro Rata
Share” in a manner that would alter the sharing or application or priority of
payments required thereby without the written consent of each Lender;

 

(e)        change any provision of this Section 12.01 or the definition of
“Required Lenders”, “Required Revolving Lenders” or “Required Term Loan Lenders”
or any other provision of any Loan Document specifying the number or percentage
of Lenders required to amend, waive or otherwise modify any rights thereunder or
make any determination or grant any consent thereunder without the written
consent of each Lender;

 

(f)        release all or substantially all of the Collateral, consensually
subordinate the Liens of Administrative Agent on the Collateral or consensually
subordinate the Obligations to other indebtedness or liabilities (in accordance
with this Agreement (as in effect on the date hereof) or in accordance with
financing to one or more Loan Parties, pursuant to Section 364 of the Bankruptcy
Code or any similar proceeding under any Debtor Relief Law) without the written
consent of each Lender;

 

(g)        change any provision that restricts the Sponsor or its Affiliates
from holding an interest (whether through an assignment, a participation or
otherwise) in the Obligations without the written consent of each Lender; or

 

(h)        release any Borrower; or release all or substantially all of the
Guarantors from their obligations under the Loan Documents (or otherwise limit
such Guarantors’ liability) without the written consent of each Lender directly
affected thereby;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and executed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) to the extent that an L/C Issuer
or Support Provider (as the case may be) is a party to this Agreement, no
amendment, waiver or consent shall, unless in writing and executed by the L/C
Issuers or Support Providers in addition to the Lenders required above, affect
the rights or duties of any L/C Issuers or Support Providers under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
executed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement; (iv) a
Secured Hedge Agreement, agreements hereafter executed solely in respect of the
Banking Services Obligations, the Fee Letter, the Landlord Agreements, the
Deposit Account Control Agreements and the Issuer Documents may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
required parties thereto; (v) no amendment, waiver or consent shall, unless in
writing signed by Required Term Loan Lenders and Required Revolving Lenders,
amend or modify the terms of Section 2.05(b)(vii) in a manner that would alter
the application of mandatory prepayments; (vi) no amendment, waiver or consent
shall unless in writing and signed by all Revolving Lenders, amend the
percentage specified in the definition of Required Revolving Lenders; and (vii)
no amendment, waiver or consent shall, unless in writing and signed by all Term
Loan Lenders, amend the percentage specified in the definition of Required Term
Loan Lenders. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (i) the Revolving Commitment of such Lender may
not be increased without the consent of such Defaulting Lender and (ii) any
waiver, amendment or modification requiring the consent of each affected Lender
which affects such Defaulting Lender more adversely than other affected Lenders
shall require the consent of such Defaulting Lender.

 

Each waiver or consent under any Loan Document shall be effective only in the
specific instance and for the specific purpose for which it was given.

 





Page 150




12.02    Notices and Other Communications; Facsimile Copies.

 

(a)        General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (which includes
messages sent by electronic mail or other electronic transmission). All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or (subject to subsection (c) below) electronic mail address,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

 

(i)          if to the Borrower Representative or the Loan Parties, to the
Borrower Representative, at the address, facsimile number, electronic mail
address or telephone number specified for the Borrower Representative on
Schedule 12.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Administrative Agent;

 

(ii)         if to the Administrative Agent, the L/C Issuer, the Support
Provider, or Swingline Lender, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 12.02 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower
Representative and Administrative Agent; and

 

(iii)       if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower
Representative and the Administrative Agent.

 

All such notices and other communications shall be deemed to be delivered or
made upon the earlier to occur of (i) actual receipt by the relevant party
hereto and (ii) (A) if delivered by hand or by courier, when received by the
relevant party hereto; (B) if delivered by mail, four (4) Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered, provided,  however, that notices and other
communications to the Administrative Agent pursuant to Article 2 shall not be
effective until actually received by such Person. In no event shall a voicemail
message be effective as a notice, communication or confirmation hereunder.

 

(b)        Effectiveness of Facsimile Documents and Signatures. Loan Documents
may be transmitted and/or executed by facsimile, or by electronic mail. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Administrative Agent and the Lenders. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually signed original thereof, provided, that the failure to
request or deliver the same shall not limit the effectiveness of any facsimile
or other electronic document or signature.

 

(c)        Limited Use of Electronic Mail. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.01 and
Section 6.02, and to deliver any other notices and other communications and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose without the consent of the Administrative Agent.

 





Page 151




(d)        Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon, and shall not
incur any liability for relying upon, any notices (including telephonic Loan
Notices) purportedly delivered by or on behalf of any Loan Party or the Borrower
Representative even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance, in good faith, by such Person on each
notice purportedly delivered by or on behalf of any Loan Party or Borrower
Representative. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

(e)        Public Materials. Borrowers hereby acknowledges that (a) the
Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of Loan Parties hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on any E-System and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to Holdings or its
Subsidiaries, or the respective securities of any of the foregoing, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. Borrowers hereby agree that so long as a Loan Party is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a Rule 144A private offering or is actively contemplating
issuing any such securities it will, if requested by the Administrative Agent,
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Administrative Agent and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to any
Loan Party or its securities for purposes of United States Federal and state
securities laws (provided,  however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 12.08);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of any E-System designated “Public Side Information”; and (z)
the Administrative Agent shall treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of any E-System not
designated “Public Side Information.” Notwithstanding the foregoing, Borrowers
shall be under no obligation to mark the Borrower Materials “PUBLIC.”

 

12.03   No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

12.04   Attorney Costs, Expenses. Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party therefor except as expressly provided therein. The Borrowers
agree (a) to pay or reimburse the Administrative Agent for all reasonable,
documented out-of-pocket costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation, syndication and
administration of the transactions contemplated

 





Page 152




hereby and thereby, including all reasonable Attorney Costs and costs and
expenses in connection with the use of IntraLinks, SyndTrak, StuckyNet, or other
similar information transmission systems in connection with this Agreement (each
being an “E-System”), and (b) to pay or reimburse the Administrative Agent, the
L/C Issuer and each Support Provider and each Lender for all documented
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights following the occurrence
and during the continuance of a Default or an Event of Default or the exercise
of remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Obligations and during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs. In the case of Attorney
Costs otherwise payable or reimbursable under this paragraph (other than
pursuant to clause (b) in the immediately preceding sentence, which Attorney
Costs will not be so limited), Attorney Costs shall be limited to the reasonable
fees, disbursements and other charges of one counsel to the Secured Parties and
one separate counsel for the Administrative Agent and, if reasonably necessary,
of one special counsel and one local counsel to the Secured Parties and another
to the Administrative Agent in each and any relevant jurisdiction, and, solely
in the case of any actual or perceived conflict of interest, one additional
counsel in each relevant jurisdiction for each Secured Party similarly situated.
The foregoing costs and expenses shall include all due diligence, search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other out-of-pocket expenses (including travel, courier,
reproduction, printing and delivery expenses) incurred by the applicable Persons
and the cost of independent public accountants, consultants and other outside
experts retained by the Administrative Agent or any Lender. All amounts due
under this Section 12.04 shall be deemed part of the Obligations when incurred
and shall be payable within ten (10) Business Days after demand therefor. The
agreements in this Section 12.04 shall survive the Termination Date.

 

12.05   Indemnification by the Loan Parties. The Loan Parties agree jointly and
severally to indemnify and hold harmless each Agent-Related Person, each Lender,
the L/C Issuer, Support Providers, each Secured Party and the respective
Affiliates of all such Persons, and the directors, officers, employees, counsel,
trustees, advisors, agents, financing sources, managed funds, controlling
persons, attorneys-in-fact, and members of all of the foregoing Persons
(collectively, the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs incurred by
each Indemnitee and other costs of investigation or defense, including those
incurred upon any appeal), but in the case of Attorney Costs, limited to the
reasonable fees, disbursements and other charges of one primary counsel to the
Indemnitees and, if necessary, of special counsel and one local counsel to the
Indemnitees in each and any relevant jurisdiction and in the case of any actual
or perceived conflict of interest, one additional counsel to each relevant
jurisdiction for the group of Indemnitees similarly situated, of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with (a) the execution, delivery, enforcement, performance,
syndication or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or Support Agreement or the use or proposed
use of the proceeds therefrom (including any refusal by any L/C Issuer to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (c) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by any Borrower,
any Subsidiary or any other Loan Party, or any Environmental Liability related
in any way to any Borrower, any Subsidiary or any other Loan Party, or (d) any
actual or prospective claim, litigation, investigation or Proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding), whether brought by a
third party or by any Loan Party, and regardless of whether any Indemnitee is a
party thereto (all the foregoing, collectively, the “Indemnified Liabilities”),
provided, that

 





Page 153




such indemnity shall not, as to any Indemnitee, be available to the extent that
such liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses or disbursements are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee (or such Indemnitee’s officers, directors, employees or agents). No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through the internet or any E-System in
connection with this Agreement, nor shall any Indemnitee have any liability for
any punitive, special, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether arising or occurring before or after
the Closing Date). All amounts due under this Section 12.05 shall be payable
within ten (10) Business Days after demand therefor. The agreements in this
Section 12.05 shall survive the resignation of the Administrative Agent, the
replacement of any Lender and the Termination Date. To the extent that the
indemnification set forth in this Section 12.05 may be unenforceable, each Loan
Party shall contribute the maximum portion which it is permitted to pay and
satisfy under applicable Law to the payment and satisfaction of all such
Indemnified Liabilities incurred by the Indemnitees or any of them. Without
limiting the generality of any provision of this Section 12.05, to the fullest
extent permitted by law, each Loan Party hereby waives all rights for
contribution or any other rights of recovery with respect to liabilities,
losses, damages, costs and expenses arising under or relating to Environmental
Laws that it might have by statute or otherwise against any Indemnitee, except
to the extent that such items are determined by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee. No Loan Party shall,
without the prior written consent of each applicable Indemnitee, effect any
settlement of any pending or threatened proceedings in respect of which
indemnity could have been sought hereunder by such Indemnitee unless such
settlement (i) includes an unconditional release of such Indemnitee in form and
substance reasonably satisfactory to such Indemnitee from all liability or
claims that are the subject matter of such proceedings and (ii) does not include
any statement as to or any admission of fault, culpability, wrong doing or a
failure to act by or on behalf of any Indemnitee. This Section 12.05 shall not
apply with respect to Taxes other than any Taxes that represent liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements arising from any non-Tax related
Indemnified Liability.

 

12.06   Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid or turned-over to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied (along with any Lien
previously terminated with respect to such obligation) shall be revived and
continued in full force and effect as if such payment had not been made or such
set-off had not occurred, the Termination Date had not occurred and such
termination had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The provisions of this paragraph
shall survive any termination of this Agreement.

 

12.07   Successors and Assigns.

 

(a)        Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, the Indemnitees and to the
extent provided in Section 11.13 each other Secured Party,

 





Page 154




provided that (x) neither any Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and (y) no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section 12.07, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section 12.07 or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section 12.07 (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section 12.07, the Indemnitees
and to the extent provided in Section 11.13 each other Secured Party) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it), provided that any such assignment shall be subject to the
following conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
of a Lender, no minimum amount need be assigned; and

 

(B)         in any case not described in subsection (b)(i)(A) of this Section
12.07, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
such Trade Date) shall not be less than $1,000,000, in the case of any
assignment of a Revolving Commitment, or $1,000,000, in the case of any
assignment of a Term Loan Commitment or Term Loan, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower Representative, otherwise consents (each such consent
not to be unreasonably withheld, conditioned or delayed).

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate tranches
or facilities on a non-pro rata basis.

 

(iii)       Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 12.07 and,
in addition:

 

(A)         the consent of the Borrower Representative (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required unless (x) an
Event of Default under clauses (a),  (b) (with respect to Article 8 only), (f),
 (g) or (k) of Section 9.01 has occurred and is continuing at the time of such
assignment, or (y) such assignment is to a Lender, an Affiliate of a Lender or
an Approved Fund of a Lender, provided that the

 





Page 155




Borrower Representative shall be deemed to have consented to any such assignment
if the Administrative Agent has not received an objection thereto in writing
within ten (10) Business Days after the Borrower Representative’s receipt of
notice of such assignment; and

 

(B)         the consent of the Administrative Agent (and also the L/C Issuer or,
if applicable, the Support Provider and the Swingline Lender, in the case of any
assignment of Revolving Exposure), such consent not to be unreasonably withheld,
conditioned or delayed, shall be required for assignments in respect of (i) any
Revolving Exposure if such assignment is to a Person that is not a Lender with a
Revolving Commitment or an Approved Fund with respect to such assigning Lender,
provided that Administrative Agent’s (and L/C Issuer’s or, if applicable,
Support Provider’s and the Swingline Lender’s) consent, shall be required if the
proposed assignee Lender is a Defaulting Lender or (ii) a Term Loan to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund of a Lender.

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (unless waived by the
Administrative Agent at its sole option), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)         No Assignment to certain Persons. No such assignment may be made to
the Sponsor, any Loan Party or any Defaulting Lender or any of their respective
Affiliates or Subsidiaries reasonably identifiable on basis of such Person’s
name. No such assignment shall be made to a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person).

 

(vi)        No Assignment to Prohibited Assignee. No such assignment shall be
made to any Disqualified Institution (so long as the list of Disqualified
Institutions is available to the Lenders) unless an Event of Default described
in Section 9.01(a),  Section 9.01(f) or Section 9.01(g) has occurred and is
continuing at the time of such assignment.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 12.07, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01,  3.04,  3.05,  12.04 and 12.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request of the assignee Lender made itself or through the
Administrative Agent, the Borrowers (at their expense) shall execute and deliver
a Note to the assignee Lender. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section 12.07.

 

For purposes of determining compliance with Section 12.07(b)(v) above, the
Administrative Agent and assigning Lender may rely upon the representations and
warranties of the proposed assignee

 





Page 156




Lender; it being agreed that neither the Administrative Agent nor any assigning
Lender shall have any duty of inquiry to determine such compliance.

 

(c)        Register. The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrowers (the “Registrar”), shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, the principal amounts of the Loans owing to,
and the Letter of Credit Liabilities and Swingline Exposure held by, each Lender
pursuant to the terms hereof from time to time (the “Register”). No assignment
or transfer of a Loan or a Commitment (other than a pledgee described in
subsection (f) below) shall be effective unless and until registered in the
Register. The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary, provided
that, failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Commitments or any Borrower’s or other Loan
Party’s Obligations in respect of any Loan or Letter of Credit. The Register
shall be available for inspection by any Borrower and any Lender (but, with
respect to any Lender, solely as to the Loans and Commitments thereof), at any
reasonable time and from time to time upon reasonable prior notice. Each
Borrower hereby designates the entity serving as the Administrative Agent to
serve as such Borrower’s non-fiduciary agent solely for purposes of maintaining
the Register as provided in this Section, and each Borrower hereby agrees that
the entity serving as Registrar and its Affiliates, and their respective
officers, directors, employees and agents shall constitute Indemnitees under
Section 12.05. At the written request of the registered Lender, the Registrar
shall note a collateral assignment of a Loan on the Register as described in
subsection (f) below and, provided that the Registrar has received the name and
address of such collateral assignee, the Registrar (i) shall not permit any
further transfers of the Loan on the Register absent receipt of written consent
to such transfers from such collateral assignee and (ii) shall record the
transfer of the Loan on the Register to such collateral assignee (or such
collateral assignee’s designee, nominee or assignee) upon written request by
such collateral assignee and compliance with the other provisions of this
Agreement governing collateral assignments.

 

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower Representative, any Loan Party, the Administrative
Agent, the L/C Issuer, the Support Provider or the Swingline Lender, sell
participations to any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person), a Defaulting Lender or its AffilaitesAffiliates, or any
Loan Party, the Sponsor or any of their respective Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it (including such Lender’s Letter of Credit
Liabilities and Swingline Exposure)), provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) each Borrower, each other Loan Party, the
Administrative Agent and the Lenders, the L/C Issuer and Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement, provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso of
Section 12.01  (clauses (a) through (g)) that affects such Participant. Subject
to subsection (e) of this Section, each Borrower and each other Loan Party
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
 3.04 and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this

 





Page 157




Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 12.09 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.13 as though it were a Lender.

 

Each Lender that sells a participation shall acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or other
Obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other Obligation is in registered form under Section 5f 103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)        Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower Representative’s prior written
consent and such Participant shall in any event be subject to replacement
pursuant to Section 12.15 in the event it exercises such rights. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section

3.01 unless the Borrower Representative is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrowers,
to comply with Section 3.01 as though it were a Lender.

 

(f)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank and any pledge to a trustee as security
for the benefit of the noteholders and other securityholders or creditors of a
Lender, provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto until the provisions of this Section regarding
assignment are satisfied with respect to such pledge or assignment.

 

(g)        Lender Securitization. In addition to any other assignment permitted
pursuant to this Section, the Loan Parties hereby agree that (i) the Lenders,
their Affiliates and Approved Funds (the “Lender Parties”) may sell or
securitize the Loans (a “Lender Securitization”) through the pledge of the Loans
as collateral security for loans to a Lender Party or the assignment or issuance
of direct or indirect interests in the Loans (such as, for instance,
collateralized loan obligations), and (ii) such Lender Securitization may be
rated by a Rating Agency, provided that the consent of the Borrower
Representative (such consent not to be unreasonably withheld, conditioned or
delayed) to the assignment or issuance of direct or indirect interests in the
Loans shall be required unless an Event of Default has occurred and is
continuing at the time of such assignment or issuance, or such assignment or
issuance is to a Lender Party or a Person Controlled by a Lender Party
(provided,  further, that such consent shall be deemed given if Administrative
Agent has not received an objection to any such consent or issuance in writing
within five (5) Business Days after the Borrower Representative’s receipt of
notice of such proposed assignment or issuance). The Loan Parties shall
reasonably cooperate with the Lender Parties to effect the Lender
Securitization, including providing such information as may be reasonably
requested by the Lenders or Rating Agencies in connection with the rating of the
Loans or the Lender Securitization, provided that (i) no costs incurred by the
Lender Parties in connection with such Lender Securitization shall be
reimbursable by

 





Page 158




the Loan Parties and (ii) the Loan Parties shall not be required to enter into
any amendment or additional documentation that adversely affects the rights or
the obligations, of Borrowers under the Loan Documents or changes or affects in
a manner adverse to the Borrowers the financial terms of the Loans, in each
case, as determined by the Borrower Representative in its sole discretion.

 

(h)        Consent to Disclosure; Cooperation of Loan Parties. Subject to the
provisions of Section 12.08, each Loan Party authorizes each Lender to disclose
to any prospective participant or assignee of a Commitment or Loan, any and all
information in such Lender’s possession concerning the Loan Parties and their
financial affairs which has been delivered to such Lender by or on behalf of the
Loan Parties pursuant to this Agreement, or which has been delivered to such
Lender by or on behalf of the Loan Parties in connection with such Lender’s
credit evaluation of the Loan Parties prior to entering into this Agreement. If
necessary, each Loan Party agrees to (i) execute any documents (including new
Revolving Notes and/or Term Notes) reasonably required to effectuate and
acknowledge each assignment of a Commitment or Loan to an assignee in accordance
with Section 12.07, (ii) make the Loan Parties’ management available to meet
with the Administrative Agent and prospective participants and assignees of
Commitments or Loans and (iii) assist the Administrative Agent or the Lenders in
the preparation of information relating to the financial affairs of the Loan
Parties as any prospective participant or assignee of a Commitment or Loan
reasonably may request.

 

(i)         Assignments to Affiliated Lenders. Notwithstanding anything in this
Agreement to the contrary, any Term Loan Lender may, at any time, assign all or
a portion of its Term Loans on a non-pro rata basis to an Affiliated Lender
through open-market purchases, subject to the following limitations:

 

(i)          in connection with an assignment to an Affiliated Lender, (A) the
Affiliated Lender shall have identified itself in writing as an Affiliated
Lender to the assigning Term Loan Lender and the Administrative Agent prior to
the execution of such assignment and (B) the Affiliated Lender shall be deemed
to have represented and warranted to the assigning Term Loan Lender and the
Administrative Agent that (x) the requirements set forth in this Section
12.07(i), shall have been satisfied upon consummation of the applicable
assignment; and (y) either (1) such Affiliated Lender is not in possession of
material non-public information that has not been disclosed to the assigning
Term Loan Lender or (2) such Affiliated Lender cannot make the representation
set forth in Section 12.07(i)(i)(y) hereof;

 

(ii)         the assigning Lender and the Affiliated Lender purchasing such
Lender’s portion of the Term Loan shall execute and deliver to the
Administrative Agent an assignment agreement substantially in the form of
Exhibit Z hereto (an “Affiliated Lender Assignment and Assumption”);

 

(iii)       Affiliated Lenders will not (A) have the right to receive
information, reports or other materials provided solely to Lenders by the
Administrative Agent or any other Lender, except to the extent made available to
the Borrowers, (B) attend or participate in meetings attended solely by the
Lenders and the Administrative Agent, or (C) access any electronic site
established for the Lenders or confidential communications from counsel to or
financial advisors of the Administrative Agent or the Lenders;

 

(iv)        (A) for purposes of any consent to any amendment, waiver or
modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under, this Agreement or any other Loan Document, each
Affiliated Lender will be deemed to have consented in the same proportion as the
Term Loan Lenders that are not Affiliated Lenders that have consented to such

 





Page 159




matter, unless such matter requires the consent of all or all affected Lenders
and adversely affects such Affiliated Lender more than other Term Loan Lenders
in any material respect, provided, that in no event shall an amendment, waiver
or modification cause the Commitments of any Affiliated Lender to increase,
extend the due date for the payments of interest and scheduled amortization
(including on the Term Loan Maturity Date) owing to any Affiliated Lender or
reduce the amounts owing to any Affiliated Lender, in each case, without the
consent of such Affiliated Lender, (B) for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws (a
“Plan”), each Affiliated Lender hereby agrees (x) not to vote on such Plan, (y)
if such Affiliated Lender does vote on such Plan notwithstanding the restriction
in the foregoing clause (x), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be counted in determining whether the applicable class has accepted or rejected
such Plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (z) not to contest any
request by any party for a determination by the Bankruptcy Court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(y), in each case under this clause (iv)(B) unless such Plan adversely affects
such Affiliated Lender more than other Term Loan Lenders in any material
respect, and (C) each Affiliated Lender hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Affiliated Lender’s attorney-in-fact, with full authority in the place and stead
of such Affiliated Lender and in the name of such Affiliated Lender (solely in
respect of Term Loans therein and not in respect of any other claim or status
such Affiliated Lender may otherwise have), from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary or
appropriate to carry out the provisions of this clause (iv), including to ensure
that any vote of such Affiliated Lender on any Plan is (at the Administrative
Agent’s sole option) withdrawn, otherwise not counted or made in accordance with
the votes of the non-Affiliated Lenders in the same proportion as the
non-Affiliated Lenders have voted;

 

(v)         the aggregate principal amount of the Term Loans held at any one
time by Affiliated Lenders may not exceed fifteen percent (15%) of the aggregate
outstanding principal amount of the Term Loans;

 

(vi)        Affiliated Lenders shall not constitute more than forty-nine percent
(49%) of the total number of all Term Loan Lenders;

 

(vii)       the Affiliated Lender will not be entitled to bring actions against
the Administrative Agent, in its role as such (all of which claims each
Affiliated Lender hereby releases and agrees to indemnify, defend and hold the
Secured Parties harmless from) or receive advice of counsel or other advisors to
the Administrative Agent or any other Lenders or challenge the attorney client
privilege of their respective counsel;

 

(viii)     the portion of any Loans held by Affiliated Lenders required to be
held by Lenders in order for such Lenders to constitute “Required Lenders” or
Required Term Loan Lenders shall be disregarded in determining Required Lenders
or Required Term Loan Lender at any time or to meet any minimum head-count; and

 

(ix)        to the extent that any Affiliated Lender receives an offer from the
Borrowers to repurchase Term Loans on a pro rata basis, such Affiliated Lender
shall be required to accept such offer.

 





Page 160




Each Affiliated Lender that is a Term Loan Lender hereunder agrees to comply
with the terms of this Section 12.07(i) (notwithstanding that it may be granted
access to an electronic site established for the Lenders by the Administrative
Agent), and agrees that in any subsequent assignment of all or any portion of
its Term Loans it shall identify itself in writing to the assignee as an
Affiliated Lender prior to the execution of such assignment.

 

For the avoidance of doubt, Lenders shall not be permitted to assign any other
Term Loan (except in accordance with the foregoing provisions) or any Revolving
Commitments or Revolving Loans (or grant any participation therein) to an
Affiliated Lender and any purported assignment of or participation in each other
Term Loan any Revolving Commitments or Revolving Loans to an Affiliated Lender
shall be null and void (or at the Administrative Agent’s election, any
Commitments or Loans purported to be acquired by such Affiliated Lender shall be
deemed permanently canceled and discharged).

 

(j)         Borrower Buybacks. Notwithstanding anything in this Agreement to the
contrary, any Term Loan Lender may, at any time, assign all or a portion of its
Term Loans on a non-pro rata basis to the Borrowers in accordance with the
procedures set forth on Exhibit G, pursuant to an offer made available to all
Term Loan Lenders on a pro rata basis (a “Dutch Auction”), subject to the
following limitations:

 

(i)          the Borrowers shall represent and warrant, as of the date of the
launch of the Dutch Auction and on the date of any such assignment, that neither
the Borrower, their respective Affiliates nor any of their respective directors
or officers has any material non-public information that has not been disclosed
to the Term Loan Lenders generally (other than to the extent any such Term Loan
Lender does not wish to receive material non-public information with respect to
the Borrowers or its Subsidiaries or any of their respective securities) prior
to such date or that the Borrowers cannot make such representation and warranty;

 

(ii)         immediately and automatically, without any further action on the
part of the Borrowers, any Lender, the Administrative Agent or any other Person,
upon the effectiveness of such assignment of Term Loans from a Term Loan Lender
to the Borrowers (or any of them), such Term Loans and any related Commitments
and all rights and obligations as a Term Loan Lender related thereto shall, for
all purposes under this Agreement, the other Loan Documents and otherwise, be
deemed to be irrevocably prepaid, terminated, extinguished, cancelled and of no
further force and effect, and the Borrowers shall neither obtain nor have any
rights as a Term Loan Lender hereunder or under the other Loan Documents by
virtue of such assignment

 

(iii)       the Borrowers shall not use the proceeds of any Revolving
Loans, Delayed-Draw Term Loans or other Loans for any such assignment; and

 

(iv)        no Default or Event of Default shall have occurred and be continuing
before or immediately after giving effect to such assignment.

 

12.08   Confidentiality.

 

(a)        Each Loan Party acknowledges that (i) from time to time financial
advisory, investment banking and other services may be offered or provided to it
(in connection with this Agreement or otherwise) by each Lender or by one or
more affiliates of such Lender and (ii) information delivered to each Lender by
the Loan Parties may be provided to each such affiliate, it being understood
that any such affiliate receiving such information shall be bound by the
provisions of Section 12.08(b) as if it were a Lender under this Agreement.

 





Page 161




(b)        Each of the Administrative Agent and each Lender severally (and not
jointly) agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and
Approved Funds and to its and its Affiliates’ and Approved Funds’ respective
partners, directors, officers, employees, agents, consultants, counsel,
accountants, advisors, controlling persons, managed funds, financing sources,
actual and prospective investors, and other representatives (collectively, the
“Representatives”) (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), or to Rating Agencies, (ii)
to the extent requested or required by any regulatory authority purporting to
have jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), including, without limitation,
any regulatory filings, (iii) to the extent required by applicable Laws or by
any subpoena or similar judicial or legal process, (iv) to any other party to
the Loan Documents, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or Proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) to (A) any actual or prospective assignee of a
Lender, assignee or successor of Administrative Agent, or pledgee of or
Participant in any of its rights or obligations under this Agreement, or (B) any
actual or prospective counterparty to any swap or derivative transaction or
Banking Services transactions relating to any Borrower or any other Loan Party
and its obligations, or (C) any counterparty to any Subordination Agreement or
Acceptable Intercreditor Agreement to the extent required by the provisions of
such Subordination Agreement or Acceptable Intercreditor Agreement,  provided
that such parties agree to be bound by confidentiality provisions substantially
similar to those hereunder, and to the Representatives of the foregoing parties
in clauses (A) and (B) and (C), (vii) with the consent of the Borrower
Representative, (viii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent, any Lender, or any of their respective
Representatives on a non-confidential basis from a source other than the Loan
Parties or (ix) for purposes of establishing a due diligence defense. The terms
of this provision shall supersede and replace any previous agreement regarding
the confidentiality of the Information and shall terminate upon the termination
of the Commitments and the payment of the Obligations.

 

For purposes of this Section, (i) “Information” means, all information received
from any Loan Party or any of its Subsidiaries relating to any Loan Party or any
of its Subsidiaries or any of their respective businesses, other than any such
information that is available to or in the possession of the Administrative
Agent, any other Secured Party or their Representatives on a non-confidential
basis prior to disclosure by any Loan Party or any of its Subsidiaries and (ii)
“Rating Agencies” means Moody’s, S&P, Fitch Ratings Ltd., or any other
nationally recognized rating agency or service. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding anything herein to the contrary, “Information” shall not
include, and the Administrative Agent and each other Secured Party may disclose
without limitation of any kind, any information with respect to the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Administrative Agent or such other Secured Party relating to
such tax treatment and tax structure, provided that with respect to any document
or similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans and transactions
contemplated hereby.

 

(c)        No Borrower or Affiliate thereof will issue any press releases or
other public disclosure using the name of the Administrative Agent or its
Affiliates or any other Lender or its Affiliates or referring to this Agreement
or the other Loan Documents without at least three (3) Business Days’ prior

 





Page 162




notice to the Administrative Agent or such Lender and without the prior written
consent of the Administrative Agent or such Lender unless (and only to the
extent that) such Borrower or Affiliate is required to do so under law and then,
in any event, such Borrower or Affiliate will consult with such Lender before
issuing such press release or other public disclosure. The Borrowers hereby
consent to the publication by any Secured Party of a tombstone or similar
advertising material relating to the financing transactions contemplated by this
Agreement (such material may, without limitation, include a description of the
Loan Parties and the use of any identifying trademark or other marks of a Loan
Party). Each Secured Party reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

 

12.09   Set-off. In addition to any rights and remedies of the Lenders provided
by law, upon the occurrence and during the continuance of any Event of Default,
each Lender and any Affiliate of a Lender is authorized at any time and from
time to time, with the prior written consent of the Administrative Agent, but
without prior notice to the Borrowers or any other Loan Party (any such notice
being waived by the Borrowers on their own behalf and on behalf of each Loan
Party), to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender or such
Affiliate to or for the credit or the account of the respective Loan Parties
against any and all Obligations owing to such Lender hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
the Administrative Agent or such Lender shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. Each Lender agrees promptly to notify the
Borrowers and the Administrative Agent after any such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application. Any Lender exercising a
right to set-off shall purchase for cash (and the other Lenders shall sell)
interests in each of such other Lender’s Pro Rata Share of the Obligations as
would be necessary to cause all Lenders to share the amount so set-off with each
other Lender in accordance with their respective Pro Rata Share of the
Obligations.

 

12.10   Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

12.11   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

12.12   Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter, including the Proposal Letter (other than in respect of
any terms that expressly survive the termination or expiration thereof following
the delivery of this Agreement), provided that the Fee Letter shall survive the
effectiveness of this Agreement and the initial Credit Extensions hereunder and
shall continue to be in full force and effect after the Closing Date in
accordance with their terms. In the event of any conflict between the provisions
of this Agreement and

 





Page 163




those of any other Loan Document, the provisions of this Agreement shall
control, provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

 

12.13   Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

12.14   Severability. If any provision of this Agreement or any other Loan
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12.15   Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower isBorrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, unless such Lender has waived its right to such
additional amount, (iii) a Lender (a “Non-Consenting Lender”) does not consent
to a proposed change, waiver, discharge or termination with respect to any Loan
Document that has been approved by the Required Lenders as provided in Section
12.01 but requires unanimous consent of all Lenders or all Lenders directly
affected thereby (as applicable), (iv) it is, and continues to be, unlawful for
any Lender to fund or maintain LIBOR Loans, as provided in Section 3.02, or (v)
any Lender is a Defaulting Lender, then Administrative Agent or the Borrower
Representative may, at its sole option, expense and effort, and upon notice to
such Lender and, in the case of an election made by the Borrower Representative,
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.07), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)        the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 12.07(b), if any;

 

(b)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Unreimbursed Amounts, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

 

(c)        in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 





Page 164




(d)        such assignment does not conflict with applicable Laws; and

 

(e)        in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement Lender
consents to the proposed change, waiver, discharge or termination, provided that
the failure by such Non-Consenting Lender to execute and deliver an Assignment
and Assumption shall not impair the validity of the removal of such
Non-Consenting Lender and the mandatory assignment of such Non-Consenting
Lender’s Commitments and outstanding Loans and participations in outstanding
Letters of Credit pursuant to this Section 12.15 shall nevertheless be effective
without the execution by such Non-Consenting Lender of an Assignment and
Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers or Administrative Agent to require such
assignment and delegation cease to apply.

 

12.16    Governing Law.

 

(a)        THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO AND THERETO SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.

 

(b)        Each Loan Party irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any Secured Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable Law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that any Secured Party may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction. Each Loan Party hereby irrevocably waives, to the fullest extent
not prohibited by applicable Law, any objection that it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

 

12.17   Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS

 





Page 165




AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

 

12.18   USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act.

 

12.19   Nonliability of Lenders. The relationship between the Loan Parties on
the one hand and the Lenders and the Administrative Agent on the other hand
shall be solely that of borrower or guarantor, as applicable, and lender.
Neither the Administrative Agent nor any Lender or other Secured Party has any
fiduciary relationship with or duty to any Loan Party arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Loan Parties, on the one hand, and the Administrative
Agent and the Lenders and other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor. Neither
the Administrative Agent nor any Lender or any other Secured Party undertakes
any responsibility to any Loan Party to review or inform any Loan Party of any
matter in connection with any phase of any Loan Party’s business or operations.
The Loan Parties agree that neither the Administrative Agent nor any Lender or
other Secured Party shall have liability to any Loan Party (whether sounding in
tort, contract or otherwise) for losses suffered by any Loan Party in connection
with, arising out of, or in any way related to the transactions contemplated and
the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. NO SECURED PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING
FROM THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH
INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH
THIS AGREEMENT, NOR SHALL ANY SECURED PARTY HAVE ANY LIABILITY WITH RESPECT TO,
AND THE BORROWER REPRESENTATIVE ON BEHALF OF ITSELF AND EACH OTHER LOAN PARTY,
HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE,
INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH
(WHETHER BEFORE OR AFTER THE CLOSING DATE). The Loan Parties acknowledge that
they have been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party. No joint
venture is created hereby or by the other Loan Documents or otherwise exists by
virtue of the transactions contemplated hereby among the Administrative Agent,
Lenders or among the Loan Parties and the Lenders and the Administrative Agent.
The Loan Parties further acknowledge that each Lender or one or more of its
affiliates may be a financial and securities firm and that such Lender or such
affiliates may from time to time effect transactions, for its own or its
affiliates’ account or the account of customers, and hold positions in loans,
securities or options on loans or securities of a Loan Party and its affiliates
and of other companies that may be the subject of the transactions contemplated
by this Agreement. The Loan Parties further acknowledge and agree that (a) no
fiduciary, advisory or agency relationship between a Loan Party and the Secured
Parties (or any of them) is intended to be or has been created in respect of any
of the transactions contemplated by this Agreement, irrespective of whether any
Secured Party or its affiliates has advised or is advising any Loan Party on
other matters, (b) the Secured Parties, on the one hand, and the Loan Parties,
on the other hand, have an arms-length business relationship that does not
directly or indirectly give rise to, nor does any Loan Party rely on, any
fiduciary duty on any Secured Party’s part, (c) each Loan Party is capable of
evaluating and understanding, and each Loan Party understands and accepts, the
terms, risks and conditions of the transactions contemplated by this

 





Page 166




Agreement and the other Loan Documents, (d) the Secured Parties have not
provided any legal, accounting, regulatory or tax advice with respect to the
transactions and each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate and it is
not relying on CIT for such advice, (e) the Loan Parties have been advised that
the Secured Parties and their respective affiliates are or may be engaged in a
broad range of transactions that may involve interests that differ from any Loan
Party’s interests and that the Secured Parties and their respective affiliates
have no obligation to disclose such interests and transactions to any Loan Party
by virtue of any fiduciary, advisory or agency relationship, (f) the Loan
Parties will not assert and waive, to the fullest extent not prohibited by law,
any claims any Loan Party may have against any Secured Party or its affiliates
for breach of fiduciary duty or alleged breach of fiduciary duty, and agree that
the Secured Parties and their respective affiliates shall have no liability
(whether direct or indirect) to any Loan Party in respect of such a fiduciary
duty claim or to any Person asserting a fiduciary duty claim on behalf of or in
right of any Loan Party, including a Loan Party’s stockholders, employees or
creditors, and (g) should the Secured Parties or their respective affiliates
have any other business with any Loan Party or any Loan Party’s affiliates,
nothing herein shall limit or otherwise diminish such Loan Party’s or such Loan
Party’s affiliates’ obligations thereunder or with respect thereto.

 

12.20   Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

12.21   Effect of Amendment and Restatement. Upon the effectiveness of this
Agreement, the debt, obligations and other liabilities (including, without
limitation, interest and fees accrued on or prior to the Closing Date) governed
by the Original Loan Agreement shall continue to be in full force and effect,
but shall be governed by the terms and conditions set forth in this Agreement.
All Obligations evidenced by the Original Loan Agreement, together with any and
all additional Obligations incurred by any Loan Party hereunder or under any of
the other Loan Documents (whether executed and/or delivered in connection with
the Original Loan Agreement, this Agreement or otherwise), shall continue to be
secured by all of the pledges and grants of security interests and Liens
provided in connection with the Original Loan Agreement (and, from and after the
Closing Date, shall be secured by all of the pledges and grants of security
interests and Liens provided in connection with this Agreement). Each Loan Party
hereby reaffirms its Obligations

 





Page 167




under each Loan Document to which it is party (whether executed and/or delivered
in connection with the Original Loan Agreement, this Agreement or otherwise), in
each case, as amended, restated, supplemented or otherwise modified from time to
time. Each Loan Party further agrees that all of the Loan Documents (whether
executed and/or delivered in connection with the Original Loan Agreement, this
Agreement or otherwise) remain in full force and effect, as amended, restated,
supplemented or otherwise modified, following the execution and delivery of this
Agreement and that all references to the “Loan Agreement” in all such Loan
Documents shall be deemed to refer to this Agreement. The execution and delivery
of this Agreement shall constitute an amendment and restatement, but not a
novation, substitution or repayment, of any of the Obligations incurred prior to
the Closing Date, whether pursuant to the Original Loan Agreement or otherwise.
None of the amendments or other modifications to the Original Loan Agreement
shall be construed to require any disgorgement or other return of any principal,
interest, fee or other payments made prior to the Closing Date pursuant to the
Original Loan Agreement by any Loan Party to or for the benefit of the
Administrative Agent or any Lender. Each Loan Party, jointly and severally,
represents and warrants that, as of the Closing Date, there are no claims or
offsets against, or defenses or counterclaims to, their Obligations (or the
Obligations of any Loan Party) under the Original Loan Agreement or any of the
Loan Documents (and hereby expressly waives any and all such claims, offsets,
defenses and counterclaims).

 

ARTICLE 13

 

APPOINTMENT OF THE BORROWER REPRESENTATIVE; JOINT AND SEVERAL LIABILITY OF THE
BORROWERS

 

13.01   Borrower Representative. Each Borrower hereby irrevocably appoints the
Borrower Representative, as the agent for such Borrower on its behalf, to (i)
request Loans from the Lenders, (ii) request L/C Issuer to issue Letters of
Credit and Support Providers to issue Support Agreements, (iii) to give and
receive notices under the Loan Documents and (iv) take all other action which
the Borrower Representative or the Borrowers are permitted or required to take
under this Agreement.

 

13.02    Joint and Several Liability of Borrowers.

 

(a)        Joint and Several Liability. Each Borrower hereby agrees that such
Borrower is jointly and severally liable for, and hereby absolutely and
unconditionally guarantees to the Administrative Agent and other Secured Parties
and their respective successors and assigns, the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all Obligations owed or hereafter owing to the Administrative Agent and other
Secured Parties by each other Borrower. Each  Borrower agrees that its guaranty
obligation hereunder is a continuing guaranty of payment and performance and not
of collection, that its obligations under this Section 13.02 shall not be
discharged until payment and performance, in full, of the Obligations has
occurred, and that its obligations under this Section 13.02 shall be absolute,
unconditional and irrevocable, irrespective of, and unaffected by, (i) the
genuineness, validity, regularity, enforceability or any future amendment of, or
change in, any Obligation or any agreement, document or instrument to which any
Borrower is or may become a party; (ii) the absence of any action to enforce any
Obligation or the waiver or consent by the Administrative Agent or any other
Secured Party with respect to any of the provisions governing any Obligation;
(iii) the insolvency of any Borrower or Subsidiary; and (iv) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor. Each Borrower shall be regarded, and shall be
in the same position, as principal debtor with respect to the Obligations
guaranteed hereunder.

 

(b)        Waivers by Borrowers. Each Borrower expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel the

 





Page 168




Administrative Agent or other Secured Parties to marshal assets or to proceed in
respect of the Obligations guaranteed hereunder against any other Borrower or
Subsidiary, any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, such Borrower. Each Borrower consents and agrees that the
Administrative Agent or the other Secured Parties may, at any time and from time
to time, without notice or demand, whether before or after an actual or
purported termination, repudiation or revocation of this Agreement by any
Borrower, and without affecting the enforceability or continuing effectiveness
hereof as to such Borrower: (i) with the consent of the other Borrowers,
supplement, restate, modify, amend, increase, decrease, extent, renew or
otherwise change the time for payment or the terms of this Agreement or any part
thereof, including any increase or decrease of the rate(s) of interest thereon;
(ii) with the consent of the other Borrowers, supplement, restate, modify,
amend, increase, decrease, or enter into or give any agreement with respect to,
this Agreement or any part thereof, or any of the Security Documents; (iii)
waive, approve or consent to any action, condition, covenant, default, remedy,
right, representation or term of this Agreement or any other Loan Document; (iv)
accept partial payments; (v) release, reconvey, terminate, waive, abandon, fail
to perfect, subordinate, exchange, substitute, transfer or enforce any security
or guarantees, and apply any security and direct the order or manner of sale
thereof as the Administrative Agent or Lenders in their sole and absolute
discretion may determine; (vi) release any person from any personal liability
with respect to this Agreement or any part thereof; (vii) settle, release on
terms satisfactory to the Required Lenders or by operation of applicable Laws or
otherwise liquidate or enforce any security or guaranty in any manner, consent
to the transfer of any security and bid and purchase at any sale; or (viii)
consent to the merger, change or any other restructuring or termination of the
corporate or partnership existence of any Borrower or any other person, and
correspondingly restructure the obligations evidenced hereby, and any such
merger, change, restructuring or termination shall not affect the liability of
any Borrower or the continuing effectiveness hereof, or the enforceability
hereof with respect to all or any part of the obligations evidenced hereby. It
is agreed among each Borrower, the Administrative Agent and Lenders that the
foregoing consents and waivers are of the essence of the transaction
contemplated by this Agreement and the other Loan Documents and that, but for
the provisions of this Section 13.02 and such waivers, the Administrative Agent
and Lenders would decline to enter into this Agreement.

 

(c)        Benefit of Guaranty. Each Borrower agrees that the provisions of this
Section 13.02 are for the benefit of the Administrative Agent and the other
Secured Parties and their respective successors, transferees, endorsees and
assigns, and nothing herein contained shall impair, as between any other
Borrower and the Administrative Agent or the other Secured Parties, the
obligations of such other Borrower under the Loan Documents.

 

(d)        Waiver of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, and except as set forth in
Section 13.02(g), each Borrower hereby expressly and irrevocably waives until
after the Termination Date any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor, including, without limitation, any defense based upon any statute or
rule of law that provides that the obligation of a surety must be neither larger
in amount nor in other respects more burdensome than that of the principal, and
any defense of the statute of limitations in any action hereunder or in any
action for the collection or performance of any obligations hereby guaranteed.
Each Borrower acknowledges and agrees that this waiver is intended to benefit
the Administrative Agent and Lenders and other Secured Parties and shall not
limit or otherwise affect such Borrower’s liability hereunder or the
enforceability of this Section 13.02, and that the Administrative Agent, the
Lenders and the other Secured Parties and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 13.02(d).

 

(e)        Election of Remedies. If the Administrative Agent or any other
Secured Party may, under applicable Law, proceed to realize its benefits under
any of the Loan Documents, the

 





Page 169




Administrative Agent or any other Secured Party may, at its sole option,
determine which of its remedies or rights it may pursue without affecting any of
its rights and remedies under this Section 13.02. If, in the exercise of any of
its rights and remedies, the Administrative Agent or any other Secured Party
shall forfeit any of its rights or remedies, including its right to enter a
deficiency judgment against any Borrower or any other Person, whether because of
any applicable Laws pertaining to “election of remedies” or the like, each
Borrower hereby consents to such action by the Administrative Agent or such
other Secured Party and waives any claim based upon such action, even if such
action by the Administrative Agent or such other Secured Party shall result in a
full or partial loss of any rights of subrogation that each Borrower might
otherwise have had but for such action by the Administrative Agent or such other
Secured Party. Any election of remedies that results in the denial or impairment
of the right of the Administrative Agent or any other Secured Party to seek a
deficiency judgment against any Borrower shall not impair any other Borrower’s
obligation to pay the full amount of the Obligations.

 

(f)        Limitation. Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this Section 13.02 (which liability is
in any event in addition to amounts for which such Borrower is primarily liable
under Article 2) shall be limited to an amount not to exceed as of any date of
determination the greater of:

 

(i)          the net amount of all Loans advanced to any other Borrower under
this Agreement and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower; and

 

(ii)         the amount that could be claimed by the Administrative Agent and
the other Secured Parties from such Borrower under this Section 13.02 without
rendering such claim voidable or avoidable under Section 548 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law after taking into
account, among other things, such Borrower’s right of contribution and
indemnification from each other Borrower under Section 13.02(h).

 

(g)        Contribution with Respect to Guaranty Obligations.

 

(i)          To the extent that any Borrower shall make a payment under this
Section 13.02 of all or any of the Obligations (other than Obligations related
to Loans and other extensions of credit made directly or indirectly to that
Borrower, or on such Borrower’s behalf, in which case such Borrower shall be
primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments then previously or concurrently made by any other Borrower,
exceeds the amount that such Borrower would otherwise have paid if each Borrower
had paid the aggregate Obligations satisfied by such Guarantor Payment in the
same proportion that such Borrower’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Borrowers as determined immediately prior to
the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Obligations and termination of the Commitments, such
Borrower shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Borrower for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment.

 

(ii)         As of any date of determination, the “Allocable Amount” of any
Borrower shall be equal to the maximum amount of the claim that could then be
recovered from such Borrower under this Section 13.02 without rendering such
claim voidable or avoidable under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.

 





Page 170




(iii)       This Section 13.02(g) is intended only to define the relative rights
of Borrowers and nothing set forth in this Section 13.02(h) is intended to or
shall impair the obligations of Borrowers, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement, including Section 13.02(a). Nothing contained in this
Section 13.02(h) shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower, or on such Borrower’s behalf, and
accrued interest, fees and expenses with respect thereto for which such Borrower
shall be primarily liable.

 

(iv)        The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the BorrowerBorrowers to
which such contribution and indemnification is owing.

 

(v)         The rights of the indemnifying Borrowers against other Borrowers
under this Section 13.02(h) shall be exercisable on or after the Termination
Date, but shall in all respects be subordinate to any Obligations owing to any
Secured Party.

 

(h)        Liability Cumulative. The liability of Borrowers under this Section
13.02 is in addition to and shall be cumulative with all liabilities of each
Borrower to the Administrative Agent and Lenders under this Agreement and the
other Loan Documents to which such Borrower is a party or in respect of any
Obligations or obligation of the other Borrower, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

 

(i)         Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrowers under this Agreement is stayed upon the
insolvency, bankruptcy or reorganization of any of the Borrowers, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable jointly and severally by the BorrowerBorrowers
hereunder forthwith on demand by the Administrative Agent made at the request of
the Required Lenders.

 

(j)         Benefit to Borrowers. All of the Borrowers and their Subsidiaries
are engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of each such Person has a direct impact on
the success of each other Person. Each Borrower and each Subsidiary will derive
substantial direct and indirect benefit from the extension of credit hereunder.

 

 

Signature Pages Follow

 

 



Page 171




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:

ADAPTHEALTH LLC

 

 

 

 

By:

 

 

Name:

Luke McGee

 

Title:

Chief Executive Officer

 





Third Amended and Restated Credit and Guaranty Agreement – Signature Page




GUARANTORS:

ADAPTHEALTH INTERMEDIATE HOLDCO LLC
AIRCARE HOME RESPIRATORY, LLC
AMERICOAST MARYLAND LLC

 

ASSOCIATED HEALTHCARE SYSTEMS, INC.
BENNETT MEDICAL SERVICES LLC
BRADEN PARTNERS, L.P.

 

CLEARVIEW MEDICAL INCORPORATED
CPAP SOLUTIONS, LLC

 

CPAP2ME, INC.

 

FAMILY HOME MEDICAL SUPPLY LLC
FIRST CHOICE DME LLC

 

FIRST CHOICE HOME MEDICAL EQUIPMENT, LLC

 

GOULD’S DISCOUNT MEDICAL, LLC
HEALTH SOLUTIONS LLC

 

HOME MEDICAL EXPRESS, INC.
HOME MEDISERVICE, LLC
HOMETOWN HOME HEALTH, LLC
LMI DME HOLDINGS LLC

 

MED STAR SURGICAL & BREATHING

 

EQUIPMENT INC.

 

MED WAY MEDICAL, INC.
MEDBRIDGE HOME MEDICAL LLC
MED-EQUIP, INC.

 

MEDSTAR HOLDINGS LLC

 

OCEAN HOME HEALTH OF PA LLC
OCEAN HOME HEALTH SUPPLY LLC
OGLES OXYGEN, LLC

 

ORBIT MEDICAL OF PORTLAND, INC.
PALMETTO OXYGEN, LLC

 

PPS HME HOLDINGS LLC
PPS HME LLC

 

ROBERTS HOME MEDICAL, LLC
ROYAL DME LLC

 

ROYAL MEDICAL SUPPLY INC.
SLEEPEASY THERAPEUTICS, INC.
SOUND OXYGEN SERVICE LLC
TOTAL RESPIRATORY, LLC

 

TRICOUNTY MEDICAL EQUIPMENT AND

 

SUPPLY, LLC

 

VERUS HEALTHCARE, INC.
VERUS HEALTHCARE, LLC

 

 

By:

 

 

Name:

Luke McGee

 

Title:

Chief Executive Officer

 





Third Amended and Restated Credit and Guaranty Agreement – Signature Page




ADMINISTRATIVE AGENT:

CIT FINANCE LLC, as Administrative Agent

 

 

 

 

By:

 

 

Name:

Andrew C. Sepe

 

Title:

Director

 





Third Amended and Restated Credit and Guaranty Agreement – Signature Page




LENDER(S):

CIT FINANCE LLC, as a Lender

 

 

 

 

By:

 

 

Name:

Andrew C. Sepe

 

Title:

Director

 





Third Amended and Restated Credit and Guaranty Agreement – Signature Page




LENDER(S) continued:

REGIONS BANK, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Third Amended and Restated Credit and Guaranty Agreement – Signature Page




LENDER(S) continued:

SUNTRUST BANK, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Third Amended and Restated Credit and Guaranty Agreement – Signature Page




LENDER(S) continued:

CITIZENS BANK, N.A., as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Third Amended and Restated Credit and Guaranty Agreement – Signature Page




LENDER(S) continued:

PEOPLE’S UNITED BANK, N.A., as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Third Amended and Restated Credit and Guaranty Agreement – Signature Page




LENDER(S) continued:

FIFTH THIRD BANK, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Third Amended and Restated Credit and Guaranty Agreement – Signature Page




LENDER(S) continued:

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Third Amended and Restated Credit and Guaranty Agreement – Signature Page




LENDER(S) continued:

BANKUNITED, N.A., as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Third Amended and Restated Credit and Guaranty Agreement – Signature Page




LENDER(S) continued:

FIRST MIDWEST BANK, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Third Amended and Restated Credit and Guaranty Agreement – Signature Page




LENDER(S) continued:

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Third Amended and Restated Credit and Guaranty Agreement – Signature Page




LENDER(S) continued:

HANCOCK WHITNEY BANK, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Third Amended and Restated Credit and Guaranty Agreement – Signature Page




LENDER(S) continued:

WEBSTER BANK, NATIONAL ASSOCIATION, as
a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Third Amended and Restated Credit and Guaranty Agreement – Signature Page




LENDER(S) continued:

BANCALLIANCE INC., as a Lender

 

 

 

 

By:

Alliance Partners LLC, its: Attorney-in Fact

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Third Amended and Restated Credit and Guaranty Agreement – Signature Page




LENDER(S) continued:

WILMINGTON SAVINGS FUND SOCIETY, FSB,
as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Third Amended and Restated Credit and Guaranty Agreement – Signature Page




LENDER(S) continued:

CAPSTAR BANK, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



Third Amended and Restated Credit and Guaranty Agreement – Signature Page




 

 



Third Amended and Restated Credit and Guaranty Agreement – Signature Page




LENDER(S) continued:

PROVIDENT BANK, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Third Amended and Restated Credit and Guaranty Agreement – Signature Page

